Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.12 Page 1 of 221




                       EXHIBIT A
   (ComplaintDQG&LYLO&DVH&RYHU6KHHW filed on May
   26, 2020, Amended to Complaint, filed on May 29,
   2020 (ordered June 10, 2020) (and case initiating
   documents) filed in the Superior Court of the State
   of California, San Diego County, Case No.
   37-2020-00015730-CU-IC-CTL)
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.13 Page 2 of 221

 ■ • CT    Corporation                                                        Service of Process
                                                                              Transmittal
                                                                              06/15/2020
                                                                              CT Log Number 537794541
    TO:      Michael Johnson, Legal Assistant
             The Hartford
             1 Hartford Plz, H0-1-09
             Hartford, CT 06155-0001


    RE:        Process Served in California

    FOR:       Sentinel Insurance Company, Ltd. (Domestic State: CT)




    ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

    TITLE OF ACTION:                    Monstre Exhibits, LLC, etc., Pltf. vs. Sentinel Insurance Company, Limited, etc., et
                                        al., Dfts.
                                        Name discrepancy noted.
    DOCUMENT(S) SERVED:

    COURT/AGENCY:                       None Specified
                                        Case# 37202000015730CUICCTL
    NATURE OF ACTION:                   Insurance Litigation
    ON WHOM PROCESS WAS SERVED:         C T Corporation System, Los Angeles, CA
    DATE AND HOUR OF SERVICE:           By Process Server on 06/15/2020 at 15:05
    JURISDICTION SERVED :               California
    APPEARANCE OR ANSWER DUE:           None Specified
    ATTORNEY(S) / SENDER(S):            None Specified
    ACTION ITEMS:                       CT has retained the current log, Retain Date: 06/16/2020, Expected Purge Date:
                                        06/21/2020

                                        Image SOP

                                        Email Notification, Michael Johnson MICHAEL.JOHNSON@THEHARTFORD.COM

                                        Email Notification, Fiona Rosenberg Fiona.Rosenberg@thehartford.com

    SIGNED:                             C T Corporation System
    ADDRESS:                            155 Federal St Ste 700
                                        Boston, MA 02110-1727
    For Questions:                      800-448-5350
                                        MajorAccountTeam 1@wolterskluwer.com




                                                                              Page 1 of 1 / NM
                                                                              Information displayed on this transmittal is for CT
                                                                              Corporation's record keeping purposes only and is provided to
                                                                              the recipient for quick reference. This information does not
                                                                              constitute a legal opinion as to the nature of action, the
                                                                              amount of damages, the answer date, or any information
                                                                              contained in the documents themselves. Recipient is
                                                                              responsible for interpreting said documents and for taking
                                                                              appropriate action . Signatures on certified mail receipts
                                                                              confirm receipt of package only, not contents.
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.14 Page 3 of 221




        Charles S. LiMandri, SBN 110841                        ELEciRotifcALLvl'ILED
        Paul M. Jonna, SBN 265389                              · .Supe"iior..c~·ur1 .of. Califonjia;.
   2    Jeffrey M. Trissell, SBN 292480                          · '. Couniy':of ·San· Diego.:

   3
        Milan L. Brandon, SBN 326953                             ~-5~6·r.1;~~0 at 09-:00.:00 fM.
        LiMANDRI & JONNA LLP                                     _G!e_rli_ otth.~.:sup_erior.:court
                                                             :BtJose: Hernandez .De)!_utt Clerk
   4    P.O. Box 9120
        Rancho Santa Fe, California 92067
   5    Telephone: (858) 759-9930
        Facsimile: (858) 759-9938
   6    cslimandri@limandri.com
   7
     Attorneys for Plaintiff
   8 MOSTRE EXHIBITS, LLC

   9
  10                     SUPERIOR COURT OF THE STATE OF CALIFORNIA

  I1                       COUNTY OF SAN DIEGO - CENTRAL DIVISION

  12
                                                   CASE NO.: 37-2020-00015730-CU-IC-CTL
  13 MOSTRE EXHIBITS, LLC, a Tennessee
     Limited Liability Company,
  14                                               IMAGED FILE
                      Plaintiff,
  15
                                                   COMPLAINT FOR DAMAGES FOR
  16 v.                                            BREACH OF CONTRACT,
                                                   TORTIOUS BREACH OF IMPLIED
  17 SENTINEL INSURANCE COMPANY,                   COVENANT OF GOOD FAITH AND
     LIMITED, a Connecticut corporation; THE       FAIR DEALING, DECLARATORY
  18 HARTFORD FINANCIAL SERVICES                   RELIEF, AND PROFESSIONAL
  19 GROUP, INC., a Delaware Corporation;          NEGLIGENCE
     INSURANCE OFFICE OF AMERICA, INC., a
  20 Florida Corporation, d/b/a IOA Insurance
     Services, and DOES I through 30, Inclusive,
  21
                    Defendants.
  22

  23

   24

   25

   26

   27

   28


                                            COMPLAINT
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.15 Page 4 of 221




              Plaintiff MOSTRE EXHIBITS, LLCbrings this Complaint against Defendants SENTINEL

   2 INSURANCE COMPANY, LIMITED, THE HARTFORD FINANCIAL SERVICES GROUP,

   3 INC., INSURANCE OFFICE OF AMERJCA, INC., d/b/a JOA Insurance Services, and DOES 1

   4 through 30, inclusive (collectively, "Defendants") as follows:

   5                                    GENERAL ALLEGATIONS

   6                                             PARTIES

   7          I.     PlaintiffMOSTRE EXHIBITS, LLC ("Plaintiff'' or "Mostre Exhibits") is, and

   8 at all times mentioned in this complaint was, a licensed Tennessee Limited Liability Company,

   9 organized and existing under the laws of the State of Tennessee, with its principal places of business

  10 in the County of San Diego at 2449 Cades Way, Suites A & B, Vista, California, 92081 and in

  11    Williamson County, Tennessee at 416 Mary Lindsay Polk Drive, Suite 508, Franklin, Tennessee,

  12 37067 (the "Insured Properties"). Mostre Exhibits specializes in the design, production, and

  13 rental of exhibits for trade shows, corporate environments, retail stores, special events, user

  14 conferences, annual meetings, and outdoor events.

  15          2.     Plaintiff is informed and believes, and thereon alleges, that Defendant SENTINEL

  16 INSURANCE COMPANY, LIMITED ("Sentinel") is, and at all times mentioned in this

  17 complaint was, a licensed Connecticut corporation authorized to do business in California with

  18 offices located in Los Angeles, California. Sentinel issued Hartford Policy No. 72 SBA AP9428 (the

   19 "Policy") to Mostre Exhibits.

  20           3.    Plaintiff is informed and believes, and thereon alleges, that Defendant THE

  21    HARTFORD FINANCIAL SERVICES GROUP, INC. ("Hartford") is, and at all times mentioned

  22    in this complaint was, a licensed Delaware corporation authorized to do business in

  23 California.Plaintiff is informed and believes, and thereon alleges, that Defendant Sentinel is a wholly

  24 owned subsidiary of Defendant Hartford.

   25          4.     Plaintiff is informed and believes, and thereon alleges, that I_)efendant INSURANCE

   26 OFFICE OF AMERJCA, INC., d/b/a JOA Insurance Services ("IOA Insurance Services") is, and at

   27 all times mentioned in this complaint was, a licensed Florida corporation authorized to do business

   28 in California with offices located in Carlsbad, California. On information and belief, Defendant JOA
                                                         I
                                                   COMPLAINT
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.16 Page 5 of 221




       Insurance Services is an appointed agent of Sentinel.

   2           5.     Plaintiff does not presently know the true names and capacities of Defendants named

   3 herein as Does I through 30, inclusive. Plaintiff is informed and believes, and thereon alleges, that

   4 each of the Defendants designated herein as a Doe is legally responsible in some manner for the

   5 matters herein alleged, and is legally responsible in some manner for causing the injuries and

   6 damages to Plaintiff as herein alleged. Plaintiff will seek leave of Court to amend this Complaint to

   7 allege said Defendants' true names and capacities as soon as that information has been ascertained.

   8           6.     At all times mentioned herein, each Defendant was the agent and employee of each

   9 and all of the other Defendants and, in performing the acts hereafter alleged, was acting within the

  10 course and scope of such agency and employment. Plaintiff is informed and believes that'all of the

  11   wrongful acts alleged herein were authorized and/or ratified by officers, directors or other managerial

  12 agents of Defendants.

  13                                JURISDICTION AND VENUE

  14           7.     This Court has jurisdiction over all causes of action asserted in this Complaint

  15 pursuant to article VI,section IO of the California Constitution and Code of Civil Procedure section

  16 410.10 by virtue of the fact that this is a civil action where the matter in controversy, exclusive· of

  17 interest, exceeds $25,000, and because jurisdiction over this case is not given by statute to other trial

  18 courts.

  19           8.     Venue is proper in the County of San Diego because the wrongful conduct at issue

  20 occurred within the County of San Diego.

  21                                            THE POLICY

  22           9.     In or about June 2019, Plaintiff engaged Defendant IOA Insurance Services to

  23 facilitate a renewal of its Business Owner's Insurance Policy. JOA Insurance Services, through its

  24 web page, promised to "Make the Complex Simple ... Instead of hoping you have what you need,

  25 get [sic] with an JOA expert. You'll have peace of mind in knowing you can face whatever lies ahead

  26 with confidence. We've got you covered." Throughout its marketing materials, IOA Insurance

  27 Services holds itself out as a business insurance expert who does not just wait for its clients' direction

   28 but also makes active recommendations to their clients. Among the products that JOA Insurance
                                                          2
                                                     COMPLAINT
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.17 Page 6 of 221




       Services actively promoted was Business income Insurance:

   2          When you have an operation that is spread across the country or is very large in size,
              you need a business interruption policy. Chances are you have critical operations in
   3          different regions, and when catastrophes or other events occur that hinder or stop
   4
              smooth operations, they affect your entire business process ... Business insurance is
              one way to protect your revenue. Examine your unique risks with an TOA advisor to
   5          determine your coverage needs.
   6 A copy JOA insurance Services' website is attached hereto and incorporated herein by reference as

   7 Exhibit A.

   8          10.     In or around June 20 I 9, Plaintiff retained iOA Insurance Services to act as Plaintiffs

   9 insurance agent and broker.

  10          I I.    In or around June 2019, iOA Insurance Services recommended that Plaintiff

  11   consolidate its two separate business policies for its two business locations into a single policy.

  12 Plaintiff specifically requested that JOA Insurance Services obtain a policy that would provide

  13 equivalent coverage to that provided under the original separate policies, including business income

  14 coverage. On the basis of JOA Insurance Services' claimed expertise, and relying upon an JOA

  15 Insurance Services agent's recommendation, Plaintiff obtained a policy with Defendant Sentinel

  16 Insurance Company.

  17           12.    On information and belief, TOA insurance Services is an appointed agent of

  18 Defendants Sentinel insurance Company and The Hartford Financial Services Group, Inc.

  19           I 3.   On information and belief, Defendants Sentinel and Hartford offered a Hartford

  20 Deluxe Policy that provided full coverage for damage caused by viruses. Defendant JOA Insurance

  21   Services did not offer this alternative Policy to Plaintiff at any time.

  22           14.    On or aboutJune 25, 2019, by and through Sentinel's appointed agent, IOA Insurance

  23 Services, Defendant Sentinel Insurance Company issued a renewal of a Spectrum Business Owner's

  24 Policy, No. 72 SBA AP9428 SC (the "Policy") to Plaintiff Mostre Exhibits. By and through

  25 Sentinel's appointed agent, IOA Insurance Services, Plaintiff Mostre Exhibits entered into

  26 this contract of insurance with Sentinel, whereby Mostre Exhibits agreed to make payments

  27 to Sentinel in exchange for Sentinel's promise to indemnify Mostre Exhibits for losses

   28 including, but not limited to, business income losses incurred at the Insured Properties. This
                                                    3
                                                      COMPLAINT
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.18 Page 7 of 221




        policy was in effect from June 25, 2019 to June 25, 2020. A copy of the Policy is attached hereto

   2 and incorporated herein by reference as Exhibit B.

   3           15.      The Policy comprises a one-hundred-and-seventy-one ( 171) page document,

   4 including fifty-one (51) separate forms. In purchasing this voluminous and confusing Policy from

   5 Sentinel and Hartford, Mostre Exhibits sought expansive coverage. Indeed, Mostre Exhibits even

   6 obtained a policy from Defendants with an endorsement for limited coverage for damage arising

   7 from viruses, which is normally excluded. Moreover, like most property policies sold in the United

   8 States, the Policy is an "All-Risk" Commercial Property Policy. This means that all perils which are

   9 not specifically excluded by the Policy are covered. (Garvey v. State Farm Fire & Casualty Co.

  IO (1989) 48 Cal.3d 395, 408.) Nowhere does the Policy list pandemics as excluded perils.

  II           16.      The Policy's Property Coverage Declarations (Form SS 00 02 12 06) state that

  12 Defendant Sentinel agreed to compensate PlaintiffMostre Exhibits for up to $500,000 of"Actual

  13 Loss Sustained Business Income and Extra Expense" at the impacted location(s). (Exhibit B, p.

  14 15.) The declaration cross-references an endorsement for "Actual Loss Sustained Business Income

  15 & Extra Expense- Specified Limit Coverage" (Form SS 40 60 10 12), pennitting for coverage of

  16 actual loss sustained for a period "that occurs within 12 consecutive months after the date of

  17 direct physical loss or physical damage." (Exhibit B, p. 132, emphasis added.)

   18           17.     Prior to June 2019, Plaintiff Mostre Exhibits maintained separate business owner's

   19 insurance policies for each of its two locations. Each of these policies provided for business income

  20 loss coverage of at least $500,000 for each location, for a combined total of at least $ I million

  21 between the two policies. When Plaintiff engaged Defendant JOA Insurance Services to combine the

  22 two separate policies into the single subject Policy, Plaintiff sought the same, cumulative coverage

   23 it possessed before. Plaintiff thus obtained that coverage under the terms described in Paragraph 13

   24 for total business income coverage of at least $1,000,000 for twelve (12) consecutive months.

   25           18. ·   The Policy also provides for additional "Special Property Coverage" (Form SS 07 07

   26 05) for actual loss of business income "that occurs within 12 consecutive months after the date

   27 of direct physical loss or physical damage" and "is not subject to the Limits of Insurance."

   28 (Exhibit B, p. 40, emphasis added.) The same form also provides for coverage of actual loss of
                                                    4
                                                    COMPLAINT
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.19 Page 8 of 221




        Business Income sustained "when access to (the) 'scheduled premises' is specifically prohibited

   2 by order of a civil authority." (Exhibit B, p. 41, emphasis added.)

   3           19.    In addition, the Policy incorporates an endorsement for "Manufacturer's Stretch"

   4 (Form SS 04 28 09 07), providing that "if Business Income or Extra Expense are provided under

   5 this policy, the most [the insurer) will pay in any one occurrence in subparagraph (3) is

   6 increased from $50,000 to $500,000 in any one occurrence.at each premises." (Exhibit B, p. I 04.)

   7           20.    Finally, the Policy's Property Coverage Declarations (Form SS 00 02 12 06) also state

   8 that Plaintiff is entitled to $50,000 in business income coverage for each location, for thirty (30) days,

   9 due to "virus." (See Exhibit B, pp. 12 & 14.) The declaration cross-references a Form that opaquely

  IO provides for "Limited Fungi, Bacteria, or Virus Coverage" (Form SS 40 93 07 05) that fails to
  11    mention loss of business income under its terms. (See Exhibit B, pp. 134-136.) Nevertheless, the

  12 provision does state that "[w)ith respect to a particular occurrence of loss which results in ...

  13 virus, we will not pay more than the total of$50,000 unless a higher Limit oflnsurance is shown

  14 in the Declarations" (Exhibit B, p. 135, emphasis added.)

  15           21.    Under the foregoing provisions, Plaintiff is entitled to at least $500,000 for each

  16 insured location, as provided under the Policy's declarations (Form SS 00 02 12 06) (see Exhibit B,

  17 p. 15) and the Policy's endorsement for "Actual Loss Sustained Business Income & Extra Expense

  18 - Specified Limited Coverage (Form SS 40 60 10 12). (See Exhibit B, p. 132.) As such, and

  19 commensurate with Plaintiff's intent in seeking a combined policy from Defendant lOA Insurance

  20 Services, Plaintiff is entitled to at least $1,000,000 in business income coverage total between the

  21    two insured locations for twelve (12) consecutive months.

  22           22.    The policy is currently in full effect, providing property, business personal property,

  23 business income and extra expense, and additional coverages from June 25, 2019 through June 25,

  24 2020.

   25          23.    Plaintiff has faithfully paid premiums to Sentinel as required under the terms of its

   26 Policy. Plaintiff has met all terms and conditions set forth in the Policy.

   27 I I I

   28 / / /
                                                          5
                                                     COMPLAINT
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.20 Page 9 of 221




                                                    THE LOSS

   ?.          24.    Beginning in March 7.0?.0, local and state governments across the country urgecl their

   3 citizens to act as if they were infected and as if everyone around them was infected with a novel and

   4 highly infectious coronavirus. Under such a guideline, the Insured Properties are, and continue to be,

   5 repeatedly infected by individuals coming and going from the premises until the virus is eliminated

   6 in the region.

   7           25.    In or about the early weeks of March 2020, the government, scientific community,

    8 and lhuse µersuually afTecled 1.,y lhe virus recuguized lhe curouavirus as a cause uf real µhysical loss

   9 and damage.

               26.    On March 4, 2020, California Governor Gavin Newsom issued Executive Order N-

  11    45-20 (the "California Emergency Order"), which declared a state of emergency in response to

   12 expected impacts arising from the COVID-19 pandemic. The California Emergency Order required

   13 citizens to heed orders and guidance from the California Department of Health regarding limits on

   14 group size and social distancing.

   15          27.    On or about March 11, 2020, in response to the burgeoning COVID-19 pandemic, the

   16 United States barred entry of all foreign nationals who had visited China, lran, and most European

   17 countries, including Austria, Belgium, Denmark, Estonia, Finland, France, Germany, Hungary, Italy,

   18 and Spain. On March 16, 2020, the ban was extended to include foreign nationals from-the United

   19 Kingdom and Ireland. These orders, carried out by civil authorities, severely impacted commercial

  20 enterprises, including trade shows, retail stores, conferences, and special events in Franklin,

  21    Tennessee and San Diego, California.

  22           28.    On or about March 19, 2020, California Governor Gavin Newsom issued Executive

  23 Order N-33-20 (the "California Executive Order") and "order(ed] all individuals living in the State

  24 of California to stay home or at their place of residence" save for those participating in economic

  25 sectors deemed "Essential Critical Infrastructure." Because trade shows, large gatherings, and

  26 outdoor events were suspended and/or canceled pursuant to Governor Newsom's Executive Order,

  27 Mostre Exhibits suffered a dramatic surge of cancellations for its services, as well as a disastrous

  28 evaporation of business income.
                                                          6
                                                    COMPLAINT
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.21 Page 10 of 221




               29.     On or about March 20, 2020, the Federal Government closed its border with Mexico

    2 to "any non-essential travel." The border with Canada was closed on March, 21, 2020. These closures

    3 further exacerbated damage to Plaintiffs business.

    4          30.     On March 24, 2020, the City of Franklin's Mayor, Ken Moore, ordered "all businesses

    5 not performing essential services" be closed (the "Franklin Local Order"). The design, production,

    6 and/or rental of exhibits for trade shows, retail establishments, and other events, as well as the trade

    7 shows, establishments, and other events that would seek such exhibits, were not listed among the

    8 enumerated "essential services."

    9          31.     On March 30, 2020, the City of Vista's Economic Development Director,Kevin Harn,

   10 issued a statement directing "all business within Vista City Limits" to follow the State's Essential

   11   Critical Business Order and that the City of Vista "will follow up with stricter measures ... if non-

   12 essential businesses continue to defy the order" (the "Vista Local Order").

   13          32.     On April, 2, 2020, Tennessee Governor William Lee issued Executive Order No. 23

   14 (the "Tennessee Executive Order"), which directed Tennesseans to stay at home unless engaging in

   15 "essential activities" in order to limit exposure to and the spread of coronavirus. Noting "that

   16 COVID-19 is spreading throughout all areas of the State," the Tennessee Order directed, in relevant

   17 part, that citizens avoid "social gatherings often (IO) or more people." The Tennessee Executive

   18 Order also provided a defined list of "Essential Services." The design, production, and/or rental of

   19 exhibits for trade shows, retail establishments, and other events, as well as the trade shows,

   20 establishments, and other events that would seek such exhibits, were not listed among the enumerated

   21   "essential services."

   22          33.     All of the aforementioned orders, including the California Emergency Order, orders

   23 restricting travel and banning entry by foreign nationals, California Executive Order, Tennessee

   24 Executive Order, Vista Local Order, and Franklin Local Order, are hereinafter collectively referred

   25 to as the "Government Orders."

   26           34.    The global COVID-19 pandemic was exacerbated by the fact that the deadly

   27 / / /

   28 / / /
                                                          7
                                                     COMPLAINT
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.22 Page 11 of 221




        coronavirus physically infects and stays on the surfaces of objects or materials for many days. 1 The

   2 virus was also carried into this state by individuals traveling between countries and states who in tum

   3 infected others and the facilities they visited, infecting property in and around the Insured Properties.

   4           35.     The Insured Properties are located in Franklin, Tennessee and Vista, California. Both

   5 cities are located in vibrant metropolitan areas that are popular international trade show destinations.

   6 Both cities see many travelers from coronavirus impacted states and countries. As a result of the

    7 Government Orders, and community infection of coronavirus in and around Franklin, Tennessee and

    8 Vista, California, trade shows, corporate environments, retail stores, special events, user

    9 conferences, annual meetings, and outdoor events have been closed or canceled. Moreover, the

   IO combined impacts of these and other actions taken to comply with the Government Orders, as well

   11 as responses to the community infection of coronavirus adjacent to the Insured Properties, have

   12 caused a precipitous decline in business income.

   13           36.    On or about March I 6, 2020, Plaintiff Mostre Exhibits submitted a claim with

   I4 Defendant Sentinel for loss of business income due to the community spread and infection of

   15 coronavirus at the Insured Properties, and the civil response thereto.

   16                                              THE DENIAL

   17           37.    On or about March I 6, 2020, Defendants Sentinel and Hartford sent a letter denying

   I 8 coverage for Mostre Exhibit's lost business income. Sentinel stated that there was "[n]o direct

   19 physical loss or damage ... to property at the scheduled premises listed in [the] policy" and that "no ·

   20 business personal property owned by [the insured] suffered any direct physical loss or damage from

   21 this event." A copy of the denial letter is attached hereto and incorporated herein by reference as

   22 Exhibit C.

   23

   24
      1 Experts have found that coronavirus fomites (infectious pathogens) linger on plastic and stainless
   25 steel surfaces "for up to 72 hours." (Walker, COVID-19 Transmission 'Plausible' on Surfaces, in
      the Air (Mar. I 7, 2020) MedPage Today <https://www.medpagetoday.com/infectiousdisease/
   26 covid19/85466> [as of Apr. 24, 2020].) Because courts have interpreted "direct physical loss" and
      similar provisions in insurance contracts to include coverage for loss of use of tangible property
   27 that is not otherwise physically injured, such prolonged infection, which necessitates the loss of use
      of the subject property, thus renders any physical loss inflicted by the virus direct and tangible.
   28 (See Thee Sombrero, Inc. v. Scollsdale Ins. Co. (2018) 28 Cal.App.5th 729, 733.)
                                                           8
                                                     COMPLAINT
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.23 Page 12 of 221




              38.     Sentinel's and Hartford's position that the community infection of corona virus caused

    2 "no direct physical loss of or damage to property" is unsupported by case law, both in California and

    3 other jurisdictions. California courts have held that the definition of"property damage" may include

    4 coverage for loss of use of tangible property that is "not" physically injured. (See Thee Sombrero,

    5 Inc. v. Scottsdale Ins. Co. (2018) 28 Cal.App.5th 729, 733 ("If your leased apartment was rendered

    6 uninhabitable by some noxious stench, you would conclude that you had lost the use of tangible

    7 property."].) The Central District of California has held that the presence ofE. Coli bacteria in water

    8 was sufficient to cause direct physical damage to property and trigger business income coverage.

    9 (Cooper v. Travelers Indem. Co. of Jllinois (N.D. Cal. Nov. 4, 2002) No. C-01-2400-VRW, 2002

   10 WL 32775680, at *3, affd. (9th Cir. 2004) 113 F.App'x 198.) Courts in other states have held that

   11 smoke from a nearby fire and the stench of cat urine from a nearby property similarly triggered

   12 coverage. (See, e._g., Oregon Shakespeare Festival Ass'n v. Great Am. Ins. Co. (D. Or. June 7, 2016)

   13 No. l:l 5-CV-01932-CL, 2016 WL 3267247, at *9; Mellin v. N. Sec. Ins. Co., Inc. (2015) 167 N.H.

   14 544, 550.) In addition, a government order to suspend operations has been held to constitute a direct

   15 physical loss sufficient to trigger coverage even where no other damage to the insured premises

   16 resulted. (See U.S. Airways, Inc. v. Commonwealth Ins. Co. (2004) 64 VA. Cir. 408.)

   17         39.     More recently, in Friends of De Vito v. Wolf (Pa., Apr. 13, 2020) No. 68 MM 2020,

   18 2020 WL 184 7100, the Pennsylvania Supreme Court concluded that business losses caused by the

   19 COVlD-19 pandemic are indistinguishable from those caused by other natural disasters like

   20 earthquakes, hurricanes, and fires. This is highly significant because these are all major casualty

   21 events for which commercial property insurance is intended to provide coverage.

   22         40.     In 2005, after the SARS virus threatened to grow into a pandemic, the insurance

   23 industry recognized that a viral pandemic could cause serious harrn to persons and property and

   24 accordingly cause a direct physical loss of use of property. This is precisely why the insurance

   25 industry introduced in 2006 a standard exclusion for losses caused by viruses. Nevertheless, any

   26 policy that does not have such a clear and unequivocal exclusion for viruses is, at the very least,

   27 ambiguous and that ambiguity should give rise to coverage for losses caused by the COVID-19

   28 pandemic. (See AIU Ins. Co. v. Superior Court (1990) 51 Cal.3d 807, 822.)
                                                      9
                                                   COMPLAINT
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.24 Page 13 of 221




              41.     In the case ofln re Chinese Manufactured Drywall Products Liability Litigation (E.D.

   2 La. 2010) 759 F.Supp.2d 822, 831-834, a federal court acknowledged that "insurance policies all

   3 define 'property damage' to include loss of use of tangible property" and that:

   4          The court is required to interpret each provision in a contract in light of the other
              provisions, so that each is given the meaning suggested by the contract as a
   5          whole. La. Civ. Code art.2050; Coleman v. School Bd. Of Richland Parish (5th Cir.
              2005) 418 F.3d 51 I, 517. Accordingly, the Court finds that the inclusion of"loss of
   6          use" as a type of property damage in the policies suggests that the damage caused by
              the Chinese-manufactured drywall in Plaintiffs' homes constitutes a covered physical
   7
              loss since the drywall prevents the Plaintiffs from fully using and enjoying their
   8          homes (... ] The Court finds, based upon the foregoing analysis, that the alleged
              damages to Plaintiffs' homes caused by Chinese drywall constitute a covered
   9          "physical loss" for purposes of their homeowners' policies.
   10
   11 (Id. at p. 832; see also Cal. Civ. Code § 1641 ("The whole of a contract is to be taken together, so as

   12 to give effect to every part, if reasonably practicable, each clause helping to interpret the other."]; S.

   13 Kornreich & Sons, Inc. v. Genesis Ins. Co. ( I 997) 56 Cal.App.4th 407 [holding that the court must

   14 interpret the insurance policy as whole, with each clause lending meaning to other].); Dupuy v. USAA

   15 Cas. Ins. Co. (M.D. Louisiana, March 9, 2012) 2012 WL 832291, at p. *3.)

   16          42.     Defendants' Policy is a tangled web of standard forms, endorsements, and special

   17 provisions that repeatedly promise coverage with one hand and then attempt to take it away with the

   18 other. So convoluted and, at the very least, ambiguous are the Policy's provisions that the Policy and

   19 Defendants' denial letter twice cite an endorsement-Form SS 04 78-which is not even a part o

   20 the Policy. Its provisions, in many respects, are anything but conspicuous, plain, and clear.

   21   Inconsistencies in the language of an insurance policy create ambiguities that must be construed in

   22 favor of providing coverage for the insured. (See AIU Ins. Co. v. Superior Court, supra, 51 Cal.3d at

   23 p. 822; see also Bank of the West v. Superior Court (1992) 2 Cal.4th 1254, 1265 [explaining that

   24 courts must interpret ambiguous policy provisions in accord with "the objectively reasonable

   25 expectations of the insured."])

   26          43.     Much of the subject Policy's complexity can be ascribed to its reliance on a myriad

   27 of endorsements. While endorsements in a policy control over the form policy language, those

   28 endorsements are nevertheless required to be conspicuous, plain, and clear so as to protect the
                                                           IO
                                                      COMPLAINT
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.25 Page 14 of 221




        reasonable expectations of the insured. "Neither the prevalence of endorsements in the industry nor

   2 our recognition that they may validly modify an insurance policy diminishes an insurer's burden in

   3 notifying insureds of reductions in otherwise reasonably expected coverage." (Tomaselli v.

   4 Transamerica Ins. Co. (1994) 25 Cal.App.4th 1269, 1281-1282.) An insurer cannot rely on esoteric

   5 provisions to limit coverage. "If it deals with the public on a mass basis, the notice of noncoverage

   6 of the policy, in a situation in which the public may reasonably expect coverage, must be

    7 conspicuous, plain, and clear." (Haynes v. Farmers Ins. Exch. (2004) 32 Cal.4th 1198, 1208, citations

    8 omitted.)

    9          44.     Nevertheless, when each provision of the Policy is interpreted in light of its other

   JO provisions, it becomes clear that Sentinel's and Hartford's interpretation of "physical loss" is

   11   unsupported by the Policy's language. The Policy offers no definition for "Property Damage" in its

   12 twenty-five page "Special Property Coverage Form" (SS 00 07 07 05). Significantly, however, a

   13 definition for "Property Damage" is found in the "Business Liability Coverage Form" (SS 00 08 04

   14 05). This Form defines "Property Damage," in relevant part as the: "(l]oss of use of tangible

   15 property that is not physically injured. All such loss of use shall be deemed to occur at the time

   I 6 of the 'occurrence' that caused it." (Exhibit B, p. 80, emphasis added.) That same section defines

   17 "Occurrence" as

   18          an accident, including continuous or repeated exposure to substantially the same
               general harmful conditions, which results in bodily injury or property damage
   19          first manifested after the inception date of this policy and not first manifested
   20          after the expiration or cancellation date of this policy.

   21   (Exhibit B, p. 79, emphasis added.) Under these definitions, Mostre Exhibits suffered direct physical

   22 loss or damage to its Insured Properties. This damage was in the form of loss of use resulting from

   23 repeated and continuous community and property infection of coronavirus. The COVID-19

   24 pandemic, the community spread of coronavirus, and its infection at the Insured Properties easily

   25 satisfies the definition of an "occurrence," as with any other covered "natural disaster." (See Friends

   26 of De Vito v. Wolf, supra, 2020 WL 1847100, at p. *12 ["[A]ny location (including [the insured's]

   27 business) where two or more people can congregate is within the disaster area."], emphasis added.)

   28 Despite the Policy's express language and the weight of legal authority on point, however,
                                                          II
                                                    COMPLAINT
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.26 Page 15 of 221




        Defendants persist in their unreasonable position that the COVID-19 pandemic and presence of

   2 coronavirus is not a covered loss.

   3          45.     Moreover, Sentinel's and Hartford's interpretation of the operative Policy provisions

   4 runs the risk of rendering important coverage provisions illusory, particularly as to the Policy's

   5 purported "Limited Virus Coverage" (Form SS 40 93 07 05). It is well-settled that a policy cannot

   6 be interpreted in such a fashion as to render coverage illusory:

    7         When reasonably practical, contracts are to be interpreted in a manner that makes
              them reasonable and capable of being carried into effect, and that is consistent with
    8         the parties' intent. [citation] A provision will not be construed to nullify the very
              purpose of a vendor's. endorsement, causing a forfeiture where the parties intended
    9         coverage. [citation] An interpretation that would render the objectively
   10         reasonable expectations of the insured for coverage under the policy
              "meaningless" is an example of an illusory coverage [citation) Factors that may
   11         be considered in determining the existence of "illusory coverage" are: (I) the
              business of the insured; and (2) the procedures of the insured in carrying on its
   12         business.
   13
   14 (Shade Foods, Inc. v. Innovative Producls Sales & Markeling, Inc. (2000) 78 Cal.App.4th 847, 874,

   15 emphasis added.)

   16          46.    The Limited Virus Coverage provides limited coverage for viruses. Despite this

   17 provision, Defendants claim that the novel coronavirus' presence and infection of physical surfaces

   18 does not create a "direct physical loss." However, Defendants' interpretation renders the subject

   19 coverage illusory because, if Defendants' position is to be accepted, then the claimed Limited Virus

   20 Coverage would not apply to any virus whatsoever. Such an interpretation effectively, actively and

   21   improperly renders the "Limited Virus Coverage" terms meaningless and manifestly illusory because

   22 it "defeats the objectively reasonable expectations of the insured." (Shade Foods, Inc. v. Innovative

   23 Products Sales & Marketing, Inc., supra, 78 Cal.App.4th at p. 874.) Furthermore, such an

   24 interpretation goes against science. The deadly coronavirus in fact can remain alive and is

   25 transmittable on surfaces and physical property for a prolonged period measured by days or even

   26 weeks. As such, Defendants' position that a virus is not covered under these circumstances makes

   27 coverage under the Limited Virus Coverage illusory and constitutes bad faith.

   28 I I I
                                                        12
                                                   COMPLAINT
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.27 Page 16 of 221




               47.    Further evidence of the illusory nature of Defendants' interpretation of the Policy is

    2 manifest in Defendants' reference to a purported pollution exclusion that applies to "loss or damage

    3 caused by or resulting from the discharge, dispersal, seepage, migration, release, or escape of

    4 pollutants and contaminants" as if it somehow vitiates coverage for damage caused by the deadly

    5 coronavirus. (Exhibit C, p. 4.) Such a position, however, is futile, and would render Limited Virus

    6 Coverage illusory and meaningless. The California Supreme Court decided this very issue in

    7 McKinnon v. Truck Ins. Exch. (2003) 31 Cal.4th 635. In McKinnon, the Court held that a pollution

    8 exclusion did not apply to damage caused by a chemical pesticide that killed a person because the

    9 disputed exclusion applied only to environmental pollutants. (See also Paternostro v. Choice Hotel

   10 Int'/ Sers. Corp. (E.D. LA 2014) 2014 WL 6460844 at *I [holding bacteria does not qualify as a

   11   pollutant]; Keggi v. Northbrook Prop. & Cas. Ins. Co. (Ariz. App. 2000) 13 P.2d 785, 790 [finding

   12 pollution exclusion did not include bacteria].) Moreover, it is bad faith for the Defendants to issue a

   13 special endorsement that covers viruses and then take the position that a virus is an excluded pollutant

   14 under another provision of the Policy. Here, Defendants' position, quite literally, seeks to take away

   15 with one hand, through a patently inapplicable pollution exclusion, what it has already given with

   I 6 another.

   17          48.    Additionally, the Policy claimed to provide coverage for lost income-including

   18 income lost due to the government lock-down orders-through a civil authority coverage provision.

   19 Specifically, the Policy provides coverage for lost income "when access to [the] 'scheduled

   20 premises' is specifically prohibited by order of a civil authority." (Exhibit B, p. 41, emphasis

   21 added.) Here, the Government Orders prohibited access to the Insured Properties, and Plaintiff

   22 incurred losses due to the suspension of business operations resulting from that prohibition. However,

   23 in seeking to deny coverage, Defendants point to an "Acts or Decisions" exclusion that claims to

   24 exclude "loss caused by or resulting from the decision of any person, group, organization, or

   25 governmental body to cancel or otherwise prevent the usual flow of business." (Exhibit C, p. 5.)

   26 Defendants' interpretation of the Policy, in reliance on this exclusion, succeeds in rendering the civil

   27 authority coverage provision meaningless. Once again, only the illusion of coverage for business

   28 income loss due to a government lock-down order is provided and "the insured receive[s] no benefit
                                                    13
                                                    COMPLAINT
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.28 Page 17 of 221




        under the policy." (.Jeff Tracy, Inc. v. US. Specialty Ins. Co. (C.D. Cal. 2009) 636 F.Supp.2d 995,

   2 I 007, citing to Md. Cas. Co. v. Reeder (1990) 221 Cal.App.3d 961, 978.) Effectively, and predictably,

   3 Defendants claim to cover "action of civil authority" with one hand, and take it away with the other

   4 by operation of a provision that purports to exclude the "Acts or Decisions" of a "governmental

   5 body." As such, Defendants' position reveals that any civil authority coverage was merely an illusion

   6 because Defendants never intended to provide such coverage. Here, again, it is bad faith for the

    7 Defendants to claim to provide coverage for loss of business income resulting from actions of civil

    8 authority and then take the position that such actions are entirely excluded by another provision of

    9 the Policy.

   10          49.     Based on information and belief, Defendants Sentinel and Hartford have accepted

   11   Mostre Exhibit's policy premiums with no intention of providing any coverage. Nevertheless, Mostre

   12 Exhibits is entitled to its Actual Loss Sustained Business Income and Extra Expense for up to

   13 $500,000 for each insured location for a total of at least $1 million as provided under Form SS 00 02

   14 12 06 of the Policy and the Policy's Property Coverage Declarations. Moreover, Mostre Exhibits is

   15 also entitled to coverage under Form SS 04 28 09 07's Special Property Coverage and Civil Authority

   16 provisions for actual loss of business income. Furthermore, Mostre Exhibits is entitled to "Specified

   17 Limit Coverage" under Form SS 40 60 IO 12 of the Policy. Lastly, Mostre Exhibits is entitled to

   18 Limited Virus Coverage of $50,000 per insured location for a total of$ I 00,000 as provided under

   19 Form SS 40 93 07 05 of the Policy.

   20          50.     PlaintiffMostre Exhibits is in immediate and desperate need of these insurance funds

   21   in order to meet its ongoing obligations and stay in business. Plaintiff Mostre Exhibits has incurred

   22 and continues to incur damages for each additional day that funds to which it is otherwise entitled

   23 are wrongfully withheld.

   24           51.    The virus is physically impacting public and private properties in cities around the

   25 world, the United States, Franklin, Tennessee, and the County of San Diego. Any effort by Sentinel

   26 and Hartford to deny the reality that the virus causes physical loss and damage is clear and convincing

   27 evidence of a false and fraudulent misrepresentation by Sentinel. These misrepresentations could

   28 endanger policyholders and the public.
                                                         14
                                                    COMPLAINT
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.29 Page 18 of 221




                )2.     In addition, on April, 14, 7,0?.0, California lns11rnnr.e Commissioner, Ricanio l.ara,

    2 issued a notice to all admitted and non-admitted insurance companies requiring "all agents, brokers,

    3 insurance companies, and other licensees accept, forward, acknowledge, and fairly investigate all

    4 business interruption insurance claims submitted by businesses" as a result of the COVID-19

    5 pandemic. The commissioner also notified recipients of their legal obligations under the California

    6 Fair Claims Settlement Practices Regulations and their duty to comply with their "contractual,

    7 statutory, regulatory, and other legal obligations." This notice merely restates existing law that was

    8 in furct: al lhe lime that Plaintiff's claim was <le11ie<l. 011 i11furnialiu11 a11<l belief, Defendanls rt:ceivt:<l

    9 this notice. A copy of that notice is attached hereto and incorporated herein by reference as Exhibit

   IO D.
   II           53.     Defendants Sentinel and Hartford did not observe the existing laws and regulations

   12 cited in the notice. Instead, Defendants reflexively denied Plaintiffs claim without performing a

   13 proper investigation, or at least without giving equal consideration to the interests of the insured.

   14 Moreover, the "direct physical loss" requirement-referenced in the denial letter as the basis for the

   15 denial-is included in virtually all standard commercial property policies. If the "direct physical

   16 loss" requirement alone were a sufficient basis to deny a coronavirus based claim for business income

   17 loss, the California Insurance Commissioner would not have had cause to issue the April 14, 2020

   18 notice.

   19           54.     As a result of the pandemic, physical damage at the Insured Properties, and the

   20 subsequent response of state and local authorities, Plaintiff has incurred, and continues to incur, a

   21   substantial loss of business income and additional expenses covered under the Policy. A declaratory

   22 judgment finding the existence of coverage under the policy for lost business income incurred as a

   23 result of the COVID-19 pandemic at the Insured Properties and the civil response thereto will prevent

   24 Plaintiff from being left without vital coverage that Plaintiff had acquired to ensure the survival of

   25 its business.

   26 I I I

   27 I I I

   28 I I I
                                                                15
                                                          COMPLAINT
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.30 Page 19 of 221




                                       FIRST CAUSE OF ACTION

   2                                     BREACH OF CONTRACT

   3    (By Plaintiff Against Sentinel Insurance Company, Limited and The Hartford

   4                                 Financial Services Group, Inc.)

   5          55.     Plaintiff realleges and incorporates by reference each and every allegation set forth

   6 herein above in paragraphs I through 54, inclusive.

    7         56.     Plaintiff has performed each and every act and thing required of it to be performed in

    8 accordance with the terms and conditions of the Policy, not otherwise waived or excused.

    9          57.    Defendants Sentinel and Hartford have refused to comply with their obligations under

   IO the Policy, including, but not limited to, the following:

   11          a.     Defendants Sentinel and Hartford have unreasonably failed and refused, and continue

   12 to fail and refuse, to pay benefits owed to the Plaintiff under the Policy as described by the operative

   13 provisions enumerated in Paragraphs 14 through 21 including benefits for lost business income.

   14          b.     Defendants Sentinel and Hartford have failed to conduct a complete, full and fair

   15 investigation of Plaintiffs claim that is required by law and the California Insurance Commission.

   16          C.     Plaintiff is informed and believes and thereon alleges that Sentinel and Hartford have

   17 failed to adopt and implement reasonable standards for the complete investigation and processing of

   I 8 claims arising under insurance policies.

   19          58.    As a direct and proximate result of Sentinel's and Hartford's breaches of the Policy,

   20 Plaintiff has sustained damages, including but not limited to, monies owed under the policy for

   21   property damage, resulting losses, and loss of use of the business premises. The precise amount of

   22 these damages is not presently ascertainable but will be proven at the time of trial.

   23          59.     Based on information and belief, Defendants Sentinel and Hartford have accepted the

   24 premiums with no intention of providing any coverage under its Policy provisions.

   25 I I I
   26 I I I

   27 I I I

   28 / / /
                                                          16
                                                     COMPLAINT
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.31 Page 20 of 221




                                         SECOND CAUSE OF ACTION

   2        TORTIOUS BREACH OF IMPLIED COVENANT OF GOOD FAITH AND FAIR

   3                                                DEALING

   4      (By Plaintiff Against Sentinel Insurance Company, Limited and The Hartford

   5                                  Financial Services Group, Inc.)

   6           60.    Plaintiff realleges and incorporates by reference each and every allegation set forth

    7 herein above in paragraphs I through 59, inclusive.

    8          6 I.   The Policy contains an implied covenant by Sentinel and Hartford that they will act

    9 in good faith and deal fairly with Plaintiff and that they would do nothing to interfere with the rights

   10 of their insured to receive the benefits of the Policy.

   11          62.     Sentinel's and Hartford's conduct in failing and refusing to conduct a complete,

   12 thorough, and fair investigation was unreasonable and constitutes bad faith.

   13          63.     Sentinel's and Hartford's conduct in wrongfully denying Plaintiffs claim based on

   14 an alleged lack of physical damage-in spite of being presented with evidence that physical damage

   15 occurred due to the viral pandemic-was unreasonable and constitutes bad faith.

   16          64.     Sentinel's and Hartford's conduct in refusing to pay for resulting loss which is insured

   17 is unreasonable and constitutes bad faith.

   18          65.     Sentinel's and Hartford's bad faith conduct as alleged above injured and impaired

   19 Plaintiffs rights implied by law in the Policy to enjoy the fruits and benefits of the Policy which

   20 would accrue by the proper perforrnance of Sentinel's and Hartford's obligations under the policy.

   21          66.     As a direct and proximate result of Sentinel's and Hartford's breaches of the implied

   22 covenant of good faith and fair dealing, Plaintiff has sustained damage, including but not limited to,

   23 monies owed under the Policy for Property Damage, resulting losses, loss of use of the business

   24 premises, as well as pain and suffering, mental anguish, and emotional distress. The precise amount

   25 of these damages is not presently ascertainable but will be proven at the time of trial.

   26          67.     As a further direct and proximate result of Sentinel's and Hartford's breaches,

   27 Plaintiff has incurred attorney's fees as additional damages, the precise amount of which are

   28 unascertainable at this time.
                                                          17
                                                     COMPLAINT
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.32 Page 21 of 221




               68.     Plaintiff is infonned and believes that all of the wrongful acts alleged herein were

    2 authorized and/or ratified by officers, directors, or other managerial agents of Defendants Sentinel

    3 and Hartford.

    4          69.    Plaintiff is infonned and believes and thereon alleges that Hartford and Sentinel

    5 willfully engaged in the conduct alleged with malice, fraud, and oppression without excuse or

    6 justification and with the specific intent to injure Plaintiff and they are therefore entitled to an award

    7 of punitive damages against Defendant in an amount to be proven at the time of trial. Defendants'

    8 despicable conduct includes, but is not limited to, denying Plaintiffs claim with little or no

    9 investigation and in the face of overwhelming evidence supporting the validity of Plaintiff's claim.

   10                                   THIRD CAUSE OF ACTION

   11                                     DECLARATORY RELIEF

   12   (By Plaintiff Against Sentinel Insurance Company, Limited and The Hartford

   13                                 Financial Services Group, Inc.)

   14          70.    Plaintiffs reallege and incorporate by reference each and every allegation set forth

   15 herein above in paragraphs I through 69, inclusive.

   16          71.    Under Code of Civil Procedure section I 060 et seq'., the Court may declare rights,

   17 status, and other legal relations whether or not further relief is or could be claimed.

   18          72.    An actual controversy has arisen between Plaintiff Mostre Exhibits and Defendants

   19 Sentinel and Hartford as to the rights, duties, responsibilities, and obligations of the parties in that

   20 Plaintiff contends and, on infonnation and belief, Defendants Sentinel and Hartford dispute and deny

   21   that: (I) the corona virus constitutes and cause a covered loss to the Insured Properties; (2) the

   22 Government Orders prohibit access to Plaintiffs Insured Properties; (3) the Government Orders

   23 trigger coverage because the Policy does not include an exclusion for losses caused by a viral

   24 pandemic; (4) the Policy provides coverage to Plaintiff for any current and future civil authority

   25 closures of businesses in San Diego County, California and Franklin, Tennessee due to physical loss

   26 or damage from the coronavirus under the Civil Authority coverage provision; and (5) the Policy

   27 provides business income coverage in the event that the coronavirus has caused a loss or damage at

   28 the Insured Properties or immediate area of the Insured Properties. Resolution of the duties,
                                                   18
                                                     COMPLAINT
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.33 Page 22 of 221




        responsibilities, and obligations of the parties is necessary as no adequate remedy at law exists and a

    2 declaration of the Court is needed to resolve the dispute and controversy.

    3          73.     Plain_tiff seeks a Declaratory Judgment to determine whether the Government Orders

    4 caused a covered loss under the Policy.

    5          74.     Plaintiff further seeks a Declaratory Judgment to affirm that the Government Orders

    6 trigger coverage because the Policy does not include an exclusion for a viral pandemic.

    7          75.     Plaintiff further seeks a Declaratory Judgment to affirm that the policy provides

    8 coverage to Plaintiff for any current and future civil authority closures in San Diego County,

    9 California or Franklin, Tennessee and that the Policy provides business income coverage to the extent

   IO that coronavirus has caused a loss or damage at the Insured Properties.

   11                                  FOURTH CAUSE OF ACTION

   12                                 PROFESSIONAL NEGLIGENCE

   13                              (By Plaintiff Against All Defendants)

   14           76.    Plaintiff realleges and incorporates by reference each and every allegation set forth

   15 herein above in paragraphs I through 75, inclusive.

   16           77.    In the event that that the Court finds that there is not at least $1,000,000 of total

   17 business income coverage for twelve ( 12) months for both of the insured locations, Plaintiff asserts

   18 this cause of action for Professional Negligence against Defendant JOA Insurance Services Inc.

   19 Under the law governing an insurer's liability for its appointed agents, Defendants Sentinel and

   20 Hartford are vicariously liable for any damages established under Plaintiff's claim for Professional

   21   Negligence against Defendant JOA Insurance Services Inc.

   22           78.    As enumerated in Paragraph 8 JOA Insurance Services held itself out as an expert in

   23 the procurement of business income insurance. Plaintiff relied on JOA Insurance Services professed

   24 expertise in obtaining a Policy with Defendants Sentinel and Hartford.

   25           79.     JOA Insurance Services owed Plaintiff a duty of reasonable care to procure the

   26 insurance requested by Plaintiff.

   27           80.     In or around June 2019, JOA Insurance Services recommended that Plaintiff obtain a

   28 consolidated policy that provided the same, cumulative level of coverage as that it had obtained under
                                                       19
                                                     COMPLAINT
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.34 Page 23 of 221




        a separate policy for each of Plaintiffs business locations, including coverage for loss of business

   2 income.

   3           81.     JOA Insurance Services knew or should have known that Plaintiffs would need at least

   4 $500,000 of loss of business income coverage for each business location, for a total of at least

   5 $1,000,000 of coverage under the Policy. Plaintiffs relied on JOA Insurance Services to obtain such

   6 coverage.

    7          82.     ln or about June, 2019, IOA Insurance Services informed Plaintiff that it had obtained

    8 a consolidated Policy for Plaintiff through Defendants Sentinel and Hartford with an initial effective

    9 date of June 25, 2019, for a policy period of one year.

               83.     TOA Insurance Services knew or should have known that Plaintiff's Policy did not

   11   include coverage of $500,000 of business income coverage for each business location, for a total of

   12 $1,000,0000 of coverage under the policy. TOA Insurance Services failed to inform Plaintiff that the

   13 Policy was limited to $500,000.

   14           84.    In addition, TOA Insurance Services knew or should have known that Sentinel

   15 Insurance Company's Deluxe Hartford Policy offered full coverage for damage caused by viruses.

   16 TOA Insurance Services failed to inform Plaintiff of the availability of such additional coverage.

   17           85.    TOA Insurance Services breached its duty of care to Plaintiff by negligently failing to

   18 obtain for Plaintiff sufficient loss of business income insurance coverage.

   19           86.    On information and belief, Defendant JOA Insurance Services is an appointed agent

   20 of Co-Defendants Sentinel and Hartford and is thus subject to Insurance Code section 1731. (See

   21   Exhibit D.) As such, Defendants Sentinel and Hartford are vicariously liable for the professional

   22 negligence of their appointed agent, Defendant TOA Insurance Services.

   23           87.    Under Insurance Code section 1731, "[a] person licensed as a broker-agent shall be

   24 deemed to be acting as an insurance agent in the transaction of insurance placed with those insurers

   25 for whom a notice of appointment has been filed with the Insurance Commissioner." Moreover, "[i]n

   26 addition to possessing a license, an insurance agent must be authorized by an insurance carrier to

   27 transact insurance business on the carrier's behalf. This authorization must be evidenced by a notice

   28 of agency appointment on file with the Department of Insurance." (Chicago Title Ins. Co. v. AMZ
                                                    20
                                                     COMPLAINT
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.35 Page 24 of 221




        Ins. Services, Inc. 188 (2010) Cal.App.4th 401, 425.)

    2          88.    An insurance agent's negligence in failing to procure the type of insurance sought by

    3 the insured may be attributed to the insurer under theories of ratification and ostensible authority.

    4 (See R&B Auto Ctr., Inc. v. Farmers Group, Inc. (2006) 140 Cal.App.4th 327, 337.) An insurer may

    5 also be vicariously liable for its agent's negligent misrepresentations as to the existence or scope of

    6 coverage. (See Paper Savers, Inc. v. Nacka (1996) 51 Cal.App.4th 1090, 1099.) Consequently, an

    7 agent's representations regarding coverage in selling a policy may have the effect of expanding the

    8 coverage beyond that actually provided by the policy even when there is no ambiguity. (See Hartford

    9 Fire Ins. Co. v. Spartan Realty Int'/, Inc. (1987) 196 Cal.App.3d 1320, 1325 ["[F]raud or

   10 misrepresentation as to coverage under a policy or issuance ofa policy different from that represented

   11 to the insured estops the insurer from reliance on the coverage as stated in the issued policy."]; R&B

   12 Auto Ctr., Inc. v. Farmers Group, Inc. (2006) 140 Cal.App.4th 376, 339, fn. 11 [finding that the

   13 agent's misrepresentation may be ground for reformation of the policy to provide the coverage

   14 promised].)

   15          89.    Moreover, under California law, "it is a well-established principle that attorney fees

   16 incurred through instituting ... an action as a direct result of the tort of another are recoverable

   17 damages." (Third Eye Blind, Inc. v. Near North Entertainment Ins. Services, LLC (2005) 127

   18 Cal.App.4th 1311, 1324.)

   19          90.    As a proximate result of Defendant IOA Insurance Service's negligent failure to

   20 obtain loss of business income coverage and Defendants Sentinel and Hartford's ratification and/or

   21 grant of authority to IOA Insurance Services, Plaintiff has sustained, and continues to sustain,

   22 damages for loss of insurance benefits for the loss of business income claim that it would have

   23 received had IOA Insurance Service procured adequate loss of business income coverage from

   24 Sentinel and Hartford.

   25 II I

   26 II I

   27 II I

   28 II I
                                                        21
                                                   COMPLAINT
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.36 Page 25 of 221




                                                        PRAYER

    2          WHEREFORE, PlaintiffMOSTRE EXHIBITS, LLC, prays as follows:

    3          As to the First Cause of Action:

    4          I.     For contractual benefits under the Policy;

    5          2.     For general, special, and consequential damages according to proof at the time of trial;

    6          As to the Second Cause of Action:

    7          3.     For contractual benefits under the Policy;

    8          4.     For general, special, and consequential damages according to proof at the time of trial;

    9          5.     For reasonable attorney's fees pursuant to law incurred to obtain the Policy benefits;

   10          6.     For punitive damages according to proof;

   II          As to the Third Cause of Action:

   12          7.     For a declaration that the COVID-19 pandemic and the infection of coronavirus

   13 constitutes "physical loss" under the Policy;

   14          8.     For a declaration that the coronavirus caused a covered loss under the Policy;

   15          9.     For a declaration that the Government Orders "prohibited access" to Plaintiffs

   16 Insured Properties, as defined in the Policy;

   17          10.    For a declaration that the Government Orders trigger coverage because the Policy

   18 does not include an exclusion for losses caused by a pandemic and actually extends coverage for loss

   19 or damage due to virus;

   20          11.    For a declaration that the Policy provides: (I) Actual Loss Sustained Business Income

   21 and Extra Expense for at least $500,000 for each insured location for a total of at least $1 million;

   22 (2) coverage to Plaintiff for any current and future civil authority closures in San Diego County and

   23 Franklin, Tennessee due to physical loss or damage from the coronavirus pandemic under the

   24 Policy's Civil Authority coverage provision; and (3) Limited Virus Coverage of $50,000 due to the

   25 business income impact and community infection arising from the COVID-19 pandemic.

   26          As to the Fourth Cause of Action:

   27          12.    For compensatory damages, in an amount to be proved at trial;

   28          13.    For interest at the legal rate;
                                                           22
                                                        COMPLAINT
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.37 Page 26 of 221




             14.    For reasonable attorney's fees pursuant to law incurred to obtain the Policy benefits.

    2        As to All Causes of Action:

    3        15.    For costs of suit incurred therein;

    4        16.    For such other and further relief as the Court may deem just and proper.

    5
                                                   Respectfully submitted,
    6

    7

    8

    9 Dated: April 27, 2020

   10                                              Paul M. Jonna
                                                   Jeffrey M. Trissell
   11                                              Milan L. Brandon
                                                   Attorneys for Plaintiff
   12
                                                   MOSTRE EXHIBITS, LLC
   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                          23
                                                   COMPLAINT
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.38 Page 27 of 221




                                                          Exhibit A
                              Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.39 Page 28 of 221




                                                                                                     Ag.nci•:   Flnd • Brok•r   c.,_,.,   Location:   Bloa       Contact U:




  IOA
INSURANCE OFFICE OF AMERICA
                                           Bu:;;lnoss: lnsurnnco    Porsonal ln:uranco   Employoo Bonoflts      Risk Managomant               Industries
                                                                                                                                                                        Q




                                                         Latest Updates
                                                                   - - · Stay Informed - -

                                                                                                                                           --                          C.
                                                                                                                                                                   '

                                                                                                                                          '           ~--   --
                                                                                    Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.40 Page 29 of 221




           (   ;·; ,,,a,+··    ~~     • .....!,........,......_

                 .:- -      -, ,1 ~ - .,--;+~,'                                                                                                                                                                                                                                                           ,:...
                ¥.n
                            •  i;[
                            i.'-11:'
                                        --
                                                              t,.         ...                                     -..,.,_..
                                                                                                                   ~ sLIS1n·G·Gs~1hsur:inC~
                                                                                                                            -· - ...... - -···· ;'..     -~~r~?-~?Jfi~I~X~ii~~~~
                                                                                                                                                                                        • -·., .••J-• ... _.,_.;,.:•.. ·"--'-" ··•,J•
                                                                                                                                                                                       .,_E_,rtP.loy~oj~G".1,flts}
                                                                                                                                                                                       ·::!       :-··· .. - .. -                   .
                                                                                                                                                                                                                                           .iRri~t~·in·t· -omOni .
                                                                                                                                                                                                                                           -;;,; • ..;.c···,   .--~~,--.,~-. -
                                                                                                                                                                                                                                                                                 ,'fn:d_;str_,_o::_;:   'G,\·
                                                                                                                                                                                                                                                                                                             _



                                                                                                                                                                                                                                                                                                         - -..--•·
                ~;-f             'l:                        ("
        .. ~S;IZi"tw:r:''ili" I                                            n·
::❖.••.•-i.: ··,~. INSURA-,4 CE~OFFICE~Of.-AMEH ICA'i: ..
;.t:•~;.:;~~r:•.~fti-.-:..-:..:_~;:...,: ·· ·:_·~-~:..::_lrj_,•..- ..- - ~




                .9.----·_,-: · :. ..                                 '.D:,..., -.;··_ ~ .~--·
                 -,.~"v~~Y\D.t,W                                                                                                                                                                                                        ·},0   .{~lt5~1-1/!'l.e.?1]J.i!~\~t~}:,,
                                                                                                                                                                                                                                        :LN,lJ,~~!Jaft1UBtt'58:Y ~~A~~) l ~-
                :~yne[i~-y1~t\ttil·~~~~"t"~q1~P~t.rp4:tfitiGS~i?f:e~a\ta9ic;;;s~,\~~i'.c~µj:lf~/"ofss~v~rtJ~($~·:fr1':Sif~r~:;r.u:nt~:o-.~                                                    1
                                                                                                                                                                                                                                        ;R I.QlfT;· ~9Jr:Yp!;!,~•,l'.1-l,i.l:J~~-;';.
                                                                                                                                                                                                                                                                 ·,.
               •it5i:ts1n<esrfiliterrJPtiOJ'.{rf/oiici.:;·c~an'C'e.ra·r,e:,you_;i,'gye:a1ttcaito·p•er:atfo·o~{ifl~differenti,e;910ns;iaH
                 ~-'           -,..                                    ---1-···. -- •··-~;, - ,•-••'
                                          ' ' • • · · 1;,,.--~-- .,._.,---.• -;•::_-~-·-·•
                                                                                                                                              cl:'~ne•i1:
                                                                                                            ............ ~-- ..--:··-, ·.. · ----~---··
                                                                                                                                                   -~~
                                                                                                                                                                                   1



                                                                                                                                                                                                                                                ~EXarTI{~~~Y.9\:ri.(iS_ifC:~_lt:~f~
               . catast1;~~.n:~'.s~o:r;q~~~~;·~?fnfSfctc~:u,v~11~~1hina~rf~fSvff;~rn~;~!6 orj~_r:atiC'iJ~~JfJ~;~att~:ay~u~:e'rinr,~~·
                                                                                                                                                                                                                                         ·=     :·l:f~V'.i~f:fd~!rrlSt'i'.~~~f-~.fiS7~rya_:_
               ·;0Gs1r,es:~rprC>"c.lSt;s'
                 •- •  .,.~s.:-·:-~.,; .·
                                          rtiair1:,usine-s"te·s~a1tc1;1111-ay'
                                             .-    •. -    -
                                                                                  :rt1crith'.....
                                                               .. -:;·.,: ·.:;--;·-
                                                                                             iS{t§',,~...,·erot:--co~_e:r.age,,.JaiLiao1e.1;,
                                                                                                           -. . . ; .•.,..,•,,;. ,,..-,,,, ,,.•                                                                                                                                                                      lt'I
                                                                                                                                                                                                                                                                                                                     ·m,~==
                                                                                                                                                                                                                                                 -w· ~.a_lrr,tP;~ii:e~s_.-
               ~:s~ ~·strJt\s~fu\s4l~"n'~•~~i.?:;q'n~f~V,i!Yit(1:!?,r:~tfE:t~y:o~tf:~-~en¼~:\g~~!nfn.~.-,.}~'µ!\~9"~'i~}i.~-/iJ~s:~lttifart1QA~-
                        1


               .;~'idViSOr·.ro~aed§i:JTitne··1vou,rcovetJ,j~J€tne~dt~               ~
                                                                                                                                                                                                                    J~l                                                                                              ij:ll
                                                                                                                                                                                                                      ·iff~~{~~~t,~;-!~~~➔J;~d~~~Sl~?~?=
                  .,,                 "             •       •• •    ,.   ; ,.• '          • I   ·•••.   •   :·•
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.41 Page 30 of 221




                                                        EXHIBIT B
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.42 Page 31 of 221




    THANK YOU FOR RENEWING YOUR POLICY WITH US



If you're receiving this renewal through the mail directly from The Hartford, please note that we've only attached
new, changed or updated documents. These include your new declarations page, which outlines your coverage,
as well as any notices and brochures with updated infonnation. We leave out unchanged documents to help cut
down on paperwork and mailing costs. You can keep the attached documents filed alongside those from your
previous policy if you wish.

If you're receiving this renewal electronically, or it's been mailed by your agent, ii may include all of your
documents - even ones that haven't changed.

In either case, keep in mind that you can view, download or print any of these documents online. Just register or
log into your account https://business.thehartford.com and click on "Documents". For added convenience, you can
also pay your bill, request a Certificate of Insurance, check claims status, update preferences and more.




Form G-4159-0                                  © 2019, The Hartford                                   Page 1 of 1
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.43 Page 32 of 221


                         Insurance Policy Billing Information
Thank you for selecting The Hartford for your business insurance needs .

. Shortly, you will receive your first bill from us. You are receiving this Notice so you know
  what to expect as a valued customer of The Hartford. Should you have any questions after
  reviewing this information, please contact us at 866-467-8730, and we will be happy to
  assist you.

o   Your total policy premium will appear on your policy's Declarations Page. You will be billed based on the payment
    plan you selected.

o   You may pay the "minimum due" as it appears on your insurance bill or pay the policy balance in full.

o An installment service fee is added to each installment. A late fee will also be applied if the "minimum due" is not
  received by the due date shown on your bill. Service and late payment fees do not apply in all states.

o If you selected installment billing, any credit or additional premium due as the result of a change made to your
  policy, will be spread over the remaining billing installments. Additional premium due as a result of an audit will be
  billed in full on your next bill date following the completion of the audit.

o If you elected Electronic Funds Transfer (EFT), policy changes may result in changes to the amount automatically
 . withdrawn from your bank account. The invoice you receive following a policy change will include future withdrawal
   amounts. If you need to adjust or stop your next scheduled EFT withdrawal, please contact us at least 3 days
   prior to the scheduled wtthdrawal date at the telephone number shown below.

o If you selected installment billing and pay the premiums for your first policy term on time, at renewal, your account
  may qualify for our "Equal Installment" feature. This means that the percentage due for each installment. including
  the initial renewal installment, will be the same throughout the policy term - helping you better manage cash flow.
  Equal installments will continue as long as you pay your premiums on time and no cancellation notices are issued
  for any policy on your account. If you no longer qualify for Equal Installments, future renewals will be billed based
  on the payment plan you selected, which includes a higher initial installment amount.

o If your policy is eligible for renewal, your bill for the upcoming policy term will be sent to you approximately 30 days
  prior to your policy's renewal date. If your insurance needs change, please contact us at least 60 days prior to your
  renewal date so we can properly address any adjustments needed.

o One bill convenience - you have the option of combining all eligible Hartford policies on o·ne single bill allowing
  you to make one payment for all policies on your account as payments are due.

You're In Control

In addition to selecting a bill plan option that best meets your budget, you have the flexibility to decide how your
payments are made ...

o Repetitive EFT: Sign up for Repetitive EFT payments and have payments automatically withdrawn from your bank
  account. This option saves you money by reducing the amount of the installment service fee.
o Pay Online: Register at www.thehartford.com/servicecenter. Online Bill Pay is Quick, Easy and Secure!
o Pay by Check: Send a check with your remittance stub in the envelope provided wtth your bill.
o Pay by Phone: Call toll-free 1~66-467 ~730.
Should you have any questions about your bill, please call Customer Service toll-free number:
       1~66-467~730-7AM-7PM CST. We look forward to being of service to you.




Form 10072211th Rev. Printed in U.S.A.
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.44 Page 33 of 221




                        IMPORTANT NOTICE TO POLICYHOLDERS
                 THE HARTFORD CYBER CENTER WEBSITE ACCESS

Thank you for choosing The Hartford for your business insurance needs.

You are receiving this Notice because you purchased a business owner's policy from The Hartford, {your Policy
was issued by The Hartford writing company identified on your policy Declarations page) which includes access to
The Hartford Cyber Center. This portal was created because we recognize that businesses face a variety of
cyber-related exposures and need help managing the related risks. These exposures include data breaches,
computer virus attacks and cyber extortion threats.

Through The Hartford Cyber Center, you have access to:
    o    A panel cit third party incident response service providers
    o    Third party cybersecurity pre-incident service providers and a list of approved services to help protect
         your business before a cyber-threat occurs
    o    Risk management tools, including self-assessments, best practice guides, templates, sample incident
         response plans, and data breach cost calculators
    o    White papers, biogs and webinars from leading privacy and security practitioners
    o    Up-to-date cyber-related news and events, including examples of privacy and security related events
Accessing The Hartford Cyber Center is easy
   1. Visit www.thehartford.com/cybercenter
    2.   Enter policyholder information
    3.   Access code: 952689
    4.   Login to The Hartford Cyber Center

This Notice does not amend or otherwise affect the provisions of your business owner's policy.
Coverage Options:
The Hartford offers a variety of endorsements to your business owner's policy that can help protect your business
from a broad range of cyber-related threats. Please review your coverage with your insurance agent or broker to
determine the most appropriate cyber coverages and limits for your business.
Claims Reporting:
If you have a claim, you can report it by calling The Hartford's toll-free claims line at 1-800-327-3636.
Should you have any questions, please contact your insurance agent, broker or you may contact us directly.
We appreciate your business and look forward to being of continued service to you.
Please be aware that:
    o The Hartford Cyber Center is a proprietary web portal exclusively provided to customers of The Hartford.
        Please do not share the access code with anyone outside your organizat)on.
    o    Registration is required to access the Cyber Center. You may register as many users as necessary.
    o   Contacting a service provider about any issue does not constitute providing The Hartford notice of a claim
        as required under your insurance policy. Read your insurance policy and discuss any questions with your
        agent or broker.
The Hartford Cyber Center provides third party service provider references and materials for educational
purposes only. The Hartford does not specifically endorse any such service provider wtthin The Hartford Cyber
Center and hereby disclaims all liability wtth respect to use of or reliance on such service providers. All service
providers are independent contractors and not agents of The Hartford. The Hartford does not warrant the
performance of the service providers, even if such services are covered under your Business Owners Policy. We
strongly encourage you to conduct your own assessments of the service providers' services and the fitness or
adequacy of such services for your particular needs.

 Form 55 89 93 0716                                                                                         Page 1 of 1
                                                © 2016, The Hartford
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.45 Page 34 of 221




   Spectrum®
   Business Owner's Policy




                                       THE
                                       HARTFORD

   Form 55 00 01 03 14                                           Page 1 of 1
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.46 Page 35 of 221




                                                                          THEX
                                                                        IliRTFORD




                         PRODUCER COMPENSATION NOTICE



You can review and obtain information on The Hartford's producer compensation practices at
www.TheHartford.com or at 1-800-592-5717.




Form G-3418-0
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.47 Page 36 of 221


POLICY NUMBER: 72 SBA AP9428




       THIS ENDORSEMENT IS ATTACHED TO AND MADE PART OF YOUR POLICY IN
       RESPONSE TO THE DISCLOSURE REQUIREMENTS OF THE TERRORISM RISK
                               INSURANCE ACT.



            DISCLOSURE PURSUANT TO TERRORISM RISK
                        INSURANCE ACT


                                                       SCHEDULE


Terrorism Premium:
$            $93.00




A. Disclosure Of Premium                                                 United States or to influence the policy or
   In accordance with the federal Terrorism Risk                         affect the conduct of the United States
   Insurance Act, as amended (TRIA), we are required                     Government by coercion
   to provide you with a notice disclosing the portion of      C. Disclosure Of Federal Share Of Terrorism
   your premium, if any, attributable to coverage for               Losses
   "certified acts of terrorism" under TRIA. The portion            The United States Department of the Treasury will
   of your premium attributable to such coverage is                 reimburse insurers for a portion of insured losses,
   shown in the Schedule of this endorsement.                       as indicated in the table below, attributable to
B. The following definijion is added with respect to the            "certified acts of terrorism" under TRIA that exceeds
   provisions of this endorsement:                                  the applicable insurer deductible:
   1. A "certified act of terrorism" means an act that is                Calendar Year              Federal Share of
       certified by the Secretary of the Treasury, in                                              Terrorism Losses
        accordance with the provisions of TRIA, to be
        an act of terrorism under TRIA. The criteria-                         2015                         85%
        contained in TRIA for a "certified act of                             2016                         84%
        terrorism" include the following:                                     2017                         83%
        a. The act results in insured losses in excess                                                     82%
                                                                              2018
             of $5 million in the aggregate, attributable to
             all types of insurance subject to TRIA; and                      2019                         81%
        b. The act results in damage within the United                    2020 or later                    80%
             States, or outside the United States in the
             case of certain air carriers or vessels or the         However, if aggregate industry insured losses under
             premises of an United States mission; and              TRIA exceed $100 billion in a calendar year, the
        c. The act is a violent act or an act that is               Treasury shall not make any payment for any
             dangerous to human life, property or                   portion of the amount of such losses that exceeds
             infrastructure and is committed by an                  $100 billion. The United States government has not
             individual or individuals as part of an effort         charged any premium for their participation in
             to coerce the civilian population of the               covering terrorism losses.


Form SS 83 76 0115                                                                                             Page 1 of 2
                                                  © 2015 , The Hartford
                (Includes copyrighted material of the Insurance Services Office, Inc., wijh ijs permission.)
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.48 Page 37 of 221



D. Cap On Insurer Liability for Terrorism Losses
   If aggregate industry insured losses attributable to
   "certified acts of terrorism" under TRIA exceed $100
   billion in a calendar year and we have met, or will
   meet, our insurer deductible under TRIA, we shall
   not be liable for the payment of any portion of the
   amount of such losses that exceed $100 billion. In
   such case, your coverage for terrorism losses may
   be reduced on a pro-rata basis in accordance with
   procedures established by the Treasury, based on
   its estimates of aggregate industry losses and our
   estimate that we will exceed our insurer deductible.
   In accordance with the Treasury's procedures,
   amounts paid for losses may be subject to further
   adjustments based on differences between actual
   losses and estimates.
E. Application of Other Exclusions
   The terms and limitations of any terrorism exclusion,
   the inapplicabilijy or omission of a terrorism
   exclusion, or the inclusion of terrorism coverage, do
   not serve to create coverage for any loss which
   would otherwise be excluded under this Coverage
   Form, Coverage Part or Policy.
F. All other terms and conditions remain the same.




Form SS 83 76 0115                                                       Page 2 of 2
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.49 Page 38 of 221




               IMPORTANT NOTICE TO POLICYHOLDERS

                                      ERISA - EMPLOYEE DISHONESTY




You are receiving this notice because your renewal policy contains ERISA-EMPLOYEE DISHONESTY.

The Employee Retirement Income Security Act of 1974 (ERISA) is a federal law that sets rules and standards of
conduct for private sector employee benefit plans and those that invest and manage their assets. One of ERISA's
requirements is that people who handle plan funds and other property must be covered by a fidelity bond to protect
the plan from losses due to fraud or dishonesty.

Please be advised that on or before the beginning of each plan year, the plan administrator or other plan fiduciary
must ensure that the plan has the legally required bonding amount for the individuals who will handle the plan's
funds and other property. If necessary, the plan administrator or other plan fiduciary may need to obtain
appropriate adjustments or additional protection to ensure that the coverage will be in compliance for the new plan
year.

If you wish to adjust the amount of your ERISA fidelity bond, please reach out to your agent or Hartford
representative.




Form SS 90 30 0618                                                                                     Page 1 of 1
                                               © 2018, The Hartford
 Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.50 Page 39 of 221




                 IMPORTANT NOTICE TO POLICYHOLDERS


To help your insurance keep pace with increasing costs, we have increased your amount of insurance ... giving you
better protection in case of either a partial, or total loss to your property.

If you feel the new amount is not the proper one, please contact your agent or broker.




Form PC-374-0 Printed in U.S.A.
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.51 Page 40 of 221
2B     This Spectrum Policy consists of the Declarations, Coverage Fonns, Common Policy Conditions and any
94     other Fonns and Endorsements issued to be a part of the Policy. This insurance is provided by the stock
AP     insurance company of The Hartford Insurance Group shown below.
SBA

INSURER:       SENTINEL     INSURANCE       COMPANY,     LIMITED
               ONE HARTFORD      PLAZA,      HARTFORD,     CT 06155
COMPANY CODE: A

Policy Number:     72 SBA AP94 2 8     SC

SPECTRUM POLICY DECLARATIONS


Named Insured and Mailing Address:              MOSTRE EXHIBITS         LLC
(No., Street, Town, State, Zip Code)
                                                965 PARK CENTER DR
                                                VISTA              CA              92081

Policy Period:                 From        06/25/19           To     06/25/20        l     YEAR
12:01 a.m., Standard time at your mailing address shown above. Exception: 12 noon in New Hampshire.
Name of Agent/Broker:      IOA INSURANCE       SERVICES
Code: 165750

 Previous Policy Number: 72 SBA AP9428

 Named Insured is: LIMITED LIAB CORP

Audit Period: ANNUAL

 Type of Property Coverage: SPECIAL

 Insurance Provided: In return for the payment of the premium and subject to all of the terms of this policy, we
 agree with you to provide insurance as stated in this policy.

 TOTAL ANNUAL PREMIUM IS:             $4,738
 IN RECOGNITION OF THE MULTIPLE COVERAGES INSURED WITH THE HARTFORD,                           YOUR
 POLICY PREMIUM INCLUDES AN ACCOUNT CREDIT.




                        Countersigned by                                                           04/10/19
                                                       Authorized Representative                      Date




Form 55 00 02 12 06                                           Page 001 (CONTINUED ON NEXT PAGE)
Process Date: 04/10/19                                                   Policy Expiration Date: 06/25/20
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.52 Page 41 of 221


SPECTRUM POLICY DECLARATIONS (Continued)
POLICY NUMBER: 72 SBA AP9428

Location(s), Building(s), Business of Named Insured and Schedule of Coverages for Premises as designated by
Number below.

Location: 001          Building: 001

416 MARY LINDSAY POLK DR, STE 508
FRANKLIN           TN 37067

Description of Business:
Office & Store Fixtures,          Partitions    &   Shelves Manufacturing


Deductible:   $    500 PER OCCURRENCE




BUILDING AND BUSINESS PERSONAL PROPERTY               LIMITS OF INSURANCE

 BUILDING

                                                      NO COVERAGE




 BUSINESS PERSONAL PROPERTY

   REPLACEMENT COST                                   $      31,100



 PERSONAL PROPERTY OF OTHERS

   REPLACEMENT COST                                   NO COVERAGE

MONEY AND SECURITIES

 INSIDE THE PREMISES                                  $     10,000
 OUTSIDE THE PREMISES                                 $      5,000


LOSS PAYEE,  APPLIES
LENDER'S LOSS PAYABLE,          APPLIES




Form ss 00 02 12 06                                          Page 002 (CONTINUED ON NEXT PAGE)
Process Date: 04/10/19                                              Policy Expiration Date: 06/25/20
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.53 Page 42 of 221


SPECTRUM POLICY DECLARATIONS (Continued)
POLICY NUMBER:      72 SBA AP9428

Location(s}, Building(s}, Business of Named Insured and Schedule of Coverages for Premises as designated by
Number below.

Location:   001        Building:   001


PROPERTY OPTIONAL COVERAGES APPLICABLE                LIMITS OF INSURANCE
    TO THIS LOCATION

MANUFACTURERS STRETCH
FORM: SS 04 28
THIS FORM INCLUDES MANY ADDITIONAL
COVERAGES AND EXTENSIONS OF
COVERAGES. A SUMMARY OF THE
COVERAGE LIMITS IS ATTACHED.


LIMITED FUNGI, BACTERIA OR VIRUS                      $      50,000
COVERAGE:
FORM SS 40 93
THIS IS THE MAXIMUM AMOUNT OF
INSURANCE FOR THIS COVERAGE,
SUBJECT TO ALL PROPERTY LIMITS
FOUND ELSEWHERE ON THIS
DECLARATION.
INCLUDING BUSINESS INCOME AND EXTRA
EXPENSE COVERAGE FOR:                                     30 DAYS




Form SS 00 0212 06                                          Page 003   (CONTINUED ON NEXT PAGE)
Process Date: 04/10/19                                                   Policy Expiration Date: 06/25/20
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.54 Page 43 of 221


SPECTRUM POLICY DECLARATIONS (Continued)
POLICY NUMBER: 72 SBA AP9428

Location(s}, Building(s}, Business of Named Insured and Schedule of Coverages for Premises as designated by
Number below.

Location: 002          Building:   001

965 PARK CENTER DR.
VISTA               CA 92081

Description of Business:
Office & Store Fixtures,           Partitions   &   Shelves Manufacturing


Deductible:   $    500 PER OCCURRENCE




BUILDING AND BUSINESS PERSONAL PROPERTY                LIMITS OF INSURANCE

  BUILDING

                                                      NO COVERAGE




  BUSINESS PERSONAL PROPERTY

    REPLACEMENT COST                                   $    292,300



  PERSONAL PROPERTY OF OTHERS

    REPLACEMENT COST                                   NO COVERAGE


MONEY AND SECURITIES

 INSIDE THE PREMISES                                   $    10,000
 OUTSIDE THE PREMISES                                  $     5,000




 Form SS 00 02 12 06                                          Page 004 (CONTINUED ON NEXT PAGE)
 Process Date: 04/10/19                                                Policy Expiration Date: 06/25/20
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.55 Page 44 of 221


SPECTRUM POLICY DECLARATIONS (Continued)
POLICY NUMBER: 72 SBA AP9428

Location(s), Building(s}, Business of Named Insured and Schedule of Coverages for Premises as designated by
Number below.

Location: 002          Building:   001



PROPERTY OPTIONAL COVERAGES APPLICABLE                LIMITS OF INSURANCE
    TO THIS LOCATION

MANUFACTURERS STRETCH
FORM: SS 04 28
THIS FORM INCLUDES MANY ADDITIONAL
COVERAGES AND EXTENSIONS OF
COVERAGES. A SUMMARY OF THE
COVERAGE LIMITS IS ATTACHED.


LIMITED FUNGI, BACTERIA OR VIRUS                      $      50,000
COVERAGE:
FORM SS 40 93
THIS IS THE MAXIMUM AMOUNT OF
INSURANCE FOR THIS COVERAGE,
SUBJECT TO ALL PROPERTY LIMITS
FOUND ELSEWHERE ON" THIS
DECLARATION.
INCLUDING BUSINESS INCOME AND EXTRA
EXPENSE COVERAGE FOR:                                     30 DAYS




 Form SS 00 02 12 06                                        Page 005 (CONTINUED ON NEXT PAGE)
 Process Date: 04/10/19                                                Policy Expiration Date: 06/25/20
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.56 Page 45 of 221


SPECTRUM POLICY DECLARATIONS (Continued)
POLICY NUMBER: 72 SBA AP9428




PROPERTY OPTIONAL COVERAGES APPLICABLE   LIMITS OF INSURANCE
    TO ALL LOCATIONS

ACTUAL LOSS SUSTAINED BUSINESS
INCOME & EXTRA EXPENSE - SPECIFIED
LIMIT COVERAGE,    FORM SS 4 0 6 0       $    500,000

CONTRACTORS EQUIPMENT,
FORM SS 04 24
  MAXIMUM LIMIT OF INSURANCE,            $     7,578
  SEE ATTACHED SCHEDULE OF VALUES,
  FORM IH 12 00
  DEDUCTIBLE, $  250

EQUIPMENT BREAKDOWN COVERAGE
 COVERAGE FOR DIRECT PHYSICAL LOSS
 DUE TO,
  MECHANICAL BREAKDOWN,
  ARTIFICIALLY GENERATED CURRENT
  AND STEAM EXPLOSION

THIS ADDITIONAL COVERAGE     INCLUDES
THE FOLLOWING EXTENSIONS
  HAZARDOUS SUBSTANCES                   $    50,000
  EXPEDITING EXPENSES                    $    50,000

MECHANICAL   BREAKDOWN COVERAGE ONLY
APPLIES   WHEN BUILDING   OR BUSINESS
PERSONAL PROPERTY IS SELECTED ON
THE POLICY

IDENTITY RECOVERY COVERAGE               $    15,000
FORM SS 41 12




Form SS 00 02 12 06                          Page 006   (CONTINUED   ON NEXT PAGE)
Process Date:04/10/19                                      Policy Expiration Date: 06/25/20
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.57 Page 46 of 221
SPECTRUM POLICY DECLARATIONS (Continued)
POLICY NUMBER: 72 SBA AP9428


BUSINESS LIABILITY                                         LIMITS OF INSURANCE

 LIABILITY AND MEDICAL EXPENSES                            $1,000,000

 MEDICAL EXPENSES - ANY ONE PERSON                         $    10,000

 PERSONAL AND ADVERTISING INJURY                           $1,000,000



 DAMAGES TO PREMISES RENTED TO YOU                         $1,000,000
     ANY ONE PREMISES

 AGGREGATE LIMITS
     PRODUCTS-COMPLETED OPERATIONS                         $2,000,000

        GENERAL AGGREGATE                                  $2,000,000

 EMPLOYMENT PRACTICES LIABILITY
 COVERAGE: FORM SS 09 01

  EACH CLAIM LIMIT                                         $     10,000

        DEDUCTIBLE - EACH CLAIM LIMIT
        NOT APPLICABLE

  AGGREGATE LIMIT                                          $     10,000

  RETROACTIVE DATE: 06252014


This Employment Practices Liability Coverage contains claims made coverage. Except as may be olherwise
provided herein, specified coverages of this insurance are limited generally to liability for injuries for which claims are
first made against the insured while the insurance is in force. Please read and review the insurance carefully and
discuss the coverage with your Hartford Agent or Broker.

The Limits of Insurance stated in this Declarations will be reduced, and may be completely exhausted, by the payment
of "defense expense" and, in such event, The Company will not be obligated to pay any further "defense expense" or
sums which the insured is or may become legally obligated to pay as "damages".

BUSINESS LIABILITY OPTIONAL
COVERAGES

HIRED/NON-OWNED        AUTO LIABILITY                      $1,000,000

CYBERFLEX COVERAGE
FORM SS · 40 26




Form SS 00 02 12 06                                            Page 007 (CONTINUED ON NEXT PAGE)
Process Date: 04/10/19                                                    Policy Expiration Date: 06/25/20
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.58 Page 47 of 221



SPECTRUM POLICY DECLARATIONS (Continued)
POLICY NUMBER: 72 SBA AP9428

BUSINESS LIABILITY OPTIONAL COVERAGES   LIMITS OF INSURANCE
   (Continued)

UNMANNED AIRCRAFT   LIABILITY
FORM: SS 42 06




Form SS 00 02 12 06                       Page 008 (CONTINUED ON NEXT PAGE)
Process Date: 04/10/19                                Policy Expiration Date: 06/25/20
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.59 Page 48 of 221


SPECTRUM POLICY DECLARATIONS (Continued)
POLICY NUMBER: 72 SBA AP9428




ADDITIONAL INSUREDS: THE FOLLOWING ARE ADDITIONAL INSUREDS FOR BUSINESS
                     LIABILITY COVERAGE IN THIS POLICY.


   LOCATION   001 BUILDING     001

      TYPE    MANAGER LESSOR

      NAME    SEE FORM IH 12 00




Form SS 00 02 12 06                          Page 0 0 9 ( CONTINUED ON NEXT PAGE)
Process Date: 04/10/19                                      Policy Expiration Date: 06/25/20
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.60 Page 49 of 221


SPECTRUM POLICY DECLARATIONS (Continued)
POLICY NUMBER: 72 SBA AP9428



     LOSS PAYEE                                MARLIN BUSINESS BANK
     FORM SS 12 12                             INSURANCE SERVICE CENTER
                                               P.O. BOX 36
                                               MARLTON, NJ. 08053
             LOAN NUMBER:                      CNTRT#XX-XXXXXXX-001
                PROPERTY:                      2008 YALE FORKLIFT
                                               MDL:GLC050VXNVSE083 SL#:A910V02530C


     LENDER'S LOSS PAYABLE                     PACIFIC PREMIER BANK
     FORM SS 12 12                             ITS SUCCESSORS AND OR ASSIGNS
                                               PO BOX 358
                                               EVERETT, WA. 98206
             LOAN NUMBER:                      6270025012
                PROPERTY:                      BUSINESS PERSONAL PROPERTY




Form Numbers of Forms and Endorsements that apply:


ss 00   01   03   14     ss 00 05 10 08     ss 00 07 07 05      ss      00   08   04   05
ss 00   38   04   04     ss 00 60 09 15      ss 00 61 09 15     ss      00   64   09   16
ss 84   08   09   07     ss 01 21 03 17     ss 01 45 03 97      ss      42   06   03   17
ss 04   19   04   09     ss 04 22 07 05     ss 04 24 10 09      ss      04   28   09   07
ss 04   30   07   05     ss 04 38 09 09     ss 04 39 07 05      ss      04   41   03   18
ss 04   42   03   17     ss 04 44 07 05      ss 04 45 07 05     ss      04   46   09   14
ss 04   47   04   09     ss 04 80 03 00     ss 04 86 03 00      ss      40   18   07   05
ss 40   26   03   17     ss 40 60 10 12     ss 40 93 07 05      ss      41   12   12   17
ss 41   51   10   09     ss 41 63 06 11      IH 10 01 09 86     ss      05   18   07   92
ss 05   47   09   15     ss 51 11 03 17      ss 09 01 12 14     ss      09   67   09   14
ss 09   70   12   14     ss 09 71 12 14     ss 12 12 03 92      ss      50   19   01   15
IH 99   40   04   09     IH 99 41 04 09     ss 83 76 01 15      ss      89   93   07   16
   IH   12   00   11 85 ADDITIONAL INSURED - MANAGER/LESSOR
   IH   12   00   11 85 ADDITIONAL INSURED - PERSON-ORGANIZATION
   IH   12   00   11 85 CONTRACTORS EQUIPMENT SCHEDULE




Form 55 00 0212 06                                   Page 010
Process Date: 04/10/19                                          Policy Expiration Date:     o6 / 2 5 / 2 o
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.61 Page 50 of 221



   Spectrum Supplemental Schedule of Auditable Coverages


   This schedule reflects only those locations that have classes and/or coverages that are subject to audit.


   Policy Number: 72      SBA AP9428


   Entries herein, except as specifically provided elsewhere in this policy, do not modify any of the other
   provisions of this policy.


   LOC/BLDG NO,                            001/001               TERR, 001
   LOCATION,                               416 MARY LINDSAY POLK DR, STE 508
                                           FRANKLIN          TN 37067

   CLASSIFICATION       CODE NUMBER        25421
   DESCRIPTION,
     Office & Store Fixtures,             Partitions      &   Shelves Manufacturing

   COVERAGE DESCRIPTION,                    PREMISES/OPERATIONS         COVERAGE

   REFER TO,                               BUSINESS     LIABILITY      COVERAGE     PART FORM SS 00 08

   RATING BASIS,                            SALES PER 1000

   EXPOSURE,                                964,102

   FINAL RATE,                              0.322

   ADVANCE     PREMIUM,                     $310.00


   COVERAGE DESCRIPTION,                    PRODUCTS/COMPLETED         OPERATIONS      COVERAGE

   REFER TO,                                BUSINESS     LIABILITY     COVERAGE     PART FORM SS 00 08

   RATING BASIS,                            SALES PER 1000

   EXPOSURE,                                964,102

   FINAL RATE,                              0.219

   ADVANCE     PREMIUM,                     $211. 00

   ---------------------------------------------------------------------------
   LOC/BLDG NO,                             002/001               TERR,              125
   LOCATION,                                965 PARK CENTER DR.
                                            VISTA             CA 92081

   CLASSIFICATION        CODE NUMBER        25421
   DESCRIPTION,
      Office & Store Fixtures,            Partitions      &   Shelves Manufacturing

   COVERAGE DESCRIPTION,                    PREMISES/OPERATIONS          COVERAGE

   REFER TO,                                BUSINESS     LIABILITY      COVERAGE     PART FORM SS 00 08




   · Form SS 00 38 04 04T                                        Page 001     (CONTINUED ON NEXT PAGE)
     Process Date: 04/10/19                                          Policy Expiration Date: 06/25/20
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.62 Page 51 of 221



   Spectrum Supplemental Schedule of Auditable Coverages (Continued)


   Policy Number:   72   SBA   AP9428




   RATING BASIS,                        SALES PER 1000

   EXPOSURE,                            2,113,147

   FINAL RATE,                          0.507

   ADVANCE   PREMIUM,                   $1,071.00


   COVERAGE DESCRIPTION,                PRODUCTS/COMPLETED      OPERATIONS   COVERAGE

   REFER TO,                            BUSINESS    LIABILITY   COVERAGE   PART FORM SS 00 08

   RATING BASIS,                        SALES PER 1000

   EXPOSURE,                            2,113,147

   FINAL RATE,                          0.367

   ADVANCE   PREMIUM,                   $775.00


   TOTAL ADVANCE PREMIUM                $2,367. 00     DOES NOT INCLUDE TERRORISM OR
   FOR AUDITABLE COVERAGES              ANY APPLICABLE STATE SURCHARGES OR FEES OR
                                        MINIMUM PREMIUMS




   Form SS 00 38 04 04T                                  Page 002
   Process Date: 04/10/19                                    Policy Expiration Date:   06/25/20
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.63 Page 52 of 221




                   MANUFACTURERS STRETCH SUMMARY

SUMMARY OF COVERAGE LIMITS

This is a summary of the Coverages and the Limits of Insurance provided by the Manufacturers Stretch Coverage
fonm SS 04 28 which is included in this policy. No coverage is provided by this summary. Refer to coverage fonm
SS 04 28 to determine the scope of your insurance protection.

The Limit of Insurance for the following Additional Coverages are in addition to any other limit of insurance provided
under this policy:

    Coverage                                                            Limit
    Accounts Receivable - On/Off-Premises                               $25,000
    Brands and Labels                                                   Up to Business Personal Property Limit
    Claim Expenses                                                      $10,000
    Computer Fraud                                                      $5,000
    Computers and Media                                                 $25,000
    Contract Penalty                                                    $1,000
    Debris Removal                                                      $25,000
    Employee Dishonesty {including ERISA)                               $10,000
    Fine Arts                                                           $10,000
    Forgery                                                             $10,000
    Laptop Computers - Worldwide Coverage                               $5,000
    Off Premises Utility Services - Direct Damage                       $10,000
    Outdoor Signs                                                       Full Value
    Pairs or Sets.                                                      Up to Business Personal Property Limit
    Personal Property of Others                                         $25,000
    Property at Other Premises                                          $10,000
    Salespersons' Samples                                               $50,000
    Sewer and Drain Back Up                                             Included up to Covered Property Limits
    Sump Overflow or Sump Pump Failure                                  $15,000
    Temperature Change                                                  $10,000
    Tenant Building and Business Personal Property Coverage-            $20,000
    Required by Lease
    Transit Property in the Care of Carriers for Hire                   $10,000
    Unauthorized Business Card Use                                      $2,500
    Valuable Papers and Records - On/Off-Premises                       $25,000

The Limits of Insurance for the following Coverage Extensions are a replacement of the Limit of Insurance provided
under the Standard Property Coverage Fonm or the Special Property Coverage Fonm, whichever applies to the policy:

     Coverage                                                           Limit
     Newly Acquired or Constructed Property - 180 Days
             Building                                                   $1,000,000
             Business Personal Property                                 $500,000
             Business Income and Extra Expense                          $500,000
     Outdoor Property                                                   $20,000 aggregate/ $1,000 per item
     Personal Effects                                                   $25,000
     Property Off-Premises                                              $25,000


 Form SS 84 08 09 07                                                                                     Page 1 of 2
                                                 © 2007, The Hartford
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.64 Page 53 of 221




The following changes apply only if Business Income and Extra Expense are covered under this policy. The Limits of
Insurance for the following Business Income and Extra Expense Coverages are in addition to any other Lim~ of
Insurance provided under this policy:

    Coverage                                                           Limit
    Business Income Extension for Off-Premises Utility Services        $25,000
    Business Income Extension for Web Sites                            $ 10,000/7 days
    Business Income from Dependent Properties                          $25,000

The following Limit of Insurance for the following Business Income Coverage is a replacement of the Limit of
Insurance provided under the Standard Property Coverage Form or the Special Property Coverage Form, whichever
applies to the policy:

    Coverage                                                           Limit
    Extended Business Income                                           60 Days

The following changes apply only if the Special Property Coverage Form applies to this policy. The Limits of Insurance
for the following Additional Coverages are a replacement of the limit of insurance provided under the Special Property
Coverage form:

    Coverage                                                           Limit
    Precious Metal Theft Payment Changes                               $10,000
    Theft of Patterns, Dies, Molds and Forms                           Up to Business Personal Property Limit


The following changes apply to Loss Payment Conditions:

    Coverage                                                           Limit
    Valuation Changes
        Commodity Stock                                                Included
        "Finished Stock"                                               Included
        Mercantile Stock - Sold                                        Included




 Page 2 of 2                                                                                  Fonm SS 84 08 09 07
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.65 Page 54 of 221




                      COMMON POLICY CONDITIONS




Form SS 00 05 10 08
                                © 2008, The Hartford
     Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.66 Page 55 of 221



                                QUICK REFERENCE - SPECTRUM POLICY

                                            DECLARATIONS
                                                 and
                                       COMMON POLICY CONDITIONS


I.      DECLARATIONS

        Named Insured and Mailing Address
        Policy Period
        Description and Business Location
        Coverages and Limits of Insurance



11.     COMMON POLICY CONDITIONS                                   Beginning on Page

        A. Cancellation                                                    1
        B. Changes                                                         1
        C. Concealment. Misrepresentation Or Fraud                         2
        D. Examination Of Your Books And Records                           2
        E. Inspections And Surveys                                         2
        F.   Insurance Under Two Or More Coverages                         2
        G. Liberalization                                                  2
        H. Other Insurance - Property Coverage                             2
        I.   Premiums                                                      2
        J.   Transfer Of Rights Of Recovery Against Others To Us           2
        K. Transfer Of Your Rights And Duties Under This Policy            3
        L.   Premium Audit                                                 3




 Form SS 00 05 10 08
 Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.67 Page 56 of 221




                             COMMON POLICY CONDITIONS
All coverages of this policy are subject to the following conditions.


A. Cancellation                                                                   (5) Failure to:
    1.   The first Named Insured shown in the                                         (a) Furnish necessary heat, water,
         Declarations may cancel this policy by mailing                                   sewer service or electricity for 30
         or delivering to us advance wrijten notice of                                    consecutive days or more, except
         cancellation.                                                                    during a period of seasonal
                                                                                          unoccupancy; or
    2.   We may cancel this policy by mailing or
         delivering to the first Named Insured written                                (b) Pay property taxes that are owing
         notice of cancellation at least:                                                 and have been outstanding for
                                                                                          more than one year following the
         a. 5 days before the effective date of
                                                                                          date due, except that this
              cancellation if any one of the following
                                                                                          provision will not apply where you
              conditions exists at any building that is
                                                                                          are in a bona fide dispute with the
              Covered Property in this policy:
                                                                                          taxing authority regarding payment
             (1) The building   has been vacant or                                        of such taxes.
                 unoccupied 60 or more consecutive
                                                                             b.   1 O days before the effective date of
                 days. This does not apply to:
                                                                                  cancellation if we cancel for nonpayment
                 (a) Seasonal unoccupancy;or                                      of premium.
                 (bl Buildings in the course of                              c. 30 days before the effective date of
                     construction,     renovation   or                          cancellation if we cancel for any other
                     addition.                                                  reason.
                 Buildings with 65% or more of the                      3. We will mail or deliver our notice to the first
                 rental units or floor area vacant or                      Named lnsured's last mailing address known
                 unoccupied        are      considered                     to us.
                 unoccupied under this provision.
                                                                        4. Notice of cancellation will state the effective
             (2) After damage by a Covered Cause of                        date of cancellation. The policy period will end
                 Loss, permanent        repairs   to   the                 on that date.
                 building:
                                                                        5. If this policy is canceled, we will send the first
                 (a) Have not started; and                                 Named Insured any premium refund due.
                 (bl Have not been contracted for,                         Such refund will be pro rata. If the first Named
                                                                           Insured cancels, the refund may be less than
                 within 30 days of initial payment of
                                                                           pro rata. The cancellation will be effective even
                 loss.
                                                                           if we have not made or offered a refund.
             (3) The building has:
                                                                        6.   If notice is mailed, proof of mailing will be
                 (a) An outstanding order to vacate;                         sufficient proof of notice.
                 (b) An outstanding demolition order;              8. Changes
                     or
                                                                        This policy contains all the agreements between you
                 (c) Been    declared      unsafe       by              and us concerning the insurance afforded. The first
                      governmental authority.                           Named Insured shown in the Declarations is
             (4) Fixed and salvageable items have                       authorized to make changes in the tenns of this policy
                 been or are being removed from the                     ~h our consent          This policy's tenns can be
                 building and are not being replaced.                   amended or waived only by endorsement issued
                 This does not apply to such removal                    by us and made a part of this policy.
                 that is necessary or incidental to any
                 renovation or remodeling.




Form SS 00 05 10 08                                                                                            Page 1 of 3
                                                  © 2008, The Hartford
                   (Includes copyrighted material of Insurance Services Office, Inc. with its permission)
 Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.68 Page 57 of 221


COMMON POLICY CONDITIONS

C. Concealment, Misrepresentation Or Fraud                              due from that other insurance, whether you can
                                                                        collect on it or not. Bui we will not pay more than
     This policy is void in any case of fraud by you as ~
                                                                        the applicable Limit of Insurance.
     relates to this policy at any time. It is also void if you
     or any other insured, at any time, intentionally conceal     I.    Premiums
     or misrepresent a material fact concerning:                        1.    The first Named       Insured   shown    in     the
     1.   This policy;                                                        Declarations:
     2.   The Covered Property;                                               a.   Is responsible for the payment of all
                                                                                   premiums; and
     3.   Your interest in the Covered Property; or
                                                                              b. Will be the payee for any return premiums
     4.   A claim under this policy.
                                                                                   we pay.
D. Examination Of Your Books And Records
                                                                        2.    The premium shown in the Declarations was
     We may examine and audit your books and                                  computed based on rates in effect at the time
     records as they relate to the policy at any time                         the policy was issued. If applicable, on each
     during the policy period and up to three years                           renewal, continuation or anniversary of the
     afterward.                                                               effective date of this policy, we will compute
E. Inspections And Surveys                                                    the premium in accordance with our rates and
                                                                              rules then in effect.
     1.   We have the right but are not obligated to:
                                                                        3.    With our consent, you may continue this policy
          a.   Make inspections and surveys at any time;                      in force by paying a continuation premium for
          b. Give you reports on the conditions we find;                      each successive one-year period. The
          and                                                                 premium must be:
          c.   Recommend changes.                                             a. Paid to us prior to the anniversary date; and
     2.   Any    inspections,    surveys,   reports     or                    b.   Determined in accordance wrth Paragraph
          recommendations will relate only to insurability                         2. above.
          and the premiums to be charged. We do not                           Our forms then in effect will apply. If you do
          make safety inspections.         We do not                          not pay the continuation premium, this policy
          undertake to perform the duty of any person or                      will expire on the first anniversary dale that we
          organization to provide for the health or safety
                                                                              have not received the premium.
          of any person. We do not represent or warrant
          that conditions:                                              4.    Changes in exposures or changes in your
                                                                              business operation, acquisition or use of
          a.   Are safe or healthful; or                                      locations that are not shown in the Declarations
          b.   Comply with laws, regulations, codes or                        may occur during the policy period. If so, we may
               standards.                                                     require an addrtional premium. That premium will
     3.   This condition applies not only to us, but also                     be determined in accordance wrth our rates and
          to any rating, advisory, rate service or similar                    rules then in effect.
          organization    which      makes      insurance          J.   Transfer Of Rights Of Recovery Against Others
          inspections,      surveys,      reports       or              To Us
          recommendations on our behalf.
                                                                        Applicable to Property Coverage:
F.    Insurance Under Two Or More Coverages                             If any person or organization to or for whom we
      If two or more of this policy's coverages apply to                make payment under this policy has rights to
      the same loss or damage, we will not pay more                     recover damages from another, those rights are
      than the actual amount of the loss or damage.                     transferred to us to the extent of our payment.
G. Liberalization                                                       That person or organization must do everything
                                                                        necessary to secure our rights and must do
   If we adopt any revision that would broaden the
                                                                        nothing after loss to impair them. But you may
   coverage under this policy without additional                        waive your rights against another party in writing:
   premium wrthin 45 days prior to, or at any time
   during, the policy period, the broadened coverage                     1.    Prior to a loss to your Covered Property; or
   will immediately apply to this policy.                                2.   After a loss to your Covered Property only if, at
 H. Other Insurance - Property Coverage                                       time of loss, that party is one of the following:
      If there is other insurance covering the same loss
      or damage, we will pay only for the amount of
      covered loss or damage in excess of the amount




 Page 2 of 3                                                                                           Form SS 00 0510 08
 Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.69 Page 58 of 221


                                                                                      COMMON POLICY CONDITIONS

       a.   Someone insured by this insurance;                    appointed, anyone having proper temporary
                                                                  custody of your property will have your rights and
       b. A business firm:                                        duties but only with respect to that property.
          (1 ) Owned or controlled by you; or                L.   Premium Audit
            (2) That owns or controls you; or                     a.   We will compute all premiums for this policy in
       c.  Your tenant.                                                accordance with our rules and rates.
   You may also accept the usual bills of lading or               b. The premium amount shown in the
   shipping receipts limiting the liability of carriers.             Declarations is a deposit premium only. At the
   This will not restrict your insurance.                            close of each audit period we will compute the
                                                                     earned premium for that period.           Any
K. Transfer Of Your Rights And Duties Under This
                                                                     additional premium found to be due as a result
   Policy                                                            of the audit are due and payable on notice to
   Your rights and duties under this policy may not be               the first Named Insured.        If the deposit
   transferred wijhout our written consent except in                 premium paid for the policy term is greater
   the case of death of an individual Named Insured.                 than the earned premium, we will return the
   If you die, your rights and duties will be transferred            excess to the first Named Insured.
   to your legal representative but only while acting             c.   The first Named Insured must maintain all
   within the scope of duties as your legal                            records related to the· coverage provided by
   representative. Until your legal representative is                  this policy and necessary to finalize the
                                                                       premium audit, and send us copies of the
                                                                       same upon our request.



Our President and Secretary have signed this policy. Where required by law, the Declarations page has also been
countersigned by our duly authorized representative.




                                                                       ee+~±:
     Lisa Levin, Secretary                                             Douglas Elliot, President




Form 55 00 05 10 08                                                                                      Page 3 of 3
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.70 Page 59 of 221




                SPECIAL PROPERTY COVERAGE FORM




Form SS 00 07 07 05
                               © 2005, The Hartford
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.71 Page 60 of 221



                                    QUICK REFERENCE
                              SPECIAL PROPERTY COVERAGE FORM
                                READ YOUR POLICY CAREFULLY


SPECIAL PROPERTY COVERAGE FORM                                 Beginning on Page


A.   COVERAGES                                                         1

     Covered Property                                                  1
     Property Not Covered                                              1
     Covered Causes of Loss                                            2
     Limitations                                                       2
     Addijional Coverages                                              3
     Coverage Extensions                                               13

B.   EXCLUSIONS                                                        16

C.   LIMITS OF INSURANCE                                               18

D.   DEDUCTIBLES                                                       19

E.   PROPERTY LOSS CONDITIONS                                          19

     Abandonment                                                       20
     Appraisal                                                         20
     Duties in the Event of Loss or Damage                             20
     Legal Action Against Us                                           20
     Loss Payment                                                      20
     Recovered Property                                                22
     Resumption of Operations                                          22
     Vacancy                                                           22

F.   PROPERTY GENERAL CONDITIONS                                       23

     Control of Property                                               23
     Mortgage Holders                                                  23
     No Benefit to Bailee                                              24
     Policy Period, Coverage Territory                                 24

G.   PROPERTY DEFINITIONS                                               24




Form SS 00 07 07 05
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.72 Page 61 of 221




                      SPECIAL PROPERTY COVERAGE FORM
Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties, and
what is and is not covered.
Throughout this policy the words "you" and "you~• refer to the Named Insured shown in the Declarations. The words
''we," "us" and "ou~• refer to the Company providing this insurance.
Other words and phrases that appear in quotation mar1<s have special meaning. Refer to the SECTION G -
PROPERTY DEFINITIONS.

A. COVERAGE                                                                     (b) Materials, equipment, supplies and
                                                                                    temporary structures, on or within
    We will pay for direct physical loss of or physical
                                                                                    1,000 feet of the "scheduled
    damage to Covered Property at the premises
                                                                                    premises",     used for making
    described in the Declarations (also called
                                                                                    additions, alterations or repairs to
    "scheduled premises" in this policy) caused by or
                                                                                    the buildings or structures.
    resulting from a Covered Cause of Loss.
                                                                       b.   Business Personal Property located in or
    1.   Covered Property
                                                                            on the building(s) described in the
         Covered Property as used in this policy, means                     Declarations at the "scheduled premises"
         the following types of property for which a Limit                  or in the open (or in a vehicle) within 1,000
         of Insurance is shown in the Declarations:                         feet of the "scheduled premises", including:
         a.   Buildings, meaning only building(s) and                       (1) Property you own that is used in your
              structure(s) described in the Declarations,                       business;
              including:
                                                                            (2) Tools and equipment owned by your
              (1) Completed additions;                                          employees, which are used in your
              (2) Permanently installed:                                        business operations;
                  (a) Fixtures;                                             (3) Property of others that is in your care,
                  (b) Machinery; and                                            custody or control;
                                                                            (4) "Tenant       Improvements           and
                  (c) Equipment;
                                                                                Betterments"; and
              (3) Outdoor fixtures;
                                                                            (5) Leased personal property for which
              (4) Your personal property in apartments,                         you have contractual responsibility to
                  rooms or common areas furnished by                            insure, unless otherwise provided for
                  you as landlord;                                              under Personal Property of Others.
              (5) Building Glass, meaning glass that is           2.   Property Not Covered
                  part of a building or structure;
                                                                       Covered Property does not include:
              (6) Personal property owned by you that is
                  used to maintain or service the buildings            a.   Aircraft, automobiles, motor trucks and
                  or structures on the premises, including:                 other vehicles subject to motor vehicle
                                                                            registration;
                  (a) Fire extinguishing equipment;
                                                                       b.   Automobiles held for sale;
                  {b) Outdoor fumtture;
                                                                       c. "Money", bullion, numismatic and philatelic
                  (c) Floor coverings; and                                  property and bank notes or "securities"
                  (d) Appliances used for refrigerating,                    except as provided in any Addttional
                      ventilating, cooking, dishwashing                     Coverages or Optional Coverages. Lottery
                      or laundering; and                                    tickets held for sale and postage stamps in
              (7) If not covered by other insurance:                        current use and having face value are not
                                                                            "securities".
                  (a) Additions     under    construction,
                      alterations and repairs to the                   d.   Contraband, or property in the course of
                      buildings or structures;                              illegal transportation or trade;


 Form SS 00 07 07 05                                                                                      Page 1 of 25
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.73 Page 62 of 221

SPECIAL PROPERTY COVERAGE FORM

        e.   Land (including land on which the property                      Covered Cause of Loss to its roof
             is located), water, growing crops or lawns;                     or walls through which the rain,
                                                                             snow, sleet, ice, sand or dust
        f.   Outdoor fences, radio or television antennas
             (including satellite dishes), including their                   enters; or
             lead in wiring, masts or towers, signs (other               (b) The direct physical loss or physical
             than signs attached to buildings), trees,                       damage is caused by or results
             shrubs or plants (other then those held for                     from thawing of snow, sleet, or ice
             sale or sold but not delivered), except as any                  on the building or structure.
             of these may be provided in the:
                                                                b.   Pets and animals are covered only if:
             (1) Outdoor Property Coverage Extension;
                  or                                                 (1) They are inside the building; and
             (2) Outdoor Signs Optional Coverage;                    (2) They    are owned by others and
                                                                         boarded by you, or owned by you and
        g.   Watercraft (including motors, equipment                     held for sale or sold but not delivered.
             and accessories) while afloat;
                                                                     And then we will pay only if they are killed,
        h.   The cost to research, replace or restore the
                                                                     stolen, or their destruction is made
             infonmation on ''valuable papers and
                                                                     necessary by a "specified cause of loss".
             records", except as may be provided in any
             Coverage Extensions or Optional Coverages.         c.   For direct physical loss or physical
        i.   "Data" and "software" which exists on                   damage by "theft", the following types of
             electronic "media" including the cost to                property are covered only up to the limijs
             research, replace or restore them, except               shown:
             as may be provided for in any Additional                (1) $2,500 for furs, fur ganments and
             Coverages or Optional Coverages.                            ganments trimmed with fur;
        j.   Accounts, bills, food stamps, other evidences
                                                                     (2) $5,000 for jewelry, watches, watch
             of debt, accounts receivable or "valuable
                                                                         movements, jewels, pearls, precious
             papers and records"; except as otherwise                    and semi-precious stones, bullion,
             provided for in this policy.                                gold, silver, platinum and other
   3.   Covered Causes of loss                                           precious alloys or metals. This limit
        RISKS OF DIRECT PHYSICAL LOSS unless                             does not apply to jewelry and watches
        the loss is:                                                     worth $500 or less per item;
        a. Excluded in Section B., EXCLUSIONS; or
                                                                     (3) $2,500 for patterns, dies, molds and
                                                                         fonms; and
        b.   Limited in Paragraph A.4. Limitations; that
                                                                     (4) $500 for stamps, lottery tickets held for
             follow.
                                                                         sale and letters of credit.
   4.   limitations
                                                                d. Unless specifically provided under a separate
        a.   We will not pay for direct loss of or damage          endorsement and w~h a specific Lim~ of
             to:                                                   Insurance indicated in the Declarations, we
             (1) Property that is missing, where the               will not pay for direct physical loss of or
                 only evidence of the direct physical              physical damage to "perishable stock"
                 loss or physical damage is a shortage             caused by or resulting from:
                 disclosed on taking inventory, or other           (1) A change in temperature or humidity
                 instances where there is no physical                   resulting from:
                 evidence to show what happened to                      (a) Mechanical breakdown or failure ot.
                 the property. This limitation does not
                 apply to the Additional Coverage for                        (i) Stationary heating plants; or
                 "Money" and "Securities".                                   (ii) Refrigerating,   cooling,     or
             (2) Property that has been transferred to a                          humidity control apparatus or
                 person or to a place outside the                                 equipment;
                 "scheduled premises" on the basis of                    (b) Artificially   generated     electric
                 unauthorized instructions.                                  current, including electric arcing,
             (3) The interior of any building or structure                   that disturbs electrical devices,
                 caused by or resulting from rain, snow,                     appliances or wires; or
                 sleet, ice, sand or dust, whether driven                (c) Complete or partial failure of
                  by wind or not, unless:                                    electric power on your "scheduled
                  (a) The building or structure         first                premises".
                      sustains physical damage by a                  (2) Contamination by refrigerant.

Page 2 of 25                                                                              Form SS 00 07 07 05
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.74 Page 63 of 221

                                                                SPECIAL PROPERTY COVERAGE FORM

    5.   Additional Coverages                                       The criteria set forth in Paragraphs
         a.   Collapse                                              (1)(a) through (1)(d) do not limit the
                                                                    coverage otherwise provided under
              (1) With respect to Buildings:
                                                                    this Additional Coverage for the
                  (a) Collapse means an abrupt falling              Causes of Loss listed in Paragraph
                      down or caving in of a building or            (2)(a), (2)(d), and (2)(e).
                      any part of a building with the
                                                                (3) If the collapse is caused by a Covered
                      result that the building cannot be
                                                                    Cause of Loss listed in Paragraphs
                      occupied for its intended purpose;
                                                                    (2)(b) through (2)(f), we will pay for
                  (b) A building or any part of a building          direct physical loss of or physical
                      that is in danger of falling down or          damage to the property listed below,
                      caving in is not considered to be in          but only if such physical loss or
                      a state of collapse;                          physical damage is a direct result of
                  (c) A part of a building that is standing         the collapse of a building insured
                      is not considered to be in a state of         under this policy, and the property is
                      collapse even if it has separated             property covered under this policy:
                      from another part of the building;            (a) Awnings; gutters and downspouts;
                  (d) A building that is standing or any                yard fixtures; outdoor swimming
                      part of a building that is standing is            pools; piers, wharves and docks;
                      not considered to be in a state of                beach or diving platforms or
                      collapse even if it shows evidence                appurtenances; retaining walls;
                      of cracking, bulging, sagging,                    walks, roadways and other paved
                      bending,       leaning,       settling,           surfaces.
                      shrinkage, or expansion.                  (4) If personal property abruptly falls down
              (2) We will pay for direct physical loss or           or caves in and such collapse is not
                 physical damage caused by or resulting             the result of collapse of a building, we
                 from risks of collapse of a building or any        will pay for loss or damage to Covered
                 part of a building that is insured by this         Property caused by such collapse of
                 policy caused only by one or more of the           personal property only if
                 following:                                         (a) The collapse was caused by a
                                                                         cause of loss listed in Paragraphs
                 (a) "Specified cause of loss" or
                                                                         (2)(a) through (2)(f) of this
                     breakage of building glass, if such
                                                                         Additional Coverage;
                     loss or breakage was covered by
                     this policy;                                   (b) The    personal property which
                 (b) Decay that is hidden from view,                    collapses is inside a building; and
                     unless the presence of such decay              (c) The property which collapses is
                     was known to an insured prior to                   not of a kind listed in Paragraph
                     collapse;                                          (3) above, regardless of whether
                 (c) Insect or vermin damage that is                    that kind of property is considered
                     hidden from view, unless the                       to be personal property or real
                     presence of such damage is known                   property.
                     to an insured prior to collapse;              The coverage stated in this Paragraph
                 (d) Weight of people or .personal                 (4) does not apply to personal property
                     property;                                     if marring or scratching is the only
                                                                   damage to that personal property
                 (e) Weight of rain that collects on a
                     roof; and                                     caused by the collapse.

                 (f) Use of defective material or methods
                                                                   Collapse of personal property does not
                     in construction, remodeling or                mean cracking, bulging, sagging,
                     renovation if the collapse occurs             bending, leaning, settling, shrinkage or
                                                                   expansion.
                     during     the   course     of   the
                     construction,     remodeling      or       (5) This Additional Coverage, Collapse,
                     renovation.                                   will not increase the Limits          of
                                                                   Insurance provided in this policy.


Form SS 00 07 07 05                                                                         Page 3 of 25
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.75 Page 64 of 221

SPECIAL PROPERTY COVERAGE FORM

       b.   Debris Removal                                        caused by or resulting from any
            (1) We will pay your expense to remove                condition or event inside such
                debris of Covered Property caused by              boilers or equipment.
                or resulting from a Covered Cause of          (e) Physical loss or physical damage
                Loss that occurs during the policy                to hot water boilers or other water
                period. The expenses will be paid only            heating equipment caused by or
                if they are reported to us in writing             resulting from any condition or
                wnhin 180 days of the earlier of:                 event inside such boilers or
                (a) The date of direct physical loss or           equipment.
                    physical damage; or                       Equipment        Breakdown    Property
                (b) The end of the policy period.             means Covered Property built to
                                                              operate under vacuum or pressure,
            (2) The most we will pay under this               other than weight of contents, or used
                additional Coverage is 25% of the             for the generation, transmission or
                amount we pay for the direct loss of or       utilization of energy.
                physical damage to Covered Property
                plus the deductible in this policy            The following is not            Equipment
                applicable to that physical loss or           Breakdown Property:
                physical damage.                              (a) Any structure, foundation, cabinet,
                But this limitation does not apply to             compartment or        air   supported
                any additional Debris Removal limit               structure building;
                provided in the Limits of Insurance           (b) Any    insulating     or    refractory
                section.                                          material;
            (3) This Additional Coverage does not             (c) Any sewer piping, any underground
                apply to costs to: ·                              vessels or piping, any piping forming
                (a) Extract      "pollutants        and           a part of a sprinkler system, water
                    contaminants" from land; or                   piping other than boiler feed water
                                                                  piping, boiler condensate return
                (b) Remove,     restore or replace                piping, or water piping forming a part
                    polluted or contaminated land or              of a refrigerating or air condnioning
                    water.                                        system;
       c. Equipment Breakdown                                 (d) Any vehicle or any equipment
            (1) We will pay for direct physical loss or           mounted on a vehicle. As used
                physical damage caused by or                      here, vehicle means any machine
                resulting   from     an     Equipment             or apparatus that is used for
                Breakdown Accident to Equipment                   transportation or moves under ns
                Breakdown Property.                               own power. Vehicle includes, but
                                                                  is not limited to, car, truck, bus,
                Equipment       Breakdown      Accident           trailer, train, aircraft, watercraft,
                means:                                            forl<lift,  bulldozer,   tractor  or
                (a) Mechanical breakdown, including               harvester. However, any property
                    rupture or bursting caused by                 that is stationary, permanently
                    centrifugal force.                            installed at a "scheduled premises"
                                                                  and that receives electrical power
                (b) Artificially  generated     electric          from an external power source will
                    current, including electric arcing,           not be considered a vehicle.
                    that disturbs electrical devices,         (e) Any equipment manufactured by
                    appliances or wires.                          you for sale.
               (c) Explosion of steam boilers, steam       (2) Coverage Extensions
                   piping, steam engines or steam
                   turbines owned or leased by you,           The following coverage extensions
                                                              apply only to direct physical loss or
                   or operated under your control.
                                                              physical damage caused by or
               (d) Physical loss or physical damage           resulting   from     an    Equipment
                    to steam boilers, steam pipes,            Breakdown Accident:
                    steam engines or steam turbines


Page 4 of 25                                                                  Form SS 00 07 07 05
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.76 Page 65 of 221

                                                         SPECIAL PROPERTY COVERAGE FORM

             (a) Hazardous Substances                              amounts within the Limit of
                                                                   Insurance. We do not have to
                 We will pay in any one occurrence
                 for the add~ional cost, not to                    furnish these bonds;
                 exceed $50,000, to repair or                  (iii) All    reasonable      expenses
                 replace Covered Property because                    incurred by you at our request
                 of contamination by a hazardous                     to assist us in the investigation
                 substance. This includes the                        or defense of the claim or
                 expenses to clean up or dispose of                  "suit" including actual loss of
                 such      property.    Hazardous                    earnings up to $100 a day
                 substance means any substance                       because of time off from work;
                 that is hazardous to human health             (iv) All costs taxed against you in
                 or that has been declared by a                     any "suit" we defend;
                 government      agency    to   be
                                                               (v) Prejudgment interest awarded
                 hazardous to human health.
                                                                   against you on that part of the
                 Additional cost in this extension                 judgment we pay. If we make
                 means those beyond what would                     an offer to pay the applicable
                 have been required had no                         Limit of Insurance, we will not
                 hazardous       substance      been               pay any prejudgment interest
                 involved.                                         based on that period of time
                 This limit is part of and not in                  after the offer; and
                 addition to the Limits of Insurance           (vi) All interest on the full amount
                 for Covered Property.                              of any judgment that accrues
             (b) Expediting Expenses                                after entry of the judgment and
                                                                    before we have paid, offered
                 With respect to your damaged
                                                                    to pay, or deposited in court
                 Covered Property, we will pay in
                                                                    the part of the judgment that is
                 any one occurrence, up to
                                                                    within the Limit of Insurance
                 $50,000, for the reasonable and
                                                                    shown in the Declarations.
                 necessary additional expenses
                 you incur to:                                 These payments will not reduce
                                                               the limit of Insurance shown in the
                 (i) Make temporary repairs; or
                                                               Declarations.
                 (ii) Expedite permanent repairs or
                                                            (e) Business Income         and     Extra
                      permanent replacement.
                                                                Expense Extension
             (c) Defense
                                                               The Business Income and Extra
                 If a claim or "suit" is brought               Expense Additional Coverages are
                 against you alleging that you are             extended to provide coverage for a
                 liable for damage to property of              tenant who has a loss of income
                 another in your care, custody or              from the lack of heating, cooling or
                 control    directly   caused       by         power as a result of equipment
                 Equipment Breakdown we will                   breakdown        to     mechanical,
                 either:                                       electrical or pressure equipment of
                 (i) Settle the claim or "suit"; or            the building owner.
                 (ii) Defend you against the claim          (f) If Equipment Breakdown Property
                      or "suit," but keep for                   requires replacement due to an
                      ourselves the right to settle it          Equipment Breakdown Accident,
                      at any point.                             we will pay your additional cost to
              (d) Supplementary Payments                        replace it with equipment that is
                                                                better for the environment, safer or
                 We will pay, with respect to any               more efficient than the equipment
                 claim or "suit" we defend:                     being replaced. However, we will
                 (i) All expenses we incur;                     not pay more than 125% of what
                 (ii) The cost of bonds to release              the cost would have been to repair
                      attachments, but only for bond            or replace with property of



Form SS 00 07 07 05                                                                   Page 5 of 25
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.77 Page 66 of 221

SPECIAL PROPERTY COVERAGE FORM

                    comparable material and quality.                   agent has issued, or that was issued by
                    This coverage does not increase                    someone who impersonates you or your
                    any of the applicable limits. This                 agent. This includes written instruments
                    coverage does not apply to any                     required in conjunction with any credrr,
                    property indicated as being valued                 debrr, or charge card issued to you or
                    on an Actual Cash Value basis.                     any "employee" for business purposes.
                    If you wish to retrofit air                    (2) If you are sued for refusing to pay any
                    conditioning      or     refrigeration             Covered Instrument on the basis that it
                    equipment       that     utilizes     a            has been forged or altered, and you
                    refrigerant      containing       CFC              have our written consent to defend
                    (chlorofluorocarbon) substances to                 against the "suit", we will pay for any
                    accept a non-CFC refrigerant or                    reasonable expenses that you incur
                    replace the system with a system                   and pay in that defense.
                    using a non-CFC refrigerant, we                (3) We will pay for loss resulting directly
                    will consider this better for the                  from your having accepted in good
                    environment.       Any associated                  faith, in exchange for merchandise,
                    Business      Income      or      Extra            "money" or services:
                    Expense will be included in                        (a) Money orders, including counterferr
                    determining the additional cost, if                     money orders, of any Unrred States
                    Business Income and Extra                               or Canadian post office, express
                    Expense apply to this policy.                           company or national or state (or
            (3) Additional Condition - Bankruptcy                           Canadian) chartered bank that are
                The bankruptcy or insolvency of you or                      not paid upon presentation; and
                your estate will not relieve us of any                 (b) Counterfeit United States         or
                obligation  under this       Additional                    Canadian paper currency.
                Coverage.                                          (4) The most we will pay in any one
            (4) Jurisdictional Inspections:                            occurrence, including legal expenses,
                If any     boiler or pressure vessel                   under this Addrrional Coverage is $5,000,
                requires    inspection to comply with                  unless a higher Limit of Insurance is
                state or   municipal boiler and pressure               shown in the Declarations.
                vessel     regulations, we agree to           g.   Glass Expense
                perform     such inspection on your                We will pay for necessary expenses
                behalf.                                            incurred to:
       d.   Fire Department Service Charge                         (1) Put up temporary plates or board up
            When the fire department is called to save                 openings if repair or replacement of
            or protect Covered Property from a                         damaged glass is delayed;
            Covered Cause of Loss, we will pay up to               (2) Repair or replace encasing frames;
            $25,000 in any one occurrence for your                     and
            liability for fire department service charges:
                                                                   (3) Remove or replace obstructions when
            (1) Assumed by contract or agreement                       repairing or replacing glass that is part
                prior to loss; or                                      of a building.
            (2) Required by local ordinance.                       This does not include         removing     or
       e.   Fire Extinguisher Recharge                             replacing window displays.
            We will pay to cover your expenses for            h.   Lock and Key Replacement
            recharge of your hand fire extinguishers               We will pay up to $1,000 in any one
            when they are emptied while fighting fire.             occurrence for the re-keying of locks or the
       f.   Forgery                                                repair or replacement of locks at
            (1) We will pay for loss resulting directly
                                                                   "scheduled premises" following the theft or
                from forgery or alteration of any check,           the attempted theft of keys by burglars.
                draft, promissory note, or similar written    i.   Money and Securities
                promises, orders or directions to pay a            (1) We will pay for loss of "money'' and
                sum certain in "money" that you or your                "securities" used in your business while


Page 6 of 25                                                                            Form SS 00 07 07 05
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.78 Page 67 of 221

                                                              SPECIAL PROPERTY COVERAGE FORM

              at a bank or savings inst~ution, within            Undamaged Part
              your living quarters or the living quarters        (a) For loss to the undamaged portion
              of your partners or any employee having                of the Building that requires the
              use and custody of the property, at the                demolition of parts of the same
              "scheduled premises", or in trans~                     property not damaged by a
              between any of these places, resulting                 Covered Cause of Loss provided
              directly from:                                         that any such ordinance or law
                                                                     resulting in this type of loss:
              (a) "Theft";
                                                                     (i) Regulates the construction or
              (b) Disappearance; or                                      repair      of    buildings,  or
              (c) Destruction.                                           establishes zoning or land use
           (2) In addition to the     Limitations and                    requirements           at    the
              Exclusions applicable to property                          "scheduled premises"; and
              coverage, we will not pay for loss:                    (ii) Is in force at the time of the
              (a) Resulting from accounting or                          loss.
                  arithmetical errors or omissions;                  The most we will pay in any one
              (b) Due to the giving or surrendering                  occurrence for this coverage is
                   of property in any exchange or                    $25,000 as a Limit of Insurance.
                   purchase; or                                   Demolition Cost
               (c) Of property contained in any                   (b) The cost to demolish and clear the
                   "money"-operated device unless a                   site of undamaged parts of the
                   continuous recording instrument in                 property caused by enforcement of
                   the device records the amount of                   a building, zoning or land use
                   "money" deposited in the "money" -                 ordinance or law.
                   operated device.                                   The most we will pay in any one
           (3) The most we will pay for loss in any                   occurrence for this coverage is
               one occurrence is:                                     $25,000 as a Limit of Insurance.
               (a)· The limit shown in the Declarations           Increased Cost of Construction
                    for Inside the Premises for                   (c) The    increased cost to repair,
                    "money" and "securities" while:                   rebuild or reconstruct the covered
                   (i)     In or on the       "scheduled              property, caused by enforcement
                           premises"; or                              of a building, zoning or land use
                                                                      ordinance or law.
                   (ii) Within       a bank or savings
                           institution; and                           The most we will pay in any one
                                                                      occurrence for this coverage is
               (b) The limit shown in the Declarations
                                                                      $25,000 as a Limit of Insurance.
                   for Outside the Premises for
                   "money"       and   "securities"   while       "Tenants    Improvements           and
                   anywhere else.                                 Betterment"

           (4) All loss:                                          (d) The    increased cost to repair,
                                                                      rebuild or reconstruct "tenant's
               (a) Caused by one or more persons;                     improvements and betterments"
                   or                                                 caused by enforcement of building,
               (b) Involving a single act or series of                zoning or land use ordinance or
                    related acts;                                     law.
               is considered one occurrence.                          The most we will pay in any one
                                                                      occurrence for this coverage is
           (5) You must keep records of all "money"                   $25,000 as a Limit of Insurance.
               and "securities" so we can verify the
               amount of any loss or damage.                   (2) Additional Exclusions

      j.   Ordinance or Law                                       We will not pay under this Add~ional
                                                                  Coverage for:
           (1) If a Covered Cause of Loss occurs to
               covered Building property, we will pay             (a) The enforcement of any ordinance
               on a "scheduled premises· any of the                   or law which requires the
               following costs that are caused by                     demolition, repair, replacement,
               enforcement of an ordinance or law:                    reconstruction,   remodeling  or

Form SS 00 07 07 05                                                                        Page 7 of 25
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.79 Page 68 of 221

SPECIAL PROPERTY COVERAGE FORM

                   remediation of property due to             (b) If the Building(s) Full Value
                   contamination by "pollutants and               Endorsement applies and the
                   contaminants" or due to the                    property is repaired or replaced on
                   presence, growth, proliferation,               the same or another premises, we
                   spread of any activity of "fungi",             will not pay more for physical loss of
                   wet or dry rot, bacteria or virus; or          or physical damage to designated
               (b) The costs associated with the                  Building property, including loss
                   enforcement of any ordinance or                caused by enforcement of an
                   law which requires any insured or              ordinance or law, than:
                   others to test for, monitor, clean             (i) The amount you actually spend
                   up, remove, contain, treat, detoxify               to repair, rebuild or reconstruct
                   or neutralize, or in any way                       the Building, but not for more
                   respond to, or assess the effects                  than the amount it would cost to
                   of "pollutants or contaminants",                   restore the Building on the same
                   "fungi", wet or dry rot, bacteria or               premises; and
                   virus.                                         (ii) The amount it would cost to
               (c) Loss caused by, resulting from,                     restore the undamaged portion
                   contributed to or aggravated by                     to the same height, floor area,
                   earthquake or volcanic eruption.                    style and comparable quality of
               (d) Loss due to an ordinance or law                     the original property insured.
                   that:                                      (c) If Replacement Cost or the
                   (i) You were required to comply                Building{s)        Full      Value
                       with before the loss even if the           Endorsement applies and the
                       building was undamaged; and                property is not repaired or
                                                                  replaced, or if Actual Cash Value
                   (ii) You failed to comply with.                applies, then we will not pay more
           (3) Additional Limitations - Loss to                   for physical loss of or physical
               Undamaged Portion of Building                      damage to designated Building
               Subject to the limit stated in Paragraph           property, including loss caused by
               A.5.j.(1)(a),  the insurance provided              enforcement of an ordinance or
               under this Additional Coverage for loss            law, than the lesser of:
               in value to the undamaged portion of               (i) The Actual Cash Value of the
               the building is limited as follows:                    Building at the time of loss; or
               (a) If Replacement Cost applies and                (ii) The     Limit  of    Insurance
                   the property is repaired or                         applicable to the covered
                   replaced on the same or another                     Building property stated in
                   premises, we will not pay more for                  Paragraph A.5.j.(1)(a).
                   physical loss of or physical            (4) Additional Limitation - Demolition
                   damage to designated Building               Cost
                   property, including loss caused by
                   enforcement of an ordinance or             We will not pay more than the lesser
                   law, than:                                 of:
                   (i) The amount you actually spend          (a) The   amount actually spent to
                       to repair, rebuild or reconstruct          demolish and clear the site of the
                                                                  "scheduled premises"; or
                       the Building, but not for more
                       than the amount it would cost to       (b) The applicable Demolition Cost
                       restore the Building on the same           Limit of Insurance as stated in
                       premises; and                              Paragraph A.5.j.(1)(b).
                   (ii) The amount it would cost to        (5) Additional Limitation -      Increased
                        restore the undamaged portion          Cost of Construction
                        to the same height, floor area,       The insurance provided under this
                        style and comparable quality of       Additional Coverage for increased cost
                        the original property insured.        of construction is limited as follows:
                                                              (a) We will not pay:


Page 8 of 25                                                                  Form SS 00 07 07 05
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.80 Page 69 of 221

                                                               SPECIAL PROPERTY COVERAGE FORM

                  (i) Unlil the property is actually      I.   Preservation of Property
                        repaired or replaced, at the           If it is necessary to move Covered
                        same or another premises;              Property from the "scheduled premises" to
                        and                                    preserve it from direct physical loss or
                  (ii) Unless        the   repairs  or         physical damage by a Covered Cause of
                        replacements are made as               Loss, we will pay for any direct physical
                        soon as reasonably possible            loss of or physical damage to that property:
                        after the physical loss or             (1) While it is being moved or while
                        physical damage, not to
                                                                   temporarily stored at another location;
                        exceed two years. We may
                        extend this period in writing              and
                        during the two years.                  (2) Only if the direct physical loss or
              (b) If the Building is repaired or                   physical damage occurs within 45
                   replaced at the same premises, or               days after the property is first moved.
                   if you elect to rebuild at another     m. Theft Damage to Building
                   premises, the most we will pay is
                   the lesser of:                              This Additional Coverage applies only to
                                                               premises where you are a tenant and are
                   (i) The       increased    cost   of
                                                               responsible in the lease for physical loss or
                        construction at the same
                                                               physical damage to the building you lease,
                         premises; or                          rent, or occupy that is caused by or results
                   (ii) The applicable Increased Cost          from "theft", burglary or robbery.
                         of Construction      Limij of
                                                               We will pay for direct physical loss or
                         Insurance stated in Paragraph
                                                               physical damage directly resulting from
                         A.5.j.(1)(c).
                                                               "theft", burglary or robbery (except loss by fire
              (c) If the ordinance or law requires             or explosion) to a building:
                  relocation to another premises, the
                                                               (1) You    occupy,     including personal
                  most we will pay is the lesser of:
                                                                   property that is used to maintain or
                  (i) The      Increased   Cost   of               service the building; or
                       Construction at the new
                                                               (2) Containing covered personal property
                       premises; or                                if you are legally liable for such
                  (ii) The applicable Increased Cost               physical loss or physical damage.
                       of Construction     Limij of
                                                               But we will not pay for such physical loss
                       Insurance stated in Paragraph
                                                               of or physical damage to property that is
                       A.5.j.(1)(c).
                                                               away from the "scheduled premises".
      k.   "Pollutants and Contaminants" Clean
                                                           n. Water Damage, Other Liquid, Powder or
           Up and Removal
                                                              Molten Material Damage
           We will pay your expense to extract
                                                                If direct physical loss or physical damage
           "pollutants and contaminants" from land or           caused by or resulting from covered water
           water at the "scheduled premises" if the             or other liquid, powder or molten material
           discharge, dispersal, seepage, migration,            damage loss occurs, we will also pay the
           release or escape of the "pollutants and             cost to tear out and replace any part of the
           contaminants" is caused by or results from           building or structure to repair damage to
           a Covered Cause of Loss that occurs                  the system or appliance from which the
           during the policy period. The expenses will          water or other substance escapes.
           be paid only if they are reported to us in           We will not pay the cost to repair any defect
           writing within 180 days of the earlier of:           that caused the direct physical loss or
           (1) The date of direct physical loss or              physical damage except as provided in
               physical damage; or                              paragraph A.5.c., Equipment Breakdown of
                                                                this coverage form. But we will pay the cost
           (2) The end of the policy period.
                                                                to repair or replace damaged parts of fire
           The most we will pay in any one                      extinguishing equipment if the damage:
           occurrence for each location under this
                                                                (1) Results in discharge of any substance
           Additional Coverage is $15,000 for the
                                                                    from an automatic fire protection
           sum of all such expenses arising out of
                                                                    system; or
           Covered Causes of Loss.

Form SS 00 07 07 05                                                                             Page 9 of 25
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.81 Page 70 of 221

SPECIAL PROPERTY COVERAGE FORM

           (2) Is directly caused by freezing.                        (b) That part or all of the "scheduled
      o.   Business Income
                                                                          premises"          is  rendered
                                                                          untentantable as a result of a
           (1) We will pay for the actual loss of                         Covered Cause of Loss if
               Business Income you sustain due to                         coverage for Business Income
               the necessary suspension of your                           applies to the policy.
               "operations" during the "period of
               restoration". The suspension must be          p.   Extra Expense
               caused by direct physical loss of or               (1) We will pay reasonable and necessary
               physical damage to property at the                     Extra Expense you incur during the
               "scheduled      premises",    including                "period of restoration" that you would
               personal property in the open (or in a                 not have incurred if there had been no
               vehicle) within 1,000 feet of the                      direct physical loss or physical
               "scheduled premises", caused by or                     damage to property at the "scheduled
               resulting from a Covered Cause of                      premises", including personal property
               Loss.                                                  in the open (or in a vehicle) within
           (2) With respect to the requirements set                   1,000 feet, caused by or resulting from
               forth in the preceding paragraph, if you               a Covered Cause of Loss.
               occupy only part of the site at which              (2) With respect to the requirements set
               the "scheduled premises" are located,                  forth in the preceding paragraph, if you
               your "scheduled premises" also                         occupy only part of the site at which
               means:                                                 the "scheduled premises" are located,
                (a) The portion of the building which                 your "scheduled premises" also
                    you rent, lease or occupy; and                    means:
                                                                      (a) The portion of the building which
                (b) Any area within the building or on
                    the site at which the "scheduled                      you rent, lease or occupy; and
                    premises" are located, but only if                (b) Any area within the building or on
                    that area services, or is used to                     the site at which the "scheduled
                    gain access to, the "scheduled                        premises" are located, but only if
                    premises".                                            that area services, or is used to
           (3) We will only pay for loss of Business                      gain access to, the "scheduled
               Income that occurs w~hin           12                      premises".
               consecutive months after the date of               (3) Extra    Expense     means     expense
               direct physical loss or physical                       incurred:
               damage.                                                (a) To avoid      or minimize the
                This Additional Coverage is not subject.                  suspension of business and to
                to the Limits of Insurance.                               continue "operations":
           (4) Business Income means the:                                 (i) At the "scheduled premises";
                (a) Net Income (Net Profit or Loss                            or
                    before income taxes) that would                       (ii) At replacement premises or at
                    have been earned or incurred if no                         temporary locations, including:
                    direct physical loss or physical                          (aa)Relocation expenses; and
                    damage had occurred; and
                                                                              (bb)Cost to equip and operate
                (b) Continuing         normal    operating                        the     replacement    or
                    expenses         incurred,   including                        temporary location, other
                    payroll.                                                      than      those     costs
                                                                                  necessary to repair or to
           (5) With respect to the coverage provided
                                                                                  replace damaged stock
                in   this   Additional           Coverage,                        and equipment.
                suspension means:
                                                                      (b) To minimize the suspension of
                (a) The partial slowdown or complete                      business if you cannot continue
                    cessation    of your    business                      "operations". •
                    activities; or
                                                                      (c) (i) To repair or replace any
                                                                          property; or


Page 10 of 25                                                                         Form SS 00 07 07 05
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.82 Page 71 of 221

                                                                  SPECIAL PROPERTY COVERAGE FORM

                     (ii) To research,       replace or                (a) When access is permitted to your.
                          restore the lost information on                  "scheduled premises"; or
                          damaged "valuable papers                     (b) 30  consecutive days after the
                          and records";                                    order of the civil authority.
                          to the extent it reduces the      r.     Extended Business Income
                          amount of loss that otherwise
                          would have been payable                  (1) If the necessary suspension of your
                          under this Additional Coverage               "operations" produces a Business
                          or Additional Coverage o.,                   Income loss payable under this policy,
                          Business Income.                             we will pay for the actual loss of
                                                                       Business Income you incur during the
                          We wi II only pay for Extra                  period that:
                          Expense that occurs within 12
                          consecutive months after the                 (a) Begins on the date property is
                          date of direct physical loss or                  actually repaired, rebuilt or replaced
                          physical    damage.        This                  and "operations" are resumed; and
                          Additional Coverage is not                   (b) Ends on the earlier of:
                          subject to the Limits of                         (i) The date you could restore
                          Insurance.                                           your      "operations"    with
            (4) With respect to the coverage provided                          reasonable speed, to the
                in    this    Additional   Coverage,                           condition that would have
                suspension means:                                              existed if no direct physical
                (a) The partial slowdown or complete                           loss or damage occurred; or
                    cessation      of   your    business                   (ii) 30 consecutive days after the
                    activities; or                                              date . determined in (1)(a)
                (b) That part or all of the "scheduled                          above.
                    premises"         is   rendered                    Loss of Business Income must be
                    untentantable as a result of a                     caused by direct physical loss or
                    Covered Cause of Loss if                           physical damage at the "scheduled
                    coverage for Extra Expense                         premises" caused by or resulting from
                    applies to the policy.                             a Covered Cause of Loss.
            (5) Limitation                                       · (2) With respect to the coverage provided in
            This Extra Expense Coverage does not                       this Additional Coverage, suspension
            apply to:                                                  means:
                (a) Any     deficie·ncies in     insuring              (a) The partial slowdown or complete
                    building or business        personal                   cessation of your business activ~ies;
                    property; or                                           and

                (b) Any expense related to any recall                  (b) That a part or all of the "scheduled
                    of products you         manufacture,                   premises" is rendered untenantable
                    handle or distribute.                                  as a result of a Covered Cause of
                                                                           Loss.
       q.   Civil Authority
                                                            s.    Business Income          from      Dependent
            (1) This insurance is extended to apply to            Properties
                the actual loss of Business Income you
                sustain when access to your "scheduled            (1) We will pay for the actual loss of
                premises" is specifically prohibited by               Business Income you sustain due to
                order of a civil authority as the direct              direct physical loss or physical damage
                result of a Covered Cause of Loss to                  at the premises of a dependent property
                property in the immediate area of your                caused by or resulting from a Covered
                "scheduled premises".                                 Cause of Loss.
            (2) The coverage for Business Income will                 The most we will pay under this
                begin 72 hours after the order of a civil             Additional Coverage is $5,000 in any
                authority and coverage will end at the                one occurrence unless a higher Limit
                earlier of:                                           of Insurance is indicated in the
                                                                      Declarations.


Form SS 00 07 07 05                                                                            Page 11 of 25
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.83 Page 72 of 221

SPECIAL PROPERTY COVERAGE FORM

           (2) We will reduce the amount of your                     (a) Regulates the construction, use or
                Business Income loss, other than                          repair, or requires the tearing
                Extra Expense, to the extent you can                      down of any property; or
                resume "operations", in whole or in                  {b) Requires any insured or others to
                part, by using any other available:                       test for, monitor, clean up, remove,
                (a) Source of materials; or                               contain, treat, detoxify, or neutralize,
                (b) Outlet for your products.                             or in any way respond to, or assess
                                                                          the effects "pollutants."
           (3) If you do not resume "operations", or
                do not resume "operations" as quickly            (7) The definition of Business Income
                as possible, we will pay based on the                contained in the Business Income
                length of time it would have taken to                Addnional Coverage also applies to
                resume "operations" as quickly as                    this Business Income From Dependent
                possible.                                            Properties Additional Coverage.
           (4) Dependent Property means property            t.   Tenant Glass
                owned, leased or operated by others              This Additional Coverage applies only to
                whom you depend on to:                           premises where you are a tenant and are
                (a) .Deliver materials or services to            responsible in the lease for such damage.
                     you or to others for your account.          We will cover loss to glass, which is in your
                     But services do not include:                care, custody or control and for which the
                     (i) Water, communication, power             lease holds you responsible. The glass
                         services or any other utility           must be part of a building described in the
                         services; or                            Declarations or at a location that would be
                                                                 included in Coverage Extension b. Newly
                     (ii) Any type of web site, or               Acquired or Constructed Property.
                          Internet service.
                                                                 The most that we will pay in any one
                (b) Accept your products or services;            occurrence for each location under this
                (c) Manufacture your products for                Additional Coverage is $25,000.
                    delivery to your customers under        u.   Leasehold Improvements
                    contract for sale; or
                                                                 If your lease is cancelled in accordance wnh
                {d) Attract customers to your business           a valid lease provision as the direct result of a
                    premises.
                                                                 Covered Cause of Loss to property at the
                The dependent property must be                   location in which you are a tenant, and you
                located in the coverage territory of this        cannot legally remove "Tenant Improvements
                policy.                                          and Betterments", we will extend Business
           (5) The   coverage period for Business                Personal Property coverage to apply to the
                Income under this Additional Coverage:           unamortized value of "Tenants Improvement
                                                                 and Betterment" that remain and that you
                (a) Begins 72 hours after the time of
                                                                 were forced to abandon.
                     direct physical loss or physical
                     damage caused by or resulting               The most we will pay in any one
                     from a Covered Cause of Loss at             occurrence for loss under this Additional
                     the premises of the dependent               Coverage is $25,000.
                     property; and                           v. Lease Assessment
                (b) Ends on the date when the property           Your Business Personal Property is extended
                    at the premises of the dependent             to apply to your share of any assessment
                    property should be repaired, rebuilt         charged to all tenants by the building owner
                    or replaced with reasonable speed            as a result of direct physical damage caused
                    and similar quality.                         by or resulting from a Covered Cause of Loss
           (6) The     Business Income coverage                  to building property you occupy as agreed to
                period, as stated in Paragraph (5),              in your written lease agreement.
                does not include any increased period            We will pay no more than $2,500 in any one
                required due to the enforcement of any           occurrence for this Addnional Coverage.
                ordinance or law that:


Page 12 of 25                                                                          Form SS 00 07 07 05
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.84 Page 73 of 221

                                                               SPECIAL PROPERTY COVERAGE FORM

  6.   Coverage Extensions                                              representatives,      or      anyone
                                                                        entrusted with the records of
       Except as otherwise provided, the following
                                                                        accounts receivable, whether or
       Extensions apply lo property located in or on
                                                                        not acting alone or in collusion with
       the building at the "scheduled premises" or in
                                                                        other persons or occurring during
       the open (or in a vehicle) within 1,000 feel of
                                                                        the hours of employment.
       the "scheduled premises".         All Coverage
       Extensions are subject to the terms, conditions                  This exclusion does not apply to a
       and exclusions of this policy, except as                         carrier for hire.
       otherwise provided.                                          (b) Alteration, falsification, concealment
       In addition to the Limits of Insurance, you may                  or destruction of records of accounts
       extend the insurance provided by this policy as                  receivable done to conceal the
       follows:                                                         wrongful giving, taking or withholding
                                                                        of "money," "securities," or other
       a. Accounts Receivable
                                                                        property.
           (1) You may extend the insurance that
                                                                        This exclusion applies only to the
               applies to your Business Personal
                                                                        extent of the wrongful giving,
               Property, to apply to your accounts
                                                                        taking or withholding.
               receivable.
                                                                    (c) Bookkeeping, accounting or billing
               We will pay for:
                                                                        errors or omissions.
               (a) All amounts due from your
                    customers that you are unable to                (d) Electrical  or magnetic mJury,
                                                                        disturbance or erasure of electronic
                    collect;
                                                                        recordings.
               (b) Interest charges on any loan
                    required to offset amounts you are                  But we will pay for direct physical
                    unable to collect pending our                       loss or physical damage caused
                    payment of these amounts;                           by Lightning.
               (c) Collection expenses in excess of                 (e) Voluntary parting with any property
                    your normal collection expenses                     by you or anyone entrusted with
                    that are made necessary by the                      the property if induced to do so by
                                                                        any fraudulent scheme, trick,
                    physical loss or physical damage;
                                                                        device or false pretense.
                    and
                                                                    (I) Unauthorized       instructions    to
               (d) Other reasonable expenses that
                                                                        transfer property to any person or
                    you incur to reestablish your
                                                                        to any place.
                    records of accounts receivable;
                                                                (4) We will not pay for direct physical loss
               that result from direct physical loss of or          or physical damage that requires any
               physical damage to your records of                   audit of records or any inventory
                accounts receivable.                                computation to prove its factual
           (2) Paragraph A.3., Covered Causes of                    existence.
                Loss, and Section B., Exclusions, do            (5) The most we will pay in any one
                not apply to this Additional Coverage               occurrence for direct physical loss of
                except for:                                         or physical damage to your accounts
                (a) Paragraph B.1.b., Governmental                  receivable     at    each     "scheduled
                    Action;                                         premises" is $25,000.
                                                                (6) The most we will pay in any one
               (b) Paragraph B.1.c., Nuclear Hazard;
                                                                     occurrence for direct physical loss of
                   and                                               or physical damage to accounts
               (c) Paragraph B.1.e., War and Military                receivables away from the "scheduled
                   Action.                                           premises", including while in transit, is
                                                                     $25,000.
            (3) Additional Exclusions
                                                             b. Arson and "Theft" Reward
                (a) Dishonest acts by you, anyone
                    else with an interest in the records         (1) In the event that a covered fire loss
                    of accounts receivable, or your or               was the res·ult of an act of arson, we
                    their employees or authorized                    will reimburse you for rewards you pay
                                                                     for information leading to convictions
                                                                     for that act of arson.

Form SS 00 07 07 05                                                                          Page 13 of 25
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.85 Page 74 of 221

SPECIAL PROPERTY COVERAGE FORM

            (2) In the event of a covered "theft" loss,        The most we wil I pay in any one
                we will reimburse you for rewards you          occurrence for loss or damage under
                pay for information leading to                 this Extension is 25% of the Limit of
                convictions for the "theft" loss.              Insurance for Building shown in the
            The most we will pay to reimburse you in           Declarations, but not more than
            any one occurrence for arson or "theft"            $500,000 at each premises.
            rewards is $10,000.                             (2) You may extend the insurance that
            This   is additional insurance.       The           applies to Business Personal Property
            deductible does not apply to these                  to apply to:
            reimbursements.
                                                               (a) Property    at any premises you
      c.    Data and Software                                       acquire or construct;
            We will pay up to $10,000 in any one                (b) Business    Personal      Property,
            occurrence to cover your costs to                       including such property that you
            research, replace or restore "data" or                  newly acquire, located at your
            "software" which exists or existed on                   newly constructed building, or
            electronic or magnetic "media" that is lost
            or damaged as a result of direct physical           (c) Business Personal Property that
            loss or physical damage to "computer                    you newly acquire, located at the
            equipment" at the "scheduled premises".                 "scheduled premises".
      d.    Garages, Storage Buildings and Other                This extension does not apply to:
            Appurtenant Structures                              (a) Personal      Property    that  you
            (1) You may extend the insurance that                   temporarily acquire in the course
                applies to Building to apply to garages,            of installing or performing work on
                storage       buildings    and     other            such property;
                appurtenant structures, except outdoor          (b) Personal property of others that
                fixtures, at the "scheduled premises".              you temporarily acquire in the
                The most we will pay in any one                     course of your wholesaling activity.
                occurrence for direct physical loss or          (c) Merchandise held for sale, except
                physical damage under this Extension                as provided under Paragraph C.6.
                is $50,000 at each "scheduled                       Business Personal Property Limit
                premises".                                          - Seasonal Increase.
            (2) You may extend the insurance that               The most we will pay in any one
                applies to Business Personal Property           occurrence for direct physical loss or
                in garages, storage buildings and other         physical damage under this Extension
                appurtenant     structures    at    the         is $250,000 at each premises.
                "scheduled premises".                       (3) You may extend the insurance that
                The most we will pay in any one                 applies to Business Income and Extra
                occurrence for direct physical loss or          Expense to apply to newly acquired or
                physical damage under this Extension            constructed locations.
                is $5,000 at each "scheduled                    The most we will pay in any one
                premises".                                      occurrence under this Extension is
       e.   Newly Acquired or Constructed Property              $50,000.
                                                            (4) If Covered Property is moved to a new
            (1) You may extend the insurance that
                                                                premises endorsed onto this policy, from
                applies to Building to apply to:
                                                                a "scheduled premises" being endorsed
                (a) Your new buildings while being built        off this policy, the Limn of Insurance
                    on the "scheduled premises"; and            applicable to that vacated premises will
                (b) Buildings you acquire at locations          apply proportionately to both premises as
                    other   than     the     "scheduled         the property is moved. This coverage
                    premises", intended for:                    applies to up to 180 days after the move
                                                                 begins or upon completion of the move,
                    (i) Similar use as the Building
                        described in the Declarations; or        whichever is sooner. This coverage
                                                                 does not apply to Business Personal
                    (ii) Use as a warehouse.                     Property while in transn.


Page 14 of 25                                                                   Form SS 00 07 07 05
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.86 Page 75 of 221

                                                                 SPECIAL PROPERTY COVERAGE FORM

           (5) Insurance under this Extension for                The most we will pay in any one
               each newly acquired or constructed                occurrence for physical loss or physical
               property will end when any of the                 damage under this Extension is $10,000 at
               following first occurs:                           each "scheduled premises".
              (a) This policy expires;                     h.    Property Off-Premises
              (b) 180 days after you acquire or                  (1 ) You may extend the insurance that
                  begin to construct the property, or                 applies to Building to apply to such
              (c) You report values to us.                            property that is temporarily at a location
                                                                      you do not own, lease or operate. This
              We will charge you additional premium
                                                                      Extension applies only if physical loss
              for values reported from the day
                                                                      or physical damage is caused by or
              construction begins or you acquire the
                                                                      resulting from a Covered Cause of
              property.
                                                                      Loss. This Extension does not apply to
      f.   Outdoor Property                                           property in course of transit.
           You may extend the insurance provided by                   The most we will pay in any one
           this policy to apply to your outdoor:                      occurrence under this coverage
           (1) Fences, signs (other than signs                        extension is $5,000.
               attached to buildings), trees, shrubs             (2) You may extend the insurance that
               and plants caused by or resulting from                 applies to Business Personal Property
               any of the following causes of loss:                   to apply to such property, other than
                                                                      Accounts Receivable, "money" and
               (a) Fire;
                                                                      "securities" while:
               (b) Lightning;
                                                                      (a) In the course of transtt and more
               (c) Explosion;
                                                                           than 1,000 feet from the "scheduled
               (d) Riot or Civil Commotion; and                            premises". Property must be in or
               (e) Aircraft.                                               on, but not permanently attached to
               The most we will pay in any one                             or installed in, a motor vehicle you
               occurrence for direct physical loss or                      own, lease or operate while between
                physical damage, including debris                           points in the coverage territory; or
                removal expense, under this Extension                 (b) Temporarily at a premises you do
                is $10,000 but not more than $1,000                         not own, lease or operate.
                for any one tree, shrub or plant.                      (c) At a premises owned, leased,
          (2) Radio        and    television   antennas                     operated or used by you and the
                (including satellite dishes) caused by                      Business Personal Property is a
                or resulting from any of the following                      vending machine.
                causes of loss:                                        (d) In or on, but not permanently
                (a) Fire;                                                   attached to or installed in, motor
                (b) Lightning;                                              vehicles      operated     by      your
                                                                            employees in the course of your
                (c) Windstorm;                                              business operations.
                (d) Ice, Snow, Sleet or Hail;                          (e) On temporary public display, or
                (e) Explosion;                                              while being used at fairs,
                (I) Riot or Civil Commotion; and                            exhibitions, exposttions, or trade
                (g) Aircraft.                                               shows or while in transit to and
                                                                            from these temporary sites.
                 The most we will pay in any one
                 occurrence for direct physical loss or                The most we will pay in any one
                 physical damage, including debris                     occurrence under this Extension is
                 removal expense, under this Extension                  $2,500.
                 is $2,000.                                 i.    Valuable Papers and Records - Cost of
       g. Personal Effects                                        Research
           You may extend the insurance that applies              You may extend the insurance that applies
           to Business Personal Property to apply to              to Business Personal Property to apply to
           personal effects owned by you, your                    your costs to research, replace or restore
           officers,     your partners,      "managers·,          the lost information on lost or damaged
           "members", or your employees.                          "valuable papers and records", for which
                                                                  duplicates do not exist.

Form SS 00 07 07 05                                                                              Page 15 of 25
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.87 Page 76 of 221

SPECIAL PROPERTY COVERAGE FORM

           The most we will pay in any one                              (d) All volcanic eruptions that occur
           occurrence under this Extension is                               within any 168-hour period will
           $25,000 at each "scheduled premises". For                        constitute a single occurrence.
           "valuable papers and records" not at the                     Volcanic action does not include the cost
           "scheduled premises", including while in                     to remove ash, dust, or particulate
           transit, the most we will pay in any one                     matter. That does not cause direct
           occurrence is $25,000.                                       physical loss or physical damage to
                                                                        Covered Property.
B. EXCLUSIONS
                                                               b.   Governmental Action
  1. We will not pay for loss or damage caused
     directly or indirectly by any of the following.                Seizure or destruction of property by order
     Such loss or damage is excluded regardless of                  of governmental authority.
     any other cause or event that contributes                      But we will pay for acts of destruction ordered
     concurrently or in any sequence to the loss.                   by governmental authority and taken at the
      a.   Earth Movement                                           time of a fire to prevent tts spread, if the fire
                                                                    would be covered under this policy.
           (1) Earthquake, meaning a shaking or
               trembling of the earth's crust, caused          c.   Nuclear Hazard
               by     underground       tectonic forces             Nuclear      reaction   or   radiation,   or
               resulting in breaking, shifting, rising,             radioactive      contamination      however
               settling, sinking or lateral movement;               caused.
           (2) Landslide, including any earth sinking,              But if physical loss or physical damage by
               rising or shifting related to such event;            fire results, we will pay for that resulting
           (3) Mine subsidence, meaning subsidence                  physical loss or physical damage.
               of a man-made mine, whether or not              d.   Power Failure
               mining activity has ceased;                          The failure of power or other utility service
           (4) Earth     sinking (other than sinkhole               supplied to the "scheduled premises",
                collapse), rising or shifting including soil        however caused, if the failure occurs away
                condttions which cause settling, cracking           from the "scheduled premises". Failure
                or other disarrangement .of foundations             includes lack of sufficient capacity and
                or other parts of realty. Soil conditions
                                                                    reduction in supply necessary to maintain
                include contraction, expansion, freezing,
                thawing, erosion, improperly compacted              normal operations.
                soil, and the action of water under the             But if physical loss or physical damage by
                ground surface;                                     a Covered Cause of Loss results, we will
           But if Earth Movement, as described in                   pay for that resulting physical loss or
           Paragraphs (1) through (4) above, results                physical damage.
           in fire or explosion, we will pay for the           e.   War and Military Action
           physical loss or physical damage caused
                                                                    (1) War, including undeclared or civil war;
           by that fire or explosion.
                                                                    (2) Warlike action by a military force,
           (5) Volcanic eruption,           meaning the
                                                                         including action in hindering or
                eruption, explosion or effusion of a
                volcano.       But if physical loss or                   defending against an actual or
                 physical damage by fire or volcanic                     expected attack, by any government,
                action results, we will pay for that                     sovereign or other authority using
                 resulting physical damage.                              military personnel or other agents; or
                Volcanic action means direct physical               (3) Insurrection,   rebellion,   revolution,
                 loss or physical damage resulting from                  usurped power, or action taken by
                 the eruption of a volcano when the                      governmental authority in hindering or
                 physical loss or physical damage is                     defending against any of these.
                 caused by:                                    f.   Water
                 (a) Airborne volcanic blast or airborne            (1) Flood, including the accumulation of
                      shock waves;                                      surface water, waves, tides, tidal
                (b) Ash, dust, or particulate matter; or                waves, overflow of streams or any
                (c) Lava flow.                                          other bodies of water, or their spray, all
                                                                        whether driven by wind or not;


Page 16 of 25                                                                              Form SS 00 07 07 05
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.88 Page 77 of 221

                                                                     SPECIAL PROPERTY COVERAGE FORM

             (2) Mudslide or mud flow;                               (6) The following causes of loss                to
             (3) Water that backs up from a sewer or                     personal property:
                 drain; or                                               (a) Dampness       or dryness               of
                                                                             atmosphere;
             (4) Water under the ground surface pressing
                 on, or flowing or seeping through:                      (b) Changes in or extremes of
                                                                             temperature; or
                 (a) Foundations, walls, floors or paved
                     surfaces;                                           (c) Marring or scratching.

                 (b) Basements, whether paved or not;                But if physical loss or physical damage by
                     or                                              the "specified causes of loss", building
                                                                     glass breakage or Equipment Breakdown
                 (c) Doors, windows or other openings.
                                                                     Accident results, we will pay for that
                 But if loss or damage by fire, explosion            resulting physical loss or physical damage.
                 or sprinkler leakage results, we will
                                                                d.   Frozen Plumbing: Water, other liquids,
                 pay for that resulting physical loss or
                                                                     powder or molten material that leaks or
                 physical damage.
                                                                     flows    from     plumbing,    heating, air
             (5) Water damage caused by or resulting                 conditioning or other equipment (except
                 from earthquake or volcanic eruption:               fire protective systems) caused by or
                 (a) Earthquake means a shaking or                   resulting from freezing, unless:
                     trembling of the earth's crust, caused          (1) You do your best to maintain heat in
                     by underground tectonic forces                      the building or structure; or
                     resulting in breaking, shifting, rising,        (2) You drain the equipment and shut off
                     settling, sinking or lateral movement               the supply if the heat is not maintained.
                     or other movement;
                                                                e.   Dishonesty: Dishonest or criminal act by
                 (b) Volcanic eruption means the
                                                                     you, any of your partners, "members",
                     eruption, explosion or effusion of a
                                                                     officers, "managers", employees, directors,
                     volcano.
                                                                     trustees, authorized representatives or
        g.   Neglect                                                 anyone to whom you entrust the property
             Neglect of an insured to use all reasonable             for any purpose:
             means to save and preserve property from                (1) Acting alone or in collusion wijh others;
             further damage at and after the time of                     or
             loss.
                                                                     (2) Whether or not occurring during the
   2.   We will not pay for physical loss or physical                    hours of employment.
        damage caused by or resulting from:                          This exclusion does not apply to acts of
        a.   Consequential Losses: Delay, loss of use                destruction by your employees; but theft by
             or loss of market.                                      employees is not covered.
        b    Smoke, Vapor, Gas: Smoke, vapor or gas             f. False Pretense: Voluntary parting with
             from agricultural smudging or industrial              any property by you or anyone else to
             operations.                                           whom you have entrusted the property if
        c.   Miscellaneous Types of Loss:                          induced to do so by any fraudulent
                                                                   scheme, trick, device or false pretense.
             (1) Wear and tear;
                                                                g. Exposed Property: Rain, snow, ice or
             (2) Rust,    corrosion,    fungus,    decay,          sleet to personal property in the open,
                 deterioration, hidden or latent defect or         except as provided in the Coverage
                 any quality in property that causes it to         Extension for Outdoor Property.
                 damage or destroy itself;                      h. Collapse: Collapse, except as provided in
             (3) Smog;                                             the Additional Coverage for Collapse. But if
             (4) Settling, cracking, shrinking or                  loss or damage by a Covered Cause of Loss
                 expansion;                                        results at the "scheduled premises", we will
                                                                   pay for that resulting loss or damage.
             (5) Nesting or infestation, or discharge or
                                                                i. Pollution: We will not pay for loss or
                 release    of waste       products   or
                                                                   damage caused by or resulting from the
                 secretions, by insects, birds, rodents,
                                                                   discharge, dispersal, seepage, migration,
                 mold, spore or other animals;
                                                                   release or escape of "pollutants and

Form SS 00 07 07 05                                                                               Page 17 of 25
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.89 Page 78 of 221

SPECIAL PROPERTY COVERAGE FORM

            contaminants" unless the discharge,                    5.   Equipment Breakdown Exclusion
            dispersal, seepage, migration, release or                   We will not pay for physical loss or physical
            escape is itself caused by any of the                       damage caused by or resulting from any of the
            "specified causes of loss." But if physical                 following tests:
            loss or physical damage by the "specified
                                                                        (a) A hydrostatic, pneumatic or gas pressure
            causes of loss" results, we will pay for the
                                                                            test of any boiler or pressure vessel; or
            resulting physical loss or physical damage
            caused by the "specified cause of loss."                    (b) An insulation breakdown test of any type of
  3.    We will not pay for loss or damage caused by or                      electrical equipment.
        resulting from any of the following. But if physical    C. LIMITS OF INSURANCE
        loss or physical damage by a Covered Cause of              1.   The most we will pay for physical loss or
        Loss results, we will pay for that resulting physical           physical damage in any one occurrence is the
        loss or physical damage.                                        applicable Limit of Insurance shown in the
        a. Weather conditions: Weather conditions.                      Declarations.
             This exclusion only applies if weather                2.   The most we will pay for physical loss of or
             conditions contribute in any way with a                    physical damage to outdoor signs attached to
             cause or event excluded in paragraph 1.                    buildings is $5,000 per sign in any one
             above to produce the physical loss or                      occurrence.
             physical damage.
                                                                   3.   The limits applicable to:
        b. Acts or Decisions: Acts or decisions,
                                                                        a.   Coverage Extensions; and
             including the failure to act or decide, of any
             person, group, organization or governmental                b.   The following Additional Coverages:
             body.                                                           (1) Accounts Receivable,
        c. Negligent Work: Faulty, inadequate or                             (2) Fire Department Service Charges,
             defective:                                                      (3) Fire Extinguisher Recharge, and
             (1) Planning,     zoning,     development,                      (4) "Pollutants and Contaminants" Clean
               surveying, siting;                                                Up and Removal
           (2) Design, specifications, workmanship,
               repair,      construction,     renovation,                    are in addition to the Limits of Insurance.
               remodeling, grading, compaction;                    4.   Payments under the following Additional
           (3) Materials used in repair, construction,                  Coverages will not increase the applicable
               renovation or remodeling; or                             Limit of Insurance:
           (4) Maintenance of part or all of any property               a.   Preservation of Property; or
               on or off the "scheduled premises".                      b.   Debris Removal; but if:
   4.   Business Income and Extra Expense                                    (1) The sum of direct physical loss or
        Exclusions. We will not pay for:                                         physical damage and Debris Removal
        a.   Any Extra Expense, or increase of Business                          expense exceeds the Limit of
             Income loss, caused by or resulting from:                           Insurance; or
             ( 1) Delay in rebuilding, repairing or replacing                (2) The Debris Removal expense exceeds
                  the property or resuming "operations",                         the amount payable under the 25%
                  due to interference at the location of the                     limitation in the Debris Removal
                  rebuilding, repair or replacement by                           Additional Coverage.
                  strikers or other persons; or                            We will pay up to an additional $10,000 for
             (2) Suspension, lapse or cancellation of any                   each location stated in the Declarations in
                 license, lease or contract. But if the                     any one occurrence under the Debris
                 suspension, lapse or cancellation is                       Removal Additional Coverage.
                 directly caused by the suspension of              5.   Building Limit -Automatic Increase
                 "operations', we will cover such loss                  a. The Limit of Insurance for Buildings will
                 that affects your Business Income                          automatically increase annually by 8%.
                 during the "period of restoration".
                                                                        b. The amount of increase will be:
        b.   Any other consequential loss.
                                                                             (1) The Limtt of Insurance for Buildings that
                                                                                 applied on the most recent of the policy


Page 18 of 25                                                                                        Form SS 00 07 07 05
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.90 Page 79 of 221

                                                                             SPECIAL PROPERTY COVERAGE FORM

                 inception date, policy anniversary date,              a.    Building Glass
                 or the date of any other policy change                b.    Glass Expense
                 amending the Buildings lim~. times                 c. Tenant Glass
             (2) The percentage of annual increase
                                                                 4. Unless a separate deductible is shown in the
                 shown above, expressed as a decimal                Declarations, the deductible applicable to the
                 (.08); times                                       following Additional Coverages or Coverage
             (3) The number of days since the beginning             Extensions is $250, whether the coverage is
                 of the current policy year or the effective        provided under this coverage form, provided
                 date of the most recent policy change              on a separate coverage form or the coverage
                 amending the Limit of Insurance for                is provided in a form that includes a package of
                 Buildings, divided by 365.                         coverages, such as a Stretch endorsement:
             Example: The applicable Limit of Insurance                a.    Accounts Receivable;
             for Buildings is $100,000. The annual
                                                                       b.    FineArts
             percentage increase is 8%. The number of
             days since the beginning of the policy                    c.    Outdoor Signs; and
             period (or last policy change) is 146.                    d.    'Valuable Papers and Records";
             The amount of increase is:                          5.    Unless a separate deductible is shown in the
             $100,000 X .08 X 146 divided by 365 =                     Declarations, the deductible applicable to the
             $3,200                                                    following Additional Coverages or Coverage
                                                                       Extensions is $100, whether the coverage is
   6.   Business Personal           Property      Limit                provided under this coverage form, provided
        Seasonal Increase                                              on a separate coverage form or the coverage
        a. The Limit of Insurance for Business                         is provided in a form that includes a package of
           Personal Property will automatically                        coverages, such as a Stretch endorsement:
           increase by 25% to provide for seasonal
                                                                       a.    Employee Dishonesy; and
           variations.
                                                                       b. Temperature Change.
        b. This increase will apply only if all Limits of
           Insurance shown in the Declarations for               6.    No deductible applies to the following Coverage
           Business Personal Property at the                           Extensions and Add~ional Coverages:
           "scheduled premises" is at least 100% of                    a. Fire Extinguisher Recharge;
           your average monthly values during the                      b. Preservation of Property;
           lesser of:                                                  c. Fire Department Service Charge;
           (1) The 12 months immediately preceding                     d. Business Income, Extra Expense, Civil
                the date the physical loss or physical                    Authority and Extended Business Income;
                damage occurs; or                                      e. Arson Reward;_ and
           (2) The period of time you have been in                     f. Lock and Key Replacement
                business as of the date the physical
                                                                 6.    The Deductible applicable to the following
                loss or physical damage occurs.
                                                                       Additional Coverages is the policy deductible
D. DEDUCTIBLES                                                         or the deductible shown in the Declarations for
   1. We will not pay for physical loss or physical                    the following coverage:
      damage in any one occurrence until the                            a.    Equipment Breakdown;
      amount of physical loss or physical damage
                                                                        b.    Ordinance or Law Coverage; and
      exceeds the Deductible shown in the
      Declarations. We will then pay the amount of                      c. Leasehold Improvements.
      loss or damage in excess of the Deductible up              7.     Each deductible applicable to this policy shall be
      to the applicable Limit of Insurance.                             applied separately but only to the coverage
   2.  Except as otherwise listed, the deductible                       specified, and the total deductible for all losses in
       applicable to Additional Coverages and                           any one occurrence shall be the highest
       Coverage Extensions is the Special Property                      deductible amount that applies to the occurrence.
       Coverage Form is $250.                                  E. PROPERTY LOSS CONDITIONS
    3. A $250 deductible applies to the following                 1.    Abandonment
       Glass Coverages, unless Glass Coverage is                        There can be no abandonment of any property
       provided under a separate coverage form:                         to us.

Form SS 00 07 07 05                                                                                        Page 19 of 25
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.91 Page 80 of 221

SPECIAL PROPERTY COVERAGE FORM

  2.    Appraisal                                                   h.    Send us a signed, sworn statement of loss
        If we and you disagree on the amount of loss,                     containing the information we request to
        either may make written demand for an                             investigate the claim. You must do this
        appraisal of the loss. In that event, each party                  within 60 days after our request. We will
        will select a competent and impartial appraiser.                  supply you with the necessary fonns.
        The two appraisers will select an umpire. If                i.    Cooperate with us in the investigation or
        they cannot agree, either may requesl thal                        settlement of the claim.
        seleclion be made by a judge of a court having              j.    Resume part or all of your "operations" as
        jurisdiction.   The appraisers will        slate                  quickly as possible.
        separately the amounl of loss.                         4.   Legal Action Against Us
        If lhey fail to agree, they will submit their               No one may bring a legal action against us
        differences to the umpire. A decision agreed to             under this insurance unless:
        by any two will be binding. Each party will:
                                                                    a. There has been full compliance with all of
        a.   Pay its chosen appraiser; and                             the tenns of this insurance; and
        b.   Bear the other expenses of the appraisal               b. The action is brought within 2 years after
             and umpire equally.                                       the date on which the direct physical loss
        If there is an appraisal, we will still retain our             or physical damage occurred.
        right to deny the claim.                               5.   Loss Payment
   3.   Duties In The Event Of Loss Or Damage                       In the event of physical loss or physical
        You must see that the following are done in the             damage covered by this policy:
        event of loss of or damage to Covered Property:             a.    At our option we will either:
        a. Notify the police if a law may have been                       (1) Pay the value of physically lost or
           broken.                                                            physically damaged property, as
        b. Give us prompt notice of the physical loss                         described in paragraph d. below;
           or physical damage. Include a description                      (2) Pay the cost of repairing or replacing
           of the property involved.                                          the physically lost or physically
        c. As soon as possible, give us description of                        damaged property, plus any reduction
           how, when and where the physical loss or                           in value of repaired items;
           physical damage occurred.                                      (3) Take all or any part of the property at
        d. Take all reseasonable steps to protect the                         an agreed or appraised value; or
           Covered Property from further damage by                        (4) Repair, rebuild or replace the property
           a Covered Cause of Loss. If feasible, set                        wah other property of like kind and
           the damaged property aside in the best                           quality.
           possible order for examination. Also, keep                b. We will give notice of our intentions within
           a record of your expenses for emergency                      30 days after we receive the sworn
           and temporary repairs, for consideration in                  statement of loss.
           the settlement of the claim.
                                                                     c. We will not pay you more than your
             This will not increase the Limits of Insurance.            financial interest in the Covered Property.
        e. At     our request, give us complete                      d.   We will detennine the value of Covered
           inventories      of   the    damaged     and                   Property as follows:
           undamaged property. Include quantities,
                                                                          (1) At replacement cost (without deduction
           costs, values and amount of loss claimed.
                                                                              for depreciation), except as provided in
        f. Penni! us to inspecl the property and records                      (2) through (7) below.
           proving the loss or damage. Also pennit us to
                                                                              (a) You may make a claim for physical
           take samples of damaged property for
                                                                                   loss or physical damage covered
           inspeclion, testing and analysis.                                       by this insurance on an actual
        g. If requested, pennit us to question you
                                                                                   cash value basis instead of on a
           under oath at such times as may be                                      replacement cost basis. In the
            reasonably required about any matter
                                                                                   event you elect to have physical
            relating to this insurance or your claim,
                                                                                   loss or physical damage settled on
            including your books and records. In such
                                                                                   an actual cash value basis, you
            event, your answers must be signed.                                    may still make a claim on a


Page 20 of 25                                                                                 Form SS 00 07 07 05
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.92 Page 81 of 221

                                                            SPECIAL PROPERTY COVERAGE FORM

                  replacement cost basis if you                 (c) Household       contents,     except
                  notify us of your intent to do so                  personal property in apartments or
                  within 180 days after the physical                 rooms furnished by you as landlord.
                  loss or physical damage.                  (4) Glass at the cost of replacement with
              (b) We will not pay on a replacement              safety glazing material if required by
                  cost basis for any physical loss or           law.
                  physical damage:                          (5) "Tenants'          Improvements         and
                  (i) Until the physically lost or              Betterments" at:
                      physically damaged property               (a) Replacement cost if you make
                      is   actually  repaired   or                   repairs promptly.
                      replaced; and                             (b) A proportion of your original cost if
                  (ii) Unless     the   repairs or                   you do not make repairs promptly.
                       replacement are made as                       We will determine the proportionate
                       soon as reasonably possible                   value as follows:
                       after the physical loss or                    (i) Multiply the original cost by the
                       physical damage.                                  number of days from the
                  However, if the cost to repair or                      physical loss or physical
                  replace the damaged property is                        damage to the expiration of
                  $2,500 or less, we will settle the                     the lease; and
                  loss according to the provisions of                (ii) Divide the amount determined
                  Paragraphs d.(1)(a) and d.(1)(b)                        in (i) above by the number of
                  above whether or not the actual                         days from the installation of
                  repair or replacement is complete.                      improvements to the expiration
              (c) We will not pay more for physical                       of the lease.
                  loss or physical damage on a                       If your lease contains a renewal
                  replacement cost basis than the                    option, the expiration of the renewal
                  least of:                                          option period will replace the
                  (i) The cost to. replace, on the                   expiration of the lease in this
                      same premises, the physically                  procedure.
                      lost or physically damaged                (c) Nothing, if others pay for repairs or
                      property w~h other property of                replacement.
                      comparable material and
                                                            (6) 'Valuable Papers and Records", at the
                      quality and which is used for             cost of:
                      the same purpose; or
                                                                (a) Blank materials for reproducing the
                   (ii) The amount you actually                     records; and
                        spend that is necessary to
                                                                (b) Labor to transcribe or copy the
                        repair or replace the physically
                        lost or physically damaged                   records.
                        property.                           (7) "Money" and "Securities":
          (2) If the Actual Cash Value - Buildings              (a) "Money" at its face value; and
              option applies, as shown in the
              Declarations, paragraph (1) above                 (b) "Securities" at their value at the
              does not apply to Buildings. Instead,                  close of business on the day the
              we will determine the value of                         loss is discovered.
              Buildings at actual cash value.               (8) The value of United States Government
          (3) The following property at actual cash             Internal Revenue taxes and custom
              value:                                            duties and refundable state and local
              (a) Manuscripts;                                  taxes paid or fully determined on the
                                                                following property held for sale will not be
              (b) Works of art, antiques or rare
                                                                considered in determining the value of
                  articles, including etchings, pictures,
                                                                Covered Property:
                  statuary, objects of marble, bronzes,
                  porcelains and bric-a-brac.                   (a) Distilled spirits;
                                                                (b) Wines;


Form SS 00 07 07 05                                                                       Page 21 of 25
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.93 Page 82 of 221

SPECIAL PROPERTY COVERAGE FORM

                (c) Reclified products; or                       f.    We may elect to defend you against su~s
                                                                       arising from claims of owners of property.
                (d) Beer.
                                                                       We will do this at our expense.
            (9) Applicable to Accounts Receivable:
                                                                 g. We will pay for covered physical loss or
                (a) If you can not accurately establish             physical damage within 30 days after we
                    the amount of the accounts                      receive the sworn statement of loss, if:
                    receivable outstanding as of the
                                                                       (1) You have complied with all of the
                    time of physical loss or physical
                                                                           terms of this policy; and
                    damage the following method will
                    be used:                                           (2) (a) We have reached agreement with
                                                                               you on the amount of loss, or
                    (i) Determine the total of the
                          average monthly value of                         (b) An appraisal award has been made.
                        . accounts receivable for 12             h.    The following condition applies to any loss
                          months immediately preceding                 payment for Extra Expense:
                          the month in which the direct
                                                                        We will deduct from the total Extra
                          physical loss or physical
                                                                        Expense to be paid:
                          damage occurred; and
                                                                       (1) The salvage value that remains of any
                    (ii) Adjust the total determined in
                                                                           property bought for temporary use
                         paragraph (i) above for any
                                                                           during the Period of Restoration, once
                         normal fluctuations in the
                                                                           business operations are resumed; and
                         value of accounts receivable
                         for the month in which the                    (2) Any Extra Expense that is paid for by
                         direct physical loss or physical                  other insurance.
                         damage occurred for any            6.   Recovered Property
                         demonstrated variance from              If either you or we recover any property after
                         the average of that month.              loss settlement, that party must give the other
                (b) The following will be deducted               prompt notice. At your option, you may retain
                    from the total value of accounts             the property. But then you must return to us the
                    receivable, however that value is            amount we paid to you for the property. We will
                    established:                                 pay recovery expenses and the expenses to
                    (i) The value of the accounts for            repair the recovered property, subject to the
                        which there is no physical loss          Limits of Insurance.
                        or physical damage;                 7.    Resumption of Operations
                    (ii) The value of the accounts that          In the event of physical loss or physical
                         you are able to re-establish or         damage at the "scheduled premises" you must
                         collect;                                resume all or part of your "operations" as
                    (ii) A value to allow for probable           quickly as possible.
                         bad debts that you are                   We will reduce the amount of your:
                         normally unable to collect; and          a. -Business Income loss, other than Extra
                    (iv) All  unearned interest      and              Expense, to the extent you can resume
                         services charged.                            your "operations", in whole or in part, by
                                                                      using damaged or undamaged property
       e.   Our payment for physical loss of or                       (including merchandise or stock) at the
            physical damage to personal property of                   "scheduled premises" or elsewhere.
            others will only be for the account of the
            owners of the property. We may adjust                 b. Extra Expense loss to the extent you can
                                                                      return "operations" to normal and
            losses with the owners of physically lost or
            physically damaged property if other than                 discontinue such Extra Expense.
            you. If we pay the owners, such payment         8.    Vacancy
            will satisfy your claims against us for the           a.    Description of Terms
            owners' property.                                           (1) As used in this Vacancy Condition, the
            We will not pay the owners more than their                      term building and the term vacant have
            financial interest in the Covered Property.                     the meanings set forth in Paragraphs.




Page 22 of 25                                                                                 Form SS 00 07 07 05
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.94 Page 83 of 221

                                                                           SPECIAL PROPERTY COVERAGE FORM

           (a) and (b) below:                               F.   PROPERTY GENERAL CONDITIONS
                (a) When this policy is issued to a              1.   Control of Property
                   tenant, and with respect to that                   Any act or neglect of any person other than
                   tenant's interest in Covered                       you beyond your direction or control will not
                   Property, building means the unit                  affect this insurance.
                   or suite rented or leased to the                   The breach of any condition of this Coverage
                   tenant. Such building is vacant                    Form at one or more locations will not affect
                   when it does not contain enough                    coverage at any location where, at the time of
                   business personal property to                      physical loss or physical damage, the breach
                   conduct customary operations.                      of condition does not exist.
               (b) When this policy is issued to the             2.   Mortgage Holders
                   owner or general lessee of a                       a.   The term mortgage holder includes trustee.
                   building, building means the entire
                   building. Such building is vacant                  b.   We will pay for covered physical loss of or
                   unless at least 31 % of its total                       physical damage to buildings or structures
                   square footage is:                                      to each mortgage holder shown in the
                                                                           Declarations in their order of precedence,
                    (i) Rented to a lessee or sub-                         as interests may appear.
                        lessee and used by the lessee
                        or sub-lessee to conduct its                  c.   The mortgage holder has the right to
                        customary operations; and/or                       receive loss payment even if the mortgage
                                                                           holder has started foreclosure or similar
                    (ii) Used by the building owner to                     action on the building or structure.
                         conduct customary operations.
                                                                      d. If we deny your claim because of your acts
      (2) Buildings under construction or renovation                     or because you have failed to comply with
           are not considered vacant.                                    the terms of this policy, the mortgage
      b.   Vacancy Provisions                                            holder will still have the right to receive
           If the building where physical loss or                        loss payment if the mortgage holder:
           physical damage occurs has been vacant                        (1) Pays any premium due under this
           for more than 60 consecutive days before                           policy at our request if you have failed
           that physical loss or physical damage                              to do so;
           occurs:                                                       (2) Submits a signed, sworn statement of
             (1) We will not pay for any physical loss or                     loss w~hin 60 days after receiving notice
                 physical damage caused by any of the                         from us of your failure to do so; and
                 following even if they are Covered                      (3) Has notified us of any change in
                 Causes of Loss:                                              ownership, occupancy or substantial
                                                                              change in risk known to the mortgage
                (a) Vandalism;
                                                                              holder.
                (b) Sprinkler leakage, unless you had                    All of the terms of this policy will then apply
                    protected    the    system   against                 directly to the mortgage holder.
                    freezing;
                                                                      e. If we pay the mortgage holder for any
                (c) Building glass breakage;                             physical loss or physical damage and deny
                (d) Water damage;                                        payment to you because of your acts or
                                                                          because you have failed to comply with the
                (e) Theft; or                                            terms of this policy:
                (f) Attempted theft.                                      (1) The mortgage holder's rights under the
            (2) With respect to Covered Causes of                              mortgage will be transferred to us to
                Loss other than those listed in b.(1)(a)                       the extent of the amount we pay; and
                through b.(1)(f) above, we will reduce                    (2) The mortgage holder's rights to recover
                the amount we would otherwise pay for                          the full amount of the mortgage holder's
                the physical loss or physical damage                           claim will not be impaired.
                by 15%.                                                     At our option, we may pay to the mortgage
                                                                            holder the whole principal on the mortgage
                                                                            plus any accrued interest. In this event,
                                                                            your mortgage and note will be transferred
                                                                            to us and you will pay your remaining
                                                                            mortgage debt to us.
Form SS 00 07 07 05                                                                                    Page 23 of 25
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.95 Page 84 of 221

SPECIAL PROPERTY COVERAGE FORM

        f.   If we cancel this policy, we will give written     2.   "Computer Equipment" means "computers",
             notice to the mortgage holder at least:                 "peripheral devices", "media", and manuals
             (1) 10 days before the effective date of                that are purchased to be used in conjunction
                 cancellation if we cancel for your non              with hardware and "software".
                 payment of premium; or                         3.   "Counterfeit" means an imitation of an actual
             (2) 30 days before the effective date of                valid original which is intended to deceive and
                 cancellation if we cancel for any other             to be taken as the original.
                 reason.                                        4.   "Data" means information or facts stored in a
        g.   If we elect not to renew this policy, we will           "computer's" memory, on "software" or on
             give written notice to the mortgage holder              "media".
             at least 10 days before the expiration date        5.   "Finished Stock"    means stock you        have
             of this policy.                                         manufactured.
   3.   No Benefit to Bailee                                         "Finished Stock" does not include stock you
        No person or organization, other than you,                   have manufactured that is held for sale on the
        having custody of Covered Property will benefit              premises of any retail outlet insured under this
        from this insurance.                                         policy.
   4.   Policy Period, Coverage Territory                       6.   "Manager" means a person serving in a
                                                                     directorial capacity for . a limited liabiltty
        Under this form:                                             company.
        a.   We cover physical         loss   or     physical   7.   "Media" means the material used solely with
             damage commencing:                                      the "computer" or "peripheral device" upon
             (1) During the policy period shown in the               which "software" or "data" is stored, such as
                 Declarations; and                                   tapes, CD-ROMs or disks.
             (2) Within the coverage territory or, with         8.   "Membe(' means an owner of a limtted liabilfy
                 respect to property in transit, while it is         company represented by its membership
                 between points in the coverage                      interest, who also may serve as a "manage('.
                 territory.                                     9.   "Messenger" means you, any any of your
             But we do not cover physical loss or                    partners or any employee while having care
             physical damage that is also covered by a               and custody of the property outside your
             preceding policy.                                       premises.
        b.   The coverage territory is:                         10. "Money" means:
             (1) The United States of America (including            a. Currency, coins and bank notes whether or
                 its territories and possessions);                      not in current use; and
             (2) Puerto Rico; and                                   b. Travelers checks, registered checks and
             (3) Canada.                                                money orders held for sale to the public.
   5.   Additional Condttions                                   11. "Operations" means your business activities
                                                                    occurring at the "scheduled premises" and
        The following conditions apply to paragraph
                                                                    tenantabiltty of the "scheduled premises".
        A.5.u., Forgery Additional Coverage:
                                                                12. "Period of Restoration" means the period of
        a.   We will treat mechanically reproduced
                                                                    time that:
             facsimile signatures the same as
             handwritten signatures.                                a. Begins with the date of direct physical loss
                                                                        or physical damage caused by or resulting
        b.   You must include with your proof of loss
                                                                        from a Covered Cause of Loss at the
             any instrument involved in that loss, or, if
                                                                        "scheduled premises", and
             that is not possible, an affidavit setting
             forth the amount and cause of loss.                    b. Ends on the date when:
        c.   The Coverage Territory is revised to cover                 (1) The property at the "scheduled
             loss you sustain anywhere in the world.                         premises" should be repaired, rebuilt
                                                                            or replaced with reasonable speed and
G. PROPERTY DEFINITIONS
                                                                             similar quality;
   1.   "Compute(' means a programmable electronic
                                                                        (2) The date when your business is
        device that can store, retrieve and process
                                                                             resumed at a new, permanent location.
        "data".

Page 24of 25                                                                                Form SS 00 07 07 05
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.96 Page 85 of 221

                                                                     SPECIAL PROPERTY COVERAGE FORM

            "Period of Restoration" does not include        19. "Specified Cause of Loss" means the following:
            any increased period required due to                Fire; lightning; explosion, windstorm or hail;
            enforcement of any law that:                        smoke; aircraft or vehicles; riot or civil
       a.   Regulates the construction, use or repair,          commotion; vandalism; leakage from fire
            or required the tearing down of any                 extinguishing equipment; sinkhole collapse;
            property; or                                        volcanic action; falling objects; weight of snow,
       b.   Regulates the prevention, control, repair,          ice or sleet; water damage.
            clean up or restoration of environmental            a.   Sinkhole collapse means the sudden
            damage.                                                  sinking or collapse of land into
       The expiration date of this policy will not cut               underground empty spaces created by the
       short the "period of restoration".                            action of water on limestone or dolom~e. It
                                                                     does not include the cost of filling
   13. "Peripheral Device" means any physical unit                   sinkholes.
       used to operate the "computer' that cannot be
       used for purposes other than as part of the              b.   Falling objects does not include loss of or
       computer's system, such as tape or disk                       damage to:
       drives, printers, or modems.                                  (1) Personal property in the open; or
   14. "Perishable Stock" means personal property:                   (2) The interior of a building or structure,
       a.   Maintained under controlled conditions for                   or property inside a building or
            its preservation; and                                        structure, unless the roof or an outside
                                                                         wall of the building or structure is first
       b.   Susceptible to physical loss or physical                     damaged by a falling object.
            damage if the controlled conditions
            change.                                             c.   Water      damage       means      accidental
                                                                     discharge or leakage of water or steam as
   15. "Pollutants and Contaminants" means any                       the direct result of the breaking or cracking
       solid, liquid, gaseous or thermal irritant or                 of any part of a system or appliance
       contaminant, including smoke, vapors, soot,                   containing water or steam.
       fumes, acids, alkalis, chemicals and waste, or
       any other material which causes or threatens         20. "Suit" means a civil proceeding and includes:
       to cause physical loss, physical damage,                 a.   An arbitration proceeding in which
       impurity to property, unwholesomeness,                        damages are claimed and to which you
       undesirability, loss of marketability, loss of use            must submit or do submit with our consent;
       of property, or which threatens human health                  or
       or welfare. Waste includes materials to be               b. Any other alternative dispute resolution
       recycled, reconditioned or reclaimed.                       proceeding in which damages are claimed
   16. "Scheduled Premises" means any premises                     and to which you submit with our consent.
       listed by location address in the Scheduled          21. "Tenant    Improvements and Betterments"
       Premises section of the Declarations.                    means fixtures, alterations, installations or
   17. "Securities"    means      negotiable     and            additions made a part of the Building you
       nonnegotiable    instruments   or    contracts           occupy but do not own and that you cannot
       representing either "money" or other property            legally remove; and
       and includes:                                            a. Which are made at your expense; or
       a. Tokens, tickets except Lottery Tickets,               b. That you acquired from the prior tenant at
            revenue and other non-postage stamps                    your expense.
            whether or not in current use; and
                                                            22. "Theft" means the act of stealing.
       b.   Evidences of debt issued in connection
                                                            23. 'Valuable papers and records"           means
            w~h credit or charge cards, which are not
            of your own issue;                                  inscribed, printed or written documents,
                                                                manuscripts or records, including abstracts,
       but does not include "money."                            books, deeds, drawings, films, maps or
   18. "Software" means instructions or programs that           mortgages.
       are stored on "media" and which instruct the             But "valuable papers and records" does not
       hardware as to how to process "data".                    mean "money" and "securities", "data" and
                                                                "software" or the materials on which the "data"
                                                                and "software" is recorded.

Form SS 00 07 07 05                                                                              Page 25 of 25
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.97 Page 86 of 221




                BUSINESS LIABILITY COVERAGE FORM




Form 55 00 08 04 05
                                 © 2005, The Hartford
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.98 Page 87 of 221



QUICK REFERENCE
BUSINESS LIABILITY COVERAGE FORM
READ YOUR POLICY CAREFULLY


BUSINESS LIABILITY COVERAGE FORM                                      Beginning on Page

A.   COVERAGES                                                                1
     Business Liability                                                       1
     Medical Expenses                                                         2
     Coverage Extension - Supplementary Payments                              2

B.   EXCLUSIONS                                                               3

C.   WHO IS AN INSURED                                                        10

D.   LIABILITY AND MEDICAL EXPENSES
     LIMITS OF INSURANCE                                                      14

E.   LIABILITY AND MEDICAL EXPENSES GENERAL CONDITIONS                        15

     1.   Bankruptcy                                                          15

     2.   Duties In The Event Of Occurrence, Offense, Claim Or Suit           15

     3. Financial Responsibility Laws                                         16

     4.   Legal Action Against Us                                             16

     5.   Separation Of Insureds                                              16

     6.   Representations                                                     16

     7.   Other Insurance                                                     16

     8.   Transfer Of Rights Of Recovery Against Others To Us                 17

F.   OPTIONAL ADDITIONAL INSURED COVERAGES                                    18

     Additional Insureds                                                      18

G.   LIABILITY AND MEDICAL EXPENSES DEFINITIONS                               20




Form SS 00 08 04 05
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.99 Page 88 of 221




                      BUSINESS LIABILITY COVERAGE FORM
Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and what
is and is not covered.
Throughout this policy the words "you" and "you~• refer to the Named Insured shown in the Declarations. The words
''we", "us" and "ou~· refer to the stock insurance company member of The Hartford providing this insurance.
The word "insured" means any person or organization qualifying as such under Section C. - Who Is An Insured.
Other words and phrases that appear in quotation marks have special meaning. Refer to Section G. - Liability And
Medical Expenses Definitions.


A. COVERAGES                                                                      (a) The  "bodily injury" or "property
                                                                                    damage"       is   caused      by   an
    1.   BUSINESS LIABILITY COVERAGE (BODILY                                        "occurrence" that takes place in the
         INJURY, PROPERTY DAMAGE, PERSONAL
                                                                                    "coverage territory";
         AND ADVERTISING INJURY)
                                                                                (b) The "bodily injury" or "property
         Insuring Agreement                                                         damage" occurs during the policy
         a.    We will pay those sums that the insured                              period; and
               becomes legally obligated to pay as                              (c) Prior to the policy period, no insured
               damages because of "bodily injury",                                  listed under Paragraph 1. of Section
               "property damage" or "personal and                                   C. - Who Is An Insured and no
               advertising injury" to which this insurance                          "employee" authorized by you to give
               applies. We will have the right and duty to                          or receive notice of an "occurrence"
               defend the insured against any "suit"                                or claim, knew that the "bodily injury"
               seeking those damages. However, we will                              or "property damage" had occurred,
               have no duty to defend the insured against                           in whole or in part. If such a listed
               any "suit" seeking damages for "bodily                               insured or authorized "employee"
               injury". "property damage" or "personal and                          knew. prior to the policy period, that
               advertising injury" to which this insurance                          the "bodily injury" or "property
               does not apply.                                                      damage"       occurred,    then    any
               We may, at our discretion, investigate any                           continuation, change or resumption
               "occurrence" or offense and settle any claim                         of such "bodily injury" or "property
               or "suit" that may result. But:                                      damage" during or after the policy
              (1) The amount we will pay for damages is                             period will be deemed to have been
                    limited as described in Section D. -                             known prior to the policy period.
                    Liability And Medical Expenses Limits                  (2) To "personal and advertising injury"
                    Of Insurance; and                                           caused by an offense arising out of your
              (2) Our right and duty to defend ends when                        business, but only if the offense was
                    we have used up the applicable limlt of                     committed in the "coverage territory"
                    insurance in the payment of judgments,                      during the policy period.
                    settlements or medical expenses to which            c. "Bodily injury" or "property damage" will be
                    this insurance applies.                                 deemed to have been known to have
                No other obligation or liability to pay sums or             occurred at the earliest time when any
                perform acts or services is covered unless                  insured listed under Paragraph 1. of Section
                explicltly provided for under Coverage                      C. - Who Is An Insured or any "employee"
                Extension - Supplementary Payments.                         authorized by you to give or receive notice
                                                                            of an "occurrence" or claim:
         b.    This insurance applies:
                                                                            (1)   Reports all, or any part, of the "bodily
              (1)   To "bodily injury"       and     "property                    injury" or "property damage" to us or
                    damage" only if:                                              any other insurer;



Form SS 00 08 04 05                                                                                          Page 1 of 24
                                                     © 2005, The Hartford
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.100 Page 89 of 221

BUSINESS LIABILITY COVERAGE FORM

             (2)   Receives a written or verbal demand or            b.    We will make these payments regardless of
                   claim for damages because of the "bodily                fault. These payments will not exceed the
                   injury'' or "property damage"; or                       applicable limit of insurance. We will pay
             (3)   Becomes aware by any other means that                   reasonable expenses for:
                   "bodily injury" or "property damage" has               (1)   First aid administered at the time of an
                   occurred or has begun to occur.                              accident;
        d.    Damages because of "bodily injury" include                  (2) Necessary medical, surgical, x-ray and
              damages claimed by any person or                                  dental services,    including prosthetic
              organization for care, loss of services or                        devices; and
              death resulting at any time from the "bodily                (3)   Necessary       ambulance,   hospital,
              injury".                                                          professional    nursing  and  funeral
        e.    Incidental Medical Malpractice                                    services.
             (1)   "Bodily injury" arising out of the           3.   COVERAGE EXTENSION -
                   rendering of or failure to render                 SUPPLEMENTARY PAYMENTS
                   professional health care services as a
                                                                     a. We will pay, with respect to any claim or
                   physician, dentist, nurse, emergency
                                                                           "suit" we investigate or settle, or any "suit"
                   medical technician or paramedic shall                   against an insured we defend:
                   be deemed to be caused by an
                   "occurrence", but only if:                             (1)   All expenses we incur.
                   (a) The    physician, dentist, nurse,                  (2)   Up to $1,000 for the cost of bail bonds
                       emergency medical technician or                          required because of accidents or traffic
                       paramedic is employed by you to                          law violations arising out of the use of
                       provide such services; and                               any vehicle to which Business Liability
                                                                                Coverage for "bodily injury" applies. We
                   (b) You   are not engaged in the
                                                                                do not have to furnish these bonds.
                       business or occupation of providing
                       such services.                                     (3)   The cost of appeal bonds or bonds to
                                                                                release attachments, but only for bond
             (2)   For the purpose of detennining the
                                                                                amounts within the applicable limit of
                   limits of insurance for incidental medical
                                                                                insurance. We do not have to furnish
                   malpractice, any act or omission
                                                                                these bonds.
                   together with all related acts or
                   omissions in the furnishing of these                   (4)   All reasonable expenses incurred by the
                   services to any one person will be                           insured at our request to assist us in the
                   considered one "occurrence".                                 investigation or defense of the claim or
                                                                                "suit", including actual loss of earnings
   2.   MEDICAL EXPENSES
                                                                                up to $500 a day because of time off
        Insuring Agreement                                                      from work.
        a. We will pay medical expenses as described                      (5) All costs taxed against the insured in
           below for 'bodily injury" caused by an                             the "suit".
           accident:
                                                                          (6)   Prejudgment interest awarded against
             (1)   On premises you own or rent;                                 the insured on that part of the judgment
             (2) On ways next to premises you own or                            we pay. If we make an offer to pay the
                   rent; or                                                     applicable limit of insurance, we will not
                                                                                pay any prejudgment interest based on
             (3)   Because of your operations;
                                                                                that period of time after the offer.
             provided that:
                                                                          (7)   All interest on the full amount of any
             (1)   The accident takes place in           the                    judgment that accrues after entry of the
                   "coverage territory" and during       the                    judgment and before we have paid,
                   policy period;                                               offered to pay, or deposited in court the
             (2)   The expenses are incurred and reported                       part of the judgment that is within the
                   to us within three years of the date of                      applicable limit of insurance.
                   the accident; and                                      Any amounts paid under (1) through (7)
             (3) The injured person submits to                            above will not reduce the limits of insurance.
                 examination, at our expense, by
                 physicians of our choice as often as we
                 reasonably require.


Page 2 of 24                                                                                       Form SS 00 08 04 05
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.101 Page 90 of 221
                                                                           BUSINESS LIABILITY COVERAGE FORM

       b.   If we defend an insured against a "suit"                             So long as the above conditions are met,
            and an indemnitee of the insured is also                             attorneys' fees incurred by us in the
            named as a party to the "suit", we will                              defense of that indemnitee, necessary
            defend that indemnitee if all of the                                 litigation expenses incurred by us and
            following conditions are met:                                        necessary l~igation expenses incurred
            (1)   The "suit" against the indemnitee                              by the indemnitee at our request will be
                                                                                 paid as Supplementary Payments.
                  seeks damages for which the insured
                  has assumed the liability of the                               Notwithstanding the provisions of
                  indemnitee in a contract or agreement                          Paragraph 1.b.(b) of Section B. -
                  that is an "insured contract";                                 Exclusions, such payments will not be
            (2) This insurance applies to such liability                         deemed to be damages for "bodily
                                                                                 injury" and "property damage" and will
                assumed by the insured;
                                                                                 not reduce the Limits of Insurance.
            (3)   The obligation to defend, or the cost of
                  the defense of, that indemnitee, has                     Our obligation to defend an insured's
                  also been assumed by the insured in                      indemnitee and to pay for attorneys' fees
                  the same "insured contract";                             and necessary litigation expenses as
                                                                           Supplementary Payments ends when:
            (4) The allegations in the "suit" and the
                information we know about the                              (1)   We have used up the applicable limit
                "occurrence" are such that no conflict                           of insurance in the payment of
                appears to exist between the interests                           judgments or settlements; or
                of the insured and the interest of the                     (2)   The cond~ions set forth above, or the
                indemnitee;                                                      terms of the agreement described in
            (5) The indemnitee and the insured ask                               Paragraph (6) above, are no longer met.
                us to conduct and control the defense          B. EXCLUSIONS
                of that indemnitee against such "suit"           1.   Applicable To Business Liability Coverage
                and agree that we can assign the
                same counsel to defend the insured                    This insurance does not apply to:
                and the indemnitee; and                               a.    Expected Or Intended Injury
            (6)   The indemnitee:                                          (1)   "Bodily injury" or "property damage"
                  (a) Agrees in writing to:                                      expected or intended from the
                                                                                 standpoint of the insured.       This
                      (i) Cooperate with us in the                               exclusion does not apply to "bodily
                          investigation, settlement or                           injury" or "property damage" resulting
                          defense of the "suit";                                 from the use of reasonable force to
                      (ii) Immediately send us copies of                         protect persons or property; or
                           any      demands,    notices,                   (2) "Personal and advertising injury" arising
                           summonses or legal papers                           out of an offense committed by, at the
                           received in connection with                         direction of or with the consent or
                           the "suit";                                         acquiescence of the insured ~h the
                      (iii) Notify any other insurer whose                     expectation of inflicting "personal and
                            coverage is available to the                       advertising injury".
                            indemnitee; and                           b.    Contractual Liability
                      (iv) Cooperate with us with                          (1)   "Bodily injury" or "property damage"; or
                           respect to coordinating other
                           applicable insurance available                  (2)   "Personal and advertising injury"
                           to the indemnitee; and                          for which the insured is obligated to pay
                  {b) Provides     us         with   written               damages by reason of the assumption of
                      authorization to:                                    liability in a contract or agreement.
                      (i) Obtain records and other                          This exclusion does not apply to liability
                          information related to the                        for damages because of:
                          "suit"; and                                            (a) "Bodily injury", "property damage" or
                      (ii) Conduct and control the                                   "personal and advertising injury" that
                           defense of the indemnitee in                              the insured would have in the
                           such "suit".                                              absence of the contract or
                                                                                     agreement; or


 Form 55 00 08 04 05                                                                                       Page 3 of 24
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.102 Page 91 of 221

BUSINESS LIABILITY COVERAGE FORM

                   (b) "Bodily injury" or "property damage"                 (b) Performing duties related to the
                       assumed in a contracl or agreement                       conduct of the insured's business, or
                       that is an "insured contract",                 (2)   The spouse, child, parent, brother or
                       provided the "bodily injury" or                      sister of that "employee" as a
                       "property       damage"        occurs                consequence of (1) above.
                       subsequent to the execution of lhe             This exclusion applies:
                       conlract or agreement. Solely for
                                                                      (1)   Whether the insured may be liable as
                       the purpose of liability assumed in
                       an "insured contract'', reasonable                   an employer or in any other capacity;
                       attorneys' fees and necessary                        and
                       litigation expenses incurred by or for         (2)   To any obligation to share damages
                       a party olher lhan an insured are                    with or repay someone else who must
                       deemed to be damages because of                      pay damages because of the injury.
                       "bodily injury" or "property damage"            This exclusion does not apply to liability
                        provided:                                      assumed by the insured under an "insured
                       (i) Liability to such party for, or for         contract".
                           lhe cost of, that party's defense     f.    Pollution
                           has also been assumed in the
                                                                      (1)   "Bodily injury", "property damage" or
                           same "insured contract", and
                                                                            "personal and advertising injury"
                       (ii) Such     attorneys' fees and                    arising out of the actual, alleged or
                           litigalion expenses are for                      threatened       discharge,  dispersal,
                           defense of that party against a                  seepage, migration, release or escape
                           civil or alternative dispute                     of "pollutants":
                           resolulion proceeding in which
                                                                            (a) At or from any premises, site or
                           damages to          which  this
                                                                                location which is or was at any
                           insurance applies are alleged.
                                                                                time owned or occupied by, or
       c.    Liquor Liability                                                   rented or loaned to any insured.
              "Bodily injury" or "property damage" for                          However, this subparagraph does
              which any insured may be held liable by                           not apply to:
              reason of:                                                        (i) "Bodily injury" if sustained w~hin
             (1) Causing or contributing to the                                      a building and caused by
                  intoxication of any person;                                        smoke, fumes, vapor or soot
                                                                                     produced by or originating from
             (2)   The furnishing of alcoholic beverages to
                                                                                     equipment that is used to heat,
                   a person under lhe legal drinking age or
                                                                                     cool or dehumidify the building,
                   under the influence of alcohol; or
                                                                                     or equipment that is used to
             (3) Any statute, ordinance or regulation                                heat water for personal use, by
                 relating to the sale, gift, distribution or                         lhe building's occupants or their
                 use of alcoholic beverages.                                         guests;
              This exclusion applies only if you are in lhe                     (ii) "Bodily injury" or "property
              business of manufacturing, distributing,                               damage" for which you may be
              selling, serving or furnishing alcoholic                               held liable, if you are a
              beverages.                                                             contractor and the owner or
        d.    Workers' Compensation And Similar                                      lessee of such premises, s~e or
              Laws                                                                   location has been added to your
              Any obligation of the insured under a                                  policy as an additional insured
              workers' compensation, disability benefits                             w~h respect to your ongoing
              or unemployment compensation law or                                    operations performed for that
              any similar law.                                                        add~ional insured at that
        e.    Employer's Liability                                                    premises, s~e or location and
                                                                                      such premises, site or location
             "Bodily injury" to:
                                                                                      is not and never was owned or
             (1)   An "employee" of the insured arising                               occupied by, or rented or
                   out of and in the course of:                                       loaned to, any insured, other
                   (a) Employment by the insured; or                                  than Iha! additional insured; or



 Page 4 of 24                                                                                 Form SS 00 08 04 05
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.103 Page 92 of 221
                                                             BUSINESS LIABILITY COVERAGE FORM

                 (iii) "Bodily injury" or "property                        released as part of the
                       damage" arising out of heat,                        operations being performed
                       smoke or fumes from a                               by such insured, contractor or
                       "hostile fire";                                     subcontractor;
              (b) At or from any premises, site or                     (ii) "Bodily  injury" or "property
                  location which is or was at any                          damage" sustained within a
                  time used by or for any insured or                       building and caused by the
                  others for the handling, storage,                        release of gases, fumes or
                  disposal, processing or treatment                        vapors from materials brought
                  of waste;                                                into that building in connection
                                                                           wtth operations being performed
              (c) Which are or were at any time
                                                                           by you or on your behalf by a
                  lransported,    handled,    slored,
                                                                           contractor or subcontractor, or
                  treated, disposed of, or processed
                  as waste by or for:                                  (iii) "Bodily   injury" or "property
                                                                            damage" arising out of heat,
                  (i)  Any insured; or
                                                                            smoke or fumes from a
                  (ii) Any person or organizalion for                       "hostile fire"; or
                       whom you may be legally
                                                                   (e) ·At or from any premises, stte or
                       responsible;
                                                                        location on which any insured or any
              (d) At or from any premises, site or                      contractors      or     subcontractors
                  location on which any insured or                      working directly or indirectly on any
                  any contractors or subcontractors                     insured's beha~ are performing
                  working directly or indirectly on                     operations if the operations are to
                  any     insured's    behalf    are                    test for, monitor, clean up, remove,
                  performing operations if the                          contain, treat, detoxify or neutralize,
                  "pollutants" are brought on or to                     or in any way respond to, or assess
                  the premises, site or location in                     the effects of, "pollutants".
                  connection with such operations
                                                             (2)   Any loss, cost or expense arising out
                  by such insured, contractor or
                                                                   of any:
                  subcontractor.     However, this
                  subparagraph does not apply to:                  (a) Request, demand, order or statutory
                                                                       or regulatory requirement that any
                  (i) "Bodily      injury" or "property
                                                                       insured or others test for, monttor,
                        damage" arising out of the
                                                                       clean up, remove, contain, treat,
                        escape of fuels, lubricants or
                                                                       detoxify or neutralize, or in any way
                        other operating fluids which are
                                                                       respond to, or assess the effects of,
                        needed to perform the normal
                                                                       "pollutants"; or
                        electrical,      hydraulic      or
                        mechanical              functions          (b) Claim or suit by or on behalf of a
                        necessary for the operation of                  governmental         authority   for
                        "mobile equipment" or its parts,                damages because of testing for,
                        if such fuels, lubricants or other              monitoring, cleaning up, removing,
                        operating fluids escape from a                  containing, treating, detoxifying or
                        vehicle part designed to hold,                  neutralizing, or in any way
                        store or receive them. This                     responding to, or assessing the
                        exception does not apply if the                 effects of, "pollutants".
                        "bodily injury" or "property               However, this paragraph does not
                        damage" arises out of the                  apply to liability for damages because
                        intentional discharge, dispersal           of "property damage" that the insured
                        or release of the fuels,                   would have in the absence of such
                        lubricants or other operating              request, demand, order or statutory or
                        fluids, or if such fuels,                  regulatory requirement, or such claim
                         lubricants or other operating             or "suit" by or on behalf of a
                        fluids are brought on or to the            governmental authority.
                         premises, site or location with
                        the intent that they be
                         discharged,      dispersed     or



 Form SS 00 08 04 05                                                                           Page 5 of 24
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.104 Page 93 of 221

BUSINESS LIABILITY COVERAGE FORM

       g.    Aircraft, Auto Or Watercraft                           (2)    The use of "mobile equipment" in, or
                                                                           while in practice or preparation for, a
             "Bodily injury" or "property damage" arising
                                                                           prearranged     racing,   speed      or
             out of the ownership, maintenance, use or
                                                                           demolition contest or in any stunting
             entrustment to others of any aircraft, "auto"
                                                                           activity.
             or watercraft owned or operated by or rented
             or loaned to any insured. Use includes            i.   War
             operation and "loading or unloading".                   "Bodily injury'', "property damage" or
             This exclusion applies even if the claims               "personal and advertising injury'', however
             against any insured allege negligence or                caused, arising, directly or indirectly, out of:
             other wrongdoing in the supervision, hiring,           (1)    War, including undeclared or civil war;
             employment, training or monijoring of others
                                                                    (2)    Warlike action by a milnary force,
             by that insured, ~ the "occurrence" which
                                                                           including action in hindering or
             caused the "bodily injury" or "property
                                                                           defending against an actual or
             damage"      involved    the      ownership,
                                                                           expected attack, by any government,
             maintenance, use or entrustrnent to others of
                                                                           sovereign or other authority using
             any aircraft, "auto" or watercraft that is
                                                                           military personnel or other agents; or
             owned or operated by or rented or loaned to
             any insured.                                           (3)    Insurrection,  rebellion,   revolution,
                                                                           usurped power, or action taken by
             This exclusion does not apply to:                             governmental authority in hindering or
             (1) A watercraft while ashore on premises                     defending against any of these.
                 you own or rent;
                                                               j.    Professional Services
             (2) A watercraft you do not own that is:                "Bodily injury", "property damage" or
                   (a) Less than 51 feet long; and                   "personal and advertising injury" arising
                   (b) Not being used to carry persons               out of the rendering of or failure to render
                       for a charge;                                 any professional service. This includes
                                                                     but is not limited to:
             (3)   Parking an "auto" on, or on the ways
                   next to, premises you own or rent,               (1) Legal,      accounting   or advertising
                   provided the "auto" is not owned by or                 services;
                   rented or loaned to you or the insured;          (2)    Preparing, approving, . or failing to
             (4) Liability assumed under any "insured                      prepare or approve maps, shop
                 contract"     for   the     ownership,                    drawings, opinions, reports, surveys,
                 maintenance or use of aircraft or                         field orders, change orders, designs or
                 watercraft;                                               drawings and specifications;
             (5) "Bodily injury" or "property damage"               (3)    Supervisory, inspection, architectural
                 arising out of the operation of any of                    or engineering activities;
                 the equipment listed in Paragraph f.(2)            (4)    Medical, surgical, dental, x-ray or
                 or f.(3) of the definition of "mobile                     nursing services treatment, advice or
                 equipment"; or                                            instruction;
             (6)   An aircraft that is not owned by any             (5)    Any health or therapeutic service
                   insured and is hired, chartered or loaned               treatment, advice or instruction;
                   ~h a paid crew.           However, this          (6)    Any service, treatment, advice or
                   exception does not apply if the insured                 instruction for the purpose of
                   has any other insurance for such "bodily                appearance or skin enhancement, hair
                   injury" or "property damage", whether                   removal or replacement or personal
                   the other insurance is primary, excess,                 grooming;
                   contingent or on any other basis.
                                                                     (7)   Optical or hearing aid services
        h.    Mobile Equipment                                             including the prescribing, preparation,
              "Bodily injury" or "property damage"                         fitting, demonstration or distribution of
              arising out of:                                              ophthalmic     lenses     and     similar
             (1) The transportation of "mobile equipment''                 products or hearing aid devices;
                   by an "auto" owned or operated by or
                   rented or loaned to any insured; or




 Page 6 of 24                                                                               Form SS 00 08 04 05
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.105 Page 94 of 221
                                                                    BUSINESS LIABILITY COVERAGE FORM

            (8)   Optometry or optometric services                  Paragraphs (1), (3) and (4) of this
                  including but not lim~ed to examination           exclusion do not apply to "property
                  of the eyes and the prescribing,                  damage" (other than damage by fire) to
                  preparation, fitting,demonstration or             premises, including the contents of such
                  distribution of ophthalmic lenses and             premises, rented to you for a period of 7 or
                  similar products;                                 fewer consecutive days. A separate Limit
                                                                    of Insurance applies to Damage To
            (9)   Any:
                                                                    Premises Rented To You as described in
                  (a) Body piercing (not including ear              Section D. - Limits Of Insurance.
                        piercing);
                                                                    Paragraph (2) of this exclusion does not
                  (b) Tattooing, including but not limited          apply if the premises are "your work" and
                      to the insertion of pigments into or          were never occupied, rented or held for
                      under the skin; and                           rental by you.
                  (c) Similar services;                             Paragraphs (3) and (4) of this exclusion do
            (10) Services in the practice of pharmacy;              not apply to the use of elevators.
                  and                                               Paragraphs (3), (4), (5) and (6) of this
            (11) Computer consulting,     design or                 exclusion do not apply to liability assumed
                 programming services, including web                under a sidetrack agreement.
                 site design.                                        Paragraphs (3) and (4) of this exclusion do
             Paragraphs (4) and (5) of this exclusion do             not apply to "property damage" to
             not apply to the Incidental Medical                     borrowed equipment while not being used
             Malpractice coverage afforded under                     to perform operations at a job site.
             Paragraph 1.e. in Section A. - Coverages.               Paragraph (6) of this exclusion does not
       k.    Damage To Property                                      apply to "property damage" included in the
             "Property damage" to:                                   "products-completed operations hazard".
            (1)   Property you own, rent or occupy,            I.    Damage To Your Product
                  including any costs or expenses                    "Property damage" to "your             product"
                  incurred by you, or any other person,              arising out of it or any part of it.
                  organization or entity, for repair,        · m. Damage To Your Work
                  replacement,           enhancement,
                                                                  "Property damage" to "your work" arising
                  restoration or maintenance of such
                                                                  out of it or any part of it and included in the
                  property for any reason, including
                                                                  "products-completed operations hazard".
                  prevention of injury to a person or
                  damage to another's property;                   This exclusion does not apply if the
                                                                  damaged work or the work out of which
            (2)   Premises you sell, give away or
                  abandon, if the "property damage" arises        the damage arises was performed on your
                  out of any part of those premises;              behalf by a subcontractor.
                                                               n. Damage To Impaired Property Or
            (3)   Property loaned to you;
                                                                     Property Not Physically Injured
            (4)   Personal property in the care, custody
                                                                     "Property damage" to "impaired property"
                  or control of the insured;
                                                                     or property that has not been physically
            (5)   That particular part of real property on           injured, arising out of:
                  which you or any contractors or
                                                                    (1)   A defect, deficiency, inadequacy or
                  subcontractors working directly or
                                                                          dangerous condition in "your product"
                  indirectly on your beha~ are performing
                  operations, if the "property damage"                    or "your work"; or
                  arises out of those operations; or                (2)   A delay or failure by you or anyone
                                                                          acting on your behalf to perform a
            (6)   That particular part of any property
                                                                          contract or agreement in accordance
                  that must be restored, repaired or
                  replaced because "your work" was                        with its terms.
                  incorrectly performed on it.                       This exclusion does not apply to the loss
                                                                     of use of other property arising out of
                                                                     sudden and accidental physical injury to
                                                                     "your product" or "your work" after it has
                                                                     been put to its intended use.



 Form 55 00 08 04 05                                                                                 Page 7 of 24
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.106 Page 95 of 221
 BUSINESS LIABILITY COVERAGE FORM

        o.   Recall Of Products, Work Or Impaired                     (c) Title of any literary or artistic work;
             Property                                           (8)   Arising out of an offense committed by
             Damages claimed for any loss, cost or                    an insured whose business is:
             expense incurred by you or others for the                (a) Advertising,           broadcasting,
             loss of use, withdrawal, recall, inspection,                  publishing or telecasting;
             repair, replacement, adjustment, removal                 (b) Designing or determining content
             or disposal of:                                              of web sites for others; or
             (1) ''Your product";                                     (c) An   Internet search, access,
             (2) ''Your work"; or                                         content or service provider.
             (3) "Impaired property";                                 However, this exclusion does not
              if such product; work or property is                    apply to Paragraphs a., b. and c.
              withdrawn or recalled from the market or                under the definition of "personal and
              from use by any person or organization                  advertising injury" in Section G. -
              because of a known or suspected defect,                 Liability And     Medical Expenses
              deficiency, inadequacy or dangerous                     Definitions.
              condnion in it.                                         For the purposes of this exclusion,
        p.   Personal And Advertising Injury                          placing an "advertisement" for or
             "Personal and advertising injury":                       linking to others on your web site, by
                                                                      itself, is not considered the business
             (1)   Arising out of oral, written or electronic
                                                                      of        advertising,     broadcasting,
                   publication of material, if done by or at
                                                                      publishing or telecasting;
                   the direction of the insured with
                   knowledge of its falsity;                    (9)   Arising out of an electronic chat room
                                                                      or bulletin board the insured hosts,
             (2)   Arising out of oral, written or electronic
                                                                      owns, or over which the insured
                   publication of material whose first
                                                                      exercises control;
                   publication took place before the
                   beginning of the policy period;              (10) Arising out of the unauthorized use of
                                                                      anothe(s name or product in your e-mail
             (3)   Arising out of a criminal act committed
                                                                      address, domain name or metatags, or
                   by or at the direction of the insured;
                                                                      any other similar tactics to mislead
             (4)   Arising out of any breach of contract,             anothe(s potential customers;
                   except an implied contract to use
                                                                (11) Arising out of the violation of a
                   another's "advertising idea" in your
                                                                     person's right of privacy created by
                   "advertisement";
                                                                     any state or federal act.
             (5)   Arising out of the failure of _goods,
                                                                     However, this exclusion does not
                   products or services to confonm with
                                                                     apply to liability for damages that the
                   any     statement   of    quality   or
                                                                     insured would have in the absence of
                   perfonmance       made     in     your
                                                                     such state or federal act;
                   "advertisement";
                                                                (12) Arising out of:
             (6)   Arising out of the wrong description of
                   the price of goods, products or services;         (a) An "advertisement" for others on
                                                                          your web site;
             (7)   Arising out of any violation of any
                   intellectual property rights such as              (b) Placing a link to a web site of
                   copyright, patent, trademark, trade                    others on your web site;
                   name, trade secret, service mark or                (c) Content from a web sne of others
                   other designation of origin or                         displayed wnhin a frame or border
                   authenticity.                                          on your web sne. Content includes
                   However, this exclusion does not                       infonmation, code, sounds, text,
                   apply to infringement, in your                         graphics or images; or
                   "advertisement", of                                (d) Computer   code, software            or
                   (a) Copyright;                                         programming used to enable:
                   (b) Slogan, unless the slogan is also                  (i)   Your web sne; or
                       a trademark, trade name, service                   (ii) The presentation or functionalfy
                       mark or other designation of origin                      of an "advertisement'' or other
                       or authenticity; or                                      content on your web sne;


 Page 8 of 24                                                                           Form SS 00 08 04 05
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.107 Page 96 of 221
                                                                       BUSINESS LIABILITY COVERAGE FORM

             (13) Arising out of a violation of any anti-                    (a) May be awarded or incurred by
                    trust law;                                                   reason of any claim or suit
                                                                                 alleging actual or threatened injury
             (14) Arising out of the fluctuation in price or
                                                                                 or damage of any nature or kind to
                  value of any stocks, bonds or other
                                                                                 persons or property which would
                  securities; or                                                 not have occurred in whole or in
             (15) Arising out of discrimination or                               part but for the "asbestos hazard";
                  humiliation committed by or at the
                                                                             (b) Arise out of any request, demand,
                  direction of any "executive office~•,
                                                                                 order or statutory or regulatory
                  director, stockholder, partner or
                                                                                 requirement that any insured or
                  member of the insured.
                                                                                 others test for, monitor, clean up,
       q.     Electronic Data                                                    remove, encapsulate, contain,
              Damages arising out of the loss of, loss of                        treat, detoxify or neutralize or in
              use of, damage to, corruption of, inability                        any way respond to or assess the
              to access, or inability to manipulate                              effects of an "asbestos hazard"; or
              "electronic data".                                             (c) Arise out of any claim or suit for
       r.     Employment-Related Practices                                       damages because of testing for,
                                                                                 monitoring, cleaning up, removing,
              "Bodily injury" or "personal and advertising
                                                                                 encapsulating, containing, treating,
              injury" to:
                                                                                 detoxifying or neutralizing or in any
             (1) A person arising out of any:                                    way responding to or assessing the
                    (a) Refusal to employ that person;                           effects of an "asbestos hazard".
                    (b)· Tenmination of       that   person's     I.    Violation Of Statutes That Govern E-
                         employment; or                                 Mails, Fax, Phone Calls Or Other
                    (c) Employment-related          practices,          Methods Of Sending Material Or
                         policies, acts or omissions, such as           Information
                         coercion, demotion, evaluation,                "Bodily injury", "property damage", or
                         reassignment,              discipline,         "personal and advertising injury" arising
                         defamation, harassment, humiliation            directly or indirectly out of any action or
                         or discrimination directed at that             omission that violates or is alleged to
                         person; or                                     violate:
             (2) The spouse, child, parent, brother or                 (1) The Telephone Consumer Protection
                 sister   of that     person     as     a                    Act (TCPA), including any amendment
                 consequence of "bodily injury" or                           of or addition to such law;
                 "personal and advertising injury" to the              (2) The CAN-SPAM Act of 2003, including
                 person at whom any of the                                 any amendment of or addition lo such
                 employment-related            practices                   law; or
                 described in Paragraphs (a), (b), or (c)
                                                                       (3) Any statute, ordinance or regulation,
                 above is directed.
                                                                           other than the TCPA or CAN-SPAM Act
               This exclusion applies:                                     of 2003, that prohib~s or limits the
              (1) Whether the insured may be liable as                     sending, transmitting, communicating or
                   an employer or in any other capacity;                   distribution of material or infonmation.
                   and                                            Damage To Premises Rented To You -
              (2) To any obligation to share damages              Exception For Damage By Fire, Lightning
                   with or repay someone else who must            or Explosion
                   pay damages because of the injury.             Exclusions c. through h. and k. through o. do
        s.     Asbestos                                           not apply to damage by fire, lightning or
              (1)    "Bodily injury", "property damage" or        explosion to premises rented lo you or
                     "personal and advertising injury"            temporarily occupied by you with penmission of
                     arising out of the "asbestos hazard".        the owner. A separate Limit of Insurance
                                                                  applies to this coverage as described in
              (2)    Any damages, judgments, settlements,         Section D. - Liability And Medical Expenses
                     loss, costs or expenses that:                Limits Of Insurance.




 Form SS 00 08 04 05                                                                                   Page 9 of 24
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.108 Page 97 of 221

BUSINESS LIABILITY COVERAGE FORM

   2.   Applicable To Medical Expenses Coverage                   e. A trust, you are an insured. Your trustees
        We will not pay expenses for "bodily injury··:               are also insureds, but only with respect to
                                                                     their duties as trustees.
        a.   Any Insured
             To any insured. except "volunteer wori<ers".     2. Each of the following is also an insured:
        b.   Hired Person                                         a.    Employees And Volunteer Workers

             To a person hired to do wori< for or on behalf            Your "volunteer wori<ers" only while
             of any insured or a tenant of any insured.                performing duties related to the conduct of
                                                                       your business, or your "employees", other
        c.   Injury On Normally Occupied Premises                      than either your "executive officers" {if you
             To a person injured on that part of                       are an organization other than a
             premises you own or rent that the person                  partnership, joint venture or limited liability
             normally occupies.                                        company) or your managers {if you are a
        d.   Workers' Compensation And Similar                         limited liability company), but only for acts
             Laws                                                      within the scope of their employment by
                                                                       you or while performing duties related to
             To a person, whether or not an
                                                                       the conduct of your business.
             "employee" of any insured, if benefits for
             the "bodily injury" are payable or must be                 However, none of these "employees" or
             provided under a wori<ers' compensation                    "volunteer wori<ers" are insureds for:
             or disability benefits law or a similar law.              (1)   "Bodily injury" or     "personal    and
        e.   Athletics Activities                                            advertising injury":
             To a person injured while practicing,                           (a) To you, to your partners or
             instructing or participating in any physical                        members {if you are a partnership
             exercises or games, sports or athletic                              or joint venture), to your members
             contests.                                                           {if you are a limited liability
                                                                                 company), or to a co-"employee"
        f.   Products-<:ompleted Operations Hazard
                                                                                 while in the course of his or her
             Included with the "products-completed                               employment or performing duties
             operations hazard".                                                 related to the conduct of your
        g.   Business Liability Exclusions                                       business. or to your other
             Excluded under Business Liability Coverage.                         "volunteer      wori<ers"     while
                                                                                 performing duties related to the
C. WHO IS AN INSURED                                                             conduct of your business;
   1.   If you are designated in the Declarations as:                        (b) To the spouse, child, parent,
        a.   An individual, you and your spouse are                              brother or sister of that co-
             insureds, but only with respect to the                              "employee" or that "volunteer
             conduct of a business of which you are the                          wori<er" as a consequence of
             sole owner.                                                         Paragraph (1)(a) above;
        b. A partnership or joint venture, you are an                        (c) For which there is any obligation
           insured. Your members, your partners, and                             to share damages with or repay
           their spouses are also insureds, but only with                        someone else who must pay
           respect to the conduct of your business.                              damages because of the injury
                                                                                 described in Paragraphs (1 )(a) or
        c.   A limtted liability company, you are an
                                                                                 (bl above; or
             insured. Your members are also insureds,
             but only wtth respect to the conduct of your                    (d) Arising out of his or her providing
             business. Your managers are insureds, but                           or failing to provide professional
             only wtth respect to their duties as your                           health care services.
             managers.                                                       If you are not in the business of
        d. An organization other than a partnership,                         providing professional health care
           joint venture or limited liability company, you                   services, Paragraph (d) does not apply
           are an insured. Your "executive officers" and                     to any nurse, emergency medical
           directors are insureds, but only with respect                     technician or paramedic employed by
           to their duties as your officers or directors.                    you to provide such services.
           Your stockholders are also insureds, but only               (2)   "Property damage" to property:
           with respect to their liability as stockholders.                  (a) Owned, occupied or used by,


Page 10 of 24                                                                                Form SS 00 08 04 05
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.109 Page 98 of 221

                                                                             BUSINESS LIABILITY COVERAGE FORM

                    (b) Rented to, in the care, custody or              b.   Coverage under this provision does not
                        control of, or over which physical                   apply to:
                        control is being exercised for any                   (1)   "Bodily injury" or "property damage"
                        purpose by you, any of your                                that occurred; or
                        "employees", "volunteer workers",
                                                                             (2)   "Personal and advertising injury"
                        any partner or member (if you are
                                                                                   arising out of an offense committed
                        a partnership or joint venture), or
                        any member (if you are a limited                   before you acquired or formed               the
                        liability company).                                organization.
         b.   Real Estate Manager                                  4.   Operator Of Mobile Equipment
              Any person (other than your "employee" or                 With respect to "mobile equipment" registered in
              "volunteer worke~'), or any organization                  your name under any motor vehicle registration
              while acting as your real estate manager.                 law, any person is an insured while driving such
                                                                        equipment along a public highway with your
         c.   Temporary         Custodians         Of     Your
                                                                        permission. Any other person or organization
              Property
                                                                        responsible for the conduct of such person is
              Any person or organization having proper                  also an insured, but only with respect to liability
              temporary custody_ of your property if you                arising out of the operation of the equipment, and
              die, but only:                                            only if no other insurance of any kind is available
              (1)   With respect to liability arising out of the        to that person or organization for this liability.
                    maintenance or use of that property; and            However, no person or organization is an insured
              (2)   Until your legal representative has                 w~h respect to:
                    been appointed.                                     a.    "Bodily injury" to a co-"employee" of the
         d.    Legal Representative If You Die                                person driving the equipment; or

              Your legal representative if you die, but                 b.    "Property damage" to property owned by,
              only with respect to duties as such. That                       rented to, in the charge of or occupied by
              representative will have all your rights and                    you or the employer of any person who is
              duties under this insurance.                                    an insured under this provision.

         e.    Unnamed Subsidiary                                  5.   Operator of Nonowned Watercraft

               Any subsidiary and subsidiary thereof, of                With respect to watercraft you do not own that
               yours which is a legally incorporated entity             is less than 51 feet long and is not being used
               of which you own a financial interest of                 to carry persons for a charge, any person is an
               more than 50% of the voting stock on the                 insured while operating such watercraft with
               effective date of this Coverage Part.                    your permIssIon.         Any other person or
                                                                        organization responsible for the conduct of
            The insurance afforded herein for any                       such person is also an insured, but only with
            subsidiary not shown in the Declarations                    respect to liability arising out of the operation
            as a named insured does not apply to                        of the watercraft, and only if no other
            injury or damage with respect to which an                   insurance of any kind is available to that
            insured under this insurance is also an                     person or organization for this liability.
            insured under another policy or would be
            an insured under such policy but for its                    However, no person or organization is an
            termination or upon the exhaustion of its                   insured with respect to:
            limits of insurance.                                        a.    "Bodily injury" to a co-"employee" of the
    3.   Newly Acquired Or Formed Organization                                person operating the watercraft; or

         Any organization you newly acquire or form,                    b.    "Property damage" to property owned by,
         other than a partnership, joint venture or                           rented to, in the charge of or occupied by
         limited liability company, and over which you                        you or the employer of any person who is
         maintain financial interest of more than 50% of                      an insured under this provision.
         the voting stock, will qualify as a Named                 6.   Additional Insureds When Required By
         Insured if there is no other similar insurance                 Written Contract, Written Agreement Or
         available to that organization. However:                       Permit
         a.    Coverage under this provision is afforded                The person(s) or organization(s) identified in
               only until the 180th day after you acquire               Paragraphs a. through f. below are additional
               or form the organization or the end of the               insureds when you have agreed, in a written
               policy period, whichever is earlier; and


 Form SS 00 08 04 05                                                                                      Page 11 of 24
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.110 Page 99 of 221

BUSINESS LIABILITY COVERAGE FORM

       contract, written agreement or because of a                      (e) Any failure to make such
       permit issued by a state or political                                inspections, adjustments, tests or
       subdivision, that such person or organization                        servicing as the vendor has
       be added as an additional insured on your                            agreed to make or normally
       policy, provided the injury or damage occurs                         undertakes to make in the usual
       subsequent to the execution of the contract or                       course of business, in connection
       agreement, or the issuance of the permit.                            with the distribution or sale of the
                                                                            products;
       A person or organization is an additional
                                                                        (f) Demonstration,           installation,
       insured under this provision only for that
                                                                            servicing or repair operations,
       period of time required by the contract,
                                                                            except such operations performed
       agreement or permit.
                                                                            at the vendors premises in
       However, no such person or organization is an                        connection with the sale of the
       additional insured under this provision if such                      product;
       person or organization is included as an
                                                                        (g) Products which, after distribution
       additional insured by an endorsement issued
                                                                            or sale by you, have been labeled
       by us and made a part of this Coverage Part,
                                                                            or relabeled or used as a
       including all persons or organizations added
                                                                            container, part or ingredient of any
       as additional insureds under the specific
                                                                            other thing or substance by or for
       additional insured coverage grants in Section
                                                                            the vendor; or
        F. - Optional Additional Insured Coverages.
                                                                        (h) "Bodily    injury"   or "property
       a.   Vendors
                                                                            damage" arising out of the sole
            Any person(s) or organization(s) (referred to                   negligence of the vendor for its
            below as vendor), but only with respect to                      own acts or omissions or those of
            "bodily injury" or "property damage" arising                    its employees or anyone else
            out of "your products" which are distributed                    acting on its behalf. However, this
            or sold in the regular course of the vendors                    exclusion does not apply to:
            business and only if this Coverage Part
                                                                            (i) The exceptions contained in
            provides coverage for "bodily injury" or
                                                                                Subparagraphs (d) or (f); or
            "property damage" included within the
            "products-completed operations hazard".                         (ii) Such inspections, adjustments,
                                                                                 tests or servicing as the vendor
            (1) The insurance afforded to the vendor
                                                                                 has agreed to make or normally
                is subject to the following additional
                                                                                 undertakes to make in the usual
                exclusions:
                                                                                 course      of    business,    in
                 This insurance does not apply to:                               connection with the distribution
                 (a) "Bodily      injury"   or "property                         or sale of the products.
                     damage" for which the vendor is              (2) This insurance does not apply to any
                     obligated to pay damages by                      insured person or organization from
                     reason of the assumption of                      whom you have acquired such products,
                     liability in a contract or agreement.            or any ingredient, part or container,
                     This exclusion does not apply to                 entering    into,   accompanying   or
                     liability for damages that the                   containing such products.
                     vendor would have in the absence
                                                             b.    Lessors Of Equipment
                     of the contract or agreement;
                                                                  (1)   Any person or organization from
                 (b) Any       express          warranty
                                                                        whom you lease equipment; but only
                     unauthorized by you;
                                                                        with respect to their liability for "bodily
                 (c) Any physical or chemical change                    injury",  "property       damage"       or
                     in the product made intentionally                  "personal and advertising injury"
                     by the vendor;                                     caused, in whole or in part, by your
                 (d) Repackaging,        except   when                  maintenance, operation or use of
                     unpacked solely for the purpose of                 equipment leased to you by such
                     inspection, demonstration, testing,                person or organization.
                     or the subst~ution of parts under
                     instructions from the manufacturer,
                     and then repackaged in the
                     original container;


 Page 12 of 24                                                                            Form SS 00 08 04 05
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.111 Page 100 of 221

                                                                     BUSINESS LIABILITY COVERAGE FORM

             (2)   With respect to the insurance afforded       e.    Permits Issued By State Or Political
                   to these additional insureds, this                 Subdivisions
                   insurance does not apply to any                   (1)   Any state or political subdivision, but
                   "occurrence" which takes place after                    only with respect to operations
                   you cease to lease that equipment.                      performed by you or on your behalf for
        c.    Lessors Of Land Or Premises                                  which the state or political subdivision
             (1)   Any person or organization from                         has issued a permit.
                   whom you lease land or premises, but              (2)   With respect to the insurance afforded
                   only with respect to liability arising out              to these additional insureds, this
                   of the ownership, maintenance or use                    insurance does not apply to:
                   of that part of the land or premises                    (a) "Bodily injury". "property damage"
                   leased to you.                                              or "personal and advertising
             (2)   With respect to the insurance afforded                      injury" arising out of operations
                   to these additional insureds, this                          performed for the state or
                   insurance does not apply to:                                municipality; or
                   (a) Any   "occurrence" which takes                      (b) "Bodily injury" or "property damage"
                       place after you cease to lease that                     included within the "products-
                       land or be a tenant in that                             completed operations hazard".
                       premises; or                             f.    Any Other Party
                   (b) Structural    alterations,    new             (1)   Any other person or organization who
                       construction     or      demolition                 is not an insured under Paragraphs a.
                       operations performed by or on                       through e. above, but only with
                       behalf of such person or                            respect to liability for "bodily injury":
                       organization.                                       "property damage" or "personal and
        d.    Architects, Engineers Or Surveyors                           advertising injury" caused, in whole or
             (1)   Any arch~ect. engineer, or surveyor, but                in part, by your acts or omissions or
                   only w~h respect to liability for "bodily               the acts or omissions of those acting
                   injury", "property damage" or "personal                 on your behalf:
                   and advertising injury" caused, in whole                (a) In the performance         of   your
                   or in part, by your acts or omissions or                    ongoing operations;
                   the acts or omissions of those acting on                (b) In connection with your premises
                   your behalt                                                 owned by or rented to you; or
                   (a) In connection with your premises;                   (c) In connection with "your work" and
                       or                                                      included within the "products-
                   (b) In  the performance of your                             completed operations hazard", but
                       ongoing_ operations performed by                        only if
                       you or on your behalf.                                  (i) The written contract or written
             (2)   With respect to the insurance afforded                          agreement requires you to
                   to these additional insureds, the                               provide such coverage to
                   following additional exclusion applies:                         such additional insured; and
                    This insurance does not apply to                           (ii) This Coverage Part provides
                    "bodily injury", "property damage" or                          coverage for "bodily injury" or
                    "personal and advertising injury"                              "property damage" included
                    arising out of the rendering of or the                         within    the       "products-
                   .failure to render any professional                             completed operations hazard".
                    services by or for you, including:               (2)   With respect to the insurance afforded
                   (a) The preparing, approving, or                        to these additional insureds, this
                       failure to prepare or approve,                      insurance does not apply to:
                       maps, shop drawings, opinions,                      "Bodily injury", "property damage" or
                       reports, surveys, field orders.                     "personal and advertising injury"
                       change    orders,    designs    or                  arising out of the rendering of, or the
                       drawings and specifications; or                     failure to render. any professional
                   (b) Supervisory.             inspection,                architectural, engineering or surveying
                       architectural     or    engineering                 services, including:
                       activities.

 Form SS 00 08 04 05                                                                               Page 13 of 24
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.112 Page 101 of 221

 BUSINESS LIABILITY COVERAGE FORM

                  (a) The preparing, approving, or                   This General Aggregate limit does not
                      failure to prepare or approve,                 apply to "property damage" to premises
                      maps, shop drawings, opinions,                 while rented to you or temporarily
                      reports, surveys, field orders,                occupied by you with permission of the
                      change    orders,    designs    or             owner, arising out of fire, lightning or
                      drawings and specifications; or                explosion.
                  (b) Supervisory,           inspection,    3.   Each Occurrence Limit
                      architectural   or    engineering          Subject to 2.a. or 2.b above, whichever
                      activities.                                applies, the most we will pay for the sum of all
         The limits of insurance that apply to additional        damages because of all "bodily injury",
         insureds are described in Section D. - Limits           "property damage" and medical expenses
         Of Insurance.                                           arising out of any one "occurrence" is the
         How this insurance applies when other                   Liability and Medical Expenses Limit shown in
         insurance is available to an additional insured         the Declarations.
         is described in the Other Insurance Condition           The most we will pay for all medical expenses
         in Section E. - Liability And Medical Expenses          because of "bodily injury" sustained by any
         General Conditions.                                     one person is the Medical Expenses Limit
    No person or organization is an insured with                 shown in the Declarations.
    respect to the conduct of any current or past           4.   Personal And Ad_vertising Injury Limit
    partnership, joint venture or limited liability              Subject to 2.b. above, the most we will pay for
    company that is not shown as a Named Insured in              the sum of all damages because of all
    the Declarations.                                            "personal and advertising injury" sustained by
 D. LIABILITY AND MEDICAL EXPENSES                               any one person or organization is the Personal
    LIMITS OF INSURANCE                                          and Advertising Injury Limit shown in the
                                                                 Declarations.
    1. The Most We Will Pay
                                                            5.   Damage To Premises Rented To You Limit
         The Limits of Insurance shown in the
         Declarations and the rules below fix the most           The Damage To Premises Rented To You
         we will pay regardless of the number of:                Limit is the most we will pay under Business
                                                                 Liability Coverage for damages because of
         a. Insureds;                                            "property damage" to any one premises, while
         b. Claims made or "suits" brought; or                   rented to you, or in the case of damage by fire,
         c. Persons or organizations making claims or            lightning or explosion, while rented to you or
            bringing "suits".                                    temporarily occupied by you with permission of
    2.   Aggregate Limits
                                                                 the owner.

         The most we will pay for:                               In the case of damage by fire, lightning or
                                                                 explosion, the Damage to Premises Rented To
         a.   Damages because of "bodily injury" and             You Limtt applies to all damage proximately
              "property damage" included in the                  caused by the same event, whether such
              "products-completed operations hazard" is          damage results from fire, lightning or explosion
              the    Products-Completed     Operations           or any combination of these.
              Aggregate     Limit  shown      in   the
                                                            6.   How Limits Apply To Additional Insureds
              Declarations.
                                                                 The most we will pay on behalf of a person or
         b.   Damages because of all other "bodily
                                                                 organization who is an additional insured
              injury", "property damage" or "personal
                                                                 under this Coverage Part is the lesser of:
              and advertising injury", including medical
              expenses, is the General Aggregate Limit           a.· The limits of insurance specified in a
              shown in the Declarations.                             written contract, written agreement or
                                                                     permit issued by a state or political
              This General Aggregate Limit applies
              separately to each of your "locations"                 subdivision; or
              owned by or rented to you.                         b. The Limits of Insurance shown in the
                                                                    Declarations.
              "Location" means premises involving the
              same or connecting lots, or premises               Such amount shall be a part of and not in
              whose connection is interrupted only by a          addition to the Limits of Insurance shown in
              street, roadway or right-of-way of a               the Declarations and described in this Section.
              railroad.


 Page 14 of 24                                                                           Form SS 00 08 04 05
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.113 Page 102 of 221
                                                                   BUSINESS LIABILITY COVERAGE FORM

    If more than one limit of insurance under this                 (1)   Immediately send us copies of any
    policy and any endorsements attached thereto                         demands, notices, summonses or
    applies to any claim or "suit", the most we will pay                 legal papers received in connection
    under this policy and the endorsements is the                        wilh the claim or "suit";
    single highest limit of liability of all coverages               Aulhorize us to obtain records and
                                                                   (2)
    applicable to such claim or "suit". However, this                other information;
    paragraph does not apply to the Medical Expenses             (3) Cooperate with us in the investigation,
    limit set forth in Paragraph 3. above.                           settlement of lhe claim or defense
    The Limits of Insurance of this Coverage Part apply              againsl the "suit"; and
    separately to each consecutive annual period and to          (4) Assist us, upon our requesl, in the
    any remaining period of less than 12 months, starting            enforcement of any right against any
    wtth the beginning of the policy period shown in the             person or organization that may be
    Declarations, unless the policy period is extended               liable to the insured because of injury
    after issuance for an addttional period of less than 12          or damage to which lhis insurance
    months. In that case, the addttional period will be              may also apply.
    deemed part of the lasl preceding period for purposes
                                                              d. Obligations At The lnsured's Own Cost
    of determining the Limits of Insurance.
                                                                    No insured will, except at that insured's own
 E. LIABILITY AND MEDICAL EXPENSES                                  cosl, voluntarily make a payment, assume
    GENERAL CONDITIONS                                              any obligation, or incur any expense, other
    1.   Bankruptcy                                                 than for first aid, wtthout our consent.
         Bankruptcy or insolvency of the insured or of        e.    Additional lnsured's Other Insurance
         the insured's estate will not relieve us of our            If we cover a claim or "suit'' under this
         obligations under this Coverage Part.                      Coverage Part that may also be covered
    2.   Duties In The Event            Of   Occurrence,            by other insurance available to an
         Offense, Claim Or Suit                                     additional insured, such additional insured
                                                                    must submit such claim or "suit" to the
         a.   Notice   of Occurrence Or Offense                     other insurer for defense and indemnity.
              You or any additional insured must see lo
                                                                    However, this provision does not apply to
              it that we are notified as soon as
                                                                    the extent that you have agreed in a
              practicable of an "occurrence" or an
                                                                    writlen contract, writlen agreement or
              offense which may resull in a claim. To
                                                                    permit that this insurance is primary and
              the extent possible, nolice should include:
                                                                    non-contributory    with  the additional
              (1)   How, when and where the "occurrence"            insured's own insurance.
                    or offense took place;                    f.    Knowledge Of An Occurrence, Offense,
              (2)   The names and addresses of any                  Claim Or Suit
                    injured persons and witnesses; and
                                                                    Paragraphs a. and b. apply to you or to
              (3)   The nature and location of any injury           any additional insured only when such
                    or damage ans,ng out of the                     "occurrence", offense, claim or "suit" is
                    "occurrence" or offense.                        known to:
         b.    Notice Of Claim                                     (1)   You or any additional insured that is
               If a claim is made or "suit" is brought                   an individual;
               against any insured, you or any additional          (2)   Any partner, if you or an additional
               insured must:                                             insured is a partnership;
              (1)   Immediately record the specifics of the        (3)   Any manager, if you or an additional
                    claim or "suit" and the date received;               insured is a limited liability company;
                    and                                            (4)   Any "executive office(' or insurance
              (2)   Notify us as soon as practicable.                    manager, if you or an addilional
               You or any additional insured must see to                 insured is a corporation;
               it thal we receive a written notice of the          (5)   Any trustee, if you or an additional
               claim or "suit'' as soon as praclicable.                  insured is a trust; or
         c.    Assistance And Cooperation Of The                   (6) Any elected or appointed official, ~ you
               Insured                                                 or an addttional insured is a political
               You and any other involved insured must:                subdivision or public entity.



 Form SS 00 08 04 05                                                                             Page 15 of 24
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.114 Page 103 of 221

 BUSINESS LIABILITY COVERAGE FORM

              This Paragraph f. applies separately to                    (3)   We have issued this policy in reliance
              you and any additional insured.                                  upon your representations.
   3.    Financial Responsibility Laws                              b.    Unintentional      Failure     To    Disclose
                                                                          Hazards
         a. When this policy is certified as proof of
             financial responsibility for the future under                If unintentionally you should fail to disclose
             the provisions of any motor vehicle                          all hazards relating to the conduct of your
             financial responsibility law, the insurance                  business at the inception date of this
             provided by the policy for "bodily injury"                   Coverage Part, we ·shall not deny any
              liability and "property damage" liability will              coverage under this Coverage Part
              comply with the provisions of the law to                    because of such failure.
              the extent of the coverage and limits of         7.   Other Insurance
            . insurance required by that law.
                                                                    If other valid arid collectible insurance is
         b. With respect to "mobile equipment" to                   available for a loss we cover under this
              which this insurance applies, we will                 Coverage Part, our obligations are limited as
              provide any liability, uninsured motorists,           follows:
              underinsured motorists, no-fault _or other
                                                                    a. Primary Insurance
              coverage required by any motor vehicle
              law. We will provide the required limits for                This insurance is primary except when b.
              those coverages.                                            below applies. If other insurance is also
                                                                          primary, we will share with all that other
    4.   Legal Action Against Us
                                                                          insurance by the method described in c.
         No person or organization has a right under                      below.
         this Coverage Form:
                                                                    b.    Excess Insurance
         a. To join us as a party or otherwise bring us
               into a "suit" asking for damages from an                   This insurance is excess over any of the
               insured; or                                                other insurance, whether primary, excess,
                                                                          contingent or on any other basis:
         b. To sue us on this Coverage Form unless
               all of its terms have been fully complied                 (1)   YourWork
               with.                                                           That is Fire, Extended Coverage,
         A person or organization may sue us to recover                        Builde(s Risk, Installation Risk or
         on an agreed settlement or on a final judgment                        similar coverage for "your work";
         against an insured; but we will not be liable for               (2)   Premises Rented To You
         damages that are not payable under the tenns of                       That is fire, lightning or explosion
         this insurance or that are in excess of the                           insurance for premises rented to you
         applicable limit of insurance.         An agreed                      or temporarily occupied by you with
          settlement means a settlement and release of                         pennission of the owner;
          liability signed by us, the insured and the
         claimant or the claimant's legal representative.                (3) Tenant Liability
    5.   Separation Of Insureds                                                That is insurance purchased by you to
                                                                               cover your liability as a tenant for
         Except with respect to the Limits of Insurance,                       "property damage" to premises rented
         and any rights or duties specifically assigned                        to you or temporarily occupied by you
         in this policy to the first Named Insured, this                       with permission of the owner;
         insurance applies:
                                                                         (4)   Aircraft, Auto Or Watercraft
         a.   As if each Named Insured were the only
              Named Insured; and                                               If the loss arises out of the maintenance
                                                                               or use of aircraft, "autos" or watercraft to
         b.   Separately to each insured against whom                          the extent not subject to Exclusion g. of
              a claim is made or "suf' is brought.                             Section A. - Coverages.
    6.   Representations                                                 (5)   Property Damage To Borrowed
         a.   When You Accept This Policy                                      Equipment Or Use Of Elevators
              By accepting this policy, you agree:                             If the loss arises out of "property
              (1)   The statements in the Declarations                         damage" to borrowed equipment or
                    are accurate and complete;                                 the use of elevators to the extent not
                                                                               subject to Exclusion k. of Section A. -
              (2) Those statements are based upon
                                                                               Coverages.
                  representations you made to us; and


 Page 16 of 24                                                                                   Form SS 00 08 04 05
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.115 Page 104 of 221

                                                                     BUSINESS LIABILITY COVERAGE FORM

           (6)   When You Are Added As An                             When this insurance is excess over other
                 Additional Insured To Other                          insurance, we will pay only our share of
                 Insurance                                            the amount of the loss, if any, that
                 That is other insurance available to                 exceeds the sum of:
                 you covering liability for damages                  (1) The total amount that all such other
                 ansing out of the premises or                           insurance would pay for the loss in the
                 operations, or products and completed                   absence of this insurance; and
                 operations, for which you have been                 (2)   The total of all deductible and self-
                 added as an additional insured by that                    insured amounts under all that other
                 insurance; or                                             insurance.
           (7) When You         Add Others As An                     We will share the remaining loss, if any, with
               Additional       Insured  To  This                    any other insurance that is not described in
               Insurance                                             this Excess Insurance provision and was not
                 That is other insurance available to an             bought specifically to apply in excess of the
                 additional insured.                                 Limns of Insurance shown in the
                 However, the following provisions                   Declarations of this Coverage Part.
                 apply to other insurance available to          c.   Method Of Sharing
                 any person or organization who is an                If all the other insurance permits
                 additional insured under this Coverage              contribution by equal shares, we will follow
                 Part:                                               this method also. Under this approach,
                 (a) Primary    Insurance        When                each insurer contributes equal amounts
                     Required By Contract                            until it has paid its applicable limit of
                     This insurance is primary if you                insurance or none of the loss remains,
                     have agreed in a written contract,              whichever comes first.
                     written agreement or permit that                If any of the other insurance does not permit
                     this insurance be primary. If other             contribution by equal shares, we will
                     insurance is also primary, we will              contribute by limns. Under this method, each
                     share with all that other insurance             insurer's share is based on the ratio of its
                     by the method described in c.                   applicable limit of insurance to the total
                     below.                                          applicable limits of insurance of all insurers.
                 (b) Primary And Non-Contributory          8.   Transfer Of Rights Of Recovery Against
                     To Other Insurance When                    Others To Us
                     Required By Contract                       a.   Transfer Of Rights Of Recovery
                     If you have agreed in a written                 If the insured has rights to recover all or .
                     contract, written agreement or                  part     of   any    payment,    including
                     permit that this insurance is                   Supplementary Payments, we have made
                     primary and non-contributory with               under this Coverage Part, those rights are
                     the additional insured's own                    transferred to us. The insured must do
                     insurance, this insurance is                    nothing after loss to impair them. At our
                     primary and we will not seek                    request, the insured will bring "sun" or
                     contribution from that other                    transfer those rights to us and help us
                     insurance.                                      enforce them. This condition does not
                 Paragraphs (a) and (b) do not apply to              apply to Medical Expenses Coverage.
                 other insurance to which the additional        b. Waiver Of Rights Of Recovery (Waiver
                 insured has been added as an                      Of Subrogation)
                 additional insured.
                                                                     If the insured has waived any rights of
           When this insurance is excess, we will                    recovery      against    any     person  or
           have no duty urider this Coverage Part to                 organization for all or part of any payment,
           defend the insured against any "suit'' if any             including Supplementary Payments, we
           other insurer has a duty to defend the                    have made under this Coverage Part, we
           insured against that "suit". If no other                  also waive that right, provided the insured
           insurer defends, we will undertake to do                  waived their rights of recovery against
           so, but we will be entitled to the insured's              such person or organization in a contract,
           rights against all those other insurers.                  agreement or permit that was executed
                                                                     prior to the injury or damage.

 Form SS 00 08 04 05                                                                              Page 17 of 24
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.116 Page 105 of 221

 BUSINESS LIABILITY COVERAGE FORM

 F. OPTIONAL ADDITIONAL                        INSURED         3.   Additional Insured - Granter Of Franchise
    COVERAGES                                                       WHO IS AN INSURED under Section C. is
     If listed or shown as applicable in the Declarations,          amended to include as an additional insured
     one or more of the following Optional Additional               the person(s) or organization(s) shown in the
     Insured Coverages also apply. When any of these                Declarations as an Additional Insured -
     Optional Additional Insured Coverages apply,                   Grantor Of Franchise, but only with respect to
     Paragraph 6. (Additional Insureds When Required                their liability as grantor of franchise to you.
     by Written Contract, Written Agreement or Permit)         4.   Additional Insured - Lessor Of Leased
     of Section C., Who Is An Insured, does not apply               Equipment
     to the person or organization shown in the                     a.    WHO IS AN INSURED under Section C. is
     Declarations. These coverages are subject to the                     amended to include as an additional
     terms and conditions applicable to Business                          insured the person{s) or organization(s)
     liability Coverage in this policy, except as                         shown in the Declarations as an Additional
     provided below:                                                      Insured - Lessor of Leased Equipment,
     1.   Additional Insured - Designated Person Or                       but only with respect to liability for "bodily
          Organization                                                    injury", "property damage" or "personal
          WHO IS AN INSURED under Section C. is                           and advertising injury" caused, in whole or
          amended to include as an additional insured                     in part, by your maintenance, operation or
          the person(s) or organization(s) shown in the                   use of equipment leased to you by such
          Declarations, but only with respect to liability                person(s) or organization(s).
          for "bodily injury", "property damage" or                 b. With respect to the insurance afforded to
          "personal and advertising injury" caused, in                 these additional insureds, this insurance
          whole or in part, by your acts or omissions or               does not apply to any "occurrence" which
          the acts or omissions of those acting on your                takes place after you cease to lease that
          behalf:                                                      equipment.
          a.    In the performance of your ongoing             5.   Additional Insured - Owners Or Other
                operations; or                                      Interests From Whom Land Has Been
          b.    In connection with your premises owned              Leased
                by or rented to you.                                a.   WHO IS AN INSURED under Section C. is
    2.    Additional Insured - Managers Or Lessors                       amended to include as an additional
          Of Premises                                                    insured the person{s) or organization(s)
                                                                         shown in the Declarations as an Additional
          a.   WHO IS AN INSURED under Section C. is                     Insured - Owners Or Other Interests From
               amended to include as an additional insured               Whom Land Has Been Leased, but only
               the person(s) or organization(s) shown in the             with respect to liability arising out of the
               Declarations as an Additional Insured -                   ownership, maintenance or use of that part
               Designated Person Or Organization; but only               of the land leased to you and shown in the
               with respect to liability arising out of the              Declarations.
               ownership, maintenance or use of that part of
               the premises leased to you and shown in the          b. With respect to the insurance afforded to
               Declarations.                                           these additional insureds, the following
                                                                       additional exclusions apply:
          b. With respect to the insurance afforded to
             these additional insureds, the following                    This insurance does not apply to:
             additional exclusions apply:                                (1) Any "occurrence" that takes place
               This insurance does not apply to:                             after you cease to lease that land; or
               (1)   Any "occurrence" which takes place                  (2)   Structural      alterations,     new
                     after you cease to be a tenant in that                    construction or demolition operations
                     premises; or                                              performed by or on behalf of such
                                                                               person or organization.
               (2)   Structural      alterations,     new
                     construction or demolition operations     6.   Additional Insured - State Or Political
                     performed by or on behalf of such              Subdivision - Permits
                     person or organization.                        a. WHO IS AN INSURED under Section C. is
                                                                       amended to include as an additional
                                                                       insured the state or political subdivision
                                                                       shown in the Declarations as an Additional


 Page 18 of 24                                                                                 Form SS 00 08 04 05
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.117 Page 106 of 221
                                                                          BUSINESS LIABILITY COVERAGE FORM

              Insured - State Or Political Subdivision -                        (e) Any     failure to        make    such
              Permits, but only with respect to                                     inspections, adjustments, tests or
              operations performed by you or on your                                servicing as the vendor has agreed
              behalf for which the state or political                               to make or normally undertakes to
              subdivision has issued a permit.                                      make in the usual course of
                                                                                    business, in connection w~h the
         b.   With respect to the insurance afforded to
                                                                                    distribution or sale of the products;
              these additional insureds, the following
              additional exclusions apply:                                      (f) Demonstration,          installation,
                                                                                    servicing or repair operations,
              This insurance does not apply to:
                                                                                    except such operations performed
              (1)   "Bodily injury", "property damage" or                           at the vendor's premises in
                    "personal and advertising injury"                               connection with the sale of the
                    arising out of operations performed for                         product;
                    the state or municipality; or
                                                                                (g) Products which, after distribution
              (2)   "Bodily injury" or "property damage"                            or sale by you, have been labeled
                    included in the "product-completed                              or relabeled or used as a
                    operations" hazard.                                             container, part or ingredient of any
    7.   Additional Insured -Vendors                                                other thing or substance by or for
         a.    WHO IS AN INSURED under Section C. is                                the vendor; or
               amended to include as an additional                              (h) "Bodily    injury"   or "property
               insured the person(s) or organization(s)                             damage" arising out of the sole
               (referred to below as vendor) shown in the                           negligence of the vendor for its
               Declarations as an Additional Insured -                              own acts or omissions or those of
               Vendor, but only with respect to "bodily                             its employees or anyone else
               injury" or "property damage" arising out of                          acting on its behalf. However, this
               "your products" which are distributed or                             exclusion does not apply to:
               sold in the regular course of the vendor's                           (i) The exceptions contained in
               business and only if this Coverage Part                                  Subparagraphs (d) or (f); or
               provides coverage for "bodily injury" or
                                                                                    (ii) Such               inspections,
               "property damage" included within the
                                                                                         adjustments, tests or servicing
               "products-completed operations hazard".
                                                                                         as the vendor has agreed to
         b.    The insurance afforded to the vendor is                                   make or normally undertakes
               subject to the following add~ional exclusions:                            to make in the usual course of
              (1)   This insurance does not apply to:                                    business, in connection with
                    (a) "Bodily      injury"   or "property                              the distribution or sale of the
                        damage" for which the vendor is                                  products.
                        obligated to pay damages by                       (2)   This insurance does not apply to any
                        reason of the assumption of                             insured person or organization from
                        liability in a contract or agreement.                   whom you have acquired such
                        This exclusion does not apply to                        products, or any ingredient, part or
                        liability for damages that the                          container,       entering        into,
                        vendor would have in the absence                        accompanying or containing such
                        of the contract or agreement;                           products.
                    (b) Any       express          warranty     8.   Additional Insured - Controlling Interest
                        unauthorized by you;                         WHO IS AN INSURED under Section C. is
                    (c) Any physical or chemical change              amended to include as an additional insured
                        in the product made intentionally            the person(s) or organization(s) shown in the
                        by the vendor;                               Declarations as an Additional Insured -
                    (d) Repackaging,      unless unpacked            Controlling Interest, but only with respect to
                        solely for the purpose of inspection,        their liability arising out of:
                        demonstration, testing, or the               a.    Their financial control of you; or
                        substitution    of    parts    under         b.    Premises they own, maintain or control
                        instructions from the manufacturer,                while you lease or occupy these premises.
                        and then repackaged in the original
                        container,


 Form SS 00 08 04 05                                                                                     Page 19 of 24
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.118 Page 107 of 221

 BUSINESS LIABILITY COVERAGE FORM

         This insurance does not apply .to structural           The limits of insurance that apply to additional
         alterations. new construction and demolition           insureds are described in Section D. - Limits Of
         operations performed by or for that person or          Insurance.
         organization.                                          How this insurance applies when other insurance
    9.   Additional Insured - Owners, _Lessees Or               is available to an additional insured is described in
         Contractors      Scheduled Person Or                   the Other Insurance Condition in Section E. -
         Organization                                           Liability   And     Medical     Expenses     General
         a. WHO IS AN INSURED under Section C. is               Conditions.
             amended to include as an additional              G. LIABILITY AND MEDICAL EXPENSES
             insured the person(s) or organization(s)            DEFINITIONS
             shown in the Declarations as an Additional
             Insured - Owner, Lessees Or Contractors,           1.    "Advertisement" means the widespread public
             but only with respect to liability for "bodily           dissemination of information or images that
             injury", "property damage" or "personal                  has the purpose of inducing the sale of goods,
             and advertising injury" caused, in whole or              products or services through:
             in part, by your acts or omissions or the                a. (1)     Radio;
             acts or omissions of those acting on your                     (2)   Television;
             behalf:                                                       (3)   Billboard;
            (1) In the performance of your ongoing                         (4)   Magazine;
                  operations     for    the      additional
                                                                           (5)   Newspaper;
                  insured(s); or
                                                                      b.    The Internet, but only that part of a web
            (2) In connection with "your work"
                                                                            site that is about goods, products or
                  performed for that additional insured
                                                                            services for the purposes of inducing the
                  and included within the "products-
                                                                            sale of goods, products or services; or
                  completed operations hazard", but
                  only if this Coverage Part provides                 c.    Any other publication that        is   given
                  coverage for "bodily injury" or                           widespread public distribution.
                  "property damage" included within the               However, "advertisement" does not include:
                  "products-completed           operations            a. The design, printed material, information
                  hazard".                                               or images contained in, on or upon the
         b. With respect to the insurance afforded to                    packaging or labeling of any goods or
             these additional insureds, this insurance                   products; or
             does not apply to "bodily injury", "property             b. An interactive conversation between or
             damage" or "personal an advertising                         among persons through a computer network.
             injury" arising out of the rendering of, or
             the failure to render, any professional            2.    "Advertising idea" means any idea for an
             architectural, engineering or surveying                  "advertisement".
             services, including:                               3.    "Asbestos hazard" means an exposure or
            (1) The preparing, approving, or failure to               threat of exposure to the actual or alleged
                  prepare or approve, maps, shop                      properties of asbestos and includes the mere
                  drawings, opinions, reports, surveys,               presence of asbestos in any form.
                  field orders, change orders, designs or       4.    "Auto" means a land motor vehicle, trailer or
                  drawings and specifications; or                     semi-trailer designed for travel on public
            (2)   Supervisory, inspection, architectural              roads, including any attached machinery or
                  or engineering activities.                          equipment.     But "auto" does not include
                                                                      "mobile equipment".
     10. Additional Insured - Co-Owner Of Insured
         Premises                                                5.   "Bodily injury" means physical:
         WHO IS AN INSURED under Section C. is                        a.    Injury;
         amended to include as an additional insured                  b.    Sickness; or
         the person(s) or Organization(s) shown in the                c.    Disease
         Declarations as an Additional Insured - Co-
         Owner Of Insured Premises, but only with                     sustained by a person and, if arising out of the
         respect to their liability as co-owner of the                above, mental anguish or death at any time.
         premises shown in the Declarations.                     6.   "Coverage territory" means:




  Page 20 of 24                                                                                  Form SS 00 08 04 05
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.119 Page 108 of 221
                                                                      BUSINESS LIABILITY COVERAGE FORM

       a.    The United States of America (including its        b.    You have failed to fulfill the terms of a
             territories and possessions), Puerto Rico                contract or agreement;
             and Canada;                                        if such property can be restored to use by:
       b.    International waters or airspace, but only if      a. The repair, replacement, adjustment or
             the injury or damage occurs in the course                removal of "your product" or "your work";
             of travel or transportation between any                  or
             places included in a. above;                       b.    Your fulfilling the terms of the contract or
       c.    All other parts of the world if the injury or            agreement.
             damage arises out of:
                                                             12. "Insured contract" means:
             (1)   Goods or products made or sold by you
                                                                a.    A contract for a lease of premises.
                   in the territory described in a. above;
                                                                      However, that portion of the contract for a
             (2) The activities of a person whose home                lease of premises that indemnifies any
                   is in the territory described in a.                person or organization for damage by fire,
                   above, but is away for a short time on             lightning or explosion to premises while
                   your business; or                                  rented to you or temporarily occupied by
             (3)   "Personal and advertising injury"                  you with permission of the owner is
                   offenses that take place through the               subject to the Damage To Premises
                   Internet or similar electronic means of            Rented To You limit described in Section
                   communication                                      0. - Liability and Medical Expenses Limits
                                                                      of Insurance.
       provided the insured's responsibility to pay
       damages is determined in the United States of             b.    A sidetrack agreement;
       America     (including  its  territories and              c.    Any easement or license agreement,
       possessions), Puerto Rico or Canada, in a                       including an easement or license
       "suit" on the merits according to the                           agreement in connection with construction
       substantive law in such territory, or in a                      or demolition operations on or within 50
       settlement we agree to.                                         feet of a railroad;
    7. "Electronic data" means information, facts or             d.    Any obligation, as required by ordinance,
       programs:                                                       to indemnify a municipality, except in
        a. Stored as or on;                                            connection with work for a municipality;
        b.  Created or used on; or                               e.    An elevator maintenance agreement; or
        c. Transmitted to or from                                f.    That part of any other contract or
        computer software, including systems and                       agreement pertaining to your business
        applications software, hard or floppy disks,                   (including an indemnification of a
        CD-ROMS, tapes,           drives, cells,    data               municipality in connection with work
        processing devices or any other media which                    performed for a municipality) under which
        are used with electronically controlled                        you assume the tort liability of another
        equipment.                                                     party to pay for "bodily injury" or "property
                                                                       damage" to a third person or organization,
    8. "Employee" includes a "leased worker''.                         provided the "bodily injury" or "property
        "Employee" does not include a "temporary                       damage" is caused, in whole or in part, by
        worker''.                                                      you or by those acting on your behalf.
    9. "Executive officer'' means a person holding                     Tort liability means a liability that would be
        any of the officer positions created by your                   imposed by law in the absence of any
        charter, constitution, by-laws or any other                    contract or agreement.
        similar governing document.                                    Paragraph f. includes that part of any
    10. "Hostile fire" means one which becomes                         contract or agreement that indemnifies a
        uncontrollable or breaks out from where it was                 railroad for "bodily injury" or "property
        intended to be.                                                damage" arising out of construction or
    11. "Impaired property" means tangible property,                   demolition operations within 50 feet of any
        other than "your product" or "your work", that                 railroad property and affecting any railroad
        cannot be used or is less useful because:                      bridge or trestle, tracks, road-beds, tunnel,
                                                                       underpass or crossing.
        a. It incorporates ''your product" or "your work"
            that is known or thought to be defective,                   However, Paragraph f. does not include
             deficient, inadequate or dangerous; or                     that part of any contract or agreement:


 Form SS 00 08 04 05                                                                                Page 21 of 24
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.120 Page 109 of 221

 BUSINESS LIABILITY COVERAGE FORM

             (1)   That   indemnifies     an architect,                   (1)   Power cranes. shovels,         loaders,
                   engineer or surveyor for injury or                           diggers or drills; or
                   damage arising out of:                                 (2)   Road construction or resurfacing
                   (a) Preparing, approving or failing to                       equipment such as graders, scrapers
                       prepare or approve maps, shop                            or rollers;
                       drawings,      opinions, reports,             e.    Vehicles not described in a., b.. c., or d.
                       surveys, field orders, change                       above that are not self-propelled and are
                       orders, designs or drawings and                     maintained primarily to provide mobility to
                       specifications; or                                  permanently attached equipment of the
                   (b) Giving directions or instructions,                  following types:
                       or failing to give them, if that is the            (1)   Air    compressors,       pumps    and
                       primary cause of the injury or                           generators,      including    spraying,
                       damage; or                                               welding,        building      cleaning,
             (2)   Under which the insured, if an                               geophysical exploration, lighting and
                   architect,   engineer or surveyor,                           well servicing equipment; or
                   assumes liability for an injury or                     (2)   Cherry pickers and similar devices
                   damage arising out of the insured's                          used to raise or lower workers;
                   rendering or failure to render
                   professional services, including those            f.    Vehicles not described in a.. b., c., or d.
                   listed in (1) above and supervisory,                    above maintained primarily for purposes
                   inspection,       architectural     or                  other than the transportation of persons or
                   engineering activities.                                 cargo.

    13. "Leased worker'' means a person leased to                          However, self-propelled vehicles with the
        you by a labor leasing firm under an                               following types of permanently attached
        agreement between you and the labor leasing                        equipment are not "mobile equipment" but
        firm, to perform duties related to the conduct of                  will be considered "autos":
        your business. "Leased worke( does not                            (1)   Equipment. of at least 1,000 pounds
        include a "temporary worker''.                                          gross vehicle weight,      designed
    14. "Loading or unloading" means the handling of                            primarily for:
        property:                                                               (a) Snow removal;
        a.   After it is moved from the place where it is                       (b) Road maintenance, but not
             accepted for movement into or onto an                                  construction or resurfacing; or
             aircraft, watercraft or "auto";                                    (c) Street cleaning;
        b.   While it is in or on an aircraft, watercraft or              (2)   Cherry pickers and similar devices
             "auto"; or                                                         mounted on automobile or truck
        c.   While it is being moved from an aircraft,                          chassis and used to raise or lower
             watercraft or "auto" to the place where it is                      workers; and
             finally delivered;                                           (3) Air    compressors,       pumps    and
        but "loading or unloading" does not include the                       generators,      including    spraying,
        movement of property by means of a mechanical                         welding,        building      cleaning,
        device, other than a hand truck, that is not                          geophysical exploration, lighting and
        attached to the aircraft. watercraft or "auto".                       well servicing equipment.
    15. "Mobile equipment" means any of the following            16. "Occurrence"   means an accident, including
        types of land vehicles, including any attached               continuous or repeated exposure to substantially
        machinery or equipment:                                      the same general harmful cond~ions.
        a.   Bulldozers, farm machinery, forklifts and           17. "Personal and advertising injury" means injury,
             other vehicles designed for use principally             including consequential "bodily injury", arising
             off public roads;                                       out of one or more of the following offenses:
        b.   Vehicles maintained for use solely on or                a.   False arrest. detention or imprisonment;
             next to premises you own or rent;                      b.    Malicious prosecution;
        c.   Vehicles that travel on crawler treads;
        d.   Vehicles, whether self-propelled or not, on
             which are permanently mounted:



 Page 22 of 24                                                                                  Form 55 00 08 04 05
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.121 Page 110 of 221
                                                                       BUSINESS LIABILITY COVERAGE FORM

       c.    The wrongful eviction from, wrongful entry                Wor1< that may need service, maintenance,
             into, or invasion of the right of private                 correction, repair or replacement, but
             occupancy of a room, dwelling or                          which is otherwise complete, will be
             premises that the person occupies,                        treated as completed.
             committed by or on behalf of its owner,                   The "bodily injury" or "property damage"
             landlord or lessor;                                       must occur away from premises you own
       d.    Oral, written or electronic publication of                or rent, unless your business includes the
             material that slanders or libels a person or              selling, handling or distribution of "your
             organization or disparages a person's or                  product" for consumption on premises you
             organization's goods, products or services;               own or rent.
       e.    Oral, written or electronic publication of          b.    Does not include "bodily injury"          or
             material that violates a person's right of                "property damage" arising out of:
             privacy;                                                  (1)   The transportation of property, unless
       f.    Copying, in your "advertisement", a                             the injury or damage arises out of a
             person's or organization's "advertising                         condition in or on a vehicle not owned
             idea" or style of "advertisement";                              or operated by you, and that condition
       g.    Infringement of copyright, slogan, or title of                  was created by the "loading or
             any literary or artistic wor1<, in your                         unloading" of that vehicle by any
             "advertisement"; or                                             insured; or
        h.   Discrimination or humiliation that results in             (2) The existence of tools, uninstalled
             injury to the feelings or reputation of a                     equipment or abandoned or unused
             natural person.                                               materials.
    18. "Pollutants" means any solid, liquid, gaseous or      20. "Property damage" means:
        thennal irritant or contaminant, including smoke,        a.     Physical 1nJury to tangible property,
        vapor, soot, fumes, acids, alkalis, chemicals and               including all resulting loss of use of that
        waste. Waste includes materials to be recycled,                 property. All such loss of use shall be
        reconditioned or reclaimed.                                     deemed to occur at the time of the
    19. "Products-completed operations hazard";                         physical injury that caused it; or
        a.   Includes all "bodily injury" and "property           b.    Loss of use of tangible property that is not
             damage" occurring away from premises                       physically injured. All such loss of use
             you own or rent and arising out of "your                   shall be deemed to occur at the time of
             product" or "your wor1<" except:                           "occurrence" that caused it.
             (1)   Products that are still in your physical       As used in this definition, "electronic data" is
                   possession; or                                 not tangible property.
             (2)   Wor1< that has not yet been completed      21. "Suit" means a civil proceeding in which
                   or abandoned. However, "your wor1<"            damages because of "bodily injury", "property
                   will be deemed to be completed at the          damage" or "personal and advertising injury"
                   earliest of the following times:               to which this insurance applies are alleged.
                                                                  "Suit" includes:
                   (a) When all of the wor1< called for in
                        your contract has been completed.         a. An arbitration proceeding in which such
                                                                     damages are claimed and to which the
                   (b) When all of the wor1< to be done at
                                                                     insured must submit or does submit with
                       the job site has been completed if
                                                                     our consent; or
                       your contract calls for wor1< at
                       more than one job site.                    b. Any other alternative dispute resolution
                                                                     proceeding in which such damages are
                   (c) When that part of the wor1< done at           claimed and to which the insured submits
                       a job site has been put to its
                                                                     with our consent.
                       intended use by any person or
                       organization other than another        22. "Temporary wor1<e( means a person who is
                       contractor     or    subcontractor         furnished to you to substitute for a pennanent
                       wor1<ing on the same project.              "employee" on leave or to meet seasonal or
                                                                  short-tenn wor1<1oad conditions.
                                                              23. 'Volunteer wor1<e( means a person who:
                                                                  a. Is not your "employee";



 Form SS 00 08 04 05                                                                                Page 23 of 24
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.122 Page 111 of 221

 BUSINESS LIABILITY COVERAGE FORM

        b.   Donates his or her work;                                (2)   The providing of or failure to provide
                                                                           warnings or instructions.
        c. Acts at the direction of and within the
           scope of duties determined by you; and               c.   Does not include vending machines or
        d. Is not paid a fee, salary or other                        other property rented to or located for the
           compensation by you or anyone else for                    use of others but not sold.
           their work performed for you.                    25. ''Your work":
    24. ''Your product":                                        a.    Means:
        a.   Means:                                                  (1) Work or operations performed by you
             (1)Any goods or products, other than real                   or on your behalf; and
                property, manufactured, sold, handled,               (2) Materials,      parts   or     equipment
                distributed or disposed of by:                             furnished in connection with such work
                   (a) You;                                                or operations.
                   (b) Others trading under your name;          b.    Includes:
                      or                                             (1) Warranties or representations made at
                 (c) A person or organization whose                       any time with respect to the fitness,
                     business or assets you have                           quality, durability, performance or use
                     acquired; and                                         of "your work"; and
             (2) Containers (other than vehicles),                   (2)   The providing of or failure to provide
                 materials,    parts or    equipment                       warnings or instructions.
                 furnished in connection with such
                 goods or products.
        b.    Includes:
             (1)   Warranties or representations made at
                  any time with respect to the fitness,
                  quality, durability, performance or use
                   of "your product"; and




  Page 24 of 24                                                                             Form SS 00 08 04 05
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.123 Page 112 of 221




      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                   BUSINESS LIABILITY COVERAGE FORM
                             AMENDATORYENDORSEMENT

 This endorsement modifies insurance provided under the following:

                                        BUSINESS LIABILITY COVERAGE FORM


 A. Sub-subparagraphs 1.p. (7), (8), (15) of Paragraph                       (c) An Internet search, access, content or
    2.; of Section B. Exclusions are deleted and                                  service provider.
    replaced with the following:                                                  However, this exclusion does not
    p. Personal and Advertising Injury:                                           apply to Paragraphs a., b. and c. of
         (7) (a) Arising out of any actual or alleged                             the definition of "personal and
              infringement or violation of any intellectual                       advertising     injury"   under     the
              property right, such as copyright, patent,                          Definitions Section.
              trademark, trade name, trade secret,                                For the purposes of this exclusion, the
              service mark or other designation of origin                         placing of frames, borders or links, or
              or authenticity; or                                                 advertising, for you or others
              (b} Any injury or damage alleged in any                             anywhere on the Internet, is not by
                   claim or "suf' that also alleges an                            itself, considered the business of
                   infringement or violation of any                               advertising, broadcasting, publishing
                   intellectual property right, whether                           or telecasting.
                   such allegation of infringement or                     (15) Arising out of any access to or disclosure
                   violation is made by you or by any                         of any person's or organization's
                   other party involved in the claim or                       confidential or personal information,
                   "suit", regardless of whether this                         including     patents,    trade     secrets,
                    insurance would otherwise apply.                          processing methods, customer lists,
         However, this exclusion ·does not apply if the                       financial    information,    credit    card
         only allegation in the claim or "suit" involving                     information, health information or any
         any intellectual property right is limited to:                       other type of nonpublic information. This
                                                                              exclusion applies even if damages are
              (1) Infringement, in your "advertisement",
                                                                              claimed for notification costs, credit
                    of:
                                                                              monitoring expenses, forensic expenses,
                    (a) Copyright;                                            public relations expenses or any other
                    (b) Slogan; or                                            loss, cost or expense incurred by you or
                    (c) Title of any literary or artistic work;               others arising out of any access to or
                          or                                                  disclosure     of    any     person's     or
                                                                              organization's confidential or personal
               (2) Copying, in your "advertisement", a
                                                                              information.
                    person's or organization's "advertising
                     idea" or style of "advertisement".           B. Subparagraph 1.r. of Section B. Exclusions is
                                                                     deleted and replaced with the following:
          (8) Arising out of an offense committed by an
               insured whose business is:                            r.   Employment-Related Practices
               (a) Advertising, broadcasting, publishing                  "Personal and advertising injury" to:
                     or telecasting;                                      (1) A person arising out of any "employment-
               (b) Designing or determining content of                        related practices"; or
                    web sites for others; or



 Form SS 00 60 09 15                                                                                          Page 1 of 2
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.124 Page 113 of 221



         (2) The spouse, child, parent, brother or sister           However, unless Paragraph (1) above applies, this
             of that person as a consequence of                     exclusion does not apply to damages because of
             "personal and advertising injury" to that              "bodily injury".
             person at whom any "employment-related                 As used in this exclusion, electronic data means
             practices" are directed.                               information, facts or computer programs stored as
               This exclusion applies:                              or on, created or used on, or transmitted to or
               (a) Whether the injury-causing event                 from computer software (including systems and
                   described    in the definition of                applications software), on hard or floppy disks,
                   "employment-related      practices"              CD-ROMs, tapes, drives, cells, data processing
                   occurs before employment, during                 devices or any other repositories of computer
                   employment or after employment of                software which are used with electronically
                   that person;                                     controlled equipment. The term computer
                                                                    programs, referred to in the foregoing description
               (b) Whether the insured may be liable as             of electronic data, means a set of related
                   an employer or in any other capactty;            electronic instructions which direct the operations
                   and                                              and functions of a computer or device connected
             (c) To any obligation to share damages                 to it, which enable the computer or device to
                 with or repay someone else who must                receive, process, store, retrieve or send data.
                 pay damages because of the injury.            D. Sub-subparagraph 7.b.(1) Other Insurance of
 C. Subparagraph 1.q. "Electronic Data" of Section B.             Section E. Liability and Medical Expenses
    Exclusions is deleted and replaced with the                   General Conditions is deleted and replaced with
    following:                                                    the following:
     q. Access Or Disclosure Of Confidential Or                     b.   Excess Insurance
        Personal Information And Data-related                            (1) YourWork
        Liability
                                                                            That is Fire, Extended Coverage, Builder's
        (1) Damages, other than damages because                             Risk, Installation Risk, Owner Controlled
               of "personal and advertising injury'',                       Insurance Program or OCIP, Wrap Up
               arising out of any access to or disclosure                   Insurance or similar coverage for "your
               of any person's or organization's                            work".
               confidential or personal information,
               including     patents,    trade      secrets,   E. Subparagraph 17. c. "Personal and Advertising
               processing methods, customer lists,                Injury" of Section G, Liability and Medical
               financial    information,     credit    card       Expenses Definitions is deleted and replaced
               information, health information or any             with the following:
               other type of nonpublic information; or              "Personal and advertising injury" means injury,
        (2) Damages arising out of the loss of, loss of             including consequential "bodily injury", arising out
            use of, damage to, corruption of, inabiltty             of one or more of the following offenses:
            to access, or inability to manipulate                   c. The wrongful eviction from, wrongful entry
            electronic data.                                             into, or invasion .of the right of private
    This exclusion applies even if damages are                          occupancy of a room, dwelling or premises
    claimed for notification costs, credit monitoring                   that a person or organization occupies,
    expenses, forensic expenses, public relations                       committed by or on behalf of its owner,
    expenses or any other loss, cost or expense                          landlord or lessor;
    incurred by you or others arising out of that which        F.   Subparagraph 17.h. of Section G, Liability and
    is described in Paragraph (1) or (2) above.                     Medical Expenses Definitions deleted.




 Page 2 of 2                                                                                     Form SS 00 60 0915
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.125 Page 114 of 221




       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                           SPECIAL PROPERTY COVERAGE
                             AMENDATORYENDORSEMENT

 This endorsement modifies insurance provided under the following:

                                      SPECIAL PROPERTY COVERAGE FORM


 I.   The following prov1s1ons modify the Special                       Electronic Vandalism or Corruption of
      Property Coverage Form.                                           "Electronic Data" or Corruption of
                                                                        "Computer Equipment" which means:
      A.   Property Definitions
                                                                        (1) A virus, malicious code or similar
           ""Data"" G.4. is deleted and replaced with the
                                                                            instruction introduced into or
           following.
                                                                            enacted on a computer system
           4. '"Electronic data" means information, facts                   (including "electronic data") or a
                or computer programs stored as or on,                       network to which it is connected,
                created or used on, or transmitted to or                    designed to damage or destroy
                from     computer     software (including                   any part of the system or disrupt
                systems and applications software), on                      its normal operation.
                hard or floppy disks, CD-ROMs, tapes,
                drives, cells, data processing devices or               (2) Unauthorized viewing, copying or
                any other repositories of computer                          use of electronic data (or any
                software      which     are   used   with                   proprietary       or     confidential
                electronically controlled equipment. The                    information or intellectual property
                term computer programs, referred to in                      in any form) by any person, even
                the foregoing description of electronic                     if such activity is characterized as
                data, means a set of related electronic                     'lheft";
                instructions which direct the operations                (3) Errors       or     omissions       in
                and functions of a "compute(' or device                     programming        or     processing
                connected to it, which enable the                           "electronic data";
                "compute(' or device to receive, process,               (4) Errors or deficiency in design,
                store, retrieve or send data.                               installation, maintenance, repair
      B. Exclusions                                                         or modification of your computer
         1. Earth Movement B.1        :a is amended to                      system or any computer system
              add the following:                                            or network to which your system
              This Exclusion applies regardless of                          is connected or on which your
              whether any of the following is caused by                     system        depends      (including
              weather, an act of nature, by an artificial,                  "electronic data");
              man-made or other cause.                                  (5) Manipulation of your computer
           2. The following is added to Exclusions B.1:                     system,      including    "electronic
                                                                            data", by an employee, volunteer
               h.   Electronic Vandalism or Corruption
                                                                            worker or contractor, for the
                    of ""Electronic Data"" or Corruption
                                                                            purpose of diverting or destroying
                    of ""Computer Equipment"                                "electronic data" or causing
                    This exclusion does not apply if SS 14                  fraudulent or illegal transfer of any
                    29 Electronic Vandalism or SS 40 08                     property;
                    Electronic Vandalism has been made
                    part of this policy.


 Form SS 00 61 0915                                                                                  Page 1 of 2
                                                 © 2015, The Hartford
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.126 Page 115 of 221



               (6) Interruption in normal computer        (8) Complete or substantial failure,
                   function or network service or             disablement or shutdown of the
                   function   due to       insufficient       Internet, regardless of the cause;
                   capacity to process transactions       (9) The inability of a computer system
                   or to an overload of activity on the       to correctly recognize, process,
                   system or network;                         distinguish, interpret or accept
               (7) Unexplained or indeterminable              one or more dates or times.
                   failure, malfunction or slowdown
                   of a computer system, including
                   "electronic data" and the inability
                   to access or properly manipulate
                   the "electronic data";




 Page 2 of 2                                                               Form SS 00 61 0915
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.127 Page 116 of 221




          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                     BUSINESS LIABILITY COVERAGE FORM
                        AMENDATORY ENDORSEMENT-
                         SUPPLEMENTARY PAYMENTS

 This endorsement modifies insurance provided under the following:

                                      BUSINESS LIABILITY COVERAGE FORM



 A. Sub-subparagraph 3.a.(5) of Paragraph 3., Section A. Coverages is deleted and replaced with the following:
     3.    Coverage Extension - Supplementary Payments:
           a.   (5) All court costs taxed against the insured in the "suit". However, these payments do not include
                    attorneys' fees or attorneys' expenses taxed against the insured.




 Form SS 00 64 0916                                                                                    Page 1 of 1
                                                © 2016, The Hartford
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.128 Page 117 of 221




        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                      CALIFORNIA CHANGES
 This endorsement modifies insurance provided under the following:

                                      COMMON POLICY CONDITIONS
                                   SPECIAL PROPERTY COVERAGE FORM
                                  STANDARD PROPERTY COVERAGE FORM
                                   BUSINESS LIABILITY COVERAGE FORM
                             EMPLOYMENT PRACTICES LIABILITY COVERAGE FORM

 A. Paragraphs 2. and 3. of the Cancellation Common                             (b) You      or your representative in
    Policy Condition are replaced by the following:                                  pursuing a claim under this policy.
    2. All Policies in Effect for 60 Days Or Less:                        (3)   A judgment by a court or an
        If this policy has been in effect for 60 days or                        administrative tribunal that you have
        less. and is not a renewal of a policy we have                          violated a California or Federal law,
        previously issued. we may cancel this policy by                         having as one of its necessary elements
        mailing or delivering to the first Named Insured                        an act which materially increases any of
        at the mailing address shown in the policy and to                       the risks insured against.
        the producer of record, advance written notice of                 (4)   Discovery of willful or grossly negligent
        cancellation, stating the reason for cancellation,                      acts or omissions, or of any violations of
        at least:                                                               state laws or regulations establishing
        a. 10 days before the effective date of                                 safety standards, by you or your
             cancellation if we cancel for.                                     representative, which materially increase
                                                                                any of the risks insured against.
             (1) Nonpayment of premium; or
                                                                          (5)   Failure by you or your representative to
             (2) Discovery       of fraud      or material
                                                                                implement reasonable loss control
                  misrepresentation by:
                                                                                requirements, agreed to by you as a
                  (a) Any     insured or his or her                             condition of policy issuance, or which
                      representative in obtaining this                          were conditions precedent to our use of
                      insurance; or                                             a particular rate or rating plan, if that
                  (b) You or your representative in                             failure materially increases any of the
                      pursuing a claim under this policy.                       risks insured against.
        b. 30 days before the effective date of                           (6)   A determination by the Commissioner of
             cancellation if we cancel for any other reason.                    Insurance that the:
    3. All Policies in Effect For More Than 60 Days                             (a) Loss of, or changes in, our
        a. If this policy has been in effect for more than                           reinsurance covering all or part of
             60 days, or is a renewal of a policy we                                 the risk would threaten our financial
             issued, we may cancel this policy only upon                             integrity or solvency; or
             the occurrence, after the effective date of                        (b) Continuation of the policy coverage
             the policy, of one or more of the following, or                         would:
             as permitted under applicable California law:                           i. Place       us in violation of
             (1) Nonpayment of premium, including                                        California law or the laws of the
                  payment due on a prior policy we issued                                state where we are domiciled;
                  and due during the current policy term                                 or
                  covering the same risks.                                           ii. Threaten our solvency.
             (2) Discovery      of fraud       or material                (7)   A change by you or your representative
                  misrepresentation by:                                         in the activities or property of the
                  (a) Any insured or his or her                                 commercial or industrial enterprise,
                      representative in obtaining this                          which results in a materially added,
                      insurance; or                                             increased .or changed risk, unless the


 Form SS 01 21 0317                                                                                          Page 1 of 4
                                                   © 2017, The Hartford
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.129 Page 118 of 221


                     added, increased or changed risk is                         c.   We may not cancel such           coverage
                     included in the policy.                                          solely because corrosive soil   conditions
                          i. Place us in violation of                                 exist on the premises. This     restriction
                              California law or the laws of the                       (c.) applies only if coverage   under the
                              state where we are domiciled;                           Special   Property    Coverage      Form,
                              or                                                      which excludes loss or damage caused
                          ii. Threaten our solvency.                                  by or resulting from corrosive soil
                                                                                      conditions.
           (7) A change by you or your representative
                in the activities or property of the               C. The   following is added        and     supersedes any
                commercial or industrial enterprise,                  provisions to the contrary:
                which results in a materially added,                  NON RENEWAL
                increased or changed risk, unless the
                added, increased or changed risk is                   1. Subject to the provisions of paragraphs C.2. and
                included in the policy.                                     C.3. below, if we elect not to renew this policy,
                                                                            we will mail or deliver written notice stating the
        b. We will mail or deliver advance written                          reason for nonrenewal to the first Named
           notice of cancellation, stating the reason for                   Insured shown in the Declarations and to the
           cancellation, to the first Named Insured, at                     producer of record, at least 60 days but not
           the mailing address shown in the policy, and                     more than 120 days, before the expiration or
           to the producer of record, at least:                             anniversary date.
           (1) 10 days before the effective date of                         We will mail or deliver our notice to the first
                cancellation      if  we     cancel   for                   Named Insured, and to the producer of record,
                nonpayment of premium or discovery of                       at the mailing address shown in the policy.
                fraud.or
                                                                      2. Residential Property
           (2) 30 days before the effective date of
                cancellation if we cancel for any other                     This provision applies to coverage on real
                 reason listed in paragraph 3.a.                            property used predominantly for residential
                                                                            purposes and consisting of not more than four
     B. The   following provisions is added to the                          dwelling units, and to coverage on tenants'
         Cancellation Common Policy Condition:                              household property contained in a residential
         7.   Residential Property                                          unit, if such coverage is written under this policy.
              This provision applies to coverage on real                    a. We may elect not to renew such coverage
              property which is used predominantly for                         for any reason, except as provided in b., c.
              residential purposes and consisting of not                       and d. below:
              more than four dwelling units, and to                         b. We will not refuse to renew such coverage
              coverage on tenants' household personal                          solely because the first Named Insured has
              property in a residential unit, if such                          accepted an offer of earthquake coverage.
              coverage is written under this policy:
                                                                               However, the following applies only to
              a.     If such coverage has been in effect for                   insurers who are associated participating
                     60 days or less, and is not a renewal of                  insurers as established by Cal. Ins. Code
                     coverage we previously issued, we may                     Section 10089.16. We may elect not to
                     cancel this coverage for any reason,                      renew such coverage after the first Named
                     except as provided in b. and c. below.                    Insured has accepted an offer of earthquake
                b.   We may not cancel solely because the                      coverage, if one or more of the following
                     first Named Insured has:                                  reasons applies:
                     (1) Accepted an offer of earthquake                       (1) The nonrenewal is based on sound
                           coverage; or                                             underwriting principles that relate to the
                     (2) Cancelled or did not renew a policy
                                                                                    coverages provided by this policy and
                           issued by the California Earthquake                      that are consistent with the approved
                           Authority (CEA) that included and                        rating plan and related documents filed
                           earthquake       policy       premium                    with the Department of Insurance as
                           surcharge. However, we shall                             required by existing law;
                           cancel this policy if the first Named                (2) The Commissioner of Insurance finds
                           Insured has accepted a new or                            that the exposure to potential losses will
                           renewal policy issued by the CEA                         threaten our solvency or place us in a
                           that includes an earthquake policy                       hazardous condition.       A hazardous
                           premium surcharge but fails to pay                       condition in which we make claims
                           the earthquake policy premium                            payments for losses resulting from an
                           surcharge authorized by the CEA.                         earthquake that occurred within the


  Page 2 of 4                                                                                              Form SS 01 21 03 17
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.130 Page 119 of 221


                  preceding two years and that required a               d.   If the policy is for a period of no more than
                  reduction in policyholder surplus of at                    60 days and you are notified at the time of
                  least 25% for payment of those claims;                     issuance that a will not be renewed.
                  or                                                    e. If the first Named Insured requests a
              (2) The Commissioner of Insurance finds                        change in the terms or conditions or risks
                  that the exposure to potential losses will                 covered by the policy within 60 days of the
                  threaten our solvency or place us in a                     end of the policy period.
                  hazardous condition.      A hazardous                 f. If we have made a written offer to the first
                  condition in which we make claims                          Named Insured, in accordance with the time
                  payments for losses resulting from an                      frames shown in paragraph C.1., to renew
                  earthquake that occurred within the                        the policy under changed terms or
                  preceding two years and that required a                    conditions or at an increased premium rate,
                  reduction in policyholder surplus of at                    when the increase exceeds 25%.
                  least 25% for payment of those claims;
                                                                        If there is an appraisal, we will still retain our
                  or
                                                                        right to deny the claim.
              (3) We have:
                                                               D. The Concealment, Misrepresentation Or Fraud
                  (a) Lost or experienced a substantial
                                                                  Condition is replaced by the following with respect to
                      reduction in the availability or scope
                                                                  loss of damage caused by fire:
                      of reinsurance coverage; or
                                                                   We do not provide coverage to the insured who,
                  (b) Experienced a substantial increase           whether before or after a loss, has committed fraud
                      in the premium charged for
                                                                   or intentionally concealed or misrepresented any
                      reinsurance     coverage     of our          material fact or circumstance concerning:
                      residential    property    insurance
                      policies; and the Commissioner has           1.   This Coverage Part;
                      approved      a    plan    for    the        2. The Covered Property;
                      nonrenewals that is fair and
                      equitable, and that is responsive to         3. That insured's interest in the Covered Property;
                      the changes in our reinsurance                  or
                      position.                                    4. A claim under this Coverage Part or Coverage
                  (c) We will not refuse to renew such                Form.
                      coverage solely because the first        E. The Concealment, Misrepresentation Or Fraud
                       Named Insured has cancelled or did         Condition is replaced by the following wah respect to
                       not renew a policy, issued by the          loss of damage caused by a Covered Cause of Loss
                       California Earthquake Authority that       other than fire:
                       included an earthquake policy
                                                                  This Coverage Part is void if any insured, whether
                       premium surcharge.
                                                                  before or after a loss, has committed fraud or
                  (d) We will not refuse to renew such            intentionally concealed or misrepresented any
                      coverage solely because corrosive           material fact or circumstance concerning:
                      soil conditions exist on the
                      premises.       This restriction (d)         1.   This Coverage Part;
                      applies only if coverage is subject to       2.   The Covered Property;
                      the Special Property Coverage                3. That insured's interest in the Covered Property;
                      Form, which excludes loss or                    or
                      damage caused by or resulting from
                                                                   4. A claim under this Coverage Part or Coverage
                      corrosive soil conditions.
                                                                      Form.
    3.   We are not required to send notice of
         nonrenewal in the following situations:               F. The Other Insurance - Property                Coverage
                                                                  Condition is replaced by the following:
         a. If the transfer or renewal of a policy, without
            any changes in terms, conditions, or rates,           If there is other insurance covering the same loss or
             is between us and a member of our                    damage, we will pay our share of the covered loss or
             insurance group.                                     damage. Our share is the proportion that the
                                                                  applicable limit of insurance bears to the limits of
         b. If the policy has been extended for 90 days
                                                                  insurance of all insurance covering on same basis.
             or less, provided that notice has been given
             in accordance with paragraph C.1.                 G. The Appraisal Property Loss Condition of the
                                                                  Standard and Special Property Form is replaced
         c.    If you have obtained replacement coverage,
                                                                  by the following:
               or if the first Named Insured has agreed, in
               writing, within 60 days of the termination of      If we and you disagree on the value of the property
               the policy, to obtain that coverage.               or the amount of loss, either may make written


 Form SS 01 21 0317                                                                                           Page 3 of 4
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.131 Page 120 of 221


     request for an appraisal of the loss. If the request is      2.   Actual cash value is determined as follows:
     accepted, each party will select a competent and                  a. In the event of a total loss to a building or
     impartial appraiser. Each party shall notify the other               structure, actual cash value is calculated as
     of the appraiser selected within 20 days of the                      the Limit of Insurance applicable to that
     request. The two appraisers will select an umpire. If                building or structure or the fair market value
     they cannot agree within 15 days, either may                         of the building or structure, which ever is
     request that selection be made by a judge of a court                 less.
     having jurisdiction. The appraisers will state
                                                                       b. In the event of a partial loss to a building or
     separately the value of the property and amount of
                                                                          structure, actual cash value is calculated as
     loss. If they fail to agree, they will submij their
     differences to the umpire. A decision agreed to by                   shown below, which ever is less:
     any two will be binding. Each party will:                              (1) The amount it would cost to repair,
     a. Pay its chosen appraiser; and                                           rebuild or replace the property less a fair
                                                                                and reasonable deduction for physical
     b.  Bear the other expenses of the appraisal and
                                                                                depreciation of the components of the
         umpire equally.
                                                                                building or structure that are normally
    If there is an appraisal, we will still retain our right to                 subject to repair or replacement during
    deny the claim.                                                             its useful life. Physical depreciation is
 H. With respect to an "Open Policy", the Loss                                  based upon the condijion of the property
    Payment Condition of the Standard and Special                               at the time of the loss;
    Property Form is amended by the following:                           (2) The limit of Insurance applicable to the
     1.   Paragraph 5.d.(1 ).(b). of the Loss Payment                        property.
          condition is deleted and replaced by:                      c. In the event of a partial or total loss to
          We will not pay on a replacement cost basis for                Covered Property other than a building or
          any loss or damage until the lost or damaged                   structure, actual cash value is calculated as
          property is actually repaired or replaced, and                 the lesser of the following:
          then only subject to deduction for depreciation.               (1) The amount it would cost to repair or
          Prior to such repair or replacement, and in                         replace the property less a fair and
          accordance with the terms applicable Loss                           reasonable deduction for physical
          Payment conditions in this policy, we will pay the                  depreciation, based on the condition of
          actual cash value of the lost or damaged                            the property at the time of loss; or
          property as described in this endorsement. If the
                                                                         (2) The Limit of Insurance applicable to the
          actual cash value does not exhaust the
          applicable Limit of Insurance, we will then pay                     property.
          the difference between the actual cash value            3. An "Open Policy" is a policy under which the
          and the replacement cost, provided that the                value of Covered Property is not fixed at policy
          repair or replacement is completed:                        inception, but is determined at the time of loss in
          a. Within 12 months after our payment of the               accordance with policy provisions on valuation.
              actual cash value; or                                  The term "open policy" does not apply to
          b. Within 24 months after our payment of the               Covered Property that is subject to an Agreed
                                                                     Value clause or similar clause that establishes
              actual cash value if the loss or damage
                                                                     an agreed value prior to loss, unless such
              relates to a state of emergency as described
              in Section 8558 of the Government Code;                clause has expired.

          unless we extend the time period for good
          cause.
          The foregoing provisions do not constijute a
          waiver of our right to deny the claim for any valid
          reason or to restrict payment in cases of
          suspected fraud.




 Page 4 of 4                                                                                         Form SS 01 21 03 17
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.132 Page 121 of 221




           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




                               TENNESSEE CHANGES -
                           CANCELLATION AND NONRENEWAL

This endorsement modifies insurance provided under the following:

                                                COMMON POLICY CONDITIONS

A. Paragraph     2.a. of the CANCELLATION            Common                b.   You in pursuing a claim under this policy;
     Policy Condition does not apply.                                 4.   Failure to comply      with    written      loss   control
B.   Paragraph 5. of the CANCELLATION Common Policy                        recommendations;
     Condition is replaced by the following:                          5.   Material change in the risk which increases the
     5.   If this policy is cancelled. we will· send the first             risk of loss after we issued or renewed insurance
          Named Insured any premium refund due.                            coverage;
          The refund will be pro rata it.                             6.   Determination by the insurance commissioner that
          a.   We cancel; or                                               the continuation of the policy would jeopardize our
          b.   The policy is cancelled at the request of a                 solvency or would place us in violation of the
               premium finance company that has financed this              insurance laws of Tennessee or any other state;
               policy under a premium finance agreement.              7.   Your violation or breach of any policy terms or
          The refund may be less than pro rata if the first                conditions; or
          Named Insured cancels the policy.                           8.   Other reasons that are approved by the insurance
          The cancellation will be effective even if we have               commissioner.
          not made or offered a refund.                               Notice of cancellation      will   state   the    reason    for
C. The following   is added        to   the   CANCELLATION            cancellation.
     Common Policy Condition:                                     C. The following is added:
     CANCELLATION OF POLICIES IN EFFECT FOR 60                        NON RENEWAL
     DAYS OR MORE.
                                                                      1.   If we decide not to renew this policy, we will mail
          If this policy has been in effect for 60 days or                 or deliver written notice of nonrenewal to the first
          more, or if this policy is a renewal of a policy we              Named Insured and agent. at least 60 days
          issued, we may cancel this policy only for one or                before the expiration date unless:
          more of the following reasons:
                                                                           a.   We have offered to issue a renewal policy; or
     1.   Nonpayment of premium, including any additional
                                                                           b.   You have obtained replacement coverage or
          premium, calculated in accordance with our
                                                                                have agreed in writing to obtain replacement
          current rating manual, justified by a physical
                                                                                coverage.
          change in the insured property or a change in its
          occupancy or use;                                           2.   Any notice of nonrenewal will be mailed or
                                                                           delivered to the first Named lnsured's and agent"s
     2.   Your conviction of a crime increasing any hazard
                                                                           addresses shown in the policy. If notice is mailed,
          insured against;
                                                                           proof of mailing will be sufficient proof of notice.
     3.   Discovery of fraud or material misrepresentation
          on the part of either of the following:                 D. The following is added to the PREMIUMS Common
                                                                     Policy Condition:
          a. You or your representative in obtaining this
               insurance; or




Form SS 01 45 03 97 Printed in U.S.A. (NS)

                                        Copyright. Hartford Fire Insurance Company. 1997
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.133 Page 122 of 221




  5.   Whenever an insurance policy which is financed
       with a premium finance company is cancelled, the
       insurer shall return within 30 days after the
       effective date of the cancellation, whatever gross
       unearned premiums are due under the insurance
       policy directly to the premium finance company for
       the account of the first Named Insured.




Page 2 of 2                                                             Form SS 01 45 03 97 Printed in U.S.A. (NS)

                                   Copyright, Hartford Fire Insurance Company, 1997
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.134 Page 123 of 221


 POLICY NUMBER: 72 SBA AP9428




         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


         UNMANNED AIRCRAFT - LIABILITY ENDORSEMENT
 This endorsement modifies insurance provided under the following:

                                       BUSINESS LIABILITY COVE.RAGE FORM

                                                       SCHEDULE



   □
         Option L IF an "X" is shuw11 in lhis uox, Bodily l11ju1y ""u P1op.,1ly D""'"Ye cover.aye for Unrnanneu Ai1<.:1"[l
         applies and the Unmanned Aircraft Exclusion in Paragraph A.1.g.(1) of this endorsement does not apply.


   □
         Option 2: If an "X" is shown in this box, Personal And Advertising Injury coverage for Unmanned Aircraft
         applies and the Unmanned Aircraft - Personal And Advertising Injury Exclusion in Paragraph A.2. of this
         endorsement does not apply.


  Except as otherwise stated in this endorsement or the                          owned or operated by or rented or
. schedule above, the terms and conditions of the policy                         loaned to any insured. Use includes
  apply to the insurance stated below.                                           operation and "loading or unloading".
 A. The following changes are made to Section B.1.,                              This Paragraph g.(2) applies even if the
    EXCLUSIONS:                                                                  claims against any insured allege
    1.   Paragraph g., Aircraft, Auto or Watercraft, is                          negligence or other wrongdoing in the
         deleted and replaced with the following:                                supervision, hiring, employment, training
                                                                               · or monitoring of others by that insured, if
         g.   Aircraft, Auto or Watercraft
                                                                                 the "occurrence" which caused the
              (1) Unmanned Aircraft                                              "bodily injury" or "property damage"
                 "Bodily injury" or "property damage"                            involved the ownership, maintenance,
                 arising     out     of  the   ownership,                        use or entrustment to others of any
                 mainienance, use or entrustment to                              aircraft (other than "unmanned aircraft),
                 others of any aircraft that is an                               "auto" or watercraft that is owned or
                 "unmanned aircraft". Use includes                               operated by or rented or loaned to any
                 operation and "loading or unloading".                           insured.
                 This Paragraph g.(1) applies even if the                        Paragraph g. (2) does not apply to:
                 claims against any insured allege                               (a) A watercraft while ashore on
                 negligence or other wrongdoing in the                                premises you own or rent;
                 supervision, hiring, employment, training
                                                                                 (b) A watercraft you do not own that is:
                 or mon~oring of others by that insured, if
                 the "occurrence" which caused the                                    (i) Less than 51 feet long; and
                 "bodily injury'' or "property damage"                                (ii) Not being used to carry persons
                 involved the ownership, maintenance,                                      for a charge;
                 use or entrustment to others of any                             (c) Parking an "auto" on, or on the
                 aircraft that is an "unmanned aircraft".                            ways next to, premises you own or
              (2) Aircraft (Other Than Unmanned                                       rent, provided the "auto" is not
                  Aircraft), Auto Or Watercraft                                      owned by or rented or loaned to you
                 "Bodily injury'' or "property damage"                               or the insured;
                 arising   out    of    the   ownership,                         (d) Liability assumed        under    any
                 maintenance, use or entrustment to                                  "insured contract" for the ownership,
                 others of any aircraft (other than                                   maintenance or use of aircraft or
                 "unmanned aircraft), "auto" or watercraft                           watercraft;



 Forrn 55 42 06 03 17                                                                                      Page 1 of 2
 Process Date: 04/10/19                                                           Policy Expiration Date: 06/25/20
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.135 Page 124 of 221



               (e) "Bodily injury" or "property damage"          B. The following changes apply to           Section
                                                                                                                   G.
                   arising out of the operation of any of           LIABILITY    AND     MEDICAL             EXPENSES
                   the equipment listed in Section G                DEFINITIONS:
                   Liability and Medical . Expenses                 1.   The following definition is added:
                   Definitions, Paragraph 15 f. (2) or f.
                                                                         "Unmanned aircraft" means an aircraft that is
                   (3) of the definition of "mobile
                   equipment"; or                       ·                not:
                                                                         a. Designed;
               (I) An aircraft (other than unmanned
                   aircraft) that is not owned by any                    b.   Manufactured; or
                   insured and is hired, chartered or                    c.  Modified after manufacture
                   loaned with a paid crew. However,
                   this exception does not apply if the                  to be controlled directly by a person from within
                   insured has any other insurance for                   or on the aircraft.
                   such "bodily injury" or "property
                   damage",      whether   the    other
                   insurance is primary, excess,
                   contingent or on any other basis.
    2.   The  following is added to Section B.
         EXCLUSIONS Paragraph p., Personal and
         Advertising Injury:
               Unmanned Aircraft            Personal and
               Advertising Injury
                 Arising     out    of    the     ownership,
               · maintenance, use or entrustment to
                 others of any aircraft that is an
                 "unmanned aircraft". Use includes
                 operation and "loading or unloading".
                 This exclusion applies even if the claims
                 against any insured allege negligence or
                 other wrongdoing in the supervision,
                 hiring,     employment,       training    or
                 monitoring of others by that insured, if
                 the offense which caused the "personal
                 and advertising injury'' involved the
                 ownership,      maintenance,       use    or
                 entrustment to others of any aircraft that
                 is an "unmanned aircraft".
                 However, this exclusion does not apply
                 if the only allegation in the claim or "suit"
                 involves an intellectual property right
                 which is limited to:
                (a) Infringement,            in          your
                    "advertisement", of:
                     (i) Copyright;
                     (ii) Slogan; or
                     (iii) Title of any literary or artistic
                           work; or
                (b) Copying, in your "advertisement", a
                    person's      or     organization's
                    "advertising idea" or style of
                    "advertisement".




 Page 2 of 2                                                                                        Form SS 42 06 0317
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.136 Page 125 of 221




        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



        BUSINESS INCOME EXTENSION FOR OFF-PREMISES
                     UTILITY SERVICES

This endorsement modifies insurance provided under the following:


                                     SPECIAL PROPERTY COVERAGE FORM




This insurance applies only when Business Income and        C. LIMIT OF INSURANCE
Extra Expense is shown in the Declarations as                   The most we will pay in any one occurrence for loss
applicable.     Except as otherwise stated in this              under this extension is the limit of insurance shown
endorsement. the terms and conditions of the policy             in the Declarations at each "scheduled premises".
apply to the insurance stated below.
                                                            D. ADDITIONAL DEFINITIONS
A. BUSINESS INCOME EXTENSION                FOR    OFF-
   PREMISES UTILITY SERVICES                                    1.     ""Water Supply Services"", meaning the
                                                                       following types of property supplying water to
   This Coverage Extension applies only when the
                                                                       the "scheduled premises":
   Business Income Additional Coverage is included in
   this policy.                                                        a.   Pumping stations; and
   We will pay for loss of Business Income or Extra                    b.   Water mains.
   Expense at the "scheduled premises" caused by the            2.     ""Communication Supply Services"", meaning
   interruption of service to the "scheduled premises".                property, including overhead transmission lines
   The interruption must result from direct physical loss              supplying communication services, including
   or physical damage by a Covered Cause of Loss to                    telephone, radio, microwave or television
   the following property not on "scheduled premises":                 services, to the "scheduled premises", such as:
   1.   "Water Supply Services";                                       a. Communication            transmission       lines,
                                                                            including optic fiber transmission lines;
   2.   "Communication Supply Services"; or
                                                                       b.   Coaxial cables; and
   3.   "Power Supply Services".                                       c.   Microwave radio relays except _satellites.
B. WAITING PERIOD
                                                                3.     ""Power Supply Services"", meaning the
   We will only pay for loss you sustain after the first               following types of property supplying electricity,
   12 consecutive hours following the direct physical                  steam or gas, including overhead transmission
   loss of or physical damage to the off-premises                      lines to the "scheduled premises":
   property to which this endorsement applies. We will                 a.   Utility generating plants;
   not pay for any reduction in business income or
                                                                       b.   Switching stations;
   extra expense after electricity, steam or gas has
   been restored to the "scheduled premises".                          C.   Substations;
                                                                       d.   Transformers; and
                                                                       e. Transmission Lines.

Form SS 0419 04 09                                                                                          Page 1 of 1

                                                © 2009, The Hartford
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.137 Page 126 of 221




          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                                  FINE ARTS

 This endorsement modifies insurance provided under the following:

                                       SPECIAL PROPERTY COVERAGE FORM




 This insurance applies only when the property is                4.   Section B. EXCLUSIONS do not apply to
 covered under the Special Property Coverage Form.                    coverage afforded under this endorsement,
 Except as otherwise stated in this endorsement, the                  except for:
 terms and conditions of the policy apply to the insurance
                                                                      (1) Governmental Action;
 stated below.
                                                                      (2) Nuclear Hazard; and
 The following changes are made to the Special Property
 Coverage Form:                                                       (3) War and Military Action.
 A. Under A. Coverage:                                           5.   Additional Exclusions
     1.   The following paragraph is added to 1. Covered              We will not pay for physical loss or physical
          Property:                                                   damage caused by or resulting from:
                                                                      a. Delay, loss of use, loss of market, or any
          Fine Arts listed and described in the
                                                                         other causes of consequential loss;
          Declarations or Schedule which are:
                                                                      b.   Wear      and      tear,   depreciation     or
          a. Owned by you; or
                                                                           obsolescence;
          b.    Owned by others, and in your care, custody
                                                                      c.   Rust,      corrosion,     fungus,       decay,
                and control; and
                                                                           deterioration, hidden or latent defect, or any
          c.    Located at the "scheduled premises", or in                 quality in property that causes it to damage
                transit to and from the "scheduled                         or destroy itself,
                premises", or at your residence.
                                                                      d.   Insects, birds, rodents or other animals.
     2.   The     following   is
                               added to Paragraph 2.                  e.   Dishonest acts by:
          Property Not Covered with respect to coverage
                                                                           (1) You or any of your partners;
          afforded by this endorsement:
          Property on exhibition at fairgrounds or at any                  (2) Your directors or trustees;
          type of exposition, unless such locations are                    (3) Your  authorized     representatives    or
          listed and described in the Declarations or                          employees; or
          Schedule.                                                        (4) Anyone, other than a carrier for hire, to
     3.   The following special Limitation provision                           whom you entrusted the Covered
          applies   to   property    covered    by    this                     Property, including their employees, for
          endorsement:                                                         any purpose:
          Art glass windows, glassware, statuary,                          Whether acting alone or in collusion with
          marbles. bnc-a-brac, porcelains and other                        others; and
          articles of fragile or brittle nature are covered                Whether or not occurMng during the hours of
          against loss by breakage only if loss or damage                  employment.
          is caused by "specified causes of loss."




 Form 55 04 22 07 05                                                                                    Page 1 of2
                                                  © 2005, The Hartford
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.138 Page 127 of 221




         f.   Voluntary parting with any property whether         2.   Pair or Set
              or not induced to do so by any fraudulent                In case of total loss to an item of Covered
              scheme, trick, device or false pretense.                 Property which is part of a pair or set, we agree
         g.   Unauthorized     instructions to transfer                to pay you the full amount of the pair or set as
              property to any person or to any place.                  shown in the Declarations or Schedule and you
                                                                       agree to surrender the remaining item(s} of the
         h. Theft from any unattended vehicle unless at
            the time of theft its windows, doors and                   pair or set to us.
            compartments were closed and locked and               3.   Packing
            there are visible signs that the theft was the             You agree that Covered Property will be packed
            result of forced entry.                                    and unpacked by competent packers.
            But this exclusion does not apply to property    E. Additional Definition
            in the custody of a carrier for hire.
                                                                  The following defin~ion is added to Section H.
         i.   Processing or work performed upon the               DEFINITIONS:
              property.                                           "Fine Arts" meaning paintings, etchings, pictures,
 B. Limits of Insurance                                           tapestries, art glass windows, valuable rugs,
                                                                  statuary, marbles, bronzes, antique furn~ure, rare
    Section C. LIMITS OF INSURANCE is replaced by
                                                                  books, antique silver, manuscripts, porcelains, rare
    the following:                                                glass, bric-a-brac, and similar property of rarity,
    The most we will pay for physical loss or physical            historical value or artistic merit.
    damage in any one occurrence for property covered        F.   Recovered Property
    under this endorsement is the Limit of Insurance              If either you or we recover any property after loss
    shown in the Declarations for "Fine Arts", but no             settlement, that party must give the other prompt
    more than $25,000 for any one item of "Fine Arts".            notice. At your option, you may retain the property.
 C. Deductible
                                                                  But then you must return to us the amount we paid
                                                                  to you for the property. We will pay recovery
    We will adjust loss in any one occurrence under this          expenses and the expenses to repair the Covered
    endorsement as a single loss. The only deductible             Property, subject to the Limit of Insurance.
    amount that applies under this coverage is the larger
    ot.
    1.   $250; or
    2.   The amount shown in the Declarations as a
         deductible applicable to this coverage.
 D. Additional Conditions
    1.   Valuation
          The following is added to Section             E.
          PROPERTY LOSS CONDITIONS:
          The value of Covered Property will be the
          amount shown in the Declarations or Schedule
          for each item of Covered Property, which is
          agreed to be the value of the item.




 Page 2 of 2                                                                                   Form SS 04 22 07 05
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.139 Page 128 of 221




          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



                    CONTRACTORS EQUIPMENT COVERAGE
 This endorsement modifies insurance provided under the following:

                                        SPECIAL PROPERTY COVERAGE FORM

 Except as otherwise stated in this endorsement, the                    c.   Property while waterborne or airborne,
 terms and conditions of the policy apply to the insurance                   except while in transit in the custody of a
 stated below.                                                               carrier for hire;
 The following changes are made to the Special Property                 d. Property used or to be used in the
 Coverage Form:                                                            construction of any dam, tunnel, flood
                                                                           control project, bridge, overpass, pier,
 A. The following is added to A.2. Property Not
                                                                           wharf, or dock;
     Covered:
                                                                        e. Typewriters,    photocopiers,      computers,
    Scheduled contractor's equipment, except as
                                                                           adding machines, calculators, dictation
    provided for under this Contractor's Equipment
                                                                           equipment or other general office equipment;
    Coverage endorsement.
                                                                        f. Two-way or citizen's band radios, cellular
 B. CONTRACTOR'S EQUIPMENT COVERAGE
                                                                           telephones     or    similar communications
     1.   Covered Property                                                 equipment devices while contained on or in
          We will pay for direct physical loss or damage to                any motor vehicle licensed for highway or road
          Covered Property caused by any of the Covered                    use;
          Causes of Loss. Covered Property as used in                   g. Currency,      "money,"      deeds,     notes,
          this endorsement means the Contractors                           "securities," checks, drafts or stamps;
          Equipment listed and described in the
                                                                        h.   Contraband or property in the course of
          Declarations or Schedule, owned by you or
                                                                             illegal transportation or trade;
          others from whom you have leased or rented
          such property under written contract or                       i.   Tires or tubes except for loss directly
          agreement and for which you are legally liable.                    caused by fire, windstorm or theft; or
          Permanently       mounted        equipment    on              j.   Crane booms or derrick booms while such
          automobiles, motor trucks and other vehicles                       booms are being operated or used except
          subject to motor vehicle registration is                           for loss directly caused by fire, lightning,
          considered covered property and not subject to                     windstorm, explosion or overturning of the
          paragraph B.2. Property Not Covered of this                        machine of which it is a part.
          form and A.2. Property Not Covered provision
                                                                   3.   Coverage Extension - Newly-Acquired Property
          of the Special Property Coverage form.
                                                                        Coverage under this endorsement is extended
     2.   Property Not Covered
                                                                        to include newly acquired equipment.
          Covered Property under this endorsement does
                                                                        The most we will pay under this Extension is the
          not include:                                                  lesser of:
          a. Equipment which is loaned, rented, hired, or
                                                                        a. 25% of the total limit of insurance shown in
               leased to others by you;                                     the    Declarations    or    Schedule     for
          b.   Automobiles, motor trucks, tractors, trailers,               Contractor's Equipment; or
               motorcycles, aircraft, or watercraft;
                                                                        b.   The actual cash value of the newly acquired
                                                                             equipment.




 Form SS 04 2410 09                                                                                        Page 1 of 2
                                                    © 2009, The Hartford
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.140 Page 129 of 221




         Coverage for each item of newly acquired                           (2) Pay the difference between the value of
         Contractor's Equipment will end when any of the                        the pair or set before and after the loss.
         following first occurs:                                       b.   Parts.   In case of loss to any part of
              (1) This policy expires or is canceled, or                    Covered Property consisting of several
                                                                            parts when complete, we will only pay for
              (2) 45 days expire after purchase of the
                                                                            the value of the lost or damaged part.
                  newly acquired Contractor's Equipment,
                  or                                              3. Reinstatement of Limit After Loss
              (3) The value of the newly acquired                      The Limit of Insurance will not be reduced by
                  Contractor's Equipment is reported to us.            the payment of any claim, except for total loss of
                                                                       a scheduled item, in which event we will refund
         We will charge you additional premium for
                                                                       the unearned premium on that item.
         values reported from the date you obtain
         ownership of the Contractor's Equipment.                 4.   Valuation
 C. LIMITS OF INSURANCE                                                The value of property insured under this
                                                                       endorsement will be the least of the following
    The most we will pay for loss in any one occurrence
                                                                       amounts:
    is the smallest applicable Limit of Insurance shown
    in:                                                                a.   The actual cash value of that property;
    1.   The Declarations;                                             b.   The cost of reasonably restoring that
                                                                            property to its condition immediately before
    2.   The Schedule(s);
                                                                            loss; or
    3.   The Coverage Form; or
                                                                       c.   The cost of replacing that property with
    4.   The Endorsements.                                                  substantially identical property.
    If we show a Maximum Limit of Insurance, that is the               In the event of loss, the value of property will be
    most we will pay for all loss in any one occurrence                determined as of the time of loss.
    to    Covered   Property      insured   under this
    endorsement.
 D. DEDUCTIBLE
    We will adjust loss in any one occurrence under this
    endorsement as a single loss. The only deductible
    amount that applies under this coverage is the larger
    of:
    1.   $250; or
    2.     The amount shown in the Declarations or
         · Schedule as a deductible applicable to this
           coverage.
 E. ADDITIONAL CONDITIONS
    1.   Coverage Territory
         a.    We will pay for direct physical loss or
               physical damage to Covered Property while
               anywhere within the coverage territory,
               including while in transit.
    2.   Pair, Sets or Parts
         a. Pair or Set. In case of loss to any part of a
               pair or set we may:
               (1) Repair or replace any part to restore the
                   pair or set to its value before the loss; or




 Page 2 of 2                                                                                      Form SS 04 2410 09
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.141 Page 130 of 221




         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



                                 MANUFACTURERS STRETCH
 This endorsement modifies insurance provided under the following:

                                       STANDARD PROPERTY COVERAGE FORM
                                        SPECIAL PROPERTY COVERAGE FORM


 Except as otherwise stated in this endorsement, the                   labeled, we will take all or part of the physically
 terms and conditions of the policy apply to the insurance             damaged property at an agreed or appraised
 stated below.                                                         value and we will pay for:
 A. The following changes apply to the Standard                        a. Expenses you incur to:
      Property Coverage Form, Additional Coverages,                          (1) Stamp salvage on the merchandise or its
     A.4., or to the Special Property Coverage Form,                             containers, if the stamp will not physically
     Additional Coverages, A.5.:                                                 damage the merchandise; or
      1. Accounts Receivable                                                 (2) Remove the brands or labels, if doing
         The following Additional Coverage is added:                             so will not physically damage the
          a. We will pay up to $25,000 in any one                                merchandise.       You must relabel the
               occurrence as a Limit of Insurance to apply                       merchandise and its containers to
               at each "scheduled premises" to cover                             comply with the law.
               direct physical loss of or physical damage to           b. Any reduction in the salvage value of the
               your records of accounts receivable. This                     physically damaged merchandise as the
                Limit ()f Insurance is in addition to any other              result of the removal of the brand or label.
                Limit of Insurance that may be provided by             This Additional Coverage is included within the
               this policy for this coverage.                           Business Personal Property Limit of i'nsurance.
          b. We will pay up to $25,000 in any one                   3. Claim Expenses
               occurrence as a Lim~ of Insurance to cover              The following Additional Coverage is added:
                direct physical loss of or physical damage to
                                                                        In the event of covered loss or physical damage
                your records of accounts receivable that are
                                                                       we will pay up to $10,000 in any one occurrence
                not located at the "scheduled premises" or
                                                                        as an additional Limit of Insurance to cover
                in transit. This Limit of Insurance is in
                                                                        reasonable expenses incurred by you at our
                addition to any other Limit of Insurance that
                                                                        specific request to assist us in:
                may be provided by this policy for this
                coverage.                                               a. The investigation of a claim or suit; or
          This Additional Coverage is subject to the                    b. The determination of the amount of loss,
          prov1s1ons of the Accounts Receivable                               such as taking inventory, or aud~ing
          Coverage, Form SS 04 39, with the exception of                     business records.
          the Limit of Insurance provision contained in that        4. Computer Fraud
          form. Accounts Receivable Coverage, Form                      The following Additional Coverage is added:
          SS 04 39 is made a part of this policy whether                We will pay up to $5,000 in any one occurrence for
          or not Accounts Receivable coverage is                        physical loss of or physical damage to "money",
          indicated in the Declarations.                                "securities", and other property having intrinsic
      2. Brands and Labels                                              value resulting directly from computer fraud.
          The following Additional Coverage is added:                   Computer fraud means any act of stealing property
           In the event of covered physical loss or physical            following and directly related to the use of any
          damage to merchandise that is branded or                      computer to fraudulenHy cause a transfer of that


 Form SS 04 28 09 07                                                                                          Page 1 of7

                                                     © 2007, The Hartford
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.142 Page 131 of 221



         property from inside your premises or from a                This Additional Coverage is subject to the
         banking institution or similar safe depository, to a        provisions of the Employee Dishonesty
         person (other than a "messengen outside those               Coverage, Form SS 04 42, with the exception of
                                                                     the Limit of Insurance provision contained in that
         premises or to a place outside those premises.
                                                                     form. Employee Dishonesty Coverage, Form
         This Limit of Insurance is in addition to any other         SS 04 42 is made a part of this policy whether
         Limit of Insurance that may be provided by this             or not Employee Dishonesty Coverage is
         policy for this coverage.                                   indicated in the Declarations.
   5.    Computers and Media                                    9.   Fine Arts
         The following Additional Coverage is added:                 The following Additional Coverage is added:
         We will pay up to $25,000 in any one                        We will pay up to $10,000 in any one
         occurrence as a Limit of Insurance to apply                 occurrence as a Limit of Insurance at each
         anywhere in the Coverage Territory to cover                 "scheduled premises" to apply to Fine Arts. This
         direct physical loss of or physical damage to               Limit of Insurance is in addition to any other
         your computer systems. This Limit of Insurance              Limit of Insurance that may be provided by this
         is in addition to any other Limit of Insurance that         policy for this coverage.
         may be provided by this policy for this coverage.           This Additional Coverage is subject to the
         This Additional Coverage is subject to the                  provisions of Fine Arts Coverage Form, Form
         provisions of Computers and Media, Form                     SS 04 22, with the exception of the following:
         SS 04 41, with the exception of the Limit of                a. The     requirement      contained  under
         Insurance provision contained in that form.                    Paragraph A.1., Under A. Coverage, to list
         Computers and Media, Form SS 04 41 is made                     and describe Fine Arts in the Declarations
         a part of this policy whether or not Computers                 or Shedule is deleted when Fine Arts are
         and Media coverage is indicated in the                         covered under this Stretch endorsement;
         Declarations.                                                  and
    6.   Contract Penalty                                            b. The Limit of Insurance provision does not
         The following Additional Coverage is added:                    apply.
                                                                     c. Paragraph D.1. Valuation is deleted and
         We will pay up to $1,000 as a Limit of Insurance
                                                                        replaced by the following:
         to cover contract penalties you are assessed
         due to your failure to complete a project within                The value of Fine Arts will be the mar1<et
         the time required as stipulated by contract if the              value at the time of physical loss or physical
         failure to complete the project was caused by or                damage.
         resulted from a Covered Cause of Loss to                    Fine Arts Coverage, Form SS 04 22 is made a
         Covered Property.                                           part of this policy whether or not Fine Arts
         This Limit of Insurance is in addition to any other         Coverage is indicated in the Declarations.
         Limit of Insurance that may be provided by this
                                                                10. Forgery
         policy for this coverage.
                                                                     The following Additional Coverage is added:
    7.   Debris Removal
                                                                     We will pay up to $10,000 in any one
         The following Additional Coverage is added:                 occurrence as a Limit of Insurance to cover loss
         In Limits of Insurance, C.4.b., the additional limit        from forgery of covered instruments, money
         of insurance for the Debris Removal Additional              orders, credit cards, and counterfeit money.
         Coverage is increased to $25,000 in any one                 This Additional Coverage is subject to the
         occurrence.                                                 prov1s1ons of Forgery Coverage,             Form
         This Limit of Insurance is in addition to any other         SS 04 86, with the exception of the Limit of
         Limit of Insurance that may be provided by this             Insurance provision contained in that form.
         policy for this coverage.                                   Forgery Coverage, Form SS 04 86 is made a
                                                                     part of this policy, whether or not Forgery
    8.   Employee Dishonesty (including ERISA)
                                                                     Coverage is indicated in the Declarations.
         The following Additional Coverage is added:
                                                                     This Limit of Insurance is in addition to any other
         We will pay up to $10,000 in any one                        Limit of Insurance that may be provided by this
         occurrence as a Limit of Insurance to cover loss            policy for this coverage.
         from employee dishonesty.           This includes
         ERISA coverage. This Limit of Insurance is in
         addition to any other Limit of Insurance that may
         be provided by this policy for this coverage.

 Page 2 of 7                                                                                   Form SS 04 28 09 07
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.143 Page 132 of 221



    11. Laptop Computers - Worldwide Coverage                    Outdoor Signs, Form SS 04 44 is made a part of
        The following Additional Coverage is added:              this policy whether or not Outdoor Signs
                                                                 coverage is indicated in the Declarations.
        We will pay up to $5.000 in any one occurrence
        as a Limit of Insurance to apply to laptop,              This Additional Coverage is in addition to ,my
        palmtop and         similar portable computer            recoverable Limits of Insurance applicable to
        equipment personal digfal assistants (PDAs},             Building or Business Personal Property.
        and accessories anywhere in the world,                14. Pairs or Sets
        including while in transit. This Limit of Insurance      The following Additional Coverage is added:
        is in addition to any other Limit of Insurance that
        may be provided by this policy for this coverage.        If pairs or sets of stock are damaged by a
                                                                 Covered Cause of Loss, we will pay any
        Limitation: We will not pay for direct physical
                                                                 reduction in value of the undamaged parts of
        loss or physical damage caused by, resulting
                                                                 such damaged pairs or sets.
        from, arising out of the theft of this property
        which in transit as checked baggage.                     As used in this Additional Coverage, the term
                                                                 stock means merchandise held in storage or for
        This Additional Coverage is subject to the
                                                                 sale, raw materials, and goods in-process or
        provisions of Computers and Media, Form SS
                                                                 finished.
        04 41, with the exception of the Limit of
        Insurance provision contained in that form.              This coverage is included within the Business
        Computers and Media, Form SS 04 41 is made               Personal Property Limit of Insurance.
        a part of this policy whether or not Computers        15. Personal Property of Others
        and Media coverage is indicated in the                   The following Additional Coverage is added:
        Declarations.
                                                                 We will pay up to $25,000 in any one
    12. Off-Premises Utility Services - Direct Damage
                                                                 occurrence as a Limit of Insurance at each
        The following Additional Coverage is added:              "scheduled premises" to apply to personal
        We will pay up to $10,000 in any one                     property of others that is in your care, custody or
        occurrence as a Limit of Insurance to apply at           control. This Limit of Insurance is in addition to
        each "scheduled premises" to cover direct                any other Limit of Insurance that may be
        physical loss of or physical damage to Covered           provided by this policy for this coverage.
        Property caused by or resulting from the                 This Additional Coverage is subject to the
        interruption of utility services. This Limit of          provisions of Personal Property of Others, Form
        Insurance is in addition to any other Limit of           SS 04 45, with the exception of the statement
        Insurance that may be provided by this policy for        concerning Limit of Insurance applicable to
        this coverage.                                           Personal Property of Others shown in the
        This Additional Coverage is subject to the               Declarations, contained in that form. Personal
        provisions of Off-Premises Utility Services -            Property of Others, Form SS 04 45 is made a
        Direct Damage, Form SS 40_ 18, with the                  part of this policy whether or not Personal
        exception of the Utility Services Limit of               Property of Others coverage is indicated in the.
        Insurance contained in that form. Off-Premises           Declarations.
        Utility Services - Direct Damage, Form                16. Property at Other Premises
        SS 40 18 is made a part of this policy, whether
                                                                 The following Additional Coverage is added:
        or not Off-Premises Utility Services - Direct
        Damage coverage is indicated in the                      We will pay up to $10,000 in any one
        Declarations.                                            occurrence to extend coverage for Business
    13. Outdoor Signs                                            Personal Property at any premises not
                                                                 described in the Declarations.
        The following Additional Coverage is added and
        supersedes any other coverage for signs in this          This includes property that you have sold under
        policy:                                                  an installation agreement and your responsibility
                                                                 continues until the property is accepted by the
        We will pay up to full value of outdoor signs at         customer.
        each "scheduled premises" to cover direct
        physical loss of or physical damage to outdoor           This Extension does not apply to:
        signs.                                                   a.   Property in the care, custody or control of
        This Additional Coverage is subject to the                    your salespersons;
        provisions of Outdoor Signs, Form SS 04 44,              b.   Property at any fair or exhibttion;
        with the exception of the )..imit of Insurance
        provision and paragraph E. of that form.

 Form SS 04 28 09 07                                                                                  Page 3 of 7
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.144 Page 133 of 221



        c.     Property in transit; or                            or indirectly the result of a Covered Cause of
        d.     Property temporarily stored at any premises        Loss. Failure means an abrupt cessation of
               not described in the Declarations.                 normal functioning. This Limit of Insurance is
                                                                  the maximum we will pay regardless of any
        This Limit of Insurance is in addition to any other       other coverage provided under this policy.
        Limit of Insurance that may be provided by this
        policy for this coverage.                                 This Additional Coverage is subject to the terms
                                                                  and conditions of this policy with the exception
     17. Salespersons' Samples
                                                                  of:
        The following Additional Coverage is added:               a.   Paragraph B.1.f., Power Failure, of the
        We will pay up to $50,000 in any one                           Standard Property Coverage Form and
        occurrence as an additional Limit of Insurance                 Paragraph B.1.d., Power Failure, of the
        to extend Business Personal Property to cover:                 Special Property Coverage Form; and
        a.     Samples of your stock in trade {including          b.   Paragraph B.1.h.{4), Water, of the Standard
               containers); and                                        Property Coverage Form and Paragraph
        b.     Similar property of others;                             B.1.f.(4). Water, of the Special Property
                                                                       Coverage Form.
        but only while such property is in:
                                                                 THIS IS NOT FLOOD INSURANCE
        a.     Your custody while acting as a sales
               representatives; or                                We will not pay for water or other materials that
                                                                  overflow from a sump when the overflow is
        b.     In the custody of your sales representative        caused by any flood. This applies regardless of
               or agents.                                         the proximity of the flood to Covered Property.
        This Limit of Insurance is in addition to any other       Flood includes the accumulation of surface
        Limit of Insurance that may be provided by this           water, waves, tides, tidal waves, overflow of
        policy for this coverage.                                 streams or other bodies of water, or their spray,
     18. Sewer and Drain Back Up                                  all whether driven by wind or not that enters the
                                                                  sewer or drain system.
        The following Additional Coverage is added:
                                                              20. Temperature Change
        We will pay for direct physical loss or physical
        damage to Covered Property solely caused by              The following Additional Coverage is added:
        water that backs up from a sewer or drain.               We will pay up to $10,000 in any one
        This coverage is included within the Covered             occurrence as a Limit of Insurance to apply at
        Property Limits of Insurance.                            each "scheduled premises" to cover direct
                                                                 physical loss of or physical damage to
        THIS IS NOT FLOOD INSURANCE                              perishable stock caused by or resulting from a
                                                                 change of temperature or contamination by a
        We will not pay for water or other materials that        refrigerant.
        back up from any sewer or drain when it is
        caused by any flood. This applies regardless of          This Limit of Insurance is in addition to any other
        the proximity of the flood to Covered Property.          Limit of Insurance that may be provided by this
        Flood includes the accumulation of surface               policy for this coverage.
        water, waves, tides, tidal waves, overflow of            This Additional Coverage is subject to the
        streams or other bodies of water, or their spray,        prov1s1ons of the Temperature Change
        all whether driven by wind or not that enters the        Coverage, Form SS 04 46, with the exception of
        sewer or drain system.                                   the Limit of Insurance provision contained in that
    19. Sump Overflow or Sump Pump Failure                       form. Temperature Change, Form SS 04 46 is
                                                                 made a part of this policy whether or not
        The following Additional Coverage is added:              Temperature Change coverage is indicated in
        The maximum we will pay in any one                       the Declarations.
        occurrence is $15,000 for any loss, including         21. Tenant Building and Business Personal
        Business Income or Extra Expense, resulting               Property Coverage - Required by Lease
        from physical loss or physical damage to
        Covered Property that is caused by or resulting          The following Additional Coverage is added:
        from water that overflows due to the failure of a        The maximum we will pay in any one
        sump pump, sump pump well, or any other type             occurrence is $20,000 as a Limit of Insurance to
        of system designed to remove subsurface water            apply to direct physical loss of or physical
        from the foundation area if the failure is directly      damage to Building and Business Personal
                                                                 Property for which you have a contractual

 Page 4 of 7                                                                              Form SS 04 28 09 07
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.145 Page 134 of 221



        responsibility to insure. This includes building                     addition to any other Limit of Insurance that
        fixtures, machinery and equipment.                                   may be provided by this policy for this
    22. Transit Property in the Care of Carriers for                         coverage.
        Hire                                                            This Additional Coverage is subject to the
        The following Additional Coverage is added:                     provisions of the Valuable Papers and Records
                                                                        Coverage, Form SS 04 47, with the exception of
        We will pay up to $10,000 in any one                            the Limit of Insurance provision contained in that
        occurrence as a Limtt of Insurance to apply to                  form. Valuable Papers and Records Coverage,
        direct physical loss of or physical damage to                   Form SS 04 47 is made a part of this policy
        property while in transit at your risk. This Limit of           whether or not Valuable Papers and Records
        Insurance is in addition to any other Limit of                  coverage is indicated in the Declarations.
        Insurance that may be provided by this policy for
        this coverage.                                          B. The following changes apply to the Standard
                                                                   Property Coverage Form, Coverage Extensions,
        This Additional Coverage is subject to the                 A.5., or to the Special Property Coverage Form,
        provisions of Transit Property in the Care of              Coverage Extensions, A.6 .. The Limits of Insurance
        Carriers for Hire, Form SS 04 30, with the                 stated in the paragraphs below replace the Limits of
        exception of the Limit of Insurance provision              Insurance stated in the Standard Property Coverage
        contained in that form. Transit Property in the            Form or the Special Property Coverage Form for the
        Care of Carriers for Hire, Form SS 04 30 is                coverages provided under this section. Except as
        made a part of this policy whether or not Transit          otherwise stated, any other Limit of Insurance
        Property in the Care of Carriers for Hire is               purchased under this policy as an option for the
        indicated in the Declarations.                             following coverages is in addition to the Limit of
    23. Unauthorized Business Card Use                             Insurance stated below:
        The following Additional Coverage is added:                1.   Newly Acquired or Constructed Property
        The maximum we will pay in any one                              The following changes are made to Newly
        occurrence is $2,500 as a Limit of Insurance to                 Acquired or Constructed Property:
        cover loss resulting from the theft or
                                                                        a.   Building
        unauthorized use of your Business Credit, Debit
        or Charge Cards, including the reasonable legal                      (1) The most we will pay in any one
        expenses you incur.                                                      occurrence in subparagraph (1) is
                                                                                 increased from $500,000 to $1,000,000
        The Business Credit, Debit or Charge Cards
                                                                                 at each premises.
        must be issued to you or registered in your
        name or the business name and be used solely                         (2) The Limit of Insurance stated above is
        for business purposes.                                                   the maximum Limit of Insurance
                                                                                 available for this coverage under this
        Limitation. We will not pay for the theft or
                                                                                 policy.
        unauthorized use of Business Credit, Debit or
        Charge Cards entrusted to others or your                        b.   Business Personal Property
        employees.                                                           (1) The most we will pay in any one
    24. Valuable Papers and Records                                              occurrence in subparagraph (2) is
        The following Additional Coverage is added:                              increased from $250,000 to $500,000 at
                                                                                 each premises.
        a. We will pay up to $25,000 in any one
                                                                             (2) The Limit of Insurance stated above is
            occurrence as a Limit of Insurance to apply
                                                                                 the maximum Limit of Insurance
            at each "scheduled premises" to cover
            direct physical loss of or physical damage to                        available for this coverage under this
            your valuable papers and records. This                               policy.
            Limit of Insurance is in addition to any other              c.   Business Income and Extra Expense
            Limit of Insurance that may be provided by                       (1) If Business Income or Extra Expense
            this policy for this coverage.                                       are provided under this policy, the most
        b. We will pay up to $25,000 in any one                                  we will pay in any one occurrence in
           occurrence as a Limtt of Insurance to cover                           subparagraph (3) is increased from
           direct physical loss of or physical damage to                         $50,000 to $500,000 in any one
           your valuable papers and records that are                             occurrence at each premises.
           not located at the "scheduled premises" or
           in transit. This Limit of Insurance is in



 Form SS 04 28 09 07                                                                                        Page 5 of7
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.146 Page 135 of 221



             (2) The Limit of Insurance stated above is           as a Limit of Insurance to cover loss of Business
                 the maximum Limit of Insurance                   Income you sustain due to the necessary
                 available for this coverage under this           interruption of business operations caused by or
                 policy.                                          resulting from direct physical loss of or physical
                                                                  damage to your Web Site operation at the
    2.    Outdoor Property
                                                                  premises of a vendor acting as your service
          In the Outdoor Property Coverage Extension,             provider. This Limit of Insurance is in addition to
          the most we will pay in any one occurrence is           any other Limit of Insurance that may be
          increased to $20,000, but not more than $1,000          provided by this policy for this coverage.
          for any one tree, shrub or plant.
                                                                  Such interruption must be caused by or result
    3.    Personal Effects                                        from a Covered Cause of Loss.
          In the Personal Effects Coverage Extension, the         a.   Coverage Time Period
          most we will pay in any one occurrence is
                                                                       We will only pay for loss you sustain during
          increased from $10,000 to $25,000 at each
                                                                       the 7-day period immediately following the
          "scheduled premises."
                                                                       first 12 hours after the Covered Cause of
          The Limit of Insurance stated above is the                   Loss.
          maximum Limit of Insurance available for this
                                                                  b.   Conditions
          coverage under this policy.
                                                                       This coverage applies only:
    4.    Property Off-Premises
                                                                       (1) If you have a back-up copy of your Web
         In the      Personal Property Off-Premises
                                                                           Page stored at a location other than the
         Coverage Extension, the most we will pay in any
                                                                           site of the Web Site vendor.
         one occurrence in subparagraph A.6.h.(2) is
         increased from $2,500 to $25,000.                             (2) To the extent that Business Income is
 C. The following changes apply' only if Business                          permanently lost.
    Income and Extra Expenses are covered under this         3.   Business Income from Dependent Properties
    policy.    These changes apply to the Standard                The following Additional Coverage is added:
    Property Coverage Form, Additional Coverages,
                                                                  We will pay up to $25,000 in any one
    A.4., or to the Special Property Coverage Form,
                                                                  occurrence as a Limit of Insurance to apply to
    Additional Coverages, A.5.:
                                                                  loss of Business Income and Extra Expense due
    1. Business Income Extension for Off-Premises                 to direct physical damage at property of others
         Utility Services                                         you depend on. This Limit of Insurance is in
          The following Additional Coverage is added:             addition to any other Limit shown in the
          We will pay up to $25,000 in any one                    Declarations for specific Dependent Properties.
          occurrence as a Limit of Insurance to apply at          This additional coverage is subject to the
          each "scheduled premises" to cover loss of              provisions of Business Income from Dependent
          Business Income and Extra Expense caused by             Properties, Form SS 04 78, with the exception
          or resulting from the interruption of utility           of the Limit of Insurance provision contained in
          services. This Limit of Insurance is in addition        that form. Business Income from Dependent
          to any other Limit of Insurance that may be             Properties, Form SS 04 78 is made a part of this
          provided by this policy for this coverage.              policy whether or not Business Income from
          This Additional Coverage is subject to the              Dependent Properties coverage is indicated in
          provisions of Business Income Extension for             the Declarations.
          Off-Premises Utility Services, Form SS 04 19,           There is no requirement for Dependent
          with the exception of the Limit of Insurance            Properties to be scheduled for the coverages
          provision contained in that form.       Business        provided by this Stretch endorsement to apply.
          Income Extension for Off-Premises Utility          4.   Extended Business Income
          Services, Form SS 04 19 is made a part of this
                                                                  In the Extended Business Income Additional
          policy whether or not Business Income
                                                                  Coverage, paragraph 4.j.(1 )(b){ii) of the
          Extension for Off-Premises Utility Services
                                                                  Standard Property Coverage Form and
          coverage is indicated in the Declarations.
                                                                  paragraph 5.r.(1)(b)(ii) of the Special Property
     2.   Business Income Extension for Web Sites                 Coverage Form are amended to read as follows:
          The following Additional Coverage is added:             {b) 60    consecutive days         after   the   date
          We will pay up to $10,000 in any one occurrence              determined in (a) above.



 Page 6 of7                                                                                    Form SS 04 28 09 07
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.147 Page 136 of 221



 D. The following change applies only if your policy         (10)Commodity Stock
    includes the Special Property Coverage Form.                We will determine the value of merch_andise
    1.   Precious Metal Theft Payment Changes                   and raw materials that are bought and sold
         The following    changes apply to Limitation           at an established mar1<et exchange. We will
         A.4.c.:                                                determine the value at:
         a.   In subparagraph (2), the most we will pay in      (a) The posted mar1<et price as of the time
              any one occurrence for physical loss or               and place of loss;
              physical damage by theft of bullion, gold,        (b) Less discounts and expenses you
              silver, platinum and other precious alloys            otherwise would have had.
              and metals is increased to $10,000 in any      (11)"Finished Stock"
              one occurrence.
                                                                We will determine the value of goods that
         b.   In subparagraph (3), the most we will pay in      you have manufactured at the selling price
              any one occurrence for physical loss or           less discounts and expenses you otherwise
              physical damage by theft of patterns, dies,       would have had.
              molds, and forms, is changed to be included
                                                             (12)Mercantile Stock - Sold
              within the Business Personal Property Limit
              of Insurance.                                     We will determine the value of goods you
 E. The following changes apply to Paragraph E.5.d.,            have sold but not delivered at the selling
    Loss Payment, of the Standard Property Coverage             price less discounts and expenses you
    Form and the Special Property Coverage Form:                otherwise would have had.

    1.   Valuation Changes
         The following are added to the Loss Payment
         Property Loss Condition E.5.d.:




 Form SS 04 28 09 07                                                                         Page 7 of7
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.148 Page 137 of 221




           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



           TRANSIT COVERAGE - PROPERTY IN THE CARE OF
                       CARRIERS FOR HIRE

 This endorsement modifies insurance provided under the following:

                                         SPECIAL PROPERTY COVERAGE FORM


 Except as otherwise stated in this endorsement the                 2.   The Transit Coverage - Property in the Care of
 ternis and conditions of the policy and of the Special                  Carriers for Hire also applies to:
 Property Coverage Forni apply to the insurance stated                   a. Expenses to Inspect, Repackage and
 below.                                                                      Reship Damaged Shipments
 A. With respect to this Transit Coverage - Property in                     The necessary add~ional expenses you incur
      the Care of Carriers for Hire only, the following                     to inspect, repackage and reship Covered
      changes are made to the Special Property Coverage                     Property which is physically damaged as a
      Forni:                                                                result of a Covered Cause of Loss.
      1. Under A.4. Limitations, subparagraph c.(3)                      b. Expenses to Protect Covered Property
          which limits coverage for patterns, dies, molds                   from Spoilage or Change in Temperature
          and fornis, is deleted.                                             The necessary additional expense you incur
    · 2.   Under B. Exclusions                                                to temporarily store Covered Property in a
                                                                              temperature controlled environment in order
           a.   Exclusions 1.a. {Earth Movement) and 1.f.
                                                                              to avoid or minimize physical loss or
                {Water) do not apply to property in transit.
                                                                              physical damage to such property from
           b.   Exclusions 2.e. {Dishonesty) and 2.g.                         spoilage or change in temperature. Such
                {Exposed Property) do not apply to property                   temporary storage must be made necessary
                in custody of a carrier for hire.                             by the sudden and accidental breakdown of
           c.   Exclusion 2.f. {False Pretense) does not                      heating    or    refrigeration unit{s)   on
                apply to loss or damage caused by your                        transporting conveyances.
                good faith acceptance of false bills of lading                This additional expense will not include:
                or shipping receipts.
                                                                              (1) Expenses to repair or replace heating or
           d. The following Exclusion is added:                                   refrigeration unit{s);
                We will not pay for physical loss or physical                 (2) Costs or penalties due to detention or
                damage caused by or resulting from poor or                        delay of any vehicles,        trailers,
                insufficient packaging or packing.                                conveyances or containers; or
 B. Transit Coverage -          Property in the Care of                       (3) Costs for additional wages, room, board
    Carriers for Hire                                                             or meals.
     1. The insurance that applies to your Business                      c.   F.O.B. Shipments
        Personal Property and Personal Property of
                                                                              Outgoing shipments where the risk of
        Others is extended to apply to shipments of that
                                                                              physical loss or physical damage is
        property while in transit at your risk, by motor
                                                                              transferred to the buyer when such property
        vehicle, railroad car or aircraft between points
                                                                              leaves your premises.
        within the Coverage Territory. This includes
        property you have sold and for which your                             You must use all reasonable means to
        responsibility continues until it is delivered.                       collect the amount due you from the buyer

 Form SS 04 30 07 05                                                                                         Page 1 of 2
                                                     © 2005, The Hartford
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.149 Page 138 of 221




              before making a claim under this Transit       E. Deductible
              Coverage. We will not make payment until          We will not pay for physical loss or physical damage
              you grant us the right of recovery against        in any one occurrence until the amount of physical
              the buyer.                                        loss or physical damage exceeds $250. We will
         d.   Loading and Unloading                             then pay the amount of physical loss or physical
              Shipments during loading or unloading and         damage in excess of $250 up to the applicable Limit
              within 500 feet of any transporting               of Insurance.
              conveyance.                                    F. Additional Conditions
         e.   Return Shipments                                  1. Valuation
              Outgoing shipments which have been                      Property Loss Condition E.5. is deleted and
              rejected by the consignee or are not                    replaced by the following:
              deliverable, while:                                     a.   Valuation
              (1) In due course of transit, being returned                 ( 1) Property You Own
                  to you; or
                                                                               The value of Covered Property will be
              (2) Up to 10 days after delivery or                              the amount of invoice plus accrued
                  attempted delivery awaiting return                           charges, prepaid charges and charges
                  shipment to you.                                             since shipment; or
              Payment under paragraphs a., b., c., d. and                  (2) In the absence of an invoice, the value
              e. above will not increase the Transit                           of Covered Property will be its actual
              Coverage Limit of Insurance.                                     cash value, with proper deduction for
 C. Under this Transit Coverage - Property in the                              depreciation, at the point of destination
    Care of Carriers for Hire, we will not pay for:                            on the date of expected arrival.
    1. Property in the care, custody or control of your               b.   Property of Others
       salespersons.                                                       . The most we will pay for Covered Property
    2. Mail shipments in the custody of the U.S. Postal                      owned by others is the lesser of:
       Service.                                                            (1) Your legal liability for direct physical
    3. Property of Others for which you are responsible                        loss or physical damage to such
       asa:                                                                    property; or
       a. Carrier for hire; or                                             (2) What we would pay if you had owned
         b.   Carloader, consolidator, broker, freight                         the property.
              forwarder, shipping association, or other          2.   Impairment of Rights of Recovery
              arranger of transportation.                             We will not pay for physical loss or physical
    4. Property in or on a motor vehicle you own, lease               damage, if you impair our rights to recover
       or operate.                                                    damages from any carrier for hire. But you may
 D. Limit of Insurance                                                accept from carriers for hire bills of lading,
                                                                      receipts or contracts of transportation which
    The Limit of Insurance shown in the Declarations for              contain a limitation of value.
    Transit Coverage - Property in the Care of Carriers
    for Hire is the most we will pay for all physical loss
    or physical damage in any one occurrence to
    property insured under this endorsement.




 Page 2 of 2                                                                                    Form SS 04 30 07 05
 Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.150 Page 139 of 221




          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



                            HIRED AUTO AND NON-OWNED AUTO

This endorsement modifies insurance provided under the following:

                                           BUSINESS LIABILITY COVERAGE FORM



This coverage is subject to all prov1s1ons in the                              moved from the place where they are
BUSINESS LIABILITY COVERAGE FORM not                                           accepted by the "insured" for movement into
expressly modified herein:                                                     or onto the covered "auto"; or
                                                                          c.   After the "pollutants" or any property in
A. Amended Coverage:                                                           which the "pollutants" are contained are
                                                                               moved from the covered "auto" to the place
    Coverage is extended to "bodily injury" and                                where they are finally delivered, disposed of
    "property damage" arising out of the use of a "hired                       or abandoned by the "insured".
    auto" and "non-owned auto".
                                                                               Paragraph a. above does not apply to fuels,
B. Paragraph      B. EXCLUSIONS is amended as                                  lubricants, fluids, exhaust gases or other
    follows:                                                                   similar "pollutants" that are needed for or
    1. Exclusion g. Aircraft, Auto or Watercraft does                          result from the normal electrical, hydraulic
         not apply to a "hired auto" or a "non-owned                           or mechanical functioning of the covered
         auto".                                                                "auto" or its parts, if:
    2.   Exclusion e. Employers Liability does not                             (1) The "pollutants" escape, seep, migrate,
         apply to "bodily injury" to domestic "employees"                           or are discharged or released directly
         not entitled to workers' compensation benefits                             from an "auto" part designed by its
         or to liability assumed by the "insured" under an                          manufacturer to hold, store, receive, or
         "insured contract".                                                        dispose of such "pollutants"; and
    3.   Exclusion f. Pollution is replaced by the                             (2) The "bodily injury" and "property
         following:                                                                 damage" does not arise out of the
         "Bodily injury" or "property damage" arising out                           operation of any equipment listed in
         of the actual, alleged or threatened discharge,                            paragraphs 15.b. and 15.c. of the
         dispersal, seepage, migration, release or                                  definition of "mobile equipment".
         escape of "pollutants":                                               Paragraphs b. and c. above do not apply to
         a. That are, or that are contained in any                             "accidents" that occur away from premises
              property that is:                                                owned by or rented to an "insured" with
                                                                               respect to "pollutants" not in or upon a
              (1) Being transported or towed by, handled,                      covered "auto" if:
                   or handled for movement into, onto or
                 . from, the covered "auto";                                   (1) The "pollutants" or any property in
                                                                                    which the "pollutants" are contained are
              (2) Otherw_ise in the course of transit by or                         upset, overturned or damaged as a
                   on behalf of the "insured"; or                                   result of the maintenance or use of a
              (3) Being stored, disposed of, treated or                            covered "auto"; and
                   processed in or upon the covered
                  "auto".
         b.   Before the "pollutants" or any property in
              which the "pollutants" are contained are



Form SS 04 38 09 09                                                                                           Page 1 of3
                                                     © 2009, The Hartford
                            (Includes copyrighted material of ISO Properties, Inc., with its permission)
  Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.151 Page 140 of 221




            (2) The discharge, dispersal, seepage,                      company) for an "auto" owned by him or her
                 migration, release or escape of the                    or a member of his or her household.
                 "pollutants" is caused directly by such        d.   Anyone liable for the conduct of an "insured"
                 upset, overturn or damage as a result of            described above but only to the extent of that
                 the maintenance or use of a covered                 liability.
                 "auto".
                                                            D. With respect to the operation of a "hired auto" and
   4.   With respect to this coverage, the following           "non-owned        auto",     the   following additional
        additional exclusions apply:                           conditions apply:
        a. Fellow employee                                     1. OTHERINSURANCE
            Coverage does not apply to "bodily injury" to          a. Except for any liability assumed under an
            any fellow "employee" of the "insured"                      "insured contract" the insurance provided by
            arising out of the operation of an "auto"                   this Coverage Form is excess over any
            owned by the "insured" in the course of the                 other collectible insurance.
            fellow "employee's" employment.
                                                                        However, if your business is the selling,
        b. Care, custody or control                                     servicing, repairing, pari<ing or storage of
            Coverage does not apply to "property                        "autos", the insurance provided by this
            damage" involving property owned or                         endorsement is primary when covered
            transported by the "insured" or in the                      "bodily injury" or "property damage" arises
            "insured's" care, custody or control.                       out of the operation of a customer's "auto"
                                                                        by you or your "employee".
C. With respect to "hired auto" and "non-owned auto"
   coverage, Paragraph C. WHO IS AN INSURED is                     b. When this Coverage Form and any other
   deleted and replaced by the following:                               Coverage Form or policy covers on the
                                                                         same basis, either excess or primary, we
   The following are "insureds":
                                                                         will pay only our share. Our share is the
   a. You.                                                               proportion that the Limit of Insurance of our
   b. Your "employee" while using with your                              Coverage Form bears to the total of the
      permission:                                                        limtts of all the Coverage Forms and policies
      (1) An "auto" you hire or borrow; or
                                                                         covering on the same basis.
                                                               2. TWO OR MORE COVERAGE FORMS OR
      (2) An "auto" you don't own, hire or borrow in
                                                                   POLICIES ISSUED BY US
           your business or personal affairs; or
      (3) An "auto" hired or rented by your
                                                                   If the Coverage Form and any other Coverage
           "employee" on your behalf and at your                   Form or policy issued to you by us or any
                                                                   company affiliated with us apply to the same
           direction.
                                                                   "accident", the aggregate maximum Limit of
   c. Anyone else while using a "hired auto" or "non-              Insurance under all the Coverage Forms or
      owned auto" with your permission except:                     policies shall not exceed the highest applicable
      (1) The owner or anyone else from whom you                   Limit of Insurance under any one Coverage
           hire or borrow an "auto".                                Form or policy. This condition does not apply to
      (2) Someone using an auto while he or she is                 any Coverage Form or policy issued by us or an
           wori<ing in a business of selling, servicing,           affiliated company specifically to apply as
           repairing, parking or storing "autos" unless            excess insurance over this Coverage Form.
           that business is yours.                          E. The following definitions are added:
      (3) Anyone other than your "employees",                   G. LIABILITY          AND       MEDICAL      EXPENSES
           partners (if you are a partnership), members             DEFINITIONS:
           (if you are a limtted liability company), or a           1. "Hired auto" means any "auto" you lease,
            lessee or borrower or any of their                            hire, rent or borrow. This does not include
           "employees", while moving property to or                       any auto you lease, hire, rent or borrow
           from an "auto".                                                from any of your "employees", your partners
       (4) A partner (if you are a partnership), or a                     (if you are a partnership), members (if you
            member (if you are a limited liability                        are     a      limited   liability  company),




Page 2 of 3                                                                                   Form SS 04 38 09 09
 Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.152 Page 141 of 221




           or your "executive officers" or members of
           their households.
          This does not include a long-term leased
          "auto" that you insure as an owned "auto"
          under any other auto liability insurance
          policy or a temporary substitute for an
          "auto" you own that is out of service
          because of its breakdown, repair, servicing
          or destruction.
       2. "Non-owned auto " means any "auto" you
          do not own, lease, hire, rent or borrow
          which .is used in connection with your
          business. This includes:
          a. "Autos" owned by your "employees" your
              partners (if you are a partnership),
              members (if you are a limited liability
              company), or your "executive officers",
              or members of their households, but
              only while used in your business or your
              personal affairs.
          b. Customer's "auto" that is in your care,
              custody or control for service.




Form SS 04 38 09 09                                                   Page 3 of 3
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.153 Page 142 of 221




       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



                                 ACCOUNTS RECEIVABLE

                         This endorsement modifies insurance provided under the following:

                                   STANDARD PROPERTY COVERAGE FORM
                                    SPECIAL PROPERTY COVERAGE FORM


This coverage applies only when it is indicated in the      D. Additional Conditions
Declarations. The provisions of this policy apply to the        (1) If you cannot accurately establish the value of
coverage stated in this endorsement, except as                      accounts receivable outstanding as of the time
indicated below.                                                    of direct physical loss or physical damage the
A. When shown in the Declarations as applicable, the                following method will be used:
     Limit of Insurance stated in paragraph A.5.a.(1),              (a) Determine the total of the average monthly
     Accounts Receivable, in the Standard Property                      value of accounts receivable for the 12
     Coverage     Form    and     A.6.a.(1 ), Accounts                  months immediately preceding the month in
     Receivable, in the Special Property Coverage Form                  which the direct physical loss or physical
     is replaced by the Limit of Insurance for Accounts                 damage occurred; and
     Receivable shown in the Declarations. All other
                                                                    (b) Adjust that total for any normal fluctuations
     terms and conditions of the Accounts Receivable
                                                                        in the value of accounts receivable for the
     Coverage Extension apply to this Optional
                                                                        month in which the direct physical loss or
     Coverage.                                                          physical damage occurred or for any
B. Limit of Insurance                                                   demonstrated variance from the average for
    The most we will pay under this coverage extension                  that month.
    in any one occurrence is the Limit of Insurance             (2) The following will be deducted from the total
    shown in the Declarations for Accounts Receivable.              value of accounts receivable, however that
C. Deductible                                                       value is established:
    We will not pay for loss in any one occurrence                  (a) The value of the accounts for which there is
    unless the amount of loss exceeds the policy                        no loss or damage;
    deductible stated in the Declarations. We will then             (b) The value of the accounts that you are able
    pay the amount of loss in excess of the Deductible,                 to reestablish or collect;
    up to the Limit of Insurance.
                                                                    (c) A value to allow for probable bad debts that
                                                                        you are normally unable to collect; and
                                                                    (d) All unearned interest and service charges.




Form SS 04 39 07 05                                                                                    Page 1 of 1
                                                © 2005, The Hartford
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.154 Page 143 of 221




           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                      COMPUTERS AND MEDIA

 This endorsement modifies insurance provided under the following:

                                        STANDARD PROPERTY COVERAGE FORM
                                         SPECIAL PROPERTY COVERAGE FORM

 The prov1s1ons of this policy apply to the coverage                         (2) Power Failure;
 stated in this endorsement, except as indicated below.                      (3) Airport security check, or radio or
 A.   Computer Equipment,          Electronic   Data and                          telephone line interference; or
      Software                                                               (4) Electromagnetic disturbance outside
      1.   Coverage                                                               the "computer system".
           We will pay for direct physical loss of or                   b. Head crash, meaning physical damage to
           physical damage, to "computer equipment"                          disks, tapes or hardware caused by a
           and the cost to research, replace or restore                      contact of electromagnetic heads (which
           physically lost or physically damaged                             read or write information) with such disks
           "electronic data" and "software" subject to the                   or tapes;
           Limit of Insurance shown in the Declarations                 c. Damage caused by a "computer virus";
           for Computers and Media while anywhere                            and
           within the coverage territory, and while in                  d. Theft of "computer equipment" away from
           transit, but only if:                                             the "scheduled premises". Theft means
           a.   Owned by you; or                                             an act of stealing or an attempt to steal.
           b.   Owned by others but in your care, custody                    Theft includes loss of property from a
                and control regardless of whether you use                    known place when it is likely that the
                it for personal or business needs.                           property has been stolen.
                                                                     4. Exclusion
      2.   Property Not Covered
           "Computer Equipment" as used in this optional                We will not pay to research, replace or restore
           coverage does not include:                                   physically lost or physically damaged
                                                                        "electronic data" or "software" which is
           a. Source documents, other than manuals                      licensed, leased or rented to others.
               purchased wtth hardware or "software";
                                                                     5. Deductible
           b. Wor1<sheets and printouts;
                                                                        We will not pay for loss or damage in any one
           c. Property held for sale or lease;                          occurrence to "computer equipment" until the
           d. Property leased or rented to others; or                   amount of loss or damage exceeds $250,
           e. "Money", deeds, notes, "securities" or                    unless a separate deductible is stated in the
               other financial instruments, including such              Declarations for Computers and Media
               instruments in electronic form.                          Coverage.
      3.   Extended Causes of Loss                                B. Additional Coverage
           Direct physical loss or physical damage to your           1. Business Income and Extra Expense
           "computer equipment", "electronic data" or                    Coverage
           "software",    or     "computer      equipment'",            If Business Income and Extra Expense
           "electronic data" or "software" of others in your            Coverage is included in this policy then the
           care, custody or control is extended to include              following applies.
           the following:                                               a. Coverage
           a. Electromagnetic injury caused by:                              (1) Coverage under this endorsement
                (1) Blackout or brownout;                                         applies to the following Addttional


 Form SS 04 41 03 18                                                                                       Page 1 of 3
                                                     © 2018, The Hartford
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.155 Page 144 of 221



                  Coverages and Coverage Extensions                 "electronic data", and "software" when this
                  in the Standard or Special Property               endorsement is attached to the Special
                  Coverage Form with respect to                     Property Coverage Form and Equipment
                  "computer equipment", "electronic                 Breakdown Additional Coverage is included on
                  data" and "software":                             the policy.
                  (a) Business Income;                      C. Exclusion of Certain Computer Related Losses
                  (b) Extra Expense;                           The provisions of this endorsement do not override
                                                               or in any way affect the application of the Exclusion
                  (c) Civil Authority;
                                                               of Certain Computer Related Losses if such
                  (d) Extended Business Income; and            exclusion is endorsed to or otherwise made a part
                  (e) Newly Acquired or Constructed            of this policy.    That exclusion addresses the
                       Property Coverage.                      inability of a "computer system" to correctly
              (2) Coverage under this endorsement              recognize process, distinguish, interpret or accept
                  does not apply to any other Additional       one or more dates or times.
                  Coverage or Coverage Extension.           D. Exclusions
         b.   Coverage Limitations                             1. Section B. Exclusions, of the Standard or
              The following limitations apply only if the           Special Property Coverage Form do not apply
              physical loss or physical damage is a                 to coverage provided by this endorsement,
              direct result of the Extended Causes of               except for the exclusions of:
              Loss for "computer equipment", "software"             a. Earth Movement;
              and "electronic data" as indicated below.             b. Governmental Action;
              (1) Limit of Insurance                                c. Nuclear Hazard;
                  This Additional Coverage is included              d. War and Military Action; and
                  in lhe Limit of Insurance for
                                                                    e. Water.
                  Computers and Media shown in the
                  Declarations when the actual loss of         2.   Additional Exclusions
                  business income and extra expense                 We will not pay for loss or damage caused by
                  you incur due to the necessary                    or resulting from:
                  suspension (slowdown or cessation) of             a. Input, programming or processing errors;
                  your operations is a result of:
                                                                    b. Mechanical breakdown or failure, however
                  (a) A cause of loss included in A.3.a.,                head crash will not be considered as a
                       b. or c.. Extended Causes of                      mechanical breakdown or failure.
                       Loss. of this endorsement; or
                                                                         This exclusion does not apply to
                  (b) Physical damage or physical loss                   "computer equipment'", "electronic data",
                       to      "computer      equipment",                and "software" when this endorsement is
                       "electronic data", and "software"                 attached to the Special Property Coverage
                       that was away from the scheduled                  Form      and      Equipment     Breakdown
                       premises at the time of loss.                     Additional Coverage is included on the
                  This is not an additional limit of                     policy;
                   insurance.                                       c. Faulty       construction,     materials     or
              (2) Waiting Period                                         workmanship;
                We will nol pay for any covered                     d. Error, omission or deficiency in design;
                Business Income loss you sustain                    e. Rust, corrosion, deterioration, hidden or
                under this provision due to physical loss                latent defect or any quality in property that
                or physical damage to "electronic data",                 causes it to damage or destroy itself;
                or •·software" caused by a "computer
                                                                    f. Dryness or dampness of atmosphere;
                virus" which results in the necessary
                                                                         changes in or extremes of temperature;
                suspension (slowdown or cessation) of
                your business described in the                      g. Wear and tear, marring or scratching;
                Declarations during the first 12 hours              h. Insects. birds, rodents, or other animals;
                thal immediately follow the start of such           i. Obsolescence;
                suspension. This Waiting Period
                applies independent of the deductible               j.   Dishonest or criminal acts by you, any of
                applicable lo "Computer Equipment".                       your partners, employees, trustees,
                                                                          authorized representatives or anyone lo
    2.   Equipment Breakdown Coverage                                    whom you entrust the property for any
         The Additional Coverage for Equipment                            purpose, whether acting alone or in
         Breakdown applies to "computer equipment",                       collusion with others;


 Page 2 of 3                                                                                   Form 55 0441 0318
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.156 Page 145 of 221



          k.   Unexplained disappearance, however we                        property with upgraded processing or
               will cover theft of "computer equipment" as                  performance characteristics. This Optional
               provided in provision A.3.d.;                                Upgrade Allowance will, at our option, be
                                                                            payable after you have purchased the
          I.   Unlawful trade, or seizure by orders of                      replacement property and have provided us
               governmental authority;                                      with written proof of such purchases; or
          m. Delay or loss of market; and                              c. If the item is not repaired or replaced, we
          n. Theft of laptop, palmtop or similar portable                 will not pay more than the actual cash
               property while    in   transit as checked                  value of the item at the time of physical
               baggage.                                                   loss or physical damage. If you elect this
 E. Limit of Insurance                                                    option, you have the right to make further
                                                                          claim within 180 days after loss for any
    The most we will pay for physical loss or physical                    additional payment on a replacement cost
    damage in any one occurrence is the Limit of                          basis.
    Insurance for Computers and Media shown in the
    Declarations.                                                 2. In the event of physical loss or physical
                                                                     damage to "electronic data" or "software", we
 F.   Loss Payment                                                   will pay the reasonable amount you actually
      This Loss Payment condition is· applicable to the              spend to reproduce, restore, or replace the
      "computer equipment", "electronic data", and                   physically lost or physically damaged
      "software" coverage provided by this endorsement.              "electronic data" or "software". This includes
      We will determine the value of Covered Property                the cost of computer consultation services for
      as follows:                                                    restoration and the cost of research to
      1. "Computers," "peripheral devices", "media",                 reconstruct lost or damaged information. But
           and manuals at the full cost to repair or                 we will not pay more than the Limit of
           replace the property subject to the Limit of              Insurance for Computers and Media specified
           Insurance. However, we will not pay more for              in the Declarations.
           physical loss or physical damage on a                  3. In the event of physical loss or physical
           replacement cost basis than the lesser of and             damage to any part of "computer equipment",
           the following:                   ·                        "electronic data" or "software", we will pay only
           a. The amount necessary to replace the item               what it would cost to replace, reproduce, or
               with similar property possessing the                  restore the physically lost or physically
                minimum characteristics necessary to                 damaged part.
                perform the same functions when                G. Additional Definitions
                replacement with identical property is not        1. "Computer Virus" means a program, which is
                possible or practical.                               intentionally created to cause damage or
           b. The amount necessary to repair or replace              disruption in the computer operations of a
                the item with one substantially identical to         party using or coming in contact in any way
                the physically lost or physically damaged            with the program.
                item. In the event of a covered total loss        2. "Computer System" includes "computer',
                to one or more items, we will allow up to            "peripheral      devices",    "software", and
                20% over the current replacement cost as             "electronic data" necessary for the "computer'
                described in this provision, as an Optional          to function for its intended purpose.
                Upgrade· Allowance for the purchase of new




 Form SS 04 41 03 18                                                                                       Page 3 of 3
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.157 Page 146 of 221




          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                      EMPLOYEE DISHONESTY COVERAGE

 This endorsement modifies insurance provided under the following:

                                    STANDARD PROPERTY COVERAGE FORM
                                     SPECIAL PROPERTY COVERAGE FORM


 Except as otherwise stated in this endorsement, the                           Cause of Loss caused by any
 terms and cond~ions of the policy apply to the insurance                      "employee"      while    temporarily
 stated below.                                                                 outside the Coverage Territory for a
                                                                               period of not more than 90 days.
 A. COVERAGE                                                               {b) We will pay for any loss of Covered
     1.   The following is added to Paragraph A.5.,                            Property arising out of a Covered
          Additional Coverages, of the Special Property                        Cause of Loss caused by your
          Coverage Form:                                                       "employee" while at the premises of
             Employee Dishonesty Coverage                                      your client or customer.
             (1) We will pay for loss of, and loss from                        Any claim for loss sustained by any
                 damage to, Covered Property resulting                         client or customer and covered by
                 directly from the Covered Causes of                           this policy may only be made by you
                 Loss.                                                         in your Proof of Loss. No third party
                                                                               has a direct right against this
                 Covered Property, solely as used in this                      insurance and no third party may
                 Additional Coverage, means "money",                           make a direct claim against us as
                 "securities", and other tangible property                     the writer of your insurance.
                 of intrinsic value and not otherwise
                 excluded.                                              (3) Coverage    under the     Employee
                                                                            Retirement Income Security Act of
                 Covered Causes of Loss means
                                                                            1974, as amended (""ERISA")
                 dishonest acts committed by an
                 "employee", except you, whether.                          (a) We will pay for loss of, and loss
                 identified or not, acting alone or in                         from damage to. Covered Property
                 collusion with other persons, with the                        resulting directly from the Covered
                 manifest intent to:                                           Causes of Loss.
                 (a) Cause you to sustain loss; and also                       Covered       Property,   solely as
                                                                               applicable to ERISA coverage,
                 (b) Obtain financial benefit (other than                      means the funds or other property
                     salaries,   commissions,        fees,
                                                                               of any employee pension benefit
                     bonuses, promotions. awards, profit                       plan or employee welfare benefit
                     sharing or pensions or other
                                                                               plan that:
                     employee benefits earned in the
                     normal course of employment) for:                         (i) Is subject to (and not exempt
                                                                                    from) the bond requirement set
                     (i) That "employee"; or                                        forth in Section 412 of ERISA,
                     (ii) Any person or organization                                and
                          intended by the "employee" to                        (ii) You establish and maintain for
                          receive that benefit.                                     your employees (a "Plan")
              (2) Employee   Dishonesty        Additional                      and which is not otherwise
                  Coverages:                                                   excluded.
                  (a) We will pay for loss of Covered                          Covered Causes of Loss, solely as
                      Property arising out of a Covered                        applicable to ERISA coverage,


 Form SS 04 42 03 17                                                                                    Page 1 of 3
                                                 © 2017, The Hartford
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.158 Page 147 of 221



                   means an act of fraud or dishonesty                       paid promptly into such plan for
                   committed by an "employee",                               the use and benefit of the
                   except you, whether identified or                         Plan(s) sustaining the loss.
                   not, acting alone or in collusion wtth                (v) If two or more Plans are insured
                   other persons, that results in a loss                     under this insurance, any
                   to a Plan of funds or other property                      payment we make for loss
                   which is used or may be used to                           etther sustained by two or more
                   pay benefits under the Plan.                              plans, or of commingled funds
                   "Covered Causes of Loss" does not                         or other property of two or more
                   include investment losses or any                          Plans that arises out of one
                   other loss resulting from a breach of                     occurrence, is to be shared by
                   fiduciary duty under ERISA or a                           each Plan sustaining loss in the
                   prohibited transaction as defined by                      proportion that the amount of
                   ERISA and for which coverage is                           insurance required for each
                   not required by Section 412 of                            such     Plan    under     ERISA
                   ERISA.                                                    provisions bears lo the total of
               (b) Welfare and Pension Plan ERISA                            those amounts.
                   Compliance                                     (4) Theft Limitation Exception
                    In         compliance      with     certain      Limitation A.4.c., of the Special Property
                   provisions of the ERISA:                          Coverage Form does not apply to
                   (i) For the purposes of this                      coverage provided by this endorsement.
                           insurance, the Plans you               (5) Additional Exclusions
                           establish and maintain for the
                                                                     (a) Employee     Terminated         Under
                           benefit of your employees shall
                                                                         Prior Insurance
                           be Named Insureds under this
                           Employee                 Dishonesty           We will not pay for loss caused by
                           Coverage.                                     any "employee" of yours, or
                                                                         predecessor in interest of yours, for
                    (ii) "Employee"          includes      any
                                                                         whom similar prior insurance has
                           natural person you employ and
                                                                          been terminated and not reinstated
                           any owner, officer, trustee or
                                                                          since the last such termination.
                           director of your company who
                           "handles" the funds or other              (b) Insurance Operations
                           property of the Plan (as defined               We will not pay for direct or indirect
                           in 29 C.F.R. 2580.412-6)                       loss resulting from contractual or
                            including, but not limited to, the            extra-contractual liability sustained
                            Plan Administrator. "Employee"                by you in connection with the
                           does not include any third party               issuance of contracts or purported
                            (including but not limited to a               contracts of insurance, indemnity or
                            broker, independent contractor,               suretyship.
                            record keeper, payroll provider,
                                                                      (c) Inventory Shortages
                           trustee or other fiduciary) who
                            provides services to you or to a              We will not pay loss, or that part of
                            Plan.                                         any loss, the proof of which as to its
                     (iii) If any Plan is insured jointly with            existence or amount is dependent
                            any other entity under this                   upon:
                            insurance, you or the Plan                    (i) An inventory computation; or
                            Administrator must select a                   (ii) A profit and loss computation.
                            Limit of Insurance · under this
                             Employee Dishonesty Coverage             (d) Partners
                             Form that is sufficient to provide           We will pay only for loss caused by
                            an amount of insurance for                    any partner or member of a limited
                            each Plan that is at least equal              liability corporation that is in excess
                            to that required if each Plan                 of the sum of:
                            were separately insured.                      (i) Any amounts you owe that
                     (iv) If the insured first named in the                    partner or member; and
                             Declarations is an entity other              (ii) The value of that partner's or
                             than a Plan, any payment we                       member's ownership interest
                             make to that insured for loss                     determined by the closing of
                             sustained by any Plan must be

 Page 2 of 3                                                                              Form SS 04 42 03 17
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.159 Page 148 of 221



                        you organization's books on the      (7) Limit of Insurance
                        date of discovery of the loss by        The most we will pay for each
                        anyone in your organization not         occurrence of loss under this Additional
                        involved in the Employee                Coverage is the Employee Dishonesty
                        Dishonesty; and                         Limit of Insurance stated in the
                  (iii) Any    applicable     deductible        Declarations.
                        amount.                              (8) Deductible
              (e) Trading Loss                                  We will not pay for loss in any one
                  We will not pay for loss resulting            occurrence unless the amount of loss
                  directly or indirectly from trading,          exceeds     the     Deductible       shown
                  whether in your name or in a                  Paragraph D.S. the Special Property
                  genuine or fictitious account if such         Coverage Form, unless a separate
                  loss does not result from dishonesty          Deductible for Employee Dishonesty
                  or fraud.                                     applies   and     is stated       in    the
                                                                Declarations.    We will then pay the·
          (6) Additional Conditions
                                                                amount of the loss in excess of the
              (a) Termination        As      To      Any        Deductible, up to the Limij of Insurance.
                  "Employee"
                                                                 No deductible applies to the coverage
                  This insurance is terminated as to             granted in Paragraph A.1.(3) of this
                  any "employee":                                endorsement.
                  (i)   Immediately upon discovery by        (9) Occurrence Definition
                        you, or any of your partners,
                                                                 As used in this Additional Coverage,
                        officers or directors not in
                                                                 occurrence means all loss caused by, or
                        collusion with the "employee", of
                                                                 involving, one or more "employees",
                        any dishonest or fraudulent act
                                                                 whether the result of a single act or
                        committed by that "employee"
                                                                 series of acts.
                        whether      before   or    after
                        becoming employed by you; or
                  (ii) On the date specified in a notice
                        mailed to you. That date will be
                        at least 30 days after the date of
                        mailing.
                        The mailing of notice to you at
                        the last mailing address known
                        to us will be sufficient proof of
                        notice. Delivery of notice is the
                        same as mailing.




 Form 55 04 42 03 17                                                                          Page 3 of 3
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.160 Page 149 of 221




       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



                                          OUTDOOR SIGNS

This endorsement modifies insurance provided under the following:

                                    STANDARD PROPERTY COVERAGE FORM
                                     SPECIAL PROPERTY COVERAGE FORM




This coverage applies only when it is indicated in the      C. Additional Exclusion
Declarations. The provisions of this policy apply to the         We will not pay for physical loss or physical damage
coverage stated in this endorsement, except as                   caused by or resulting from:
indicated below.
A. We will pay for direct physical loss of or physical           (1) Wear and tear;
     damage to all outdoor signs at the "scheduled               (2) Hidden or latent defect;
     premises":
                                                                 (3) Rust;
    (1) Owned by you; or
                                                                 (4) Corrosion; or
    (2) Owned by others but in your care, custody and
        control.                           ·                     (5) Mechanical breakdown.
B. Paragraph A.3., Covered Causes of Loss, and              D.   Limit of Insurance
   Section B., Exclusions, do not apply, to this Optional        The most we will pay for physical loss or physical
   Coverage, except for:                                         damage in any one occurrence is the Limit of
                                                                 Insurance for Outdoor Signs shown in the
    (1) Governmental Action;
                                                                 Declarations.
    (2) Nuclear Hazard; and                                 E. The provisions of this Optional Coverage supersede
    (3) War and Military Action.                               all other references to outdoor signs in this policy.




Form SS 04 44 07 05                                                                                   Page 1 of 1

                                                © 2005, The Hartford
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.161 Page 150 of 221




       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



                       PERSONAL PROPERTY OF OTHERS

This endorsement modifies insurance provided under the following:

                                    STANDARD PROPERTY COVERAGE FORM
                                     SPECIAL PROPERTY COVERAGE FORM




This coverage applies only when it is indicated in the Declarations. The provisions of this policy apply to the coverage
stated in this endorsement, except as indicated below.

We will pay, on replacement cost basis, for direct physical loss or physical damage by a Covered Cause of Loss to
Personal Property of Others that is in your care, custody and control.
The most we will pay for direct physical loss or physical damage in any one occurrence is the Limit of Insurance
applicable to Personal Property of Others shown in the Declarations.




Form SS 04 45 07 05                                                                                       Page 1 of 1

                                                 © 2005, The Hartford
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.162 Page 151 of 221




          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



                                    TEMPERATURE CHANGE

 This endorsement modifies insurance provided under the following:

                                      STANDARD PROPERTY COVERAGE FORM
                                       SPECIAL PROPERTY COVERAGE FORM

 This coverage applies only when it is indicated in the                  (a) Ordinance or Law;
 Declarations. The provisions of this policy apply to the                (b) Power Failure; and
 coverage stated in this endorsement, except as
                                                                         (c) Mechanical Breakdown in the Standard
 indicated below.
                                                                             Property Coverage Form.
 A. We will pay for direct physical loss of or physical
    damage to "perishable stock" at the "scheduled                    2_. The following exclusions are added:
    premises" caused by or resulting from:                               We will not pay for direct physical loss or
     1.   A change in temperature or humidity resulting                  physical damage caused by or resulting from:
          from:                                                           (a) The disconnecting of any of the following
                                                                              systems from the source of power:
          (a) Mechanical breakdown or failure of:
              (1) Stationary heating plants; or                               (1) Refrigerating;

              (2) Refrigerating, cooling or humidity control                  (2) Cooling; or
                  apparatus or equipment;                                     (3) Humidity control.
              But only while such plants, equipment or                    (b) The loss of electrical power caused by the
              apparatus are at the "scheduled premises".                      shutting off of any switch or other device
          (b) Complete or partial failure of electric power,                  used to control the flow of electric power or
              either on or away from your "scheduled                          current.
              premises". Such failure of power must be                    (c) The inabilijy of an electrical utility company,
              due to conditions beyond your control; or                       your stationary heating plant or any other
     2.   Contamination by a refrigerant.                                     power source to provide sufficient heat or
                                                                              power due to:
 B. SELLING PRICE
                                                                              (1) Lack of fuel;
     We will determine the value of finished "perishable
     stock" in the event of direct physical loss or physical -                (2) Lack of capacity to make enough heat
     damage at the selling price, as if no physical loss or                       or power; or
     physical damage had occurred less discounts and                          (3) Order of the government.
     expenses you otherwise would have had.                               (d) Breaking of any glass that is a
 C. We will not pay for direct physical loss of or physical                   permanent part of a refrigerating, cooling
    damage to "perishable stock" located:                                     or humidity control unit.
     1.   On buildings;                                          E.   DEDUCTIBLE
     2.   In the open; or                                             We will not pay for loss in any one occurrence unless
     3. In vehicles, other than trailers used for storage             the amount of loss exceeds the deductible stated in
     located within 1000 feet of the "scheduled premises'.            paragraph 0.5. of the Standard Property Coverage
                                                                      Form or 0.5. of the Special Property Coverage Form.,
 D. EXCLUSIONS                                                        unless a different deductible is stated in the
     1.   The following exclusions under SECTION B -
          EXCLUSIONS are deleted:




 Form SS 04 46 09 14                                                                                            Page 1 of 2
                                                    © 2014, The Hartford
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.163 Page 152 of 221



 Declarations for Temperature Change. We will then pay       H. ADDITIONAL DEFINITIONS
 the amount of loss in excess of the deductible, up to the      For the purpose of this insurance:
 Limit of Insurance.
                                                                1. "Mechanical breakdown" means:
 F.   LIMIT OF INSURANCE
                                                                   (a) Breaking      or    separation   of   any
      The most we will pay for direct physical loss or                  mechanical part(s) other than gas pipes
      physical damage in any one occurrence is the                      or lines; or
      Limit of Insurance for Temperature Change
                                                                   (b) Burning out of any electrical motor
      shown in the Declarations.
                                                                        servicing such unit; and
 G. ADDITIONAL CONDITIONS
                                                                   requiring replacement of the damaged parts
      1. We will pay for direct physical loss or                   to become functional.
         physical damage under this Optional
                                                                   But "mechanical breakdown" does not mean
         Coverage only when:                                       faulty operation or failure of equipment which
         (a) Such physical loss or physical damage                 results in temperature change but does not
              is not covered elsewhere in this policy or           require replacement of broken parts.
              any · other policy that insures the
                                                                   We will not pay for direct physical loss or
              "perishable stock" at the "scheduled
                                                                   physical damage to "perishable stock"
              premises"; and                                       caused by such faulty operation or failure of
         (b) This Temperature Change coverage is                   equipment.
              shown as a specific item of insurance in
                                                                2. "Perishable stock" means personal property:
              the Declarations.
                                                                    (a) Maintained under controlled conditions
      2. In the event of physical loss or physical
                                                                        for its preservation; and
         damage, none of the other coverages under
         this policy or any other policy will share in its          (b) Susceptible to direct physical loss or
         payment unless the provisions of the policy                    physical damage if the controlled
         are similar to the provisions of this Optional                 conditions change.
         Coverage.
      3. We will not pay more than the Limit of
         Insurance shown in the Declarations for the
         Temperature Change.




  Page 2 of 2                                                                                   Form SS 04 46 0914
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.164 Page 153 of 221




        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                        VALUABLE PAPERS AND RECORDS
 This endorsement modifies insurance provided under the following:

                                     STANDARD PROPERTY COVERAGE FORM
                                      SPECIAL PROPERTY COVERAGE FORM

 This coverage applies only when it is indicated in the     D. Under this Optional Coverage we will not pay for
 Declarations. The provisions of this policy apply to the      property:
 coverage stated in this endorsement, except as                   (1) Held as samples or for delivery after sale;
 indicated below.
                                                                  (2) In storage away from the premises shown in the
 A. We will pay for direct physical loss of or physical               Declarations; or
    damage to the following types of property at the
                                                                  (3) If such property can not be replaced with other
    "scheduled premises" that is your property or
                                                                      property of like kind and quality.
    property of others in your care. custody or control:
                                                             E. With respect to this Optional Coverage, Coverage
     Valuable Papers and Records, meaning inscribed,
                                                                Extension A.5.h., Property Off-Premises in the
     printed or written:
                                                                Standard Property Coverage Fonn and Coverage
     (1) Documents;                                             Extension A.6.h., Property Off-Premises in the Special
     (2) Manuscripts;                                           Property Coverage Fonn are replaced by the following:
     (3) Records including patient records; or                    1. You may apply the insurance provided under
                                                                     this Optional Coverage to Valuable Papers and
   · (4) X-Rays
                                                                     Records while such property is not at the
     including abstracts, books, deeds, drawings, films,             "scheduled premises", including while in transit.
     maps or mortgages.                                              The most we will pay for direct physical loss or
     But Valuable Papers and Records does not                        physical damage under this Coverage Extension
     include:                                                        is 25% of the Limit of Insurance shown in the
     (1) Property that cannot be reproduced, replaced or             Declarations for Valuable Papers and Records
         restored;                                                   but not more than $25,000.

     (2) "Money" and "Securities";                                2.   However, if Valuable Papers and Records - Off-
                                                                       Premises is scheduled in the Declarations, then
     (3) Converted data; or                                            the limit in E.1. above is replaced by the limit of
     (4) Programs or instructions used in your data                    insurance shown in the Declarations for
         processing operations, including the material on              Valuable Papers and Records - Off-Premises.
         which the data is recorded.                         F.   The Valuable Papers and Records Coverage
 B. Limit of Insurance                                            Extension, paragraph A.5.i. in the Standard Property
     The most we will pay for direct physical loss or             Coverage Fonn and paragraph A.6.i. in the Special
     physical damage in any one occurrence is the Limit           Property Coverage Fonn., do not apply to any
     of Insurance for Valuable Papers and Records                 premises where this Optional Coverage applies.
     shown in the Declarations.                              G.      With respect to coverage provided by this
 C. Deductible                                                       endorsement, paragraph E.5.d.(6) in the Standard
                                                                     Property Coverage Fonn and in the Special Property
     We will not pay for loss in any one Occurrence
                                                                     Coverage Fonn are replaced by the following:
     unless the amount of loss exceeds the policy
     deductible stated in the Declarations. We will then          (6) We will detennine the value of 'Valuable Papers
     pay the amount of loss in excess of the Deductible,              and Records" at the cost of:
     up to the Limit of Insurance.                                      a.   Blank materials for reproducing the records;
                                                                             and


 Form SS 04 47 04 09                                                                                       Page 1 of 2
                                                 © 2009, The Hartford
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.165 Page 154 of 221




        b.   The reasonable cost to research, replace or         (c) Anyone else to whom the property is
             restore the lost information.                           entrusted.
H. Section B. Exclusions does not apply to this                      This exclusion applies whether or not such
     Optional Coverage except for:                                   persons are acting alone or in collusion with
                                                                     other persons or such acts occur during the
     (1) Governmental Action;
                                                                     hours of employment.
     (2) Nuclear Hazard; and
                                                                 But this exclusion does not apply to a carrier for
     (3) War and Military Action.                                hire.
I.   Additional Exclusions                                   (2) Errors or omissions in processing or copying.
     We will not pay for direct physical loss or physical        But we will pay for direct physical loss or
     damage caused by or resulting from any of the               physical damage caused by resulting fire or
     following:                                                  explosion.
     (1) Dishonest acts by:                                  (3) Electrical or magnetic injury, disturbance or
         (a) You, or your employees or authorized                erasure of electronic recordings.
             representatives;                                    But we will pay for direct physical loss or
         (b) Anyone else with an interest in the property,       physical damage caused by lightning.
             or   their    employees    or     authorized    (4) Voluntary parting with any property by you or
             representatives; or                                 anyone entrusted with the property if induced to
                                                                 do so by any fraudulent scheme, trick, device or
                                                                 false pretense.
                                                             (5) Unauthorized instructions to transfer property to
                                                                 any person or to any place.




 Page 2 of 2                                                                               Form SS 04 47 04 09
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.166 Page 155 of 221




           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



               CRIME COMMON CONDITIONS AND EXCLUSIONS


 This endorsement modifies insurance provided under the following:

                                        STANDARD PROPERTY COVERAGE FORM
                                         SPECIAL PROPERTY COVERAGE FORM



 The following conditions are added the Standard Property                 3.     Joint Insured
 Coverage Form and the Special Property Coverage                                 a.   If more than one Insured is named in the
 Form.                                                                                Declarations, the first named Insured will act
 A. CRIME COMMON CONDITIONS                                                           for itself and for every other Insured for all
                                                                                      purposes of this insurance. If the first named
     1.   Consolidation - Merger                                                      Insured ceases to be covered, then the next
          If through consolidation or merger with,             or                     named Insured will become the first named
          purchase of assets of, some other entity:                                   Insured.
          a.     Any additional persons become gemployeesn :                     b.   If any Insured or partner or officer of that
               · or                                                                   Insured has knowledge of any information
          b.   You acquire the use and          control   of any                      relevant to this insurance, that knowledge is
               additional premises;                                                   considered knowledge of every Insured.

          any insurance afforded for       employees~
                                            M         or                         c.   An ~employee" of any Insured ls considered to
          premises also applies to those additional                                   be an "employee· of every Insured.
          gemployees· and premises, but only if you:                             d.   If this insurance or any of its coverages is
               (1) Give us written notice within 60 days                              canceled or terminated as to any Insured, loss
                    thereafter; and                                                   sustained by that Insured is covered_ only if
                                                                                      discovered no later than one year from the
                (2) Pay us an additional premium.
                                                                                      date of that cancellation or termination.
     2.   Discovery Period for Loss                                              e.   We will not pay more for loss sustained by
          We will pay only for covered loss discovered no                             more than one Insured than the amount we
          later than one year from the end of the policy                              would pay if all the loss had been sustained
          period.                                                                     by one Insured.
          Discovery of loss occurs when you first become                  4.     Legal Action Against Us
          aware of facts which would cause a reasonable
                                                                                 The following replaces the Legal Action Against Us
          person to assume that a loss covered by this
                                                                                 in the Property Loss Conditions:
          policy has been, or may be incurred even though
          the exact amount or the details of the loss may not                    No one may bring a legal action against us under
          then be known.                                                         this Covera·ge Part unless:
          Discovery also occurs when you receive notice of                       a.   There has been full compliance with all of the
          an actual or potential claim against you alleging                           terms of this Coverage Part; and
          facts, which if true, would be a covered loss under                    b.   The action is brought within 2 years after the
          this policy.                                                                date on which you discover the loss .




  Form SS 04 80 03 00                                                                                               Page 1 of 3
                                                          © 2000, The Hartford
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.167 Page 156 of 221



    5.   Loss Sustained During Prior Insurance                                 We will also apply any deductible under that
         a.   If you, or any predecessor in interest,                          prior policy to the extent it exceeds the
              sustained loss during the period of any prior                    deductible under this policy.
              insurance that you or the predecessor in               8.   Ownership of Property, Interests Covered
              interest could have recovered under that                    The property covered       under this insurance      is
              insurance except that the time within which to              limited to property:
              discover loss had expired, we will pay for it
              under this insurance, provided:
                                                                          a.   That you own or hold; or

              (1) This insurance became effective at the
                                                                          b.   For which you are legally liable.
                  time of cancellation or tem,ination of the              However, this insurance is for your benefit only. It
                  prior insurance; and                                    provides no rights or benefits to any other person
                                                                          or organization.
              (2) The loss would have been covered by this
                  insurance had it been in effect when the          9.    Policy Period
                  acts or events causing the loss were                    a.   The Policy       Period    is   stated   in   the
                  committed or occurred.                                       Declarations.
         b.   The insurance under this Condition is part of,              b.   Subject to the Loss Sustained During Prior
              not in addition to, the Limits of Insurance                      Insurance condition, A.5. above, we will pay
              applying to this insurance and is limited to the                 only for loss that you sustain through acts
              lesser of the amount recoverable under:                          committed or events occurring during the
              (1) This insurance as of its effective date; or                  Policy Period.
              (2) The prior insurance had it remained in            10. Recoveries
                  effect.                                                 The following replaces the Recovered Property in
    6.   Non-Cumulation of Limit of Insurance                             the Property Loss Conditions:
         Regardless of the number of years this insurance                 a.   Any recoveries less the cost of obtaining
         remains in force or the number of premiums paid,                      them, made after settlement of loss covered
         no Limit of Insurance cumulates from year to year                     by this insurance will be distributed as follows:
         or period to period.                                                  (1) To you, until you are reimbursed for any
    7.   Loss Covered Under This Insurance and Prior                               loss that you sustain that exceeds the
         Insurance Issued by Us or Any Affiliate                                   Limit of Insurance and the Deductible
         If any loss is covered under this policy and under                        Amount, if any;
         any prior canceled or terminated insurance that we                    (2) Then to us, until we are reimbursed for
         or any affiliate had issued to you or any                                 the settlement made;
         predecessor in interest, we will not pay more that                    (3) Then to you, until you are reimbursed for
         the highest single Limit of Insurance.     We will                        that part of the loss equal to the
         settle such claim as follows:                                             Deductible Amount, if any.
         a.   We will first pay the Limit of Insurance                    b.   Recoveries do not include any recovery:
              applicable under this policy subject to this                     (1) From insurance, suretyship, reinsurance,
              policy's applicable deductible; then                                 security or indemnity taken for our benefit;
         b.   If the Limit of Insurance under that prior policy                    or
              is equal to or less than the Limit of Insurance
                                                                               (2) Of original "securities" after duplicates of
              under this policy, we will make no further.
                                                                                   them have been issued.
              payment; or
                                                                  B. CRIME COMMON EXCLUSIONS
         c.   If the Limit of Insurance under that prior policy
              is higher than the Limit of Insurance under this      The following are Exclusions replace the Exclusions in
              policy, we will then pay for any remaining part       Section B:
              of the loss.                                          1.    Governmental Action
              But in no event will our total payment for loss             We will not pay for loss resulting from seizure or
              be more than would be payable under the                     destruction of property by order of governmental
              policy with the highest _Limit of Insurance.                authority.




 Page 2 of3                                                                                         Form SS 04 BO 03 00
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.168 Page 157 of 221



      2.   Indirect Loss                                            3.   Any natural person who is your partner or member
                                                                         of a limited liability corporation.
           We will not pay for loss that is an indirect result of
           any act or occurrence covered by this insurance          4.   Any natural person, whether or not compensa led,
           including, but not limited to, loss resulting from:           while performing services for you as the chairman
                                                                         or a member of any committee;
           a.   Your inability to realize income that you would
                have realized had there been no loss of, or         5.   Any natural person who is a non-compensated
                loss from damage to, Covered Property.                   officer;
           b.   Payment of damages of any type for which            6.   Any natural person who is a director or trustee
                you are legally liable. But, we will pay                 while acting as a member of any of your elected or
                compensatory damages arising directly from a             appointed committees or while acting within the
                loss covered under this insurance.                       scope of the usual duties of an "employee";
           c.   Payment of costs, fees or other expenses you        7.   Any natural person who is a non-compens ated
                incur in establishing either the existence or the        volunteer, other than one who is a fund solicitor,
                amount of loss under this insurance.                     while performing services for you that are usual to
                                                                         the duties of an "employee";
      3.   Legal Expenses
                                                                    8.   Any natural person who is a former employee,
           We will not pay for expenses related to any legal
                                                                         director,  partner, member,     representative   or
           action.
                                                                         trustee retained as a consultant while performing
      4.   Nuclear Hazard                                                services for you;                              ·
           We will not pay for loss resulting from nuclear          9.   Any natural person who is a student intern who is
           reaction,   nuclear    radiation   or     radioactive         pursuing studies or acting within the scope of the
           contamination, or any related act or incident.                usual duties of an ~employee~.;
      5.   War and Similar Actions                                  10. Any natural person, who is a student enrolled in
           We will not pay for loss resulting          from war,         your facility, while handling or has possession of
           whether     or not      declared,    warlike  action,         property or funds in connection with sanctioned
           insurrection, rebellion or revolution, or any related         student activities;
           act or incident.                                         11. The spouses of and children over 18 years old
 C.   CRIME COMMON DEFINTIONS                                            who reside with any "employee" who is a building
      The following is added to Definitions                              manager, superintendent or janitor.

      "Employee" means:                                                  Each family is deemed to be, collectively,           one
                                                                         "employee" for the purposes           of this insurance,
      1.   Any natural person:                                           ex~pt that any Termination            Condition applies
           a.   While in your service (and for 60 days after             individually to the spouse and children.
                termination of service); and                        "Employee" does not mean:
           b.   Whom you compensate           directly by salary,   (1) An agent, broker, factor, comm,ss,_on          merchant,
                wages or commissions; and                                consignee,      independent      contractor      or
           c.   Whom you have the right to direct and control            representative of the same general character; or
                while performing services for you;                  (2) Any manager, director, partner, member or trustee,
      2.   Any natural person employed by an employment                  except while acting within the scope of the usual
           contractor while that person is subject to your               duties of an "employee· .
           direction and control and performing services for
           you excluding, however, any such person while
           having care and custody of property outside the
           premises;




 Form SS 04 80 03 00                                                                                             Page 3 of3
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.169 Page 158 of 221




           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                         FORGERY COVERAGE
                            (Including Credit Cards, Currency and Money Orders)

 This endorsement modifies insurance provided under the following:


                                         STANDARD PROPERTY COVERAGE FORM
                                          SPECIAL PROPERTY COVERAGE FORM


 Except as otheiwise stated in this endorsement, the                      will pay for any reasonable legal expenses that
 terms and conditions of the policy apply to the                          you incur and pay in that defense.          This
 insurance stated below.                                                  payment is in addition to the applicable Limit of
 The following is added to Additional Coverages:                          Insurance. The Deductible does not apply to
 A. FORGED OR ALTERED INSTRUMENTS                                         this Coverage Extension.
      COVERAGE                                                       4.   Additional Conditions
     1.   Covered Property                                                  The following conditions apply in addition to
          Covered     Property   means    the   following                   the Common Policy Conditions and the Crime
          instruments:                                                      Common Conditions and Exclusions Form.

          a.   Checks, drafts, promissory notes, or                         a.   We will treat mechanically        reproduced
               similar written    promises,    orders  or                        facsimile   signatures  the        same    as
               directions to pay a sum certain in "money"                        handwritten signatures.
               that are:                                                    b.   You must include with your proof of loss
               (1} Made or drawn by or drawn upon you;                           any instrument involved in that loss, or, if
                                                                                 that is not possible, an affidavit setting
               (2) Made or drawn by one acting as your                           forth the amount and cause of loss.
                   agent;
                                                                            c.   The Coverage Territory is revised to cover
               or that are purported to have been so
                                                                                 loss you sustain anywhere in the wor1d.
               made or drawn; and
                                                                     5.     Exclusion
          b.   Written    instruments     required in
               conjunction with any credit, debit or                        The following Exclusion applies in addition to
               charge card issued to you or any                             the Exclusions    in the Crime Common
               "employee" for business purposes.                            Conditions and Exclusions.

     2.   Covered Causes of Loss                                            We will not p~y for loss resulting from any
                                                                            dishonest or criminal act committed by any of
          Covered Causes of Loss me_ans forgery or
                                                                            your "employees· , directors, or trustees:
          alteration.
                                                                            a.   Acting alone or in collusion       with other
     3.   Legal Expense Additional Coverage
                                                                                 persons; or
          If you are sued for refusing to pay any
                                                                            b.   While performing     services     for you   or
          Covered Instrument on the basis that it has
                                                                                 otheiwise.
          been forged or altered, and you have our
          written consent to defend against the suit, we




 ·Form SS 04 86 03 00                                                                                            Page 1 of 2
                                                     © 2000, The Hartford
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.170 Page 159 of 221


 B.   COUNTERFEIT CURRENCY AND MONEY                                     b.   We will not pay for loss resulting from the
      ORDERS COVERAGE                                                         giving or surrendering of property in any
                                                                              exchange or purchase.
      1.   Covered Property
                                                                         c.   We will not pay for loss resulting from
           Covered Property means the following:
                                                                              your, or anyone acting on your express or
           We will pay for loss directly resulting from                       implied authority, being induced by any
           a.   Money orders, including counterfeit money                     dishonest act to voluntarily part with title to
                orders. of any United States or Canadian                      or possession of any property.
                post office, express company or national       C    DEDUCTIBLE
                or state (or Canadian) chartered bank that
                                                                         We will not pay for loss in any one Occurrence
                are not paid upon presentation; and
                                                                         unless the amount of loss exceeds the
           b.   Counterfeit United    States   or Canadian               Deductible stated in the Declarations. We will
                paper currency.                                          then pay the amount of loss in excess of the
      2.   Covered Causes of Loss                                        Deductible, up to the Limit of Insurance.
           Covered   Causes    of Loss means        the        D.   LIMIT OF INSURANCE
           acceptance of Covered Property in good faith.            The most we will pay for each Occurrence of loss
           in exchange for merchandise, money or                    under this Endorsement is the Forgery Limit of
           services, during the regular course of                   Insurance stated in the Declarations.
           business.
                                                                    The Additional Coverages are included in this Limit
      3.   Exclusions                                               of Insurance.
           The following Exclusion applies in addition to      E.   OCCURRENCE DEFINITION
           the Exclusions    in the       Crime    Common
                                                                    1.   For Forged or Altered Instruments Coverage,
           Conditions and Exclusions.
                                                                         Occurrence means all loss caused by any
           a.   We will not pay for loss resulting from any              person or in which that person is involved,
                dishonest or criminal act committed by any               whether. the loss involves one or more
                of your "employees· , directors, trustees or             instruments of Covered Property.
                authorized representatives:
                                                                    2.   For Counterfeit Currency and Money Order
                (1) Acting alone or in collusion with other              Coverage, Occurrence means an:
                    persons; or
                                                                         a.   Act or series of r'elated acts involving one
                (2) While perfonning services for you or                      or more persons; or
                    otherwise.
                                                                         b.   Act or event, or series of related acts or
                                                                              events not involving any person.




  Page 2 of 2                                                                                      Form 55 04 86 03 00
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.171 Page 160 of 221




          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


      OFF-PREMISES UTILITY SERVICES - DIRECT DAMAGE

 This endorsement modifies insurance provided under the following:

                                      STANDARD PROPERTY COVERAGE FORM
                                       SPECIAL PROPERTY COVERAGE FORM


 Except as otherwise stated in this endorsement, the              B. ADDITIONAL DEFINITIONS
 terms and conditions of the policy apply to the                      1.    "Water Supply Services", meaning the
 insurance stated below.                                                    following types of property supplying water to
                                                                            the "scheduled premises":
 A. DIRECT DAMAGE EXTENSION                   FOR     OFF-                  a. Pumping stations; and
    PREMISES UTILITY SERVICES
                                                                         b. Water mains.
     This Coverage Extension applies only to the
                                                                      2. "Communication           Supply       Services",
     "scheduled premises" shown in the Declarations
                                                                         meaning property supplying communication
     with a Utility Services limit of Insurance. The
                                                                         services,    including       telephone,    radio,
     Utility Services Limit of Insurance is· part of, not in
                                                                         microwave or television services, including
     addition to, the Limit of Insurance stated in the
                                                                         overhead transmission lines to the "scheduled
     Declarations as applicable to the Covered
                                                                         premises", such as:
     Property.
                                                                         a. Communication          transmission      lines,
     We will pay for direct physical loss of or physical                     including optic fiber transmission lines;
     damage to Covered Property described in the
     Declarations caused by the interruption of utility                     b.Coaxial cables; and
     service to the "scheduled premises".               The              c. Microwave radio relays except satellites. ·
     interruption must result from direct physical loss or            3. "Power Supply Services", meaning the
     physical damage by a Covered Cause of Loss to                       following types of property supplying
     the following property, not on the "scheduled                       electricity, steam or gas, including overhead
     premises":                                                          transmission     lines   to   the   "scheduled
     1.   "Water Supply Services";                                       premises":
     2.   "Communication Supply Services"; or                            a. Utility generating plants;
                                                                         b. Switching stations;
     3.   "Power Supply Services".
                                                                         c. Substations;
                                                                         d. Transformers; and
                                                                         e. Transmission Lines.




 Form SS 40 18 07 05                                                                                         Page 1 of 1
                                                     © 2005, The Hartford
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.172 Page 161 of 221




         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                       CYBERFLEX COVERAGE

 This endorsement modifies insurance provided under the following:

                                         BUSINESS LIABILITY COVERAGE FORM


 This endorsement modifies coverage under the                                        (2) Copying in your "advertisement", a
 Business Liability Coverage Form for your web site or                                    person's     or    organization's
 internet related activities.                                                             "advertising idea" or style of
                                                                                          "advertisement".
 A. Exclusion 1.p. ""Personal and Advertising Injury""
      (Section B. - EXCLUSIONS) is modified as follows:               2. Paragraph (9) does not apply.
      1. Paragraphs (4), (5) and (7) are deleted and                  3. Subparagraphs (a), (b) and (c) of Paragraph
          replaced by the following:                                     (12) do not apply.
               (4) Arising out of any breach of contract,          B. Section  G.        LIABILITY AND MEDICAL
                    except an implied contract to use                 EXPENSES DEFINITIONS is amended as follows:
                    another's "advertising idea" in your              1.     Paragraph b. of definition 1. "advertisement" is
                    "advertisement'" or on "your web site";                  deleted and replaced by:
               (5) Arising out of the failure of goods,                      "Advertisement" means the widespread public
                    products or services to confom, with                     dissemination of infonnation or images that
                    any     statement     of   quality    or                 has the purpose of inducing the sale of goods,
                    perfonnance       made       in    your                  products or services through:
                    "advertisement" or on "your web site";                   b.  The Internet;
              (7) (a) Arising out of any actual or alleged            2.     Paragraphs f. and g. of the definition of
                        infringement or violation of any                     "personal and advertising injury" are deleted
                        intellectual property rights, such as                and replaced by the following:
                        copyright, patent, trademark, trade
                        name, trade secret, service mark or                  "Personal and advertising injury" means injury,
                        other designation of origin or                       including consequential "bodily injury", arising
                        authenticity; or                                     out of one or more of the following offenses:
                   (b) Any injury or damage alleged in any                   f. Copying, in your "advertisement" or on ''your
                                                                                  web s~e", a person's or organization's ·
                        claim or "su~" that also alleges an
                                                                                  "advertising idea" or style of "advertisement";
                        infringement or violation of any
                        intellectual property right, whether                 g.  Infringement of copyright, slogan, or Mle of
                        such allegation of infringement or                       any literary or artistic work, in your
                        violation is made against you or any                     "advertisement" or on ''your web site"; or
                        other party involved in the claim or           3.    The following is added to the definition of
                        "suf', regardless of whether this                    "personal and advertising injury":
                         insurance would otherwise apply.                    As used in this definition, oral, written or electronic
              However, this exclusion does not apply if                      publication includes publication of material in your
              the only allegation in the claim or "suf'                      care, custody or control by someone not
               involving any intellectual property right is                  authorized to access or distribute that material.
               lim~ed to:                                              4.    The following definition is added:
                   (1) Infringement             in        your               ''Your web s~e" means a web page or set of
                         "advertisement", of:                                interconnected web pages prepared and
                       (a) Copyright;                                        maintained by you, or by others on your behalf, for
                       (b) Slogan; or                                        the purposes of promoting your goods or services,
                                                                             that is accessible over a computer network.
                       (c) Title of any literary or artistic
                            work; or

  Form SS 40 26 03 17                                                                                                 Page 1 of 1
                                                      © 2017, The Hartford
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.173 Page 162 of 221




        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


   ACTUAL LOSS SUSTAINED BUSINESS INCOME & EXTRA
         EXPENSE - SPECIFIED LIMIT COVERAGE

 This endorsement modifies insurance provided under the following:

                                       STANDARD PROPERTY COVERAGE FORM
                                        SPECIAL PROPERTY COVERAGE FORM


 This coverage applies only when it is indicated in the                  damage. This Additional Coverage is subject to
 Declarations. The provisions of the policy apply to the                 the Business Income Specified Limit of
 coverage stated in this endorsement, except as                          Insurance indicated in the Declarations.
 indicated below.                                                    (4) Business Income means the:
 A. Provision A.4.g. Business Income in the Standard                     (a) Net Income (Net Profit or Loss before
      Property Coverage Form and provision A.5.o.                            income taxes) that would have been earned
      Business Income in the Special Property Coverage                       or incurred if no direct physical loss or
      Form are deleted and replaced by the following:                        physical damage had occurred; and
     Business Income                                                     (b) Continuing    normal operating       expenses
     (1) We will pay for the actual loss of Business                         incurred, including payroll.
         Income you sustain due to the necessary                     (5) With respect to the coverage provided in this
         suspension of your "operations" during the                      Additional Coverage, suspension means:
         "period of restoration". The suspension must be
                                                                         (a) The partial slowdown or complete cessation
         caused by direct physical loss of or physical
                                                                             of your business activities; or
         damage to property at the "scheduled
         premises", including personal property in the                   (b) That part or all of the "scheduled premises"
         open (or in a vehicle) within 1,000 feet of the                     is rendered untentanable as a result of a
         "scheduled premises", caused by or resulting                        Covered Cause of Loss if coverage for
         from a Covered Cause of Loss.                                       Business Income applies to the policy.
     (2) With respect to the requirements set forth in the        B. Provision A.4.h. Extra Expense in the Standard
         preceding paragraph, if you occupy only part of             Property Coverage Form and provision A.5.p. Extra
         the site at which the "scheduled premises" are              Expense in the Special Property Coverage Form
         located, your "scheduled premises" also means:              are deleted and replaced by the following:
         (a) The portion of the building which you rent,             Extra Expense
             lease or occupy; and                                    (1) We will pay reasonable and necessary Extra
         (b) Any area wijhin the building or on the site at              Expense you incur during the "period of
             which the "scheduled premises" are located,                 restoration" that you would not have incurred if
             but only if that area services, or is used to gain          there had been no direct physical loss or
             access to, the "scheduled premises".                        physical damage to property at the "scheduled
                                                                         premises", including personal property in the
     (3) We will only pay for loss of Business Income
                                                                         open (or in a vehicle) within 1,000 feet, caused
         that occurs within 12 consecutive months after
                                                                         by or resulting from a Covered Cause of Loss.
         the date of direct physical loss or physical




 Form SS 40 601012                                                                                             Page 1 of 2
                                                     © 2012, The Hartford
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.174 Page 163 of 221




    (2) With respect to the requirements set forth in the           (5) Limitation
        preceding paragraph, if you occupy only part of                 This Extra Expense Coverage does not apply to:
        the site at which the "scheduled premises" are
                                                                        (a) Any deficiencies in insuring building or
        located, your "scheduled premises" also means:
                                                                            business personal property; or
        (a) The portion of the building which you rent,
                                                                        (b) Any     expense related to any recall of
            lease or occupy; and                                             products you manufacture, handle or
        (b) Any area w~hin the building or on the site at                    distribute.
            which the "scheduled premises" are located,
                                                                 C. Provision A.4.j. Extended Business Income in the
            but only if that area services, or is used to gain
                                                                    Standard Property Coverage Form and provision
            access to, the "scheduled premises".
                                                                    A.5.r. Extended Business Income in the Special
    (3) Extra Expen_se means expense incurred:                      Property Coverage Form are deleted and replaced
        (a) To avoid or minimize the suspension of                  by the following:
            business and to continue "operations":                  Extended Business Income
            (i) At the "scheduled premises"; or                     (1) If the necessary suspension of your "operations"
            (ii) At replacement premises or                 at          produces a Business Income loss payable
                  temporary locations, including:                       under this policy, we will pay for the actual loss
                                                                        of Business Income you incur during that period
                  (aa) Relocation expenses; and
                                                                        that:
                  (bb) Cost to equip and operate the
                                                                        (a) Begins on the date property is actually
                     replacement or temporary location,
                                                                              repaired,   rebuilt   or   replaced      and
                     other than those costs necessary to
                                                                             "operations" are resumed; and
                     repair or to replace damaged stock
                     and equipment.                                     (b) Ends on the earlier of:
        (b) To minimize the suspension of business if                       (i) The date you could restore your
            you cannot continue "operations".                                   "operations" with reasonable speed, to
                                                                                the condition that would have existed if
        (c) To:
                                                                                no direct physical loss or physical
            (i) Repair or replace any property; or                              damage occurred; or
            (ii) Research, replace or restore the lost                      (ii) 30 consecutive days after the date
                 information on damaged "valuable                                determined in (1)(a) above.
                 papers and records";
                                                                        Loss of Business Income must be caused by
         to the extent it reduces the amount of loss that               direct physical loss or physical damage at the
         otherwise would .have been payable under this                  "scheduled premises" caused by or resulting
         Additional Coverage, Extra Expense, or                         from a Covered Cause of Loss.
         Additional Coverage - Business Income.
                                                                        This Additional Coverage is included in and
         We will only pay for Extra Expense that occurs                 subject to the Business Income Specified Limit
         within 12 consecutive months after the date of                 of Insurance indicated in the Declarations.
         direct physical loss or physical damage. This
                                                                     (2) With respect to the coverage provided in this
         Additional Coverage is included in and subject
                                                                         Additional Coverage, suspension means:
         to the Business Income Specified Limit of
         Insurance indicated in the Declarations.                       (a) The partial slowdown or complete cessation of
                                                                            your business activities; and
     (4) With respect to the coverage provided in this
         Additional Coverage, suspension means:                         (b) That a part or all of the "scheduled premises"
                                                                            is rendered untenantable as a result of a
         (a) The partial slowdown or complete cessation
                                                                            Covered Cause of Loss.
             of your business activities; or
         (b) That part or all of the "scheduled premises"
             is rendered untentanable as a result of a
             Covered Cause of Loss if coverage for
             Extra Expense applies to the policy.




  Page 2 of 2                                                                                         Form SS 40 60 10 12
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.175 Page 164 of 221




          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


           LIMITED FUNGI, BACTERIA OR VIRUS COVERAGE

 This endorsement modifies insurance provided under the following:

                                      SPECIAL PROPERTY COVERAGE FORM
                                     STANDARD PROPERTY COVERAGE FORM
                                        PERSONAL PROPERTY OF OTHERS
                                       COMPUTERS AND MEDIA COVERAGE


 A. Fungi, Bacteria or Virus Exclusions                                   i.   "Fungi", Wet Rot, Dry Rot, Bacteria And
                                                                               Virus
     1.   Paragraph A.5.i.(5). of the Increased Cost of
          Construction Additional Coverage of the                              We will not pay for loss or damage caused
          Standard Property Coverage Form is replaced                          directly or indirectly by any of the
          by the following:                                                    following. Such loss or damage is
                                                                               excluded regardless of any other cause or
             (5) Under this Additional Coverage, we
                                                                               event that contributes concurrently or in
                 will not pay for:
                                                                               any sequence to the loss:
                 (a) The enforcement of any ordinance
                                                                               (1) Presence,       growth,       proliferation,
                     or law which requires demolition,
                                                                                   spread or any activity of "fungi", wet
                     repair, replacement, reconstruction,
                                                                                   rot, dry rot, bacteria or virus.
                     remodeling, or remediation of
                     property due to contamination by                          (2) But if "fungi", wet rot, dry rot, bacteria
                     "pollutants" or due to the presence,                          or virus results in a "specified cause of
                     growth, proliferation, spread or any                          loss" to Covered Property, we will pay
                     activity of "fungi", wet or dry rot,                          for the loss or damage caused by that
                     bacteria or virus; or                                         "specified cause of loss".
                 (b) Any costs associated. with the                            This exclusion does not apply:
                     enforcement of an ordinance or                            (1) When "fungi", wet or dry rot, bacteria
                     law which requires any insured or                             or virus results from fire or lightning; or
                     others to test for, monitor, clean
                                                                               (2) To the extent that coverage is
                     up, remove, contain, treat,. detoxify
                                                                                   provided in the Additional Coverage -
                     or neutralize, or in any way
                                                                                   Limited Coverage for "Fungi", Wet
                     respond to or assess the effects of
                                                                                   Rot, Dry Rot, Bacteria and Virus with
                     "pollutants", "fungi", wet or dry rot,
                                                                                   respect to loss or damage by a cause
                     bacteria or virus.
                                                                                   of loss other than fire or lightning.
     2.   The following exclusion is added to Paragraph
                                                                     This exclusion applies whether or not the loss
          B.1. Exclusions of the Standard Property
                                                                     event results in widespread damage or affects a
          Coverage Form and the Special Property
                                                                     substantial area.
          Coverage Form; Paragraph F., Additional
          Exclusions of Computers and Media, form               B. The following Additional Coverage is added to
          SS 04 41, and to form SS 04 45, Personal                 Paragraph A.4. of the Standard Property Coverage
          Property of Others:                                      Form or Paragraph A.5. of the Special Property
                                                                   Coverage Form, and applies to the optional coverage
                                                                   form SS 04 41, Computers and Media and SS 04 45,
                                                                   Personal Property of Others and form:




 Form 55 40 93 07 05                                                                                         Page 1 of 3

                                                   © 2005, The Hartford
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.176 Page 165 of 221



    1.   Limited Coverage For "Fungi", Wet Rot,                          (1) occurrences of "specified causes of
         Dry Rot, Bacteria and Virus                                         loss" (other than fire or lightning); and
         a.   The coverage described in 1.b. below only                  (2) Equipment Breakdown Accident that
              applies when the "fungi", wet or dry rot,                      occurs to      Equipment      Breakdown
              bacteria or virus is the result of one or                      Property;
              more of the following causes that occurs                       which take place in a 12-month period
              during the policy period and only if all                       (starting with the beginning of the
              reasonable means were used to save and                         present annual policy period).
              preserve the property from further damage
                                                                         With respect to a particular occurrence of
              at the time of and after that occurrence.
                                                                         loss which results in "fungi", wet or dry rot,
              (1) A "specified cause of loss" other than                 bacteria or virus., we will not pay more
                  fire or lightning;                                     than the total of $50,000 unless a higher
              (2) Equipment        Breakdown     Accident                Limit of Insurance is shown in the
                   occurs to Equipment Breakdown                         Declarations, even if the "fungi", wet or dry
                   Property, if Equipment Breakdown                      rot, bacteria, or virus continues to be
                   applies to the affected premises.                     present or active, or recurs, in a later
                                                                         policy period.
         b.   We will pay for loss or damage by "fungi",
              wet rot, dry rot, bacteria and virus. As              d.   The coverage provided under this Limited
              used in this Limited Coverage, the tenm                    Coverage does not increase the applicable
              loss or damage means:                                      Limit of Insurance on any Covered
                                                                         Property. If a particular occurrence results
              (1) Direct physical loss or direct physical
                   damage to Covered Property caused by                  in loss or damage by "fungi", wet rot, dry
                   ''fungi", wet rot, dry rot, bacteria or virus,        rot, bacteria or virus, and other loss or
                                                                         damage, we will not pay more, for the total
                   including the cost of removal of the
                                                                         of all loss or damage, than the applicable
                   ''fungi", wet rot, dry rot, bacteria or virus;
                                                                         Limit of Insurance on the affected Covered
              (2) The cost to tear out and replace any part              Property.
                   of the building or other property as
                                                                         If there is covered loss or damage to
                   needed to gain access to the "fungi", wet
                                                                         Covered Property, not caused by "fungi",
                   rot, dry rot, bacteria or virus; and
                                                                         wet rot, dry rot, bacteria or virus, loss
               (3) The cost of testing performed after
                                                                         payment will not be limited by the terms of
                   removal,       repair, replacement or
                                                                         this Limited Coverage, except to the extent
                   restoration of the damaged property is
                                                                         that "fungi", wet or dry rot, bacteria or virus
                   completed, provided there is a reason
                                                                         causes an increase in the loss. Any such
                   to believe that "fungi", wet rot, dry rot,
                                                                         increase in the loss will be subject to the
                   bacteria or virus are present.
                                                                         tenms of this Limited Coverage.
         c.    Unless a higher Lim~ of Insurance is shown
                                                                    e.   The tenms of this Lim~ed Coverage do not
               in the Declarations for Limited "Fungi",
                                                                         increase or reduce the coverage for Water
               Bacteria or Virus Coverage, the coverage
                                                                         Damage provided under provision B.1.h.,
               described under this Limited Coverage is no
                                                                         Exclusion - Water Damage of the Standard
               more than the Lim~ of Insurance stated in the
                                                                         Property Coverage Fonm or Additional
               Declarations for Building and Business
                                                                         Coverage provision A.5.n., Water Damage,
               Personal Property, but not greater than
                                                                         Other Liquid, Powder or Molten Material
               $50,000.
                                                                         Damage of the Special Property Coverage
               If fonm SS 04 41, Computers and Media,                    Form.
               and fonm SS 04 45, Personal Property of
                                                                    f.   The following applies only if a Time Element
               Others, are made a part of this policy, then
                                                                         Coverage applies to the "scheduled
               the Limits of Insurance for Computers and
                                                                         premises" and only if the suspension of
               Media, and Personal Property of Others is
                                                                         "operations" satisfies all the terms and
               included within this coverage limit. This
               coverage is made applicable to separate                   cond~ions of the applicable Time Element
               "scheduled premises" as described in the                  Coverage.
               Declarations. Regardless of the number                    (1) If the loss which resulted in "fungi",
               of claims, this limit is the most we will pay                 wet or dry rot, bacteria or virus does
               per "scheduled premises" for the total of                     not in itself necessitate a suspension
               all loss or damage arising out of all                         of "operations", but such suspension
                                                                             is necessary due to loss or damage to

 Page 2 of 3                                                                                  Form SS 40 93 07 05
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.177 Page 166 of 221



            property caused by "fungi", wet or dry rot,
            bacteria or virus, then our payment under
            the Time Element Coverage is limited to
            the amount of loss and expense sustained
            in a period of not more than 30 days
            unless another number of days is
            indicated in the Declarations. The days
            need not be consecutive. If a covered
            suspension of "operations" was caused by
            loss or damage other than "fungi", wet or
            dry rot, bacteria or virus, but remediation
            of "fungi", wet or dry rot, bacteria or virus
            prolongs the "period of restoration", we will
            pay for loss and expense sustained during
            the delay (regardless of when such a
            delay occurs during the "period of
            restoration"), but such coverage is limijed
            to 30 days unless another number of days
            is indicated in the Declarations. The days
            need not be consecutive.
 C. Fungi Definition
    1.   "Fungi" means any type or form of fungus,
         including mold or mildew, and any mycotoxins,
         spores, scents or by-products produced or
         released by fungi.




 Form SS 40 93 07 05                                                    Page 3 of 3
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.178 Page 167 of 221




          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


 IDENTITY RECOVERY COVERAGE FOR BUSINESSOWNERS
                 AND EMPLOYEES
           IDENTITY THEFT CASE MANAGEMENT SERVICE AND EXPENSE
                              REIMBURSEMENT

 This endorsement modifies insurance provided under the following:

                                      SPECIAL PROPERTY COVERAGE FORM

 A. The following is added to paragraph 5. Add~ional          B. The following additional exclusions are added to
    Coverages (Section A. - Coverage):                           Section B. - Exclusions and apply to this coverage:
     IDENTITY RECOVERY COVERAGE                                  EXCLUSIONS
     We will provide lhe Case Management Service and             We do not cover loss or expense arising from any
     Expense Reimbursemenl Coverage indicaled                    of the following:
     below if all of the following requirements are met:         1. Theft of a professional or business identity.
     1. There has been an "identity theft" involving the          2. Any fraudulent, dishonest or criminal act by an
         personal identity of an "identity recovery                  "identity recovery insured" or any person aiding
         insured" under this policy; and                             or abetting an "identity recovery insured", or by
     2. Such ""identity theft" is first discovered by the            any authorized representative of an "identity
         "identity recovery insured" during the policy               recovery insured", whether acting alone or in
         period for which this Identity Recovery                     collusion with others. However, this exclusion
         coverage is applicable; and                                 shall not apply to the interests of an "insured"
                                                                     who has no knowledge of or involvement in
     3.   Such "identity theft" is reported to us as soon
                                                                     such fraud, dishonesty or criminal act.
          as practicable but in no event later than 60
          days after ~ is first discovered by the "identity       3. Loss other than "identity recovery expenses".
          recovery insured."                                      4. An "identity theft" that is first discovered by the
     If all three of the requirements listed above have              "identity recovery insured" prior to ·or after the
     been met, then we will provide the following to the             policy period for which this coverage applies.
     "identity recovery insured":                                    This exclusion applies whether or not such
                                                                     "identity theft" began or continued during the
     1.    Case Management Service
                                                                     period of coverage.
           Services of an "identity recovery case
                                                                  5. An "identity theft" that is not reported to us
           manage( as needed to respond to the "identity
                                                                     within 60 days after ~ is first discovered by the
           theft"; and
                                                                     "identity recovery insured."
     2.    Expense Reimbursement
                                                                  6. An "identity theft" that is not reported in writing
         Reimbursement of necessary and reasonable                   to the police.
         "identity recovery expenses" incurred as a
         direct result of the "idenMy theft."
     This coverage is additional insurance.




 Form SS 4112 12 17                                                                                        Page 1 of 3
                                                  © 2017, The Hartford
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.179 Page 168 of 221



 C. LIMITS OF INSURANCE                                         E. The following additional conditions are added to
                                                                   Section F. - Property General Conditions and apply
    1.   Case Management Service is available as
                                                                   to this coverage:
         needed for any one "identity theft" for up to 12
         consecutive months from the inception of the              CONDITIONS
         service. Expenses we incur to provide Case                1. Assistance and Claims
         Management Service do not reduce the
                                                                         For assistance, the "identity recovery insured"
         amount of limn available for Expense
                                                                         should call the Identity Recovery Help Line at
         Reimbursement coverage.
                                                                         1-866-989-2905.
    2.   Expense Reimbursement coverage is subject
         to a limit of $15,000 annual aggregate per                      The Identity Recovery Help Line can provide
         "identity recovery insured." Regardless of the                  the "identity recovery insured" with:
         number of claims, this limit is the most we will                a. Information and advice for how to respond
         pay for the total of all loss or expense arising                     to a possible "identity theft"; and
         out of all "identity thefts" to any one "identity               b. Instructions for how to submit a service
         recovery insured" which are first discovered by                      request for Case Management Service
         the "identity recovery insured" during a 12-                         and/or a claim form for Expense
         month period starting with the beginning of the                      Reimbursement Coverage.
         present annual policy period. If an "identity
         theft" is first discovered in one policy period                 In some cases, we may provide Case
         and continues into other policy periods, all loss               Management services at our expense to an
         and expense arising from such "identity theft"                  "identity recovery insured" prior to a
         will be subject to the aggregate limit applicable               determination that a covered "identify theft" has
         to the policy period when the "identity theft" was              occurred. Our provision of such services is not
         first discovered.                                               an admission of liability under the policy. We
                                                                         reserve the right to deny further coverage or
         a. Legal costs as provided under paragraph d.                   service if, after investigation, we determine that
               of the definition of "identity recovery                   a covered "identify theft" has not occurred.
               expenses" are part of, and not in addition to,
               the Expense Reimbursement coverage limit.                 As      respects      Expense       Reimbursement
                                                                         Coverage, the "identity recovery insured" must
         b.   Lost Wages and Child and Elder Care                         send to us, within 60 days after our request,
              Expenses as provided under paragraphs e.                    receipts, bills or other records that support his
              and f. of the definition of "identity recovery              or her claim for "identity recovery expenses."
              are jointly subject to a sublimit of $250 per
              day, not to exceed $5,000 in total. This              2.   Services
              sublimit is part of, and not in addition to,               The following conditions apply as respects any
              the Expense Reimbursement coverage                         services provided by us or our designees to
              limit. Coverage is limited to lost wages and               any "identity recovery insured" under this
              expenses incurred within 12 months after                   endorsement:
              the first discovery of the "identity theft" by             a. Our ability to provide helpful services in the
              the "identity recovery insured".                               event of an "identity theft" depends on the
         c.   Mental Health Counseling as provided                           cooperation, permission and assistance of
              under paragraph g. of the definition of                        the "identity recovery insured."
              "identity recovery expenses" is subject to a               b. All services may not be available or
              sublimit of $1,000. This sublimit is part of,                 applicable to all individuals. For example,
              and not in addnion to, the Expense                            "identity recovery insureds" who are minors or
              Reimbursement coverage limit. Coverage                        foreign nationals may not have credn records
              is limited to counseling that takes place                     that can be provided or monnored. Service in
              within 12 months after the first discovery of                 Canada will be different from service in
              the "identity theft" by the "identity recovery                Unned States and Puerto Rico in accordance
              insured".                                                     wnh local conditions.
 D. DEDUCTIBLE                                                           c. We do not warrant or guarantee that our
    Case Management Service is not subject to a                             services will end or eliminate all problems
    deductible.                                                             associated with an "identity theft" or
                                                                            prevent future "identity thefts."
    Expense Reimbursement coverage is subject to a
    deductible of $250. Any one "identity recovery·
    insured" shall be responsible for only one
    deductible under this Identity Recovery Coverage
    during any one policy period.



 Page 2 of 3                                                                                        Form SS 4112 12 17
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.180 Page 169 of 221



 F.   With respect to the provisions of this endorsement                            (2) Removing          any civil  judgment
      only, the following definitions are added to Section                              wrongfully entered against an "identity
      G. - Property Definitions:                                                        recovery insured" as a result of the
      DEFINITIONS                                                                       "identity theft."
      1.   "Identity Recovery Case Manage(' means one                          e.   Lost Wages
           or more individuals assigned by us to assist an                          Actual lost wages of the "identity recovery
           "identity       recovery         insured"     with                       insured"    for time      reasonably    and
           communications we deem necessary for re-                                 necessarily take away from work and away
           establishing the integrity of the personal identity                      from the work premises. Time away from
           of the "identity recovery insured." This includes,                       work includes partial or whole work days.
           with the permission and cooperation of the                               Actual lost wages may include payment for
           "identity recovery insured," written and                                 vacation days, discretionary days, floating
           telephone       communications         with    law                       holidays and paid personal days. Actual
           enforcement         authortties,      governmental                       lost wages does not include sick days or
           agencies, credtt agencies and individual                                 any loss arising from time taken away from
           creditors and businesses.                                                self employment. Necessary time off does
      2.   "Identity Theft" means the fraudulent use of the                         not include time off to do tasks that could
           social security number or other method of                                reasonably have been done during non-
           identifying an "identity recovery insured." This                         working hours.
           includes fraudulently using the personal identity                   f.   Child and Elder Care Expenses
           of an "identity recovery insured" to establish                         Actual costs for supervision of children or
           credit accounts, secure loans, enter into                              elderly or infirm relatives or dependents of
           contracts or commit crimes.                                            the "identity recovery insured" during lime
           "Identity theft" does not include the fraudulent                       reasonably and necessarily taken away
           use of a business name, d/b/a or any other                             from such supervision. Such care must be
           method of identifying a business activity.                             provided by a professional care provider
      3.   "Identity Recovery Expenses" means the                                 who is not a relative of the "identity
           following when they are reasonable and                                 recovery insured".
           necessary expenses that are incurred in the                         g. Mental Health Counseling
           United States or Canada as a direct result of                            Actual costs for counseling from a licensed
           an "identity theft":                                                     mental health professional.        Such care
           a.   Costs for re-filing applications for loans,                         must be provided by a professional care
                grants or other credit instruments that are                         provider who is not a relative of the "identity
                rejected solely as a result of an "identity theft."                 recovery insured".
           b.   Costs for notarizing affidavits or other                  4.   "Identity Recovery       Insured"     means     the
                similar documents, long distance telephone                     following:
                calls and postage solely as a result of your                   a.   A full time employee of the entity insured
                efforts to report an "identity theft" or amend                      under this policy; or
                or rectify records as to your true name or
                identity as a result of an "identity theft."                   b. The owner of the entity insured under this
                                                                                  policy who meets any of the following
           c. Costs for up to· twelve (12) credit reports                         criteria:
              from established credit bureaus dated
              within 12 months after your knowledge or                              (1) A sole proprietor of the insured entity;
              discovery of an "identity theft."                                     (2) A partner in the insured entity; or
           d. Legal Costs                                                           (3) An     individual having an ownership
                Fees and expenses            for   an    attorney                        position of 20% or more of the insured
                approved by us for:                                                      entity.
                (1) Defending any civil suit brought against                   An "identity recovery insured" must always be
                    an "identity recovery insured" by a                        an individual person. The entity insured under
                    creditor or collection agency or entity                    this policy is not an "identity recovery insured."
                    acting on behalf of a credttor for non-           All other provisions of this policy apply.
                    payment of goods or services or
                    default on a loan as a result of an
                    "identtty theft"; and




 Form SS 41121217                                                                                                    Page 3 of 3
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.181 Page 170 of 221




          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                                                                          X
          BUILDING LIMIT-AUTOMATIC INCREASE REVISION

 This endorsement modifies insurance provided under the following:

                                         SPECIAL PROPERTY COVERAGE FORM
                                        STANDARD PROPERTY COVERAGE FORM


 Except as otherwise stated in this endorsement, the                  (3) The number of days since the beginning of
 tenms and conditions of the policy apply to the insurance                the current policy year or the effective date
 stated below.                                                            of the most recent policy change amending
 A. Paragraph C.5 Building Limit-Automatic Increase                       the Limit of Insurance for Buildings, divided
     of the SPECIAL PROPERTY COVERAGE FORM or                             by 365.
     STANDARD PROPERTY COVERAGE FORM is                               Example:
     deleted.                                                         The applicable Limit of Insurance for Buildings is
 B. The following is added to Additional Coverages,                   $100,000. The automatic increase percentage is
    paragraph A.5 of the SPECIAL PROPERTY                             8%. The number of days since the beginning of
    COVERAGE FORM or paragraph A.4. of the                            the policy period (or last policy change) is 146.
    STANDARD PROPERTY COVERAGE FORM:                                  The amount of increase is:
     Building Limit -Automatic Increase                               $100,000 X .08 X 146 divided by 365 = $3,200
     a.   If the covered loss or damage to Building
          property at a "scheduled premises" exceeds the
          Limit of Insurance stated in the Declarations, the
          Limit of Insurance available for the covered loss
          or damage in that occurrence will automatically
          increase by up to 8%.
     b.   The amount of increase will be:
          (1) The Limit of Insurance for Buildings that
              applied on the most recent of the policy
              inception date, policy anniversary date, or
              the date of any other policy change
              amending the Building limit, multiplied by
          (2) The 8% annualized percentage of Automatic
              Increase, expressed as a decimal
                  (08), multiplied by




 Form SS 41 5110 09                                                                                 Page 1 of 1

                                                   © 2009, The Hartford
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.182 Page 171 of 221




      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




      AMENDMENT - DEFINITION OF INSURED CONTRACT

 This endorsement modifies insurance provided under the following:

                                         BUSINESS LIABILITY COVERAGE FORM


 Paragraph f. of the definition of "insured contract" in the Liability And Medical Expenses Definitions Section is
 replaced by the following:
 f. That part of any other contract or agreement pertaining to your business (including an indemnification of a
     municipality in connection with work performed for a municipality) under which you assume the tort liability of
     another party to pay for "bodily injury'" or "property damage" to a third person or organization. Tort liability
     means a liability that would be imposed by law in the absence of any contract or agreement.

     Paragraph f. includes that part of any contract or agreement that indemnifies a railroad for "bodily injury" or
     "property damage" arising out of construction or demolition operations within 50 feet of any railroad property
     and affecting any railroad bridge or trestle, tracks, road-beds, tunnel, underpass or crossing.
     1:Jowever, Paragraph f. does not include that part of any contract or agreement:
     (1) That indemnifies an architect, engineer or surveyor for injury or damage arising out of:
         (a) Preparing, approving or failing to prepare or approve maps, shop drawings, opinions, reports surveys,
             field orders, change orders, designs or drawings and specifications; or
         (b) Giving directions or instructions, or failing to give them, if that is the primary cause of the injury or
              damage; or
     (2) Under which the insured, if an architect, engineer or surveyor, assumes liability for an injury or damage
         arising out of the insured's rendering or failure to render professional services, including those listed in (1)
         above and supervisory, inspection, architectural or engineeriog activities.




 Form SS 4163 0611                                                                                         Page 1 of 1
                                                © 2011, The Hartford
                (Includes copyrighted material of Insurance Services Office, Inc. with its pe,mission.)
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.183 Page 172 of 221




           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




                              PERILS SPECIFICALLY EXCEPTED

As used herein, "Peril" means a cause of physical loss or              This exception A. does not reduce the insurance for
damage to property. It has this meaning whether or not it              loss or damage caused directly by a Covered Peril.
is called a "Peril" or a "Cause of Loss" in this policy.
                                                                       As used in this endorsement:
Even if any of the terms of this policy might be construed
otherwise, the following Perils, as described ln Paragraphs            1.   If this policy is written to cover the risk of loss from
A. and B. below, are SPECIFICALLY EXCEPTED FROM                             specifically named causes.            "Covered Peril"
THIS POLICY.          WE DO NOT COVER OR INSURE                             means any Peril specifically named as covered; or
AGAINST LOSS OR DAMAGE                       DIRECTLY OR               2.   If written to cover the risk of loss without
INDIRECTLY         CAUSED      BY,    RESULTING          FROM,              specifying specifically named causes, "Covered
CONTRIBUTED TO OR AGGRAVATED BY, OR WHICH                                   Peril'' means any Peril not described above and
WOULD NOT HAVE OCCURRED BUT FOR, EITHER OF                                  not otherwise excluded or excepted from the
THESE PERILS:                                                               causes of loss covered by this policy.
A.   ACTS, ERRORS OR OMISSIONS by you or others in:               B.   COLLAPSE, "CRACKING" OR "SHIFTING" of
     1.   Planning, zoning, developing, surveying, testing or          buildings, other structures or facilities, or their parts, if
          siting property;                                             the collapse, "cracking" or "shifting":
     2.   Establishing or enforcing any building code, or any          1.   Occurs during "earth movement,"           "volcanic
          standard, ordinance or law about the construction,                eruption" or "flood" conditions or within 72 hours
          use or repair of any property or materials, or                    after they cease; and
          requiring the tearing down of any property,                  2.   Would not have occurred          but for         "earth
          including the removal of its debris;                              movement," "volcanic eruption" or "flood."
     3.   The design, specifications, workmanship, repair,
                                                                       But if loss or damage by a covered Peril ensues at the
          construction, renovation, remodeling, grading or
                                                                       covered premises, we will pay for that ensuing loss or
          compaction of all or any part of the following:
                                                                       damage.
          a.   Land or buildings or other structures;
                                                                       This exception B. applies whether or not there are
          b.   Roads, water or ~as mains, sewers, drainage             other provisions in this policy relating to collapse,
               ditches, levees, dams, or other facilities: or          "cracking" or "shifting" of buildings, other structures or
          c.   Other improvements        or changes     in   or        facilities, or their parts. Any such provision is revised
               additions to land or other property.                    by this endorsement to include this exception.
     4.   The furnishing of work, materials, parts or             But if this policy specifically covers (by endorsement or in
          equipment in connection        with the design,         any other way) loss or damage caused by one or more of
          specifications, workmanship, repair, construction,      the following Perils:
          renovation, remodeling, grading or compaction of             1. Earthquake;
          any of the above property or facilities; or
                                                                       2.   Flood;
     5.   The maintenance      of any of such property or
                                                                       3.   Volcanic action;
          facilities.
                                                                       4.   Volcanic eruption: or
     This exception A. applies whether or not the property
                                                                       5.   Sinkhole collapse,
     or facilities described above are:
                                                                       this exception B. will not reduce that coverage.
     1.   Covered under this policy; or
                                                                       As used in this exception B.:
     2.   On or away from the covered premises.



Form IH 10 01 09 86 Printed in U.S.A.                                                                   Page 1 of 2

                                        Copyright, Hartford Fire Insurance Company, 1986
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.184 Page 173 of 221




   1.   "Cracking" means cracking, separating, shrinking,          5.   "Volcanic eruption" means the eruption, explosion
        bulging, or expanding;                                          or effusion of a volcano.        It does not include
                                                                        volcanic action if loss by volcanic action is
   2.   "Shifting" means shifting, rising, settling, sinking,
                                                                        specifically covered in this policy;
        or lateral or other movement;
                                                                   6.   "Flood" means:
   3.   "Earth movement'' means any earth movement,
        including but not limited to "earthquake," landslide,           a.   Flood, surface water, waves, tides, tidal water,
        mudflow,    erosion, contraction     or expansion,                   tidal waves, high water, and overflow of any
        subsidence, any movement of earth resulting from                     body of water, or their spray, all whether
        water combining with the ground or soil, and any                     driven by wind or not;
        other "shifting" of earth; all whether or not                   b.   Release of water held by a dam, levy or dike
        combined with "flood" or "volcanic eruption."       It               or by a water or flood control device;
        does not include sinkhole collapse if loss by
                                                                        c.   Water that backs up from a sewer or drain; or
        sinkhole collapse is specifically covered in this
        policy;                                                         d.   Water under the ground surface· pressing on,
                                                                             or flowing, leaking or seeping through:
   4.   "Earthquake" means a shaking or trembling of the
        earth's crust, caused by underground volcanic or                     (1) Foundations,    walls,   floors   or   paved
        tectonic forces or by breaking or "shifting" of rock                     surfaces;
        beneath the surface ·of the ground from natural                      (2) Basements, whether paved or not; or
        causes.     An "Earthquake" includes all related                     (3) Doors, windows or other openings.
        shocks and after shocks;




Form IH 10 01 09 86 Printed in U.S.A.                                                                Page 2 of 2

                                      Copyright, Hartford Fire Insurance Company, 1986
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.185 Page 174 of 221




           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




                  EXCLUSION - AIRCRAFT PRODUCTS LIABILITY


This endorsement modifies insurance provided under the following:

                                             BUSINESS LIABILITY COVERAGE FORM




This insurance does not apply to "bodily injury" or "property      3.   Helicopters;
damage" in the "products-completed operations hazard"              4.   Gliders;
and arising out of:
1. "Aircraft products;"
                                                                   5.   Missiles; or
                                                                   6.   Spacecraft.
2.   Reliance upon any representation or warranty made
     with respect thereto;                                         "Aircraft Products" means:
3.   To any liability arising out of the "grounding" of any        1.   "Aircraft;" or
     "aircraft," or                                                2.   Any other goods or products, other than real property,
4.   Liability assumed by you under any contract or                     manufactured, sold, handled or distributed, or services
     agreement if such liability arises out of "aircraft                produced or recommended by:
     product:"
                                                                        a.   You; or
     a.   Designed;
                                                                        b. · Others trading under your name;
     b.   Manufactured;
                                                                             when used in the manufacture, repair, operation,
     c.   Sold;                                                              maintenance or use of any "aircraft."
                                                                   "Grounding" means:
     d.   Handled; or
                                                                   1.   The withdrawal of one or more "aircraft'' from flight
     e.   Distributed;                                                  operations; or
     By you or by others trading under your name.                  2.   The imposition of speed, passenger or load restrictions
                                                                        on "aircraft."
"Aircraft" includes but is not limited to:
1.   Heavier-than-air flying vehicles;
2.   Lighter-than-air flying vehicles;




Form SS 05 18 07 92       Printed in U.S.A. (NS)

                                         Copyright, Hartford Fire Insurance Company, 1992
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.186 Page 175 of 221




           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                   EXCLUSION - NUCLEAR ENERGY LIABILITY
 1.   This insurance does not apply:                                        (3) The injury or damage arises out of the
                                                                                furnishing by any insured of any "technology
      a.   To any injury or damage:                                             services" in connection with the planning,
           (1) With respect to which an insured under the                       construction, maintenance, operation or use
               policy is also an insured under a nuclear                        of any "nuclear facility"; or
               energy liability policy issued by Nuclear
                                                                            (4) The injury or damage arises out of the
               Energy Liability Insurance Association,
                                                                                furnishing by an insured of services,
               Mutual Atomic Energy Liability Underwriters
                                                                                materials, parts or equipment in connection
               or Nuclear Insurance Association of
                                                                                with       the      planning,       construction,
               Canada, or any of their successors. or
                                                                                maintenance, operation or use of any
               would be an insured under any such policy
                                                                                "nuclear facility"; but if such facility is located
               but for its termination upon exhaustion of its
                                                                                within the United States of America, its
               limit of liability; or
                                                                                territories or possessions or Canada, this
           (2) Resulting from the "hazardous properties" of                     exclusion (4) applies only to "property
               "nuclear material" and with respect to which:                    damage" to such "nuclear facility'' and any
               (a) Any person or organization is required                       property thereat.
                   to maintain financial protection pursuant      2.   As used in this exclusion:
                   to the Atomic Energy Act of 1954, or any
                                                                       a. "Byproduct material", "source material" and
                   law amendatory thereof; or
                                                                           "special nuclear material" have the meanings
               (b) The insured is, or had this policy not                  given them in the Atomic Energy Act of 1954 or
                   been issued would be, entitled to                       in any law amendatory thereof.
                   indemnity from the United States of
                                                                       b. "Computer system and network" means:
                   America, or any agency thereof, under
                   any agreement entered into by the                        (1) Leased   or owned computer hardware
                   Unrted States of America, or any agency                      including mobile, networked, and data
                   thereof, with any person or organization.                    storage computing equipment;
      b.   Under any Medical Payments or Medical                            (2) Owned or licensed software;
           Expenses Coverage, to expenses incurred with                     (3) Owned websites;
           respect to "bodily injury" resulting from the
           "hazardous properties" of "nuclear material" and                 (4) Leased or owned wireless input and output
           arising out of the operation of a "nuclear facility"                 devices; and ·
           by any person or organization.                                   (5) Electronic backup facilities and data storage
      c.   To any injury or damage resulting from the                           repositories employed in conjunction with
           "hazardous properties" of "nuclea"r material"; if:                   items 1 through 4 above.
           (1) The "nuclear material":
                                                                       c.   "Hazardous properties" include radioactive, toxic
                                                                            or explosive properties.
               (a) Is at any "nuclear facility'' owned by, or
                    operated by or on behalf of, an insured;           d.   "Nuclear facility'' means:
                    or                                                      (1) Any "nuclear reacto(';
               (b) Has been discharged or dispersed                         (2) Any equipment or device designed or used
                    therefrom;                                                  for:
           (2) The "nuclear material" is contained in "spent                    (a) Separating the isotopes of uranium or
               fuel" or ''waste" at any time possessed,                             plutonium;
               handled,      used,    processed,      stored,                   (b) Processing or utilizing "spent fuel"; or
               transported or disposed of by or on behalf of
               an insured; or                                                   (c) Handling, processing or packaging
                                                                                    ''waste",


 Form SS 05 47 09 15                                                                                                  Page 1 of 2
                                                      © 2015, The Hartford
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.187 Page 176 of 221



         (3) Any equipment or device used for the                    b.   Integration of systems;
             processing, fabricating or alloying of "special         c.   Processing of, management of, mining
             nuclear material" if at any time the total                   or warehousing of data;
             amount of such material in the custody of
                                                                     d.   Administration, management, operation
             the insured at the premises where such
                                                                          or hosting of: another party's systems,
             equipment or device is located consists of or
                                                                          technology or computer facilities;
             contains more than 25 grams of plutonium
             or uranium 233 or any combination thereof,              e.   Webstte development; website hosting;
             or more than 250 grams of uranium 235;                  f.   Internet access services; intranet,
         (4) Any structure, basin, excavation, premises                   extranet or electronic information
             or place prepared or used for the storage or                 connectivity     services;       software
             disposal of ''waste";                                        application connectivity services;
         and includes the site on which any of the                   g. Manufacture,          sale,    licensing,
         foregoing is located, all operations conducted on              distribution, or marketing of: software,
         such site and all premises used for such                       wireless      applications,    firmware,
         operations.                                                    shareware,        networl<s,    systems,
   e.    "Nuclear material" means "byproduct material",                 hardware, devices or components;
         "source material" or "special nuclear material".            h. Design and development of: code,
   f.    "Nuclear reactor" means any apparatus                          software or programming;
         designed or used to sustain nuclear fission in a            i. Providing .     software     application:
         self-supporting chain reaction or to contain a                 services, rental or leasing;
         critical mass of fissionable material.                      j. Screening, selection, recruttment or
    g. Injury or damage and "property damage" include                   placement of candidates for temporary
       all forms of radioactive contamination of                        or permanent employment by others as
       property.                                                        information technology professionals;
    h. "Spent fuel" means any fuel element or fuel                   k.   "Telecommunication services"; and
       component, solid or liquid, which has been used               I.   "Telecommunication products".
       or exposed to radiation in a "nuclear reacto~•-
                                                                2.   web-related software and connectivity
    i.   'Technology services" means:                                services performed for others; and
         1. the following services performed for others:        3.   activities on the "named            insured's"
             a.   Consulting, analysis, design, installation,        "computer system and networl<".
                  training, maintenance, support and
                  repair of or on: software, wireless
                  applications,   firmware,     shareware,
                  networl<s, systems, hardware, devices
                  or components;




 Page 2 of 2                                                                                  Form 55 0547 0915
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.188 Page 177 of 221




           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


            EXCLUSION - UNMANNED AIRCRAFT (PROPERTY)
 This endorsement modifies insurance provided under the following:

                                       SPECIAL PROPERTY COVERAGE FORM

 Except as otherwise stated in this endorsement, the                to be controlled directly by a person from within
 terms and cond~ions of the policy apply to the insurance           or on the aircraft and which is owned by you or
 stated below.                                                      owned by others but in your care, custody, or
                                                                    control.
 A.   COVERAGE
                                                                    "Unmanned        aircraft"  includes equipment
      Paragraph       A.2.,    Property  Not   Covered,             designed for and used exclusively with the
      Subparagraph_ a. is deleted and replaced with the             "unmanned aircraft", provided such equipment is
      following:                                                    essential for operation of the "unmanned
           a. Aircraft (including "unmanned aircraft"),             aircraft" or for executing "unmanned aircraft
               automobiles, motor trucks and other                  operations".
               vehicles      subject  to motor   vehicle         2. The following definition is added:
               registration.
                                                                    "Unmanned aircraft operations" means your
 C. DEFINITIONS                                                     business activ~ies in support of the specific
      The following changes are made to Section G.,                 operations listed in the Description of Business
      PROPERTY DEFINITIONS:                                          section of the Declarations.
      1.   The following defin~ion is added:
           "Unmanned aircraft" means an aircraft that is
           not:
           a. Designed;
           b.   Manufactured; or
           c.   Modified after manufacture




  Form SS 5111 0317                                                                                      Page 1 of 1
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.189 Page 178 of 221




         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



   CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM

 This endorsement modifies insurance provided under the following:

                                  BUSINESS LIABILITY COVERAGE FORM
                     OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE FORM
                                  SPECIAL PROPERTY COVERAGE FORM
                                 STANDARD PROPERTY COVERAGE FORM
                                    UMBRELLA LIABILTY PROVISIONS


 A. Disclosure Of Federal Share Of Terrorism Losses                 2.   The act results in damage within the United
     The United States Department of the Treasury will                   States, or outside the United States in the case
     reimburse insurers for a portion of such insured                    of certain air carriers or vessels or the premises
   · losses, as indicated in the table below that exceeds                of an United States mission; and
     the applicable insurer deductible:                             3.   The act is a violent act or an act that is
         Calendar Year        Federal Share of                           dangerous to human life, property or
                             Terrorism Losses                            infrastructure and is committed by an individual or
                                                                         individuals acting as part of an effort to coerce
              2015                   85%                                 the civilian population of the Untted States or to
              2016                   84%                                 influence the policy or affect the conduct of the
              2017                   83%                                 Untted States Government by coercion.
              2018                   82%                           If aggregate industry insured losses attributable to
                                                                   "certified acts of terrorism" under TRIA exceed $100
              2019                   81%                           billion in a calendar year, and we have met, or will
          2020 or later              80%                           meet, our insurer deductible under TRIA, we shall
                                                                   not be liable for the payment of any portion of the·
    However, if aggregate industry insured losses,                 amount of such losses that exceed $100 billion. In
    attributable to "certified acts of terrorism" under the        such case, your coverage for terrorism losses may
    federal Terrorism Risk Insurance Act, as amended               be reduced on a pro-rata basis in accordance with
    (TRIA), exceed $100 billion in a calendar year, the            procedures established by the Treasury, based on
    Treasury shall not make any payment for any                    its estimates of aggregate industry losses and our
    portion of the amount of such losses that exceeds              estimate that we will exceed our insurer deductible.
    $100 billion. The United States government has not             In accordance with the Treasury's procedures,
    charged any premium for their participation in                 amounts paid for losses may be subject to further
    covering terrorism losses.                                     adjustments based on differences between actual
 B. Cap On Insurer Liability for Terrorism Losses                  losses and estimates.
    A "certified act of terrorism" means an act that is         C. Application Of Exclusions
    certified by the Secretary of the Treasury, in                  The terms and limitations of any terrorism exclusion,
    accordance with the provisions of federal Terrorism             the inapplicabilfy or omission of a terrorism
    Risk Insurance Act, to be an act of terrorism under             exclusion, or the inclusion of terrorism coverage, do
    TRIA. The criteria contained in TRIA for a "certified           not serve to create coverage for any loss which
    act of terrorism" include the following:                        would otherwise be excluded under this Coverage
    1. The act results in insured losses in excess of $5            Form or Policy, such as losses excluded by the
         million in the aggregate, attributable to all types        Pollution Exclusion, Nuclear Hazard Exclusion and
         of insurance subject to TRIA; and                          the War And Military Action Exclusion.



 Form SS 5019 0115                                                                                             Page 1 of 1
                                                  © 2015, The Hartford
                   (Includes copyrighted material of Insurance Services Office, Inc. with tts permission)
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.190 Page 179 of 221



       POLICY NUMBER: 72 SBA AP9428
                                                                                            ~
       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



 ADDITIONAL   INSURED     - MANAGER/LESSOR




 Form IH 12 00 11 85 T SEQ. NO. 001   Printed in U.S.A. Page 001
 Process Date: 04/10/19                                        Expiration Date.: 06/25/20
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.191 Page 180 of 221



       POLICY NUMBER: 72 SBA AP9428



       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



 ADDITIONAL   INSURED     -   PERSON-ORGANIZATION




 Form IH 12 00 11 85 T SEQ. NO. 002   Printed in U.S.A. Page 001
 Process Date: 04/10/19                                        Expiration Date: 06/25/20
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.192 Page 181 of 221



        POLICY NUMBER: 72 SBA AP9428



        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



 CONTRACTORS    EQUIPMENT     SCHEDULE




                          CONTRACTORS
                                 EQUIPMENT SCHEDULE
                                         TOTAL VALUE $
       ITEM           DESCRIPTION OF ITEM              VALUE
 2008 YALE FORKLIFT  MODEL: GLC050VXNVSE083 $7,578
 SERIAL NO.: A910V02530C




 Form IH 12 00 11 85 T SEQ. NO. 003   Printed in U.S.A. Page 001
 Process Date: 04/10/19                                        Expiration Date: 06/25/20
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.193 Page 182 of 221




       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY


                    WAGE AND HOUR CLAIMS EXPENSES-
                     EMPLOYMENT PRACTICES LIABILITY
 This endorsement modifies insurance provided under the following:

                             EMPLOYMENT PRACTICES LIABILITY COVERAGE FORM


 Exclusion B. in SECTION Ill - EXCLUSIONS is                                 1.   SECTION Vlll.1.2. of this Coverage
 deleted and replaced by the following:                                           Part notwithstanding, 100% of the
                                                                                  "insured's"    "claims      expenses"
 B. We shall not pay "loss" in connection with any
                                                                                  covered pursuant to this sub-
     "claim" based upon, arising from, or in any way
                                                                                  paragraph b. shall be allocated to
     related to:
                                                                                  covered "loss" until the Wage and
     1. any claims for unpaid wages (including                                    Hour Defense Costs Sub-Limit is
          overtime pay}, workers' compensation                                    exhausted. Once the Wage and
          benefits,    unemployment compensation,                                 Hour Defense Costs Sub-Limit is
          disability benefits, or social security benefits;                       exhausted, allocation shall continue
     2. any actual or alleged violation of the Wori<er                            in accordance with SECTION
          Adjustment and Retraining Notification Act, the                         Vlll.1.2.;
          National     Labor      Relations     Act,    the                  2. the Wage and Hour Defense Costs
          Occupational Safety and Health Act, the                                 Sub-Limtt is available notwithstanding
          Consolidated Omnibus Budget Reconciliation                              the fact that a ''wage and hour
          Act of 1985, "ERISA", or any similar law; or                            violation" is not an "employment
     3. any "wage and hour violation".                                            practices wrongful act"; and
     Provided, however, that this Exclusion B. shall                         3. the Wage and Hour Defense Costs
     not apply to that portion of "loss" that represents:                         Sub-Limtt is only available for "claim
         a. a specific amount the "insureds"                                      expenses" incurred to defend a ''wage
             become legally obligated to pay solely                               and hour violation" that occurred on or
             for a ''wrongful act" of "retaliation"; or                           after the "retroactive date" and before
                                                                                  the end of the · "policy period",
          b.   "Claims expenses" incurred to defend a                             regardless of whether any such
               ''wage and hour violation" referenced in                           "claim" for a ''wage and hour violation"
               sub-paragraph 3. above subject to a                                is made during the "policy period" or
               Sub-Limtt of Liability of$ 0010000 that                            the Extended Reporting Period, ~
               is part of, and not in addition to, the                            applicable.
               Limits of Liability applicable to this
               Coverage Part (the Wage and Hour                      All other terms and conditions of this Coverage
               Defense Costs Sub-Limit). Moreover:                   Part remain unchanged.




 Form SS 09 67 09 14                                                                                         Page 1 of 1
                                                    © 2014, The Hartford
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.194 Page 183 of 221




    EMPLOYMENT PRACTICES LIABILITY COVERAGE FORM
                   (CLAIMS MADE)




  Form SS 09 0112 14
                                  © 2014, The Hartford
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.195 Page 184 of 221



 QUICK REFERENCE

 EMPLOYMENT PRACTICES LIABILITY
 COVERAGE FORM (CLAIMS MADE)


 READ YOUR POLICY CAREFULLY

                                                                  Beginning on Page
  SECTION I: INSURING AGREEMENT                                                1


  SECTION II: DEFINITIONS                                                     1

  SECTION Ill: EXCLUSIONS                                                     5

                                                                             . 6
  SECTION IV: DISCOVERY CLAUSE

  SECTION V: EXTENDED REPORTING PERIOD                                        6


  SECTION VI: COVERAGE TERRITORY                                               6


  SECTION VII: LIMITS OF LIABILITY AND DEDUCTIBLE                              6


  SECTION VIII: DUTIES IN THE EVENT OF CLAIM; DEFENSE                          7
  AND SETTLEMENT

   SECTION IX: CONDITIONS                                                      9




  Form SS 09 0112 14
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.196 Page 185 of 221


 EMPLOYMENT PRACTICES LIABILITY COVERAGE FORM




    EMPLOYMENT PRACTICES LIABILITY COVERAGE FORM
                   (CLAIMS MADE)

 NOTICE: COVERAGE PROVIDED BY THIS COVERAGE PART IS CLAIMS MADE COVERAGE. EXCEPT AS
 OTHERWISE SPECIFIED HEREIN: COVERAGE APPLIES ONLY TO A CLAIM FIRST MADE AGAINST THE
 INSUREDS DURING THE POLICY PERIOD AND WHICH HAS BEEN REPORTED TO US IN ACCORDANCE
 WITH THE APPLICABLE NOTICE PROVISIONS. COVERAGE IS SUBJECT TO THE INSURED'S PAYMENT OF
 THE APPLICABLE DEDUCTIBLE. PAYMENTS OF CLAIM EXPENSES ARE SUBJECT TO, AND REDUCE, THE
 AVAILABLE LIMITS OF LIABILITY. PLEASE READ THE COVERAGE PART CAREFULLY AND DISCUSS THE
 COVERAGE WITH YOUR INSURANCE AGENT OR BROKER. UPON TERMINATION OF THIS COVERAGE
 PART, EXTENDED REPORTING PERIOD COVERAGE IS AVAILABLE.



 Various provisions in this policy restrict coverage. Please read the entire policy carefully to determine your rights,
 duties and what is and is not covered.
 Throughout this Coverage Part the words you and your refer to the "Named Insured" in the Declarations. The words
 we, us and our refer to the stock insurance company member of THE HARTFORD shown on the Declarations Page.
 Words and phrases that appear in quotation marks are defined in SECTION II - DEFINITIONS of this Coverage Part.
 In consideration of, and subject to, the payment of the premium by you and in reliance upon the accuracy and
 completeness of the "application". including but not limited to the statements, attachments and exhibits contained in
 and submitted with the "application", we agree with you, subject to all terms, exclusions and condttions of this
 Coverage Part. as follows:


 SECTION I • INSURING AGREEMENT                                          salaries, wages, or bonuses as a component
                                                                         of a front or back pay award).
 Employment Practices liability
                                                                    C. "Claim" means any "employment practices
 We shall pay "loss" on behalf of the "insureds"
                                                                       claim".
 resulting from an "employment practices claim" first
 made against the "Insureds" during the "policy period"             D. "Claims expenses" means:
 or Extended Reporting Period, if applicable, for an                     1.   reasonable and necessary legal fees and
 "employment practices wrongful act" by the "insureds".                       expenses, including. but not limited to, e-
 SECTION II • DEFINITIONS                                                     discovery expenses, incurred in the
                                                                              defense or appeal of a "claim";
     A. "Application" means the application for this
         Coverage Part, including any materials or                       2.   "Extradition costs"; or
         information submitted therewith or made                         3.   the costs of appeal, attachment or similar
         available to us during the underwriting                              bonds, provided that we shall have no
         process. which application shall be on file with                     obligation to furnish such bonds.
         us. Such "application" shall be deemed a part
                                                                         However, "claim expenses" shall not include:
         of this Coverage Part and attached hereto. In
         addition, "application" includes any warranty,                       a. salaries,     wages,       remuneration,
         representation or other statement provided to                             overhead    or    benefit    expenses
         us within the past three years in connection                              associated with any "insureds";
         with any policy or coverage part of which this                       b.   any fees, expenses or costs which are
         Coverage Part is a renewal or replacement.                                incurred by or on behalf of a party
     B. "Benefits" means perquisttes, fringe beneftts,                             which is not a covered "insured"; or
        deferred compensation, severance pay and                              c. any fees, expenses or costs which
        any other form of compensation (other than                                 were incurred prior to the date on


 Form SS 09 0112 14                                                                                         Page 1 of 11
                                                  © 2014, The Hartford
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.197 Page 186 of 221


                                                                 EMPLOYMENT PRACTICES LIABILITY COVERAGE FORM

                     which we received written notice of the            H. "Domestic partne(' means any natural person
                     "claim" from the "insured".                             qualifying as a domestic partner under the
     E.     "Controlled partnership" means a limtted                         provisions of any applicable federal, state or
          . partnership in which and so long as the "named                   local law or any domestic partner relationship
            insured" owns or controls, directly or indirectly,               arrangement recognized outside of the United
                                                                             States and under the Human Resource policy
            more than 50% of the limtted partnership
            interest and an "insured entity" is the sole                     of the "insured entity".
            general partner.                                            I.   "Employee" means any natural person who
     F.    "Damages" means the amounts, other than                           was, is or shall become a(n):
           "claim expenses", that the "insureds" are                         1.   employee of an "insured entity" including
           legally liable to pay solely as a result of a                          any part time, seasonal, temporary,
           "claim" covered by this       Coverage Part,                           leased, or loaned employee; or
           including:                                                        2.   volunteer or intern with an "insured entity".
           1. compensatory damages, including front                     J.   "Employee data privacy wrongful act" means:
                pay and back pay;
                                                                             1. the failure to prevent any unauthorized
           2. settlement amounts;                                               access to or use of data containing "Private
           3.   pre- and post-judgment interest;                                Employment          Information"      of     any
           4.   costs awarded pursuant to judgments;                            "Employee" or applicant for employment
                                                                                wtth the "Insured Entity'' including any such
           5.   punitive and exemplary damages;                                 failure that directly results in a violation with
           6. the multiple portion of any multiplied                            respect      to   the     privacy of such
              damage award; or                                                  "Employee's" or applicant's medical
                                                                                information under the Health Insurance
           7. liquidated damages under the Age
                                                                                Portability and Accountability Act (HIPAA)
              Discrimination in Employment Act and the
                                                                                or credit information under the Fair Credit
              Family and Medical Leave Act.
                                                                                Reporting Act (FCRA); or
           However, "damages" shall not include:
                                                                             2. the failure to notify any "employee" or
                a.   taxes, fines or penalties imposed by                       applicant for employment with the "insured
                     law;                                                       entity" of any actual or potential
                · b. non-monetary relief;                                       unauthorized access to or use of "private
                                                                                employment information" of any "employee"
                c.   "Benefits";
                                                                                or applicant for employment with the
                d.   future compensation for any person                         "insured entity", ~ such notice was required
                     hired,    promoted,     or     reinstated                  by state or federal regulation or statute.
                     pursuant to a judgment, settlement,
                                                                        K. "Employment practices claim" means any:
                     order or other resolution of a "claim";
                                                                             1.   written demand for monetary damages or
                e.   "Stock benefits";
                                                                                  other civil non-monetary relief commenced
                f.   costs associated with providing any                          by the receipt of such demand, including,
                     accommodations required by the                               without limitation, a written demand for
                     Americans wtth Disabilities Act or any                       employment reinstatement;
                     similar law; or
                                                                             2.   civil proceeding, including an arbitration or
                g. any      other    matters   uninsurable                        other     alternative    dispute     resolution
                   pursuant to any applicable law;                                proceeding, commenced by the service of
                   provided, however. that wtth respect to                        a complaint, filing of a demand for
                   punitive and exemplary damages, or                             arbitration, or similar pleading; or
                   the multiple portion of any multiplied
                                                                             3.  formal     administrative    or    regulatory
                   damage award, the insurability of such
                                                                                 proceeding, including, without limitation, a
                   damages shall be governed by the
                                                                                 proceeding before the Equal Employment
                    internal laws of any applicable
                                                                                 Opportunity Commission           or similar
                   jurisdiction that most favors coverage
                                                                                 governmental agency, commenced by the
                   of such damages.
                                                                                 filing of a notice of charges, formal
     G. "Debtor in possession" means a "debtor in                                investigative order or similar document;
           possession" as          such term   is defined   in
                                                                             by or on behalf of an "employee", an applicant
           Chapter 11 of the United States Bankruptcy                        for employment with an "insured entity'', or an
           Code as well as any equivalent status under
                                                                             "independent contractor".
           any similar law.


  Page 2 of 11                                                                                           Form SS 09 011214
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.198 Page 187 of 221


 EMPLOYMENT PRACTICES LIABILITY COVERAGE FORM

       "Employment practices claim" also means the                     b.   failure to create, provide for or enforce
       receipt of a notice of violation, order to show                      adequate or consistent employment-
       cause, or a written demand for monetary or                           related policies and procedures;
       injunctive relief that is the result of an audit                c.  negligent retention, supervision, hiring
       conducted by the United States Office of                           or training;
       Federal Contract Compliance Programs.
                                                                      d. employment-related           invasion      of
       "Employment practices claim" also means a                           privacy,         defamation,             or
       written request to the "insureds" to toll or waive                  misrepresentation; or
       a statute of limitations regarding a potential
                                                                      e. an "employee data privacy wrongful
       "Employment practices claim" as described
       above. Such "claim" shall be commenced by                           act".
       the receipt of such request.                         M.   "ERISA" means the Employee Retirement
       However, "employment practices claim" shall               Income Security Act of 1974.
       not include any labor or grievance proceeding        N.   "Extradition costs" means reasonable and
       or arbitration that is subject to a collective            necessary fees and expenses directly resulting
       bargaining agreement.                                     from a "claim" in which an "insured person"
    L. "Employment practices wrongful act" means:                lawfully opposes, challenges, resists or
                                                                 defends against any request for the extradition
        1.   wrongful      dismissal,    discharge,    or        of such "insured person" from his or her
             termination of employment (including                current country of employ and domicile to any
             constructive dismissal, discharge, or               other country for trial or otherwise to answer
             termination), wrongful failure or refusal to        any criminal accusation, including the appeal
             employ or promote, wrongful discipline or           of any order or other grant of extradition of
             demotion, failure to grant tenure, negligent        such "insured person".
             employment evaluation, or wrongful
             d_eprivation of career opportunity;            0.   "Financial insolvency" means the status of an
                                                                 "insured entity" as a result of:
        2.   sexual or other workplace harassment,
             including bullying in the workplace, quid            1. the appointment of any conservator,
             pro quo and hostile work environment;                    liquidator, receiver, rehabilitator, trustee, or
                                                                      similar official to control, supervise,
        3. employment       discrimination,   including               manage or liquidate such "insured entity";
           discrimination based upon age, gender,                     or
           race, color, creed, marital status, sexual
                                                                  2. such "insured entity" becoming a "debtor in
           orientation or preference, gender identity
           or expression, genetic makeup, or refusal                  possession".
           to submit to genetic makeup testing,             P.    "Independent contracto( means any natural
           pregnancy, disability, HIV or other health             person working in the capacity of an
           status, Vietnam Era Veteran or other                   independent contractor pursuant to an
           military status, or other protected status             "independent contractor agreement".
           established under federal, state, or local       Q. "Independent contractor agreement" means
            law;                                                 any express contract or agreement between
        4. "Retaliation";                                        an "independent contractor" and an "insured
        5. breach of any oral, written, or implied               entity" specifying the terms of the "insured
            employment contract, including, without              entity's" engagement of such "independent
            limitation, any obligation arising from a            contractor'.
            personnel manual, employee handbook, or         R. "Insured entity'' means:
            policy statement;-or                                 1.    the "named insured"; or
        6. violation of the Family and Medical Leave             2.   any "subsidiary".
            Act.
                                                                 "Insured entity'' shall include any such entity as
        "Employment practices wrongful act" also                 a "debtor in possession".
        means the following, but only when alleged in
        addition to or as part of any "employment                "Insured entity'' shall also include any such
        practices wrongful act" described above:                 entity in its capacity as a general partner of a
                                                                 "controlled partnership".
             a.   employment-related wrongful infliction
                  of mental anguish or emotional            S.   "Insured person" means any:
                  distress;                                       1. "Employee";
                                                                  2.    "Manager'; or


  Form SS 09 0112 14                                                                                    Page 3 of 11
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.199 Page 188 of 221


                                                               EMPLOYMENT PRACTICES LIABILITY COVERAGE FORM

         3.   regarding the Employment Practices                      BB. "Retaliation" means adverse treatment of an
              Liability    Insuring     Agreement,        an              "employee" or "independent contracto(' based
              "independent contractor" provided that                      upon such person:
              within 30 days of an "employment                            1. exercising any rights under law, including,
              practices claim" having been made against                       without limitation, rights under any workers
              such "independent contracto~• that the                           compensation laws, the Family and
              "insured entity" agrees in writing to                            Medical Leave Act, "ERISA",           or the
              indemnify such "independent contractor"                         Americans with Disabilities Act;
              for any "loss" arising out of such "claim".
                                                                        . 2. refusing to violate any law;
    T.   "Insureds" means any:
                                                                          3. assisting, testifying, or cooperating with a
         1.   "Insured entity"; or                                             proceeding or investigation regarding
         2.   "Insured person".                                                alleged violations of law by any "insured";
    U. "Interrelated wrongful acts" means ''wrongful                      4. disclosing or threatening to disclose
         acts" that have as a common nexus any fact,                          alleged violations of law to a superior or to
         circumstance, situation, event, transaction,                          any governmental agency; or
         goal, motive, methodology, or cause or series                    5. filing any whistle blower claim against any
         of causally connected facts, circumstances,                          "insured" under the federal False Claims
         situations,   events,  transactions,   goals,                        Act, the Sarbanes-Oxley Act of 2002, or
         motives, methodologies or causes.                                     any similar law.
    V. "Loss"    means         "claim    expenses"     and            CC. "Stock benefits" means any offering, plan or
         "damages".                                                       agreement between an "insured ent~y'' and
                                                                          any "employee" that grants stock, stock
    W. "Manage( means any natural person who
                                                                          options or stock appreciation rights in the
       was, is or shall become a(n):                                      "insured entity'' to such person, including,
         1.   duly elected or appointed director, advisory                without limitation, restricted stock or any other
              director, board observer, advisory board                    stock grant. "Stock benefits" shall not include
              member, officer, member of the board of                     employee stock ownership plans or employee
              managers or management committee                            stock purchase plans.
              member of an "insured entity";                          DD. "Subsidiary" means any:
         2. "Employee" in his/her capacity as legal                       1. corporation in which and so long as the
            counsel to an "insured entity''; or                               "named insured" owns or controls, directly
         3.   executive of an "insured entity'' created                       or indirectly, more than 50% of the
              outside the United States to the extent that                    outstanding securities representing the
              such executive holds a position equivalent                      right to vote for the election of the board of
              to those described in 1. or 2. above.                           directors of such corporation;
    X. "Named insured" means the individuals,                             2. limited liability company in which and so
       partnerships or corporations designated in the                         long as the "named insured" owns or
       Declarations.                                                          controls, directly or indirectly, the right to
                                                                              elect, appoint or designate more than 50%
    Y. "Notice manage(' means the natural persons                             of such entity's managing members;
       in the offices of the chief executive officer,
       chief financial officer, general counsel, risk                     3. a "controlled partnership";
       manager, human resources manager or any                            4. corporation operated as a joint venture in
       equivalent position to the foregoing, of an                            which and so long as the "named insured"
       "Insured Entity".                                                      owns or controls, directly or indirectly,
    Z.   "Policy period" means the period from the                            exactly 50% of the issued and outstanding
         Effective Date to the Expiration Date set forth                      voting stock and which, pursuant to a
         in the Declarations or any eartier cancellation                      written agreement with the owner(s) of the
         date.                                                                remaining issued and outstanding voting
                                                                              stock of such corporation, the "named
    AA. "Private employment information" means any                            insured" solely controls the management
         information regarding an "employee" or                               and operation of such corporation; or
         applicant for employment with the "insured
                                                                          5. foundation, charitable trust or political
         entity'', which is collected or stored by an
                                                                              action comm~tee in which and so long as
         "insured" for the purposes of establishing,
                                                                              such entity or organization is controlled by
         maintaining or terminating an employment
                                                                              the "named insured" or any "subsidiary" as
         relationship.
                                                                              defined in 1. through 4. above.


 Page4of11                                                                                          Form SS 09 0112 14
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.200 Page 189 of 221


 EMPLOYMENT PRACTICES LIABILITY COVERAGE FORM

    EE. 'Wage and hour violation" means any actual or            4.  in connection with any "claim" based upon,
        alleged violation        of the dulies and                   arising from, or in any way related to any
        responsibilities that are imposed upon an                    fact, circumstance, or situation that, before
        "insured" by any federal, state or local law or              the Effective Date in the Declarations, was
        regulation anywhere in lhe world, including but              the subject of any notice given under any
        not limited to the Fair Labor Standards Act or               other employment practices liability policy,
        any similar law (except the Equal Pay Act),                  management liability policy or other
        which govern wage, hour and payroll practices.               insurance policy which insures ''wrongful
        Such practices include but are not limited to:               acts" covered under this Coverage Part;
        1. the calculation and payment of wages,                 5. in connection with any "claim" based upon,
             overtime wages, minimum wages and                       arising from, or in any way related to lhe
             prevailing wage rates;                                  liability of others assumed by an "insured"
        2. the calculation and payments of benefils;                 under any contract or agreement;
                                                                     provided, however, this exclusion shall not
        3. the classification of any person or                        apply to liability that would have been
             organization for wage and hour purposes;                 incurred in the absence of such conlract or
        4. reimbursing business expenses;                             agreement;
        5. the use of child labor; or                            6. for breach of any "independent contractor
        6. garnishments, wilhholdings and olher                       agreement"; or
             deductions from wages.                              7. for a lockout, strike, picket line, hiring of
    FF. 'Wrongful act" means any actual or alleged                    replacement workers or similar action in
        "employment practices wrongful act".                          connection with any labor dispute, labor
 SECTION Ill - EXCLUSIONS                                             negotiation     or collective bargaining
                                                                      agreement.
    A. We shall not pay "Loss":
                                                              B. We shall not pay "loss" in connection with any
         1. for bodily injury, sickness, disease, death,
                                                                 "claim" based upon, arising from, or in any way
             false arrest or imprisonment, abuse of
             process, malicious prosecution, trespass,           related to:
             nuisance or wrongful entry or eviction, or for      1. any claims for unpaid wages (including
             injury to or destruction of any tangible                 overtime pay), workers' compensation
             property including loss of use or diminution              benefits, unemployment compensation,
             of value thereof; provided, however, that                disability benefits, or social security
             this exclusion shall not apply to thal portion            benefits;
             of "loss" that directly results from mental         2. any actual or alleged violation of the
             anguish or emotional distress when alleged                Worker Adjustment         and    Retraining
             in connection with an otherwise covered                   Notification Act, the National Labor
             "employment practices wrongful act";                      Relations Act, the Occupational Safety and
         2. for any actual or alleged ''wrongful act" by               Health Act, the Consolidated Omnibus
             "insured persons" of any "subsidiary" in                  Budget Reconciliation Act of 1985,
              their capac~ies as such, or by any                       "ERISA", or any similar law; or
             "subsidiary", if such ''wrongful acl" actually       3.   any ''wage and hour Violation"
             or allegedly occurred when such entity was
              not a "subsidiary'';                               Provided, however, that lhis exclusion B. shall
                                                                 not apply to that portion of "loss" that
         3. in connection with any "claim" based upon,           represents a specific amounl the "insureds"
              arising from, or in any way related to any:        become legally obligated to pay solely for a
              a. prior or pending demand, suit, or               ''wrongful act" of "retaliation".
                    proceeding against any "insured" as
                                                              C. We shall not pay "loss" in connection with any
                   of, or
                                                                 "claim" based upon, arising from, or in any way
              b. audit initiated by the Un~ed States             related to liability incurred for breach of any
                    Office of Federal Contract Compliance        oral, written, or implied employment contract;
                    Programs before,                             provided, however, that this exclusion shall not
              the effective date of the first Employment         apply to liability lhat would have been incurred
               Practices Liabilfy Coverage Part issued and        in the absence of such contract nor shall it
               continuously renewed by us, or the same or        apply to the portion of "loss" representing
               substantially similar fact, circumstance, or      "claim expenses" incurred to defend against
               situation underlying or alleged in such            such liability.
               demand, suit, proceeding, or aud~;


  Form SS 09 0112 14                                                                                    Page 5 of 11
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.201 Page 190 of 221


                                                                 EMPLOYMENT PRACTICES LIABILITY COVERAGE FORM

 SECTION IV • DISCOVERY CLAUSE                                           F.   Extended Reporting Periods do not extend the
                                                                              "policy period" or change the scope of coverage
    If, during the "policy period", the "insureds"
                                                                              provided. They apply only to ''wrongful acts"
    become aware of a ''wrongful act" that may
                                                                              that occur before the end of the "policy period".
    reasonably be expected to give rise to a "claim",
    and, if written notice of such ''wrongful act" is given                   "Claims" for such injury which are first received
    to us during the "policy period", including the                           within sixty (60) days after the "policy period",
    reasons for anticipating such a "claim", the nature                       or during the Extended Reporting Period if in
    and date of the ''wrongful act", the identity of the                      effect, will be deemed to have been made on
    "insureds" allegedly involved, the alleged injuries                       the last date of the "policy period".
    or damages sustained, the names of potential                         G. Once in effect, Extended Reporting Periods
    claimants, and the manner in which the "insureds"                      may not be canceled by us.
    first became aware of the ''wrongful act", then any
                                                                     SECTION VI -COVERAGE TERRITORY
    "claim" subsequently arising from such ''wrongful
    act'' shall be deemed to be a "claim" first made                     Coverage under this Coverage Part applies
    during the "policy period" on the date that we                       worldwide, provided that the "claim" is made and
    receive the above notice.                                            any legal action is pursued within the Unites
 SECTION V • EXTENDED REPORTING PERIOD                                   States,      its    territories,   possessions  or
                                                                         commonwealths, or Canada.
    Subject to provisions A. through G. below, if this
    Coverage Part is canceled or non-renewed other                    SECTION VII - LIMITS OF LIABILITY AND
    than for non-payment of premium, you shall have                   DEDUCTIBLE
    the right to purchase an extended period to report                   A. The maximum we will pay for each "claim"
    "claims" under this Coverage Part for any "claim"                        under this Coverage Part is the Each Claim
    first made during the period of time set forth in the                    Limit of Liability stated in the Declarations,
     Supplemental        Extended       Reporting     Period                 subject to the Annual Aggregate Limit of
     Endorsement, and following the effective date of                        Liability stated in the Declarations.
     such cancellation or nonrenewal and reported in                         The maximum we will pay for all "claims"
    writing during such period or within sixty (60) days                     under this Coverage Part is the Annual
     thereafter, but only with respect to any ''wrongful                     Aggregate Limit of Liability stated in the
     act" which takes place prior to the effective date of                   Declarations, regardless of the number of
     such cancellation or nonrenewal.                                        "claims".
     A. The Extended Reporting Period shall be
                                                                             If the applicable Limit of Liabilfy for this
          effective only upon the payment of an
                                                                             Coverage Part is exhausted, the premium for
          additional premium. The additional premium                         this Coverage Part shall be deemed fully
          will be 200% of the annual advance premium
                                                                             earned. "Claim expenses" shall be part of, and
          for this coverage. At the commencement of
                                                                             not in addition to, the Limits of Liability.
          the Extended Reporting Period, the entire
                                                                             Payment of "claim expenses" by us shall
          premium thereof shall be deemed fully earned
                                                                             reduce each Limit of Liability.
          and non-refundable.
     B. The quotation of a different premium or
                                                                          B. We shall pay "loss" in excess of the Deductible
                                                                             applicable to each "claim" as specified on the
          deductible or limit of liability for renewal is not
          a cancellation or refusal to renew for the                         Declarations.
          purposes of this provision.                                     C. All Deductibles shall be borne by the
     C. You shall have no right to purchase the                              "insureds" at their own risk; they shall not be
          Extended Reporting Period, unless you have                         insured.
          satisfied all conditions of the Coverage Part                   D. The Deductible shall apply to "claim expenses"
          and all premiums and deductibles outstanding                       covered hereunder. If, any "claim expenses"
          have been paid.                                                    are incurred by us prior to the "insured's"
      D. Your right to purchase the Extended Reporting                       complete payment of the Deductible, then the
           Period shall terminate unless written notice                      "insureds" shall reimburse us therefor upon
          together with full payment of the premium for                      our request.
          the Extended Reporting Period is given to us                    E. No Deductible shall apply to "loss" incurred by
           no later than sixty (60) days following the                       any "insured person" that an "insured entity" is
           effective date of cancellation or nonrenewal.                     not permitted by common or statutory law to
      E. The fact that the period of time to report "claims"                 indemnify, or is permitted or required to
           is extended by virtue of the Extended Reporting                   indemnify, but is not able to do so by reason of
           Period shall not increase or reinstate the Limij of               "financial insolvency".
           Uabilfy stated in the Declarations.


 Page 6 of 11                                                                                            Form SS 09 0112 14
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.202 Page 191 of 221


 EMPLOYMENT PRACTICES LIABILITY COVERAGE FORM

    F. If an "insured entity" is permitted or required by       admission, assumption, settlement offer or
       common or statutory law to indemnify an                  agreement, stipulation, or "claim expenses" to
       "insured person" for any "loss", or to advance           which we have not consented.
       "claim expenses" on their behalf, and does not        D. We shall have the right to associate ourself in
       do so other than because of "financial                   the defense and settlement of any "claim" that
       insolvency", then such "insured entity" and the          appears reasonably likely to involve this
       "named insured" shall reimburse and hold us              Coverage Part.          We may make any
       harmless for our payment or advancement of               investigation we deem appropriate in
       such "loss" up to the amount of the Deductible           connection with any "claim". We may, with the
       that would have applied if such indemnification          written consent of the "insureds", settle any
       had been made.                                           "claim" for a monetary amount that we deem
   G. If a "subsidiary" is unable to indemnify an               reasonable.
       "insured person" for any "loss", or to advance        E. The "insureds" shall give to us all information
       "claim expenses" on their behalf, because of             and cooperation as we may reasonably
       "financial insolvency", then the "named                   request. However, if we are, in our sole
        insured" shall reimburse and hold us harmless           discretion, able to determine coverage
       for our payment or advancement of such "loss"            for cooperating "insureds", the failure of.
        up to the amount of the applicable Deductible            one "insured person" to cooperate with us shall
       that would have applied if such indemnification           not impact coverage provided to cooperating
        had been made.                                           "insureds".
        The Limit of Liability for this Coverage     Part    F. With respect to a covered "claim" for which we
        applies separately to each consecutive annual            do not have the duty to defend, we shall
        period and to any remaining period of less               advance "claim expenses" in accordance with
        than twelve (12) months starting with the                Section VII I t. that we believe to be covered
        beginning of the "policy period" shown in the            under this Coverage Part until a different
        Declarations, unless the "policy period" is              allocation is negotiated, arbitrated or judicially
        extended after issuance for an additional                determined.
        period of less than twelve·(12) months. In that
                                                             G. Required Notice to Us
        case, the additional period will be deemed part
        of the last preceding period for purposes of             As a condition precedent to coverage under
        determining the Limit of Liability.                      this Coverage Part, the "i_nsureds" shall give us
                                                                 written notice of any "claim" as soon as
 SECTION VIII - DUTIES IN THE EVENT· OF CLAIM;
                                                                 practicable after a "notice manage(' becomes
 DEFENSE AND SETTLEMENT                                          aware of such "claim", but in no event later
     A. We shall have the right and duty to defend               than:
        "claims" covered under this Coverage Part,                1. if this Coverage Part expires or is
        even if such "claim" is groundless, false or                  otherwise terminated without being
        fraudulent, provided that:                                     renewed wijh us, ninety (90) days after the
        1. the "insureds" give notice to us in                         effective date of said expiration or
            accordance with the applicable notice                     termination; or
            provisions; and                                       2. subject to SECTION V, the expiration of
        2. such "claim" does not involve allegations,                  the Extended Reporting Period, if
            in whole or in part, of a ''wage and hour                  applicable;
            violation".                                           provided, however, that if the Coverage Part is
        For any "claim" involving allegations, in whole           cancelled for non-payment of premium, the
        or in part, of a ''wage and hour violation", it           "insured" will give us written notice of such
        shall be the duty of the "insureds", and not our          "claim", prior to the effective date of
        duty, to defend such "claim".                             cancellation.
     B. If we have the duty to defend a "claim", our              However, with regard to any "employment
        duty to defend such "claim" shall cease upon              practices claim" which is brought as a formal
        exhaustion of any applicable Limij of Liability.          administrative or regulatory proceeding,
     C. The "insureds" shall not admit or assume any              including, without limitation, a proceeding
        liability, make any settlement offer or enter into        before the Equal Employment Opportunity
        any settlement agreement, stipulate to any                Commission or similar governmental agency,
        judgment, or incur any "claim expenses"                   commenced by the filing of a notice of
         regarding any "claim" without our prior written          charges, formal investigative order or similar
         consent, such consent not to be unreasonably             document, as a condition precedent to
        wijhheld.     We shall not be liable for any              coverage under this Coverage Part the

 Form SS 09 0112 14                                                                                  Page 7 of 11
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.203 Page 192 of 221


                                                              EMPLOYMENT PRACTICES LIABILITY COVERAGE FORM

         "insureds" shall give us written notice of any                  1.    wilh respect to a covered "claim" for which
         "claim" as soon as practicable after a "nolice                        we have the duty to defend:
         manager'' becomes aware of such "claim", but                           a. 100%     of   the   "insured's"   "claim
         in no event later than:                                                    expenses" shall be       allocated   to
         3.  if this Coverage Part is renewed, no more                              covered "loss"; and
             than 180 days after a "notice manage(                              b. All other "loss" shall be allocated
             becomes aware of such "claim"; or                                     between covered "loss" and non-
         4. if this Coverage Part expires or is                                    covered loss based upon the relative
             otherwise terminated wijhout being                                    legal exposure of all parties to such
             renewed with us, ninety (90) days after the                           matters.
             effective date of said expiration or                        2.    with respect to a covered "claim" for which
             termination; or                                                   we do not have the duty to defend, all
         5. subject to SECTION V, the expiration of                            "loss" shall be allocated between covered
             the Extended Reporting Period, if                                 "loss" and non-<:overed loss based upon
             applicable;                                                       the relative legal exposure of all parties to
                                                                               such matters.
         provided, if the Coverage Part is cancelled for
         non-payment of premium, the "insured" will                SECTION IX - CONDITIONS
         give us written notice of such "claim", prior to             A. Coverage Part Priority; Headings
         the effective date of cancellalicin.
                                                                         If any provision in this Coverage Part is
    H. Subrogation                                                       inconsistent or in conflict with the terms and
         1. We shall be subrogated to all of the                         conditions of any provisions in this Policy, the
            "insureds"' rights of recovery regarding any                 terms and conditions of this Coverage Part
            payment of "loss" by us under this                           shall control only for purposes of determining
            Coverage Part.          The "insureds" shall                 coverage hereunder. The headings of the
            execute all papers required and do                           various sections of this Coverage Part are
            everything necessary to secure and                           intended for reference only and shall not be
            preserve such rights, including the                          part of the terms and conditions of coverage.
            execution of any documents necessary to                   B. Notice Addresses
            enable us to effectively bring suit in the
                                                                          1. All notices to the "insureds" shall be sent
            name of the "insureds". The "insureds"
                                                                             to the first "named insured" at the address
            shall do nothing to prejudice our position
            or any potential or actual rights of                              specified in the Declarations.
            recovery.                                                    2. All notices to us shall be sent to the
         2. We shall not exercise our rights of                               address specified in the Declarations. Any
                                                                              such notice shall be effective upon receipt
            subrogation against an "insured person"
             under this Coverage Part unless such                             by us at such address.
            "insured person" has:                                     C. Spousal/Domestic           Partner      Liability
            a. obtained          any   personal     profrt,              Coverage
                  remuneration or advantage to which                     Coverage shall apply to the lawful spouse or
                  such "insured person" was not legally                  "domestic partner'' of an "insured person" for a
                  en@ed, or                                              "claim" made against such spouse or
             b. committed a criminal or deliberately                     "domestic partner", provided that:
                  fraudulent acl or omission or any willful              1. such "claim" arises solely out of:
                  violation of law,                                            a.  such person's status as the spouse or
             if a judgment or olher final adjudication                             "domestic partner" of an "insured
             establishes        such   personal     prom,                          person"; or
             remuneration, advantage, act, omission, or                         b. such spouse or "domestic partner's"
             violalion.                                                            ownership of property sought as
    I.    Allocation                                                               recovery for a ''wrongful act";
          Where "insureds" who are afforded coverage                      2.    the "insured person" is named in such
          for a "claim" incur an amount consisting of                           "claim" together with the spouse or
          both "loss" that is covered by this Coverage                          "domestic partner''; and
          Part and also loss Iha! is not covered by this                  3.    coverage of the spouse or "domestic
          Coverage Part, because such "claim" includes                          partner" shall be on the same terms and
          both covered and uncovered matters, then                              conditions,   including· any applicable
          coverage shall apply as follows:

 Page 8 of 11                                                                                          Form SS 09 0112 14
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.204 Page 193 of 221


 EMPLOYMENT PRACTICES LIABILITY COVERAGE FORM

                Deductible , that applies to coverage of the         1. any of such "claims" was first made,
                "insured person" for such "claim".                      regardless of whether such date is before
                No coverage shall apply to any "claim" for              or during the "policy period";
               a ''wrongful act" of such spouse or                   2.   notice of any ''wrongful act" described
               "domestic partne(.                                         above was given to us under this
    D.    Estates and Legal Representatives                               Coverage Part pursuant to Sections IV or
          In the event of the death, incapacity or                        VIII; or
          bankruptcy of an "insured person", any "claim"             3.   notice of any ''wrongful act" described
          made against the estate, heirs, legal                           above was given under any prior
          representatives or assigns of such "insured                     insurance policy.
          person" for a ''wrongful act'' of such "insured       H. Deductible Waiver
          person" shall be deemed to be a "claim" made
         against such "insured person". No coverage                  Regarding a "claim" that is a class action civil
          shall apply to any "claim" for a ''wrongful act" of        proceeding, no Deductible shall apply to "claim
          such estate, heirs, legal representatives or               expenses" incurred in connection with such
          assigns.                                                   "claim", and we shall reimburse the "insureds"
                                                                     for any covered "claim expenses" paid by the
    E.    Minimum Standards                                          "insureds" within the Deductible otherwise
          In the event that there is an inconsistency                applicable to such "claim", if a:
          between:
                                                                     1.   final adjudication with prejudice pursuant
         1. the terms and cond~ions that are required                     to a trial, motion to dismiss or motion for
               to meet minimum standards of a state's law                 summary judgment; or
               (pursuant      to    a    state   amendatory
               endorsement attached to this Coverage                 2.   complete and final settlement with
               Part), and                                                 prejudice;
         2. any other term or cond~ion of this Coverage              establishes that none of the "insureds" in such
               Part,                                                 "claim" are liable for any "loss".
         ~ is understood and agreed that, where                 I.   Application
         permitted by law, we shall apply those terms                1.   The "insureds" represent that the
         and cond~ions of 1. or 2. above that are more                    Declarations and statements contained in
         favorable to the "insured".                                      the "application" are true, accurate and
    F.   Other Insurance                                                  complete. This Coverage Part is issued in
                                                                          reliance upon the "application".
         1. The coverage provided under this
               Coverage Part for any "employment                     2.   If the "application" contains intentional
               practices claim" shall be primary.                         misrepresentations or misrepresentations
         2. Notwithstanding the above, the coverage,                      that materially affect the acceptance of the
               provided under this Coverage Part for any                  risk by us no coverage shall be afforded
               "employment practices claim" made                          under this Coverage Part for any
              against a temporary, leased or loaned                       "insureds" who knew on the Effective Date
              "employee" or an "independent contracto~•                   of this Coverage Part of the facts that were
               shall be excess of the amount of any                       so misrepresented, provided that:
              deductible, retention and limits of liability               a. knowledge possessed by any "insured
               under any other policy or policies                            person" shall not be imputed to any
               applicable to such "claim", whether such                      other "insured person"; and
             ·other policy or policies are stated to be                   b. knowledge possessed by any of your
               primary, contributory, excess, contingent                     chief    executive officer,      general
              or otherwise, unless such other insurance                      counsel, chief financial officer, human
               is written specifically excess of this Policy                 resources director or any position
              by reference in such other policy or                           equivalent to the foregoing of the
               policies to this Policy's Policy Number.                      "named insured", or anyone signing
    G.   Interrelationship of Claims                                         the "application", shall be imputed to
         All "claims" based upon, arising from or in any                     all "insured en@es".          No other
         way related to the same ''wrongful act" or                          person's knowledge shall be imputed
         "interrelated wrongful acts" shall be deemed to                     to an "insured entity''.
         be a single "claim" for all purposes under this
         Coverage Part first made on the earliest date
         that:


 Form SS 09 011214                                                                                      Page 9 of 11
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.205 Page 194 of 221


                                                                EMPLOYMENT PRACTICES LIABILITY COVERAGE FORM

    J.   Changes in Exposure                                                    then, as a condition precedent to coverage
                                                                                hereunder, the "insureds" shall give us
         1.   Acquisitions or Created Subsidiaries
                                                                                written notice and full, written details of the
              If. before or during the "policy period", any                     merger as soon as practicable (but, in all
              "insured entity" acquires or creates a                            cases, wijhin ninety (90) days of such
              "subsidiary", then such acquired or created                       merger).     There shall be no coverage
              entity and its subsidiaries, and any natural                      under any renewal or replacement of this
              persons that would qualify as "insured                            Coverage Part for any newly merged entity
              persons" thereof, shall be "insureds" to the                      or any of its subsidiaries, and any natural
              extent such entities and persons would                            persons that would qualify as "insured
              otherwise qualify as "insureds" under this                        persons" thereof, unless the "insureds"
              Coverage Part,, but only for ''wrongful                           comply with the terms of this provision.
              acts" occurring after such acquisition or
                                                                          3.    Takeover of Named Insured
              creation. No coverage shall be available
              for any ''wrongful act" of such "insureds"                        If, before or during the "policy period":
              occurring · before such acquisition or                            a. the "named insured" merges into or
              creation, or for any "interrelated wrongful                            consolidates with another entity such
              acts" thereto.                                                         that the "named insured" is not the
              However, if the fair value of the assets of                             surviving entity; or
              any such acquired or created entity                               b. more than 50% of the securities
              exceed 25% of the total assets of the                                   representing the right to vote for the
              "named insured" as reflected in its most                                "named insured's" board of directors
              recent consolidated financial statements                                or managers is acquired by another
              prior to such acquisition or creation, then,                            person or entity, group of persons or
              as a condition precedent to coverage                                    entities, or persons and entities acting
              hereunder, the "insureds" shall give us                                 in concert,
              written notice and full, written details of the
                                                                                then coverage shall continue under this
              acquisition or creation as soon as
                                                                                Coverage Part, but only for ''wrongful acts"
              practicable (but, in all cases, within ninety
                                                                                occurring before any such transaction. No
              (90) days of such acquisition or creation).
                                                                                coverage shall be available for any
              There shall be no coverage under any
                                                                                ''wrongful act" occurring after such
               renewal or replacement of this Coverage
                                                                                transaction. Upon such transaction, this
               Part for any such new "subsidiary" and its
                                                                                Coverage Part shall not be cancelled and
               subsidiaries, and any natural persons that
                                                                                the entire premium for this Coverage Part
              would qualify as "insured persons" thereof,
                                                                                shall be deemed fully earned.             The
               unless the "insureds" comply with the
                                                                                "insured" shall give us written notice and
              terms of this provision.
                                                                                full, written details of such transaction as
         2.   Mergers                                                           soon as practicable (but, in all cases,
              If, before or during the "policy period", any                     within ninety (90) days of such
              "insured entity" merges with another entity                       transaction). If any transaction described
              such that the "insured entity" is the                              herein occurs, then we will not be
              surviving entity, then such merged entity                         obligated to offer any renewal or
              and its subsidiaries, and any natural                              replacement of this Coverage Part.
              persons that would qualify as "insured                       4.   Loss of Subsidiary Status
              persons" thereof, shall be "insureds" to the
                                                                                If, before or during the "policy period", any
              extent such entities and persons would
                                                                                entity ceases to be a "subsidiary", then
              otherwise qualify as "insureds" under this
                                                                                coverage shall be available under this
              Coverage Part, but only for ''wrongful acts"
                                                                                Coverage Part for such "subsidiary" and its
              occurring after such merger. No coverage
                                                                                "insured persons", but only for a ''wrongful
              shall be available for any ''wrongful act" of
                                                                                act" of such "insureds" occurring before
              such "insureds" occurring before such
                                                                                such transaction. No coverage shall be
              merger or for any "interrelated wrongful
                                                                                available for any ''wrongful act" of such
              acts" thereto.
                                                                                "insureds"      occurring      after     such
              However, if the fair value of the assets of                       transaction.
              any newly merged entity exceed 25% of
                                                                        K. References To Laws
              the total assets of the "named insured" as
               reflected in ijs most recent consolidated                   1. Wherever this Coverage Part mentions
              financial statements prior to such merger,                      any law, including, without limitation, any
                                                                              statute, Act or Code of the United States,

 Page 10of11                                                                                           Form SS 09 0112 14
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.206 Page 195 of 221


 EMPLOYMENT PRACTICES LIABILITY COVERAGE FORM

            such mention shall be deemed to include         N. Bankruptcy or Insolvency
            all amendments of, and all rules or                Bankruptcy or insolvency of any "insureds"
            regulations promulgated under, such law.           shall not relieve us of any of our obligalions
       2.   Wherever this Coverage Part mentions               under this Coverage Part.
            any law or laws, including, without             0. Authorization of First Named Insured
            limitation, any statute, Act or Code of the
                                                               The first "named insured" shall act on behalf of
            United States, and such mention is
                                                               all "Insureds" with respect to all matters under
            followed by the phrase "or any similar law'',
                                                               this Coverage Part, including, without
            such phrase shall be deemed lo include all
                                                               limitation, giving and receiving · of notices
            similar laws of all jurisdictions throughout
                                                               regarding "claims", cancellation, election of the
            the world, including, without limitalion,
                                                               Extended Reporting Period, payment of
            slatutes and any rules or regulations
                                                               premiums, receipt of any return premiums, and
            promulgated under such statutes as well
                                                               acceptance of any endorsements to lhis
            as common law.
                                                               Coverage Part.
    L. Action Against Us
                                                            P. When We Do Not Renew
       1.   No action shall be taken against us unless
                                                               1. If we decide not to renew this Coverage
            there shall have been full compliance with
                                                                  Part, we will mail or deliver to the first
            all the terms and conditions of this
                                                                  "named       insured"     shown     in    the
            Coverage Part.
                                                                  Declaralions written nolice of the
       2.   No person or organization shall have any              nonrenewal not less than thirty (30) days
            right under this Coverage Part to join us as          before the expiration date.
            a party to any "claim" against the
                                                               2. If notice is mailed, proof of mailing will be
            "insureds" nor shall we be· impleaded by
                                                                  sufficient proof of notice.
            the "insureds" in any such "claim".
                                                               3. Any state amendatory endorsement
    M. Entire Agreement
                                                                  changing Nonrenewal Conditions for any
       This Coverage Part, the "application" and any              part of this policy shall also apply to this
       written endorsements attached hereto, along                Coverage Part.
       with the Declarations constitute the entire
       agreement between you and us relating to lhis
       Coverage Part's insurance.




 Form SS 09 0112 14                                                                              Page 11 of 11
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.207 Page 196 of 221




        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY


 THIRD PARTY LIABILITY ENDORSEMENT - EMPLOYMENT
                PRACTICES LIABILITY

 This endorsement modifies insurance provided under the following:
                               EMPLOYMENT PRACTICES LIABILITY COVERAGE FORM


 I.    SECTION I - INSURING AGREEMENT of this                             3. formal administrative or regulatory
       Coverage Part is amended to include the                                 proceeding commenced by the filing of a
       following:                                                              notice of charges, formal investigative
                                                                               order or similar document;
       Third Party Liability
                                                                          by or on behalf of a 'lhird party".
       We shall pay "loss" on behalf of the "insureds"
       resulting from a 'lhird party claim" first made                    'Third party claim" also means a written
       against the "insureds" during the "policy period"                  request to the "insureds" to toll or waive a
       or the Extended Reporting Period, if applicable,                   statute of limitations regarding a potential
       for a 'lhird party wrongful act" by the "insureds."                '1hird party claim" as described above.
                                                                          Such "claim" shall be commenced by the
 II.   SECTION II - DEFINITIONS of this Coverage
                                                                          receipt of such request.
       Part is amended in the following manner:
                                                                          'Third party wrongful act" means:
       A. The definition of "claim" is amended to
            include the following:                                        1. discrimination against a '1hird party"
                                                                               based upon age, gender, race, color,
            "Claim" also means any "third party claim."
                                                                               national origin, religion, creed, marital
       B. The definition of ''wrongful act" is amended                         status, sexual orient_ation or preference,
            to include the following:                                          pregnancy, disability, HIV or other
            'Wrongful act" also means any actual or                            health status, Vietnam Era Veteran or
            alleged 'lhird party wrongful act".                                other military status, or other protected
                                                                               status established under federal, state
       C. The following definitions are added:
                                                                               or local law; or
            'Third party" means any natural person who                     2. sexual harassment or other harassment
            is a customer, vendor, service provider or                         of a "third party", including unwelcome
            other business invitee of an "insured entity".                     sexual advances, requests for sexual
            'Third party" shall not include "employees".                       favors or other conduct of a sexual
           'Third party claim" means any:                                       nature.
           1. written demand for monetary damages               Ill. The following exclusion is added to SECTION Ill
               or other civil non-monetary relief                    - EXCLUSIONS:
                commenced by the receipt of such                     We shall not pay "loss" in connection with any
                demand;                                              '1hird party claim" based upon, arising from or in
           2. civil proceeding, including an arbitration             any way related to any price discrimination or
                or other alternative dispute resolution              violation of any anti-trust law or any similar law
                proceeding, commenced by the service                 designed to protect competijion or prevent unfair
                of a complaint, filing of a demand for               trade practices.
                arllitration, or similar pleading; or
                                                                     All other terms and conditions of this Coverage
                                                                      Part remain unchanged.




  Form SS 097012 14                                                                                         Page 1 of 1
                                                   © 2014, The Hartford
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.208 Page 197 of 221




       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY


      RETROACTIVE DATE ENDORSEMENT-EMPLOYMENT
                  PRACTICES LIABILITY

 This endorsement modifies insurance provided under the following:


                           EMPLOYMENT PRACTICES LIABILITY COVERAGE FORM



 I.   SECTION I - INSURING AGREEMENT of this                 II.   The following definition is added to SECTION II -
      Coverage Part is amended to include the                      DEFINITIONS of this Coverage Part:
      following:                                                   "Retroactive date" means the date specified in
      This Coverage Part applies only to "claims" for              the Declarations. If no date is specified, the
      ''wrongful acts" that occurred on or after the               "retroactive date" will be the same as the
      "retroactive date" set forth in the Declarations             Effective Date of this Coverage Part.
      and before the end of the "policy period",
      regardless of whether such "claim" is made
                                                                   All other terms and conditions of this Coverage
      during the "policy period" or the Extended
                                                                   Part remain unchanged.
      Reporting Period, if applicable.




  Form SS 09 7112 14                                                                                    Page 1 of 1
                                                © 2014, The Hartford
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.209 Page 198 of 221




           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




                                      LOSS PAYABLE PROVISIONS

This endorsement modifies insurance provided under the following:

                                             COMMON POLICY CONDITIONS
                                         STANDARD PROPERTY COVERAGE FORM
                                          SPECIAL PROPERTY COVERAGE FORM




The following is added to the Standard or Special Property                 c.   If we deny your claim because of your acts or
Coverage Form PROPERTY LOSS CONDITION, as                                       because you have failed to comply with the
shown in the Declarations by description of location,                           terms of this policy, the Loss Payee will still
property, name and address of loss payee and the                                have the right to receive loss payment if the
following applicable Loss Payable Provision (A, B or C):                        Loss Payee:
A.   LOSS PAYABLE                                                               (1) Pays any premium due under this policy
     For Covered Property in which both you and a Loss                              at our request if you have failed to do so;
     Payee shown in the Declarations have an insurable                          (2) Submits a signed, sworn proof of loss
     interest, we will:                                                             within 60 days after receiving notice from
                                                                                    us of your failure to do so; and
     1.   Adjust losses with you; and
                                                                                (3) Has notified us of any change in
     2.   Pay any claim for loss or damage jointly to you
          and the Loss Payee, as interests may appear.                              ownership,    occupancy    or substantial
                                                                                    change in risk known to the Loss Payee.
B.   LENDER'S LOSS PAYABLE
                                                                                All the terms of the Property Coverage Form
     1.   The Loss Payee shown in the Declarations is a                         will then apply di_rectly to the Loss Payee.
          creditor (including a mortgageholder or trustee)
                                                                           d.   If we pay the Loss Payee for any loss or
          with whom you have entered a contract for the
                                                                                damage and deny payment to you because of
          sate of Covered Property, whose interest in that
                                                                                your acts or because you have failed to
          Covered Property is established by such written
                                                                                comply with the terms of this policy:
          contracts as:
                                                                                (1) The    Loss   Payee's  rights  will be
          a.   Warehouse receipts;
                                                                                    transferred to us to the extent of the
          b.   A contract for deed;                                                 amount we pay; and
          c.   Bills of lading; or                                              (2) The Loss Payee's right to recover the full
          d.   Financing statements.                                                amount of the Loss Payee's claim will not
                                                                                    be impaired.
     2.   For Covered Property in which both you and a
          Loss Payee have insurable interest:                              At our option, we may pay to the Loss Payee the
                                                                               whole principal on the debt plus any accrued
          a.   We will pay for covered loss or damage to
                                                                               interest.   In this event, you will pay your
               each Loss Payee in their order of precedence,
                                                                               remaining debt to us.
               as interests may appear.
                                                                      3.   If we cancel this policy, we will give written notice
          b.   The Loss Payee has the right to receive loss
                                                                           to the Loss Payee at least:
               payment even if the Loss Payee has
                                                                           a.   1O days before the effective date of
               started foreclosure for similar action on the
                                                                                cancellation if we cancel for your nonpayment
               Covered Property.
                                                                                of. premium; or

Form SS 12 12 03 92        Printed in U.S.A. (NS)                                                       Page 1 of 2

                                        Copyright, Hartford Fire Insurance Company, 1992
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.210 Page 199 of 221




        b.   30 days before the effective date of                       b.   Pay any claim for loss or damage jointly to
             cancellation if we cancel for any other reason.                 you and the Loss Payee, as interests may
                                                                             appear.
  4.    If we do not renew this policy, we will give written
        notice to the Loss Payee at least 10 days before           3.   The following is added   to the           OTHER
        the expiration date of this policy.                             INSURANCE Common Policy Condition:
C. CONTRACT OF SALE                                                          For Covered Property that is the subject of a
                                                                             contract of sale, the word "you" includes the
   1.   The Loss Payee shown in the Declarations is a
                                                                             Loss Payee.
        person or organization you have entered a
        contract with for the sale of Covered Property.
  2.    For Covered Property in which both you and the
        Loss Payee have an insurable interest, we will:
        a.   Adjust losses with you; and




Page 2 of 2                                                         Form SS 12 12 03 92 Printed in U.S.A. (NS)

                                      Copyright, Hartford Fire Insurance Company, 1992
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.211 Page 200 of 221




    U.S. DEPARTMENT OF THE TREASURY, OFFICE OF FOREIGN ASSETS
        CONTROL ("OFAC") ADVISORY NOTICE TO POLICYHOLDERS


  No coverage is provided by this Policyholder Notice nor can it be construed to replace any provisions of your
  policy. You should read your policy and review your Declarations page for complete information on the
  coverages you are provided.

  This Notice provides information concerning possible impact on your insurance coverage due to directives
  issued by the United States. Please read this Notice carefully.

  The Office of Foreign Assets Control ("OFAC") of the U.S. Department of the Treasury administers and
  enforces economic and trade sanctions based on U.S. foreign policy and national security goals against
  targeted foreign countries and regimes, terrorists, international narcotics traffickers, those engaged in activities
  related to the proliferation of weapons of mass destruction, and other threats to the national security, foreign
  policy or economy of the United States. OFAC acts under Presidential national emergency powers, as well as
  authority granted by specific legislation, to impose controls on transactions and freeze assets under U.S.
  jurisdiction. OFAC publishes a list of individuals and companies owned or controlled by, or acting for or on
  behalf of, targeted countries. It also lists individuals, groups, and entities, such as terrorists and narcotics
  traffickers designated under programs that are not country-specific. Collectively, such individuals and
  companies are called "Specially Designated Nationals and Blocked Persons" or "SDNs". Their assets are
  blocked and U.S. persons are generally prohibited from dealing with them. This list can be located on OFAC's
  web site at - http//www.treas.gov/ofac.       ·

   In accordance with OFAC regulations, if it is determined that you or any other insured, or any person or entity
   claiming the benefits of this insurance has violated U.S. sanctions law or is an SON, as identified by OFAC, the
   policy is a blocked contract and all dealings with rt must involve OFAC. When an insurance policy is
   considered to be such a blocked or frozen contract, no payments nor premium refunds may be made without
   authorization from OFAC.




   Form IH 99 40 04 09                                                                                 Page 1 of1
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.212 Page 201 of 221




                                                                                       THEX
                                                                                    HARTFORD

  Named Insured:       MOSTRE EXHIBITS       LLC

  Policy Number:       72 SBA AP9428


  Effective Date:      06/25/19                           Expiration Date:   06/25/20

  Company Name:        SENTINEL     INSURANCE      COMPANY'   LIMITED




              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                TRADE OR ECONOMIC SANCTIONS ENDORSEMENT


  This insurance does not apply to the extent that trade or economic sanctions or other laws or regulations
  prohibit us from providing insurance, including, but not limited to, the payment of claims.


   All other terms and conditions remain unchanged.




   Form IH 99 41 04 09                                                                         Page 1 of 1
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.213 Page 202 of 221




                                                         EXHIBIT C
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.214 Page 203 of 221




                                                                               200Ji
                                                                              · Vti.:MIS'
                                                                               THE
                                                                                ,. HARTFORD.
                                                                                     . ·., ..
                                                                                              •




      March I 6, 2020

      William Bates
      Mostre Exhibits LLC
      416 Mary Lindsay Polk Dr, STE 508
      Franklin, TN 37067

      Re:     Insured:                      Mostre Exhibits LLC
              Claim Number:                 CP0018660166
              Policy Number:                72 SBA AP9428 .
              Reported Date of Loss:        02/22/2020

       Dear William Bates:

       This letter responds to Mostre Exhibits LLC's ("you" or "your") claim for loss of
       business income due to the ongoing Coronavirus outbreak. For the reasons discussed
       below, based on the facts of your loss as we understand them, there is no coverage for
       this loss under the above policy.

       As we understand the facts, you have suffered a loss of business income as a result of
       trade shows being cancelled and in tum the customers you build exhibits for have
       cancelled their orders. The tradeshows were cancelled due to concerns over the spread of
       coronavirus. No direct physical loss or damage has occurred to property at the scheduled
       premises listed in your policy or at any location that would qualify as a dependent
       property. Additionally, no business personal property owned by you suffered any direct
       physical loss or damage from this event.

       Please refer to the Declarations page of your policy, which lists the following locations as
       "scheduled premises":
           • 416 Mary Lindsay Polk Dr, STE 508 Franklin, TN 37067
           • 965 Park Center Dr, Vista, CA 92081

       We have carefully reviewed your policy and, unfortunately, there is no coverage
       available for this loss. We are basing this determination on the following policy language
       found within Fonn SS 00 07 07 05 in the Spectrum policy, which states, in part, as
       follows:

       A. COVERAGE

       208174095_1 LAW
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.215 Page 204 of 221




          We will pay for direct physical loss of or physical damage to Covered Property at the
          premises described in the Declarations (also called "scheduled premises" in this
          policy) caused by or resulting from a Covered Cause of Loss.
          3. Covered Causes of Loss
             RISKS OF DIRECT PHYSICAL LOSS unless the loss is:
              a. Excluded in Section B., EXCLUSIONS; or
              b. Limited in Paragraph A.4. Limitations; that follow.


      This property policy protects your business personal property against risks of direct
      physical loss or damage at your Scheduled Premises. You have not identified any
      physical loss to any building or personal property at a scheduled premises.


       The policy also provides certain coverages for loss of business income, described below:


           5. Additional Coverages
              o. Business Income
                 (1) We will pay for the actual loss of Business Income you sustain due to the
                     necessary suspension of your "operations" during the "period of
                     restoration". The suspension must be caused by direct physical loss of or
                     physical damage to property at the "scheduled premises", including
                     personal property in the open (or in a vehicle) within 1,000 feet of the
                     "scheduled premises", caused by or resulting from a Covered Cause of
                     Loss.
                 (2) With respect to the requirements set forth in the preceding paragraph, if
                     you occupy only part of the site at which the "scheduled premises" are
                     located, your "scheduled premises" also means:
                      (a) The portion of the building which you rent, lease or occupy; and
                      (b) Any area within the building or on the site at which the "scheduled
                          premises" are located, but only if that area services, or is used to gain
                          access to, the "scheduled premises".
                  (3) We will only pay for loss of Business Income that occurs witliin 12
                      consecutive months after the date of direct physical loss or physical
                      damage.
                      This Additional Coverage is not subject to the Limits oflnsurance.
                  (4) Business Income means the:
                      (a) Net Income (Net Profit or Loss before income taxes) that would have
                          been earned or incurred if no direct physical loss or physical damage
                          had occurred; and
                      (b) Continuing normal operating expenses incurred, including payroll.
                  (5) With respect to the coverage provided in this Additional Coverage,
                      suspension means:



       208174095_1 LAW
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.216 Page 205 of 221




                        (a) The partial slowdown or complete cessation of your business
                            activities; or
                        (b) That part or all of the "scheduled premises" is rendered untentantable
                            as a result of a Covered Cause of Loss if coverage for Business
                            Income applies to the policy.

       The Business Income coverage does not apply to this loss, at a minimum, because there
       has been no physical loss or damage to property at a scheduled premises. You also have
       not shown that any suspension of your business operations has occurred due to a covered
       cause of loss. Other reasons may apply, including the exclusions discussed below.

       The policy also includes coverage for loss caused by property damage at other premises
       that qualify as a Dependent Property. It provides as follows:

              s. Business Income from Dependent Properties
                 (1) We will pay for the actual loss of Business Income you sustain due to direct
                     physical loss or physical damage at the premises of a dependent property
                     caused by or resulting from a Covered Cause of Loss.
                        The most we will pay under this Additional Coverage is $5,000 in any one
                        occurrence unless a higher Limit of Insurance is indicated in the
                        Declarations.

                  (2) We will reduce the amount of your Business Income loss, other than Extra
                      Expense, to the extent you can resume "operations", in whole or in part, by
                      using any other available:
                      (a) Source of materials; or
                        (b) Outlet for your products.
                 (3) If you do not resume "operations", or do not resume "operations" as
                     quickly as possible, we will pay based on the length of time it would have
                     taken to resume "operations" as quickly as possible.
                 ( 4) Dependent Property means property owned, leased or operated by others
                      whom you depend on to:
                      (a) Deliver materials or services to you or to others for your account. But
                          services do not include:
                          (i) Water, communication, power services or any other uti Iity
                               services; or
                           (ii) Any type of web site, or Internet service.
                        (b) Accept your products or services;
                        (c) Manufacture your products for delivery to your customers under
                            contract for sale; or
                        (d) Attract customers to your business premises.
                        The dependent property must be located in the coverage territory of this
                        policy.


      208174095_1 LAW
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.217 Page 206 of 221




                  (5) The coverage period for Business Income under this Additional Coverage:
                      (a) Begins 72 hours after the time of direct physical loss or physical
                          damage caused by or resulting from a Covered Cause of Loss at the
                          premises of the dependent property; and
                      (b) Ends on the date when the property at the premises of the dependent
                          property should be repaired, rebuilt or replaced with rc:;asonable speed and
                          similar quality.
                  (6) The Business Income coverage period, as stated in Paragraph (5), does not
                      include any increased period required due to the enforcement of any
                      ordinance or law that:
                      (a) Regulates the construction, use or repair, or requires the tearing down
                      of any property; or
                      (b) Requires any insured or others to test for, monitor, clean up; remove,
                          contain, treat, detoxify, or neutralize, or in any way respond to, or assess
                          the effects "pollutants."
                  (7) The definition of Business Income contained in the Business Income
                      Additional Coverage also applies to this Business Income From
                      Dependent Properties Additional Coverage.

       The loss did not occur at your "scheduled premises" listed on your policy as referenced
       above. 1n addition, no loss occurred as a result of direct physical damage from a covered
       cause of loss at any location that would qualify as a dependent property as outlined
       above. Accordingly, the business income from dependent property coverage does not
       apply.

       We also bring the following potentially applicable exclusions to your attention. Even if
       you suffer a loss that is otherwise covered by one or more of the above coverages, these
       exclusions may bar coverage for the loss.


       B. EXCLUSIONS
          2. We will not pay for physical loss or physical damage caused by or resulting from:
                i. Pollution: We will not pay for loss or damage caused by or resulting from
                    the discharge, dispersal, seepage, migration, release or escape of
                    "pollutants and contaminants" unless the discharge, dispersal, seepage,
                    migration, release or escape is itself caused by any of the "specified causes
                    of loss." But if physical loss or physical damage by the "specified causes
                    of loss" results, we will pay for the resulting physical loss or physical
                    damage caused by the "specified cause of loss."

       G. PROPERTY DEFINITIONS
          · 15. "Pollutants and Contaminants" means any solid, liquid, gaseous or thermal irritant
                or contaminant, including smoke, vapors, soot, fumes, acids, alkalis, chemicals
                and waste, or any other material which causes or threatens to cause physical loss,


       208174095_1 LAW
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.218 Page 207 of 221




              physical damage, impurity to property, unwholesomeness, undesirability, loss of
              marketability, loss of use of property, or which threatens human health or welfare.
              Waste includes materials to be recycled, reconditioned or reclaimed.
          16. "Scheduled Premises" means any premises listed by location address in the
              Scheduled Premises section of the Declarations.
          19. "Specified Cause of Loss" means the following:
              Fire; lightning; explosion, windstorm or hail; smoke; aircraft or vehicles; riot or
              civil commotion; vandalism; leakage from fire extinguishing equipment; sinkhole
              collapse; volcanic action; falling objects; weight of snow, ice or sleet; water
              damage.

      Even if coverage were potentially available for any of the above coverages for loss
      caused by Coronavirus, the pollution exclusion could also bar coverage. The Coronavirus
      is understood to be an irritant or contaminant which causes or threatens to cause physical
      impurity, unwholesomeness and clearly threatens human health or welfare. No Specified
      Cause of Loss of which we are aware has caused its release or dispersal in such a manner
      as to impact your claim.

       We also direct your attention to another potentially applicable exclusion, as follows:
       B. EXCLUSIONS
           3. We will not pay for loss or damaged caused by or resulting from any of the
           following. But if physical loss or physical damage by a Covered Cause of Loss
           results, we will pay for that resulting physical loss or damage.
                           b. Acts or Decisions: Acts or decisions, including the failure to act or
                           decide, of any person, group, organization or governmental body.


       We are not liable to pay for loss caused by or resulting from the decision of any person,
       group, organization or, governmental body to cancel or otherwise prevent the usual flow
       of business, unless damage results from a Covered Cause of Loss.

       An additional endorsement on your policy- Form SS 04 28 09 07 "Manufacturers
       Stretch" provides an increased coverage limit for Business Income From Dependent
       Properties that is more than the available limit on the base policy. Although this form
       would potentially provide a higher coverage limit that the amount provided on the base
       policy, the coverage itself still only applies if the loss is the result of direct physical
       damage having occurred at a dependent property. Therefore, this coverage does not
       apply. Please refer to the SS 04 28 09 07 Form which states:

       Except as otherwise stated in this endorsement, the terrns and conditions of the policy
       apply to the insurance stated below.
       C. The following changes apply only if Business Income and Extra Expenses are covered
           under this policy. These changes apply to the Standard Property Coverage Forrn,
          Additional Coverages, A.4., or to the Special Property Coverage Forrn, Additional
          Coverages, A.5.:


       208174095_1 IJl.W
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.219 Page 208 of 221




         3. Business Income from Dependent Properties
            The following Additional Coverage is added:
             We will pay up to $25,000 in any one occurrence as a limit oflnsurance to apply
             to loss of Business Income and Extra Expense due to direct physical damage at
             property of others you depend on. This Limit of Insurance is in addition to any
             other Limit shown in the Declarations for specific Dependent Properties.

             This additional coverage is subject to the provisions of Business Income from
             Dependent Properties, Form SS 04 78, with the exception of the Limit of
             Insurance provision contained in that form. Business Income from Dependent
             Properties, Form SS 04 78 is made a part of this policy whether or not Business
             Income from Dependent Properties coverage is indicated in the Declarations.

             There is no requirement for Dependent Properties to be scheduled for the
             coverages provided by this Stretch endorsement to apply.

      Lastly, your policy also includes Form SS 40 93 07 05- Limited Fungi, Bacteria or Virus
      Coverage. We have carefully reviewed this form as well and see no potential for
      coverage for the loss you incurred since there was no direct physical damage to covered
      property by a "specified cause of loss. Please refer to the form which states, in part, as
      follows:

      2. The following exclusion is added to Paragraph B.1. Exclusions of the Standard
      Property Coverage Form and the Special Property Coverage Form; Paragraph F.,
      Additional Exclusions of Computers and Media, form SS 04 41, and to form SS 04 45,
      Personal Property of Others:

        i. "Fungi", Wet Rot, Dry Rot, Bacteria And Virus
          We will not pay for loss or damage caused directly or indirectly by any of the
          following. Such loss or damage is excluded regardless of any other cause or
          event that contributes concurrently or in any sequence to the loss:
         (1) Presence, growth, proliferation, spread or any activity of "fungi", wet
              rot, dry rot, bacteria or virus.
         (2) But if "fungi", wet rot, dry rot, bacteria or virus results in a "specified cause of
          loss" to Covered Property, we will pay for the loss or damage caused by that
          "specified cause of loss".
         This exclusion does not apply:
         (1) When "fungi", wet or dry rot, bacteria or virus results from fire or lightning; or
         (2) To the extent that coverage is provided in the Additional Coverage - Limited
             Coverage for "Fungi", Wet Rot, Dry Rot, Bacteria and Virus with respect to
             loss or damage by a cause of loss other than fire or lightning.

      This exclusion applies whether or not the loss event results in widespread damage or
      affects a substantial area.




      208174095_1 LAW
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.220 Page 209 of 221




       The coronavirus itself was not caused or spread by a "Specified Cause of Loss" listed
       above. As such, the "Fungi", Wet Rot, Dry Rot, Bacteria And Virus Exclusion on Form
       SS 40 93 07 05 applies.

      The policy also provides as follows:

       B. The following Additional Coverage is added to Paragraph A.4. of the Standard
         Property Coverage Form or Paragraph A.5. of the Special Property Coverage Form,
         and applies to the optional coverage form SS 04 41, Computers and Media and SS 04
         45, Personal Property of Others Form:

       1. Limited Coverage For "Fungi", Wet Rot, Dry Rot, Bacteria and Virus
        a. The coverage described in l.b. below only applies when the "fungi", wet or dry rot,
             bacteria or virus is the result of one or more of the following causes that occurs
             during the policy period and only if all reasonable means were used to save and
             preserve the property from further damage at the time of and after that occurrence.
            (1) A "specified cause of loss" other than fire or lightning;
            (2) Equipment Breakdown Accident occurs to Equipment Breakdown Property, if
                Equipment Breakdown applies to the affected premises.
        b. We will pay for loss or damage by "fungi", wet rot, dry rot, bacteria and virus. As
            used in this Limited Coverage, the term loss or damage means:
           (1) Direct physical loss or direct physical damage to Covered Property caused by
               "fungi", wet rot, dry rot, bacteria or virus, including the cost of removal of the
               "fungi", wet rot, dry rot, bacteria or virus;
            (2) The cost to tear out and replace any part of the building or other property as
                needed to gain access to the "fungi", wet rot, dry rot, bacteria or virus; and
            (3) The cost of testing performed after removal, repair, replacement or restoration
                of the damaged property is completed, provided there is a reason to believe
                that "fungi", wet rot, dry rot, bacteria or virus are present.
        c. Unless a higher Limit of Insurance is shown in the Declarations for Limited "Fungi",
            Bacteria or Virus Coverage, the coverage described under this Limited Coverage is
            No more than the Limit oflnsurance stated in the Declarations for Building and
            Business Personal Property, but not greater than $50,000.

           If form SS 04 41, Computers and Media, and form SS 04 45, Personal Property of
           Others, are made a part of this policy, then the Limits of Insurance for Computers
           And Media, and Personal Property of Others is included within this coverage limit.
           This coverage is made applicable to separate "scheduled premises" as described in
           the Declarations. Regardless of the number of claims, this limit is the most we will
           pay per "scheduled premises" for the total of all loss or damage arising out of all
           (1) occurrences of "specified causes of loss" (other than fire or lightning); and
           (2) Equipment Breakdown Accident that occurs to Equipment Breakdown Property;
                which take place in a 12-month period (starting with the beginning of the
                present annual policy period).
          With respect to a particular occurrence of loss which results in "fungi", wet or dry rot,
          bacteria or virus, we will not pay more than the total of $50,000 unless a higher



      208174095_1 LAW
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.221 Page 210 of 221




          Limit of Insurance is shown in the Declarations, even if the "fungi", wet or dry
          rot, bacteria, or virus continues to be present or active, or recurs, in a later policy
          period.
       d. The coverage provided under this Limited Coverage does not increase the applicable
          Limit oflnsurance on any Covered Property. If a particular occurrence results in loss
          or damage by "fungi", wet rot, dry rot, bacteria or virus, and other loss or damage, we
          will not pay more, for the total of all loss or damage, than the applicable Limit of
          Insurance on the affected Covered Property.

          If there is covered loss or damage to Covered Property, not caused by "fungi", wet
          Rot, dry rot, bacteria or virus, loss payment will not be limited by the terms of this
          Limited Coverage, except to the extent that "fungi", wet or dry rot, bacteria or virus
          causes an increase in the loss. Any such increase in the loss will be subject to the
          terms of this Limited Coverage.
       e. The terms of this Limited Coverage do not increase or reduce the coverage for Water
          Damage provided under provision 8.1.h., Exclusion - Water Damage of the
          Standard Property Coverage Form or Additional Coverage provision A.5.n., Water
          Damage, Other Liquid, Powder or Molten Material Damage of the Special
          Property Coverage Form.
       f. The following applies only if a Time Element Coverage applies to the "scheduled
          premises" and only if the suspension of "operations" satisfies all the terms and
          conditions of the applicable Time Element Coverage.
          (1) lfthe loss which resulted in "fungi", wet or dry rot, bacteria or virus does not in
              itself necessitate a suspension of "operations", but such suspension is necessary
              due to loss or damage to property caused by "fungi", wet or dry rot, bacteria or
              virus, then our payment under the Time Element Coverage is limited to the
              amount of loss and expense sustained in a period of not more than 30 day_s unless
              another number of days is indicated in the Declarations. The days need not be
              consecutive. If a covered suspension of "operations" was caused by loss or
              damage other than "fungi", wet or dry rot, bacteria or virus, but remediation of
              "fungi", wet or dry rot, bacteria or virus prolongs the "period of restoration", we
              will pay for loss and expense sustained during the delay (regardless of when such
              a delay occurs during the "period of restoration"), but such coverage is limited to
              30 days unless another number of days is indicated in the Declarations. The days
               need not be consecutive.

       The preceding coverage is also contingent on direct physical damage resulting from a
       specified cause of loss. Again, since the Coronavirus was not caused or spread by a
       specified cause of loss, this coverage does not apply.

       In summary, we sincerely regret that we are unable to provide coverage for your loss for
       the following reasons, as noted above and in the specific policy language cited:
          •   The virus is not occurring at any scheduled premises and has not damaged any
              building or business personal property.
          •   There was no direct physical damage to any location that would qualify as a
              dependent property.


       208174095_1 LAW
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.222 Page 211 of 221




            •   Your loss has not resulted in the full or partial closure of your business due to
                direct physical damage by a covered cause of loss to covered property.
          •      Any loss caused by the release, escape, dispersal of a contaminant, defined in
                your policy as including a contaminant that threatens human health or welfare is
                specifically excluded.
          •     Any loss caused by or resulting from the decision of any person, group,
                organization or, governmental body to cancel or otherwise prevent the usual flow
                of business is also excluded from coverage.

      Our coverage decision in this matter is based upon the facts as we currently understand them.
      If you have any·other information that may bear on our coverage review please submit that
      information to my attention so that we may give it due consideration.

      The foregoing should not be construed as a waiver of any of Sentinel Insurance Company
      Ltd's rights and defenses under policy number 72 SBA AP 9428, and Sentinel Insurance
      Company Ltd specifically reserves its right to modify or supplement this review of coverage
      based upon any additional information which it may obtain and/or any other grounds which
      may appear.

      If you have any questions, or would like to discuss this matter further, please feel free to
      contact me at 860-716-2115.

      Sincerely,


      Justin Lorenzo
      General Adjuster
      Sentinel Insurance Company Ltd


      CC:       JOA Insurance Services
                4370 La Jolla Village Drive 600
                San Diego, CA 92122




      208174095_1 LAW
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.223 Page 212 of 221




                                                         EXHIBIT D
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.224 Page 213 of 221




                                     RICARDO LARA
                                     CAllFORNIA INSURANCE COMMISSIONER




                                            NOTICE

    TO:        All Admitted and Non-Admitted Insurance Companies, All Licensed
               Insurance Adjusters and Producers, and Other Licensees and
               Interested Parties

    FROM:      Insurance Commissioner Ricardo Lara

    DATE:      April 14, 2020

    RE:        Requirement to Accept, Forward, Acknowledge, and Fairly Investigate
               All Business Interruption Insurance Claims Caused by the COVID-19
               Pandemic


    To help combat the spread of the COVID-19 virus, various federal, state, and local
    government officials have issued emergency public health orders and "shelter-in-place"
    directives. The COVID-19 pandemic has severely curtailed activities of policyholders in
    both personal and commercial lines, causing significant and widespread economic loss
    in California.

    Business Interruption insurance is an optional coverage that may be purchased as part
    of a comprehensive multi-peril commercial policy, business owners' policy, or on a stand-
    alone basis. Many small and large California businesses purchase Business Interruption
    insurance to protect against the loss of income and other losses caused by an interruption
    to the normal operations of the business .

   .The California Department of Insurance (Department) continues to encourage
    businesses to review their policies, including policy exclusions, coverage limits, and
    applicable deductibles, and contact their. insurance companies to determine what their
    policies cover as each insurance policy is different and the coverage varies. However,
    despite the Department's on-going guidance to businesses statewide during the COVID-
    19 pandemic, it has received numerous complaints from businesses, public officials, and
    other stakeholders asserting that certain insurers, agents, brokers, and insurance
    company representatives are attempting to dissuade policyholders from filing a notice of
    claim under its Business Interruption insurance coverage, or refusing to open and
    investigate these claims upon receipt of a notice of claim.

    Therefore, Insurance Commissioner Ricardo Lara finds it necessary to issue this Notice
    to ensure that all agents, brokers, insurance companies, and other licensees accept,

                                 CALIFORNIA DEPARTMENT OF INSURANCE
                                    PROTECT•PREVENT•PRESERVE
                                        300 Capitol Mall. 17"' Floor
                                       Sacramento, California 95814
                                              (916) 492-3500
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.225 Page 214 of 221


    Notice on Requirement to Accept, Forward, Acknowledge, and Fairly Investigate All Business Interruption
    Insurance Claims Caused by the COVID-19 Pandemic

    Page 2
    April 14, 2020

    forward, acknowledge, and fairly investigate all business interruption insurance claims
    submitted by businesses.

    Commissioner Lara hereby notifies all agents, brokers, insurance companies, and other
    Department licensees that they are required to comply with their contractual, statutory,
    regulatory, and other legal obligations, including but not limited to, the obligations set
    forth in the California Fair Claims Settlement Practices Regulations (Cal. Code Regs. tit.
    1O; sections 2695.1 et seq.) (the "Regulations") in connection with all California insurance
    claims including, but not limited to, Business Interruption insurance claims, event
    cancellation claims, and other related claims filed by California businesses.

    The Regulations require, among other things, that all insurers, insurance agents, brokers,
    insurance company representatives, and other Department licensees accept any
    communication from the policyholder or its representative indicating that the policyholder
    desires to make a claim against a policy that reasonably suggests that a response is
    expected as a notice of claim. (Regulations, section 2695.5(b).) Upon receipt of a notice
    of claim, every Department licensee is required to transmit such notice of claim to the
    insurer immediately. (Regulations, section 2695.5(d).)

    Upon receipt of a notice of claim, subject to certain exceptions, every insurer is required
    to acknowledge the notice of claim immediately, but in no event more than 15·calendar
    days after receipt of the notice of claim. (Regulations, section 2695.5(e).) If the
    acknowledgment of a claim is not in writing, a written acknowledgment of the receipt and
    date of the notice of claim must be made in the claim file of the insurer. (Regulations,
    section 2695.5(e)(1 ).) Failure of an insurance agent or claims agent to transmit a notice
    of claim to the insurer promptly will be imputed to the insurer, except where the subject
    policy was issued pursuant to the California Automobile Assigned Risk Program.
    (Regulations, section 2695.5(e)(1 ).)

    Upon receipt of a notice of claim, the insurer is required to provide the policyholder with
    the necessary forms, instructions, and reasonable assistance, including but not limited
    to, specifying the information the policyholder must provide in connection with the proof
    of claim and begin any necessary investigation of the claim. (Regulations, section
    2695.5(e)(2).) Thereafter, every insurer is required to conduct and diligently pursue a
    thorough, fair, and objective investigation of the reported claim, and is prohibited from
    seeking information not reasonably required for or material to the resolution of a claim
    dispute before determining whether the claim will be accepted or denied, in whole or in
    part. (Regulations, section 2695.7(d).)

    After conducting a thorough, fair, and objective investigation of the claim, the insurer must
    accept or deny the claim, in whole or in part, immediately, but in no event more than 40
    days after receipt of the proof of claim. The amount of the claim accepted or denied by
    the insurer must be clearly documented in the claim file unless the claim has been denied
    in its entirety. (Regulations, section 2695.7(b).)
Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.226 Page 215 of 221


    Notice on Requirement to Accept, Forward, Acknowledge, and Fairly Investigate All Business Interruption
    Insurance Claims Caused by the COVID-19 Pandemic

    Page 3
    April 14, 2020



    If the claim is denied in whole or in part, the insurer is required to communicate the denial
    in writing to the policyholder listing all the legal and factual bases for such denial.
    (Regulations, section 2695.7(b)(1 ).) Where the denial of a first party claim is based on a
    specific statute, applicable law or policy provision, condition, or exclusion, the written
    denial must include reference to and provide an explanation of the application of the
    statute, applicable law, or policy provision, condition, or exclusion to the claim. Lastly,
    every insurer that denies or rejects a ·third party claim, in whole or in part, or disputes
    liability or damages must do so in writing. (Regulations, section 2695.7(b)(1).)

    Based on the foregoing, every insurer, insurance agent, broker, insurance company
    representative, and other Department licensees is required to comply with their
    contractual, statutory, regulatory, and other legal obligations in connection with all
    California insurance claims, including but not limited to, Business Interruption insurance
    claims, event cancellation claims, and other related claims filed by California businesses.
    Additionally, no insurer, insurance agent, broker, insurance company representative, or
    other Department licensee shall dissuade policyholders from filing a notice of claim under
    its Business Interruption insurance coverage, or refuse to open and investigate such
    claims upon re~eipt of a notice of claim.
        Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.227 Page 216 of 221



 ATTORNEY OR PARTY WITHOUT ATTORNEY {Name, State Bar number, and address):                                                    FOR COURT USE ONLY

 Charles s. LiMandri, SBN 110841
 Paul M. Jonna, SBN 265389
 LiMANDRI & JONNA LLP                                                                                    El.'.1:c-rilo111cALLY,fiLEli
 P.O. Box 9120                                                                                           ,Stip,e~qi,,Co,urt of.: falifo,rnia_i:·
 Rancho Santa Fe, CA 92067                                                                                        :,county.•:of: San•.Diego>c
        TELEPHONE NO.:  (858) 759-9930  FAX NO.(Optional): ( 858) 759-9938                                        .   •   .. •·.-."

   ATTORNEY FOR (Name): Plaintiff MOSTRE EXHIBITS,            LLC
                                                                                                              O5f29/2O2O'at 0Q:54:□o:PM
                                                                                                              cienl~iibe:,supericir C~urt
 SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO                                                     ·By· Regina     Chanez :Deputy :c1er1<,
 ~ CENTRAL DIVISION. HALL OF JUSTICE, 330 W. BROADWAY, SAN DIEGO, CA 92101                               ;   ,~   . ..                              •'   .;_.
     EAST COUNTY DIVISION, 250 E. MAIN ST., EL CAJON, CA 92020
     NORTH COUNTY DIVISION, 325 S. MELROSE DR.. SUITE 1000. VISTA, CA 92081
     SOUTH COUNTY DIVISION. 500 3RD AVE .. CHULA VISTA, CA 91910

 PLAINTIFF(S) MOSTRE EXHIBITS,                      LLC                                              JUDGE
                                                                                                      Hon. Kenneth J Medel
 DEFENDANT(S) SENTINEL INSURANCE COMPANY,                                    LIMITED,      et al.    DEPT
                                                                                                      C-66
                                                                                                     CASE NUMBER
                                  AMENDMENT TO COMPLAINT                           '

                                                                                                      37-2020-00015730-CU-IC-CTL

Under Code Civ. Proc.§ 474:
FICTITIOUS NAME (Court order required once case is at issue)

Plaintiff(s), being ignorant of the true name of a defendant when the complaint in the above-named case was filed, and having
designated defendant in the complaint by the fictitious name of

and having discovered the true name of defendant to be

amends the complaint by inserting such true name in place of such fictitious name wherever it appears in the complaint.

Date: _ _ _ _ _ _ _ _ _ _ __
                                                                                                                                                                Signature



Under Code Civ. Proc. § 473:
NAME - Add or Correct (Court order required)

Plaintiff(s), having designated            !Ji] defendant         D     plaintiff in the complaint by the name of

THE HARTFORD FINANCIAL SERVICES GROUP. INC.
and having discovered W name to be incorrect and the correcl'name is                            D     defendant also uses the name of
THE HARTFORD·FIRE INSURANCE COMPANY
amends the complaint by 1JD substituting                      D
                                         adding such name(s) wherever the name of
THE HA TFORD FINANCIAL SERVICES GROUP                                         IN
appears in the complaint.
                                                                                                                                             '
Date:May 28.               2020
                                                                                                                                                                Signature
                                                                                       Charles S. LiMandri,                           Esq.

                                                                             ORDER
The above amendment to the complaint is allowed.

Date: _ _6_11_0_12_0_2_0_ _ _ __
                                                                                                  Judge/Commissioner of the Superior Court


SOSC ClV-012 {Rev. 9/13)                                   AMENDMENT TO COMPLAINT                                                                Code Civ. Proc §§ 473 & 474
                                                                                                                                                                      SD-12
        Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.228 Page 217 of 221

                                                                                                                                                                --- _    _.

  ATTORNEY OR PARTY INITHOUT ATTORNEY (Name, State Bar number, and address):                                                        FOR COURT USE OHL Y
,_Charles             s.
             LiMandri, SBN 110841
  Paul M. Jonna, SBN 265389
  LiMANDRI & JONNA LLP                                                                                                  ELECTROIIICALL Y FILED
  P.O. Box 9120                                                                                                            Superior Court of California,
  Rancho Santa Fe, California  92067                                                                                          Couniy of San Diego
         TELEPHONE NO.:           (858) 759-9930            FAX NO.:   (858) 759-9938                                      05/26/2020 at 08:DD:DD PM.
  ATTORNEY FOR INamel:  Plaintiff MOSTRE EXHIBITS. LIC
  SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO                                                                      Clerk of the Superior Court
     STREET ADDRESS: 3 3 Q West Broadway                                                                              By Jose Hernandez.Deputy_ Clerk
     MAILING ADDRESS: 3 3 Q West Broadway
    CITY AND ZIP CODE: San Diego, CA 92101
        BRANCH NAME: CENTRAL DIVISION
  CASE NAME:        MOSTRE EXHIBITS, LLC v. SENTINEL INSURANCE CO., LIMITED, THE                       H ~RTFORO FINANCIAL
  SERVICES GROUP                INC.   INSURANCE OFFICE OF AMERirA              INC. dba IOA INSURANCE S RVICES
                                                   Complex                     Case Designation            CASE NU
      CIVIL CASE COVER SHEET
                                                                                                 37-2020-00015730- C U-I C- CTL
 OD Unlimited           Limited D                           D
                                                      Counter                Joinder D
                                                                                                                                                                      J
     (Amount            (Amount                Filed with first appearance by defendant  JUDGE:
     demanded           demanded is
     exceeds $25 000) $25 000 or less'             (Cal. Rules   of Court, rule 3.402)    DEPT: Judge Kenneth J Medel
                                 Items 1-6 below must be completed (see instructions on paae 2).
1. Check one box below for the case type that best describes this case:
     Auto Tort                                             Contract                                            Provisionally Complex Civil Litigation
     0Auto(22)                                              CJ Breach of contract/warranty (06)                (Cal. Rules of Court, rules 3.400·3.403)
     D    Uninsured motorist (46)                          D Rule 3. 740 collections (09)                     CJ Antitrust/Trade regulation (03)
     Other Pl/PO/WO {Personal Injury/Property              D Other collections (09)                           D       Construction defect (10)
     Damage/Wrongful Death) Tort
                                                           [X] Insurance coverage (18)                        D       Mass tort (40)
     D      Asbestos (04)                                  D Other contract (37)                              !=i Securities litigation (28)
     D      Procuct liability (24)                         Real Property                                      !=i EnvironmentalfToxic tort (30)
     D       Medical malpractice (45)                       D     Eminent domain/Inverse                      D Insurance coverage claims arising from the
     D    Other PI/PD/WD (23)                                     condemnation (14)                                   above listed provisionally complex case
     Non-PI/PD/WD (Other) Tort                             D      Wrongful eviction (33)                              types (41)
     D       Business tort/unfair business practice (07)   D      Other real property (26)                     Enforcement of Judgment
     D  Civil rights (OB)                                  Unlawful Detainer                                  D    Enforcement of judgment (20)
     D  Defamation (13)                                     D     Commercial (31)                             Miscellaneous Civil Complaint
     0Fraud (16)                                            D     Residential (32)                            D       RICO(27)
     D  Intellectual property (19)                          D     Drugs (38)                                  D       Other complaint (not specified above) (42)
     D       Professional negligence (25)                  Judicial Review                                     Miscellaneous Civil Petition
     D       Other non-PI/PD/WD tort (35)                   D     Asset forfeiture (05)                       D Pannership and corporate governance (21)
     Employment                                             D     Petition re: arbitration award (11)         CJ Other petition (not specified above) (43)
     D   Wrongful termination {36)                         D      Writ of mandate (02)
     D       Other employment (15)                          D     Other judicial review (39)
2. This case            D
                       is              00
                                   is not complex under rule 3.400 of lhe California Rules of Court. If the case is complex, mark the
   factors requiring exceptional judicial management:
   a.     D  Large number of separately represented parties       d.               D
                                                                         Large number of witnesses
   b.     D  Extensive motion practice raising difficult or novel e.               D
                                                                         Coordination with related actions pending in one or more courts
             issues that will be time-consuming to resolve               in other counties, states, or countries, or in a federal court
   c.     D  Substantial amount of documentary evidence           f.              D
                                                                         Substantial postjudgment judicial supervision
3. Remedies sought (check all that apply): a.              00
                                                       monetary b.                00
                                                                        nonmonetary; declaratory or injunctive relief c.          punitive               00
4. Number of causes of action (specify): Four Causes of Action
5. This case       is D        is not  00
                                        a class action suit.
6. If there are any known related cases, file and serve a notice of related case. (You
Date: April 27, 2020
Charles s, LiMandri,      Esq.
              (TYPE OR PRINT NAME)
                                                                               NOTICE
                                                                                          ►                                            ORNEY FOR PARTY)


  • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
    under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
    in sanctions.
  • File this cover sheet in addition to any cover sheet required by local court rule.
  • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
    other parties to the action or proceeding.
  • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
                                                                                                                                                                Pa e1of2
Form Adopted for Mandatory Use
  Judicial Council of Cslifomia
                                                              CIVIL CASE COVER SHEET                       Le,,aJ
                                                                                                        Sofof[QnS"
                                                                                                                   Cal."~"  o1 eoun. "'"' 2.30. 3.220. 3.400-3.403. 3.740:
                                                                                                                         Cal. Standards ot Judicial Administrauon. std. 3.10
  CM-010 (Rev.   JUy 1, 2007]
                                                                                                           ~Plus
        Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.229 Page 218 of 221

                                     INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET                                                      CM-010
To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party, its
counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties in Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money owed
in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in which
property, services, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of attachment.
The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general time-for-service
requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections case will be subject
to the requirements for service and obtaining a judgment in rule 3.740.
To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiffs designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
the case is complex.                                    CASE TYPES AND EXAMPLES
Auto Tort                                        Contract                                           Provisionally Complex Civil Litigation (Cal.
   Auto (22)-Personal Injury/Property              Breach of Contract/VVarranty (06)                Rules of Court Rules 3.400-3.403)
       Damage/Wrongful Death                          Breach of Rental/Lease                             AntitrusVTrade Regulation (03)
   Uninsured Motorist (46) (if the                        Contract (not unlawful detainer                Construction Defect (10)
       case involves an uninsured                            or wrongful eviction)                       Claims Involving Mass Tort (40)
                                                      Contract.Nvarranty Breach-Seller
       motorist claim subject to                                                                         Securities Litigation (28)
                                                          Plaintiff (not fraud or negligence)
       arbitration, check this item                                                                      Environmentalffoxic Tort {30)
                                                      Negligent Breach of ContracU
       instead of Auto)                                   yvarranty                                      Insurance Coverage Claims
Other Pl/PO/WO (Personal Injury!                      Other Breach of Contract/Warranty                      (arising from provisionally complex
Property OamagelWrongful Death)                    Collections (e.g., money owed, open                       case type listed above) (41)
Tort                                                  book accounts) (09)                           Enforcement of Judgment
   Asbestos (04}                                      Collection Case-Seller Plaintiff                   Enforcement of Judgment (20)
       Asbestos Property Damage                       Other Promissory Note/Collections
                                                                                                            Abstract of Judgment (Out of
       Asbestos Personal Injury/                             Case
                                                                                                               County)
            Wrongful Death                         Insurance Coverage (not provisionally
                                                      complex) (18)                                         Confession of Judgment (non--
   Product Liability (not asbestos or
                                                      Auto Subrogation                                         domestic relations)
       toxic/environmental) (24)
                                                      Other Coverage                                        Sister State Judgment
   Medical Malpractice (45)
                                                   Other Contract (37)                                      Administrative Agency Award
        Medical Malpractice-
                                                      Contractual Fraud                                        (not unpaid taxes)
            Physicians & Surgeons
                                                      Other Contract Dispute                                Petition/Certification of Entry of
        Other Professional Health Care
                                                  Real Property                                                Judgment on Unpaid Taxes
            Malpractice
                                                    Eminent Domain/Inverse                                  Other Enforcement of Judgment
   Other Pl/PD/WO (23)
         Premises Liability (e.g., slip                 Condemnation (14)                                      Case
                                                    Wrongful Eviction {33)                          Miscellaneous Civil Complaint
             and fall)
                                                    Other Real Property (e.g., quiet title) (26)          RICO (27)
         Intentional Bodily Injury/PD/WO
                                                        Writ of Possession of Real Property              Other Complaint (not specified
             (e.g., assault, vandalism)                 Mortgage Foreclosure                                 above) (42)
         Intentional Infliction of                      Quiet Title                                         Declaratory Relief Only
             Emotional Distress                         Other Real Property (not eminent                    Injunctive Relief Only (non--
         Negligent Infliction of                        domain, landlord/tenant. or                             harassment)
             Emotional Distress                         foreclosure)                                        Mechanics Lien
         Other Pl/PD/WO                           Unlawful Detainer                                         Other Commercial Complaint
Non-Pl/PD/WO (Other) Tort                           Commercial (31)                                             Case (non-tort/non-complex)
  Business Tart/Unfair Business                     Residential (32)                                        Other Civil Complaint
         Practice (07)                              Drugs (38) (if the case involves illegal                    (non-tort/non-complex)
   Civil Rights (e.g., discrimination,                  drugs, check this item; otherwise,
                                                                                                    Miscellaneous Civil Petition
        false arrest) (not civil                        reporl as Commercial or Residential}             Partnership and Corporate
         harassment) (08)                         Judicial Review                                           Governance (21)
   Defamation (e.g., slander, libel)                Asset Forfeiture (05)                                Other Petition (not specified
       (13)                                         Petition Re: Arbitration Award (11)                     above) (43)
   Fraud (16)                                        Writ of Mandate (02)                                   Civil Harassment
    Intellectual Property (19)                          Writ-Administrative Mandamus                        Workplace Violence
    Professional Negligence (25)                        Writ-Mandamus on Limited Court                      Elder/Dependent Adult
         Legal Malpractice                                 Case Matter
                                                                                                                Abuse
         Other Professional Malpractice                 Writ-Other Limited Court Case                        Election Contest
              (not medical or legal}                      Review                                             Petition for Name Change
    Other Non-Pl/PO/WO Tort (35)                     Other Judicial Review (39)                              Petition for Relief from Late
Employment                                              Review of Health Officer Order
                                                                                                                Claim
  Wrongful Tennination (36)                             Notice of Appeal-labor
                                                                                                             Other Civil Petition
    Other Employment (15)                                  Commissioner Appeals
                                                                                                                                            Page 2 of 2
CM-010(Rev. Juty 1. 2007]                               CIVIL CASE COVER SHEET
 Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.230 Page 219 of 221


                           SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO


                               ALTERNATIVE DISPUTE RESOLUTION (ADR) INFORMATION



CASE NUMBER: 37-2020-00015730-CU-IC-CTL                    CASE TITLE: Mostre Exhibits LLC VS Sentinel Insurance Company [IMAGI


NOTICE: All plaintiffs/cross-complainants in a general civil case are required to serve a copy of the following
three forms on each defendant/cross-defendant, together with the complaint/cross-complaint:
               (1) this Alternative Dispute Resolution (ADR) Information form (SDSC form #CIV-730),
               (2) the Stipulation to Use Alternative Dispute Resolution (ADR) form (SDSC form #CIV-359), and
               (3) the Notice of Case Assignment form (SDSC form #CIV-721).

Most civil disputes are resolved without filing a lawsuit, and most civil lawsuits are resolved without a trial. The courts,
community organizations, and private providers offer a variety of Alternative Dispute Resolution (ADR) processes to help
people resolve disputes without a trial. The San Diego Superior Court expects that litigants will utilize some form of ADR
as a mechanism for case settlement before trial, and it may be beneficial to do this early in the case.

Below is some information about the potential advantages and disadvantages of ADR, the most common types of ADR,
and how to find a local ADR program or neutral. A form for agreeing to use ADR is attached (SDSC form #CIV-359).

Potential Advantages and Disadvantages of ADR
ADR may have a variety of advantages or disadvantages over a trial, depending on the type of ADR process used and the
particular case:

           Potential Advantages                              Potential Disadvantages
             Saves time                                         May take more time and money if ADR does not
             Saves money                                       resolve the dispute
             Gives parties more control over the dispute        Procedures to learn about the other side's case (discovery),
             resolution process and outcome                    jury trial, appeal, and other court protections may be limited
             Preserves or improves relationships               or unavailable


Most Common Types of ADR
You can read more information about these ADR processes and watch videos that demonstrate them on the court's ADR
webpage at http://www.sdcourt.ca.gov/adr.

Mediation: A neutral person called a "mediator'' helps the parties communicate in an effective and constructive manner
so they can try to settle their dispute. The mediator does not decide the outcome, but helps the parties to do so.
Mediation is usually confidential, and may be particularly useful when parties want or need to have an ongoing
relationship, such as in disputes between family members, neighbors, co-workers, or business partners, or when parties
want to discuss non-legal concerns or creative resolutions that could not be ordered at a trial.

Settlement Conference: A judge or another neutral person called a "settlement officer" helps the parties to understand
the strengths and weaknesses of their case and to discuss settlement. The judge or settlement officer does not make a
decision in the case but helps the parties to negotiate a settlement. Settlement conferences may be particularly helpful
when the parties have very different ideas about the likely outcome of a trial and would like an experienced neutral to help
guide them toward a resolution.

Arbitration: A neutral person called an "arbitrator" considers arguments and evidence presented by each side and then
decides the outcome of the dispute. Arbitration is less formal than a trial, and the rules of evidence are usually relaxed. If
the parties agree to binding arbitration, they waive their right to a trial and agree to accept the arbitrator's decision as final.
With nonbinding arbitration, any party may reject the arbitrator's decision and request a trial. Arbitration may be
appropriate when the parties want another person to decide the outcome of their dispute but would like to avoid the
formality, time, and expense of a trial.


SDSC CIV-730 (Rev 12-10)    ALTERNATIVE DISPUTE RESOLUTION (ADR) INFORMATION                                                 Page: 1
  Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.231 Page 220 of 221


Other ADR Processes: There are several other types of ADR which are not offered through the court but which may be
obtained privately, including neutral evaluation, conciliation, fact finding, mini-trials, and summary jury trials. Sometimes
parties will try a combination of ADR processes. The important thing is to try to find the type or types of ADR that are
most likely to resolve your dispute. Be sure to learn about the rules of any ADR program and the qualifications of any
neutral you are considering, and about their fees.

Local ADR Programs for Civil Cases

Mediation: The San Diego Superior Court maintains a Civil Mediation Panel of approved mediators who have met
certain minimum qualifications and have agreed to charge $150 per hour for each of the first two (2) hours of mediation
and their regular hourly rate thereafter in court-referred mediations.

On-line mediator search and selection: Go to the court's ADR webpage at www.sdcourt.ca.gov/adr and click on the
"Mediator Search" to review individual mediator profiles containing detailed information about each mediator including
their dispute resolution training, relevant experience, ADR specialty, education and employment history, mediation style,
and fees and to submit an on-line Mediator Selection Form (SDSC form #CIV-005). The Civil Mediation Panel List, the
Available Mediator List, individual Mediator Profiles, and Mediator Selection Form (CIV-005) can also be printed from the
court's ADR webpage and are available at the Mediation Program Office or Civil Business Office at each court location.

Settlement Conference: The judge may order your case to a mandatory settlement conference, or voluntary settlement
conferences may be requested from the court if the parties certify that: ( 1) settlement negotiations between the parties
have been pursued, demands and offers have been tendered in good faith, and resolution has failed; (2) a judicially
supervised settlement conference presents a substantial opportunity for settlement; and (3) the case has developed to a
point where all parties are legally and factually prepared to present the issues for settlement consideration and further
discovery for settlement purposes is not required. Refer to SDSC Local Rule 2.2.1 for more information. To schedule a
settlement conference, contact the department to which your case is assigned.

Arbitration: The San Diego Superior Court maintains a panel of approved judicial arbitrators who have practiced law for
a minimum of five years and who have a certain amount of trial and/or arbitration experience. Refer to SDSC Local
Rules Division II. Chapter Ill and Code Civ. Proc. § 1141.10 et seq or contact the Arbitration Program Office at (619)
450-7300 for more information.

More information about court-connected ADR: Visit the court's ADR webpage at www.sdcourt.ca.gov/adr or contact the
court's Mediation/Arbitration Office at (619) 450-7300.

Dispute Resolution Programs Act (DRPA) funded ADR Programs: The following community dispute resolution
programs are funded under DRPA (Bus. and Prof. Code§§ 465 et seq.):
           In Central, East, and South San Diego County, contact the National Conflict Resolution Center (NCRC) at
           www.ncrconline.com or (619) 238-2400.
           In North San Diego County, contact North County Lifeline, Inc. at www.nclifeline.org or (760) 726-4900.

Private ADR: To find a private ADR program or neutral, search the Internet, your local telephone or business directory,
or legal newspaper for dispute resolution, mediation, settlement, or arbitration services.

Legal Representation and Advice

To participate effectively in ADR, it is generally important to understand your legal rights and responsibilities and the
likely outcomes if you went to trial. ADR neutrals are not allowed to represent or to give legal advice to the participants in
the ADR process. If you do not already have an attorney, the California State Bar or your local County Bar Association
can assist you in finding an attorney. Information about obtaining free and low cost legal assistance is also available on
the California courts website at www.courtinfo.ca.gov/selfhelp/lowcost.




 SDSC CIV-730 (Rev 12-10)   ALTERNATIVE DISPUTE RESOLUTION (ADR) INFORMATION                                           Page: 2
 Case 3:20-cv-01332-BAS-BLM Document 1-2 Filed 07/14/20 PageID.232 Page 221 of 221


                                                                                                                             FOR COURT USE ONLY
  SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO
 STREET ADDRESS:           330 West Broadway
 MAILING ADDRESS:          330 West Broadway
 CITY, STATE, & ZIP CODE: San Diego, CA 92101-3827

 BRANCH NAME:              Central


 PLAINTIFF(S):         Mestre Exhibits LLC

 DEFENDANT($): Sentinel Insurance Company et.al.

 SHORT TITLE:          MOSTRE EXHIBITS LLC VS SENTINEL INSURANCE COMPANY [IMAGED]

                                                                                                              CASE NUMBER:
                           STIPULATION TO USE ALTERNATIVE
                               DISPUTE RESOLUTION (ADR)                                                        37-2020-00015730-CU-IC-CTL

  Judge: Kenneth J Medel                                                                          Department: C-66

  The parties and their attorneys stipulate that the matter is at issue and the claims in this action shall·be submitted to the following
  alternative dispute resolution (ADR) process. Selection of any of these options will not delay any case management timelines.

     □      Mediation (court-connected)
                                                                       □    Non-binding private arbitration


     □      Mediation (private)
                                                                       □    Binding private arbitration


     □      Voluntary settlement conference {private)
                                                                       □    Non-binding judicial arbitration (discovery until 15 days before trial)


     □      Neutral evaluation (private)
                                                                       □    Non-binding judicial arbitration (discovery until 30 days before trial)

     0      Other (specify e.g., private mini-trial, private judge, etc.): _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




  It is also stipulated that the following shalt serve as arbitrator, mediator or other neutral:· (Name)




  Alternate neutral (for court Civil Mediation Program and arbitration only): _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


  Date: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                             Date: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __




  Name of Plaintiff                                                                        Name of Defendant




  Signature                                                                                Signature



  Name of Plaintiffs Attorney                                                              Name of Defendant's Attorney




  Signature                                                                                Signature
  If there are more parties and/or attorneys, please attach additional completed and fully executed sheets.
  It is the duty of the parties to notify the court of any settlement pursuant to Cal. Rules of Court, rule 3.1385. Upon notification of the settlement,
  the court wm place this matter on a 45-day dismissal calendar.
  No new parties may be added without leave of court.
  IT IS SO ORDERED.
                                                                                                           JUDGE OF THE SUPERIOR COURT
  Oated: osi2112020
SOSC CIV-359 (Rev 12-10)                                                                                                                                   Pago: 1
                                     STIPULATION TO USE OF ALTERNATIVE DISPUTE RESOLUTION
